Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 1 of 168

EXhibit No.

1.

2.

~¢=9¢

11.

12.
13.
14.
15.

16.
17.

EXHIBIT LIST

Document

Decision Letter validating Petition for Secretarial election from
Acting Pacific Regional Director, Mervel Harris

Probate Decision from Office of Hearings and Appeals, ALJ
Williarn Harnmet

Dept. of Interior, Mernorandurn re: Office of Adrninistrative
Hearings determination re: Yakima Dixie inheritance of Sheep
Ranch Land

Dept. of lnterior l\/[ernorandum re: Correcting Land Title from
“tribal” tract to “individually owned” tract.

Letter from Superintendent Dale Risling, Sr. advising the Tribe
to operate as a General Council

Resolution #GC-98-01 establishing a General Council form of
tribal governance

Letter from BIA recognizing govt-to- govt relationship With
CVMT through Chairperson Burley

Deposition of Yakirna Dixie

Letter from BIA pressuring Tribe to organize under IRA
Letter from BIA re: ISDEAA funds and pressuring Tribe to
complete reorganization process

Letter from BIA stating that BIA does not view Tribe has
“organized”

AS-IA Larry EchoHaWk Decision

AS-IA Kevin Washburn Decision

Response to Order to ShoW Cause

Letter from BIA Superintendent Burdick, Scheduling the
Secretarial election

Letter from Pacitic Regional Director, Arny Dutschke
Pre-Docketing Notice and Order to ShoW Cause

Date

12/21/2018

04/ l4/ 1993

03/17/1995

12/14/20()0
09/24/1998
ll/05/1998
ll/24/2003
02/07/2012
10/31/2001
03/04/2002
03/26/2004
08/31/2011
12/30/2015
03/21/2019
02/15/2019

09/11/2017
02/25/2019

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 2 of 168

EXHIBIT l

DOr\..mQr-\t 1 6 Fi!ed n/l_/n'| /'|O Dngn ’2 rif 162

\Jvl l l\.,l l

United States Department of the Interior

BUREAU OF INDlAN AI"FAIRS
Pacific chion~.x.l Of§cc
m REPL.Y REF£RTO 2800 Cottage Way, Room. W~ZSZO

Tribal Government Services S'°‘cmmem°’ Callf°mi“ 95825

BEE 2 ’l ?Hi¥

 

CERT|F|ED N|AIL NO: 7017 1070 OOOO 8970 1138
RETURN RECE|PT REQUESTED

Michae| N|endib|es, Spokesperson
California Valley Nliwok Tribe Petitioners
% James Rusk, Attorney

Sheppard, Mu||in, Richter & Hampton LLP
Four Ernbarcadero Center, 17th F|oor
San Francisco, California 94111-4109

Dear Mr. Mendib|es:

This is to inform you of my decision to validate the petition requesting a Secretarial election permitting
the eligible voters ofthe California Va||ey Miwok Tribe to adopt or reject the proposed Constitution of
the Caiifornia Valley Nliwok Tribe (Also Known As Sheep Ranch of |Vle-Wuk indians of Ca|ifornia),
officially filed by you With the Superintendent, Central California Agency October 29l 2018. |n
accordance with 25 Code of Federal Regulations (25 CFR) Part 81.62 the Local Bureau O'r`iicial
[Superintendent), on December 13, 2018, delivered the petition by memorandum providing his
recommendation for me

Upon receipt of the petition on October 29 2018, in accordance With 25 CFR Part 81.60(3)(1) the

Superintendent£is_t£diwof the original petition, a copy of the proposed Constitution, and
instructions on how to challenge the petition at the Central Ca|ifornia Agency for 30 days. On November
29, 2018l po challenges were received by the Superintendent and the petition was removed from its
posted location.

in accordance with 25 CFR Part 81.62(a)(4] by his December 13, 2018, memorandum the Superintendent
verified the petition submitted by you complied With 25 CFR Part 81 Subpart F, including the format in
which the petition was presented to and signed by the eligible voters ofthe Tribe as required by 25 CFR
Part 81.55.

Further the petitioners have verified they utilized the eligibility requirements established by the
Assistant Secretary - lndian Aftairs December 30, 2015, decision in an attempt to identify all persons
eligible to participate in the Tribe's initial organization Through its own process the petitioners have
identified 289 individuals eligible to participate who descend from the following historical documents:

1. The individuals Listed on the 1915 Terrell Census and Their Descendants

2. The Descendants of Rancheria Resident leff Davis (Who Was the Only Person on the 1935 lRA
Voters List for the Rancheria)

3. The Heirs of Ma bel Dixie (The Sole indian Resident of the Rancheria Eligible to Vote on its
Termination in 1967).

 

Cdse 1719=€$66917?%?®0€%€1%1-6~¥%04/91#194&@€-4€#16&“~_~ wm ._._.

The petition contains 153 valid signatures of the 289 identified eligible voters, exceeding the fifty
percent (50%) requirement of 25 CFR 81.57(b). The first signature was dated Juiy 21, 2018 and the last
signature was dated September 15, 2015, 56 days following the first signature and weil within the one
year requirement set forth in 25 CFR Part 81.58.

Following the Central California Agency's technical review and the Solicitor's Office legal review it was
determined no technical assistance was required as the document appears to be legally and technically
sufficient

Pursuant to the indian Reorganization Act, 25 USC § 476 et seq, as amended, and in accordance with the
authority in 25 CFR § 81.62, | possess the authority to validate a Secretarial election petition; however,
please be advised that validation of the petition does not carry with it the presumption of approval
should the Constitution be adopted. lf necessary, | may exercise the discretionary authority to
disapprove the Constitution, if any provisions are in conflict with Federal Law. As evidenced above, the
petition satisfies all the requirements of 25 CFR Part 81 Subpart F, and is hereby considered validated; it
will now be considered a ”tribal request” for purposes of calling and conducting a Secreta ria|

election. Further, please be advised, in accordance with 25 CFR Part 81.62(b)(2) this is a final agency
action for the Depa rtment of the lnterior.

This O-ffice will notify the Superintendent, Central California Agency, by memorandum to begin working
with you and the petitioners to call and conduct a Secretarial for permitting the eligible voters of the
California Val|ey Miwok Tribe to adopt or reject the proposed Constitution of the California Valley
N|iwok Tribe (Also Known As Sheep Ranch of lVle-Wuk lndians of California). Should you have a
question, please contact Harley Long, Triba| Government Officer, at (916) 978-6067, or you may write to
the above address

Sincerely,

%M/%@

Regional Dlrector

cc: Superintendent, Central California Agency

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 5 of 168

i:Ei-`t’i`,i_':t?`_l_`i:¢`\f_i_`_i'i 917 S:E:l?f\/`_ll_'i:ll

I declare I am employed in the County of Sacramento, State of California. My business
address is: ZOZO`L Street, Suite 250, Sacramento, California 95 81 1. lam over the age of
eighteen (18) years and not a party to the within action.

011 Febrtr.ai'y 7, 201§, I served the within: 1'*{'3'1"[€1§ CU APPEAL, on the parties listed

below, addressed as follows:

Mervel Harris
Acting Regional Director
United States Departrnent of the lnterior

Bureau of lndian Affairs, Pacific Regional Offlce

2800 Cottage Way, Room W-2820,
Sacramento, CA 95825

Interior Board of lndian Appeals

United States Department of the Interior
801 North Quincy Street, MS 300 QC,
Arlington, VA 22203

Amy Dutschke

Pacitic Regional Director
2800 Cottage Way
Sacrarnento, CA 95825

Michael Mend_ibles, Spokesperson
California Valley Miwok Tribe Petitioners
c/o _l ames Rusk, Attorney

Sheppard_, Mullin, Richter & Hampton LLP
Four Embarcadero Center, 17th Floor

San Francisco, California 941 1 1 -4109

Offlce of the Solicitor

Pacit`lc Southwest Region

2800 Cottage Way, Room E-1713
Sacrarnento, CA 95825-1890

Tara Katuk Mac Lean Sweeney

Assistant Secretary - lndian Affairs

Department of the Interior

1849 C Street, N.W. MS-4660-MIB
Washington, D.C. 20240

Troy Burdick, Superintendent
Central California Agency
650 Capitol Mall, Suite 8-500
Sacramento, CA 95814

Dale Risling

Deputy Regional Director
2800 Cottage Way
Sacramento, CA 95825

John Tahsuda

Principal Deputy Assistant Secretary-
lndian Affairs

U.S. Department of the lnterior
l\/lS-4160-MIB

1849 C. Street, N.W.

Washington, DC 20240

XX fly Fit'st »Ciass Maii by placing a true copy thereof in a sealed envelope with postage
thereon fully prepaid and placing the envelope in the firm's daily mail processing center
for mailing in the United States mail at Sacramento, California

/’“\l sw ,,1; siegal
'\’ J‘ gsa *‘

_1‘ .
§¢~' _gc_. _

DIANA CRC'\PV

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 6 of 168

EXHIBIT 2

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 7 of 168

wired sr.:,rss oaP.»‘.a'r.\lE.\rr or THF r.\rrr-:eioa
errice or HEARINGS AND AP Ls
' 2020 Hurley Way, Suite led PROBATE NO:
Sacramento, CA 95825 IP PH TGI 91
ceis) 978-4326 `

NOTICE
TO ALL PERSONS HAVING AN INTEREST IN THE
SEBJECT MATTER OF THIS PROCEEDING

 

NOTICE IS GIVEN 'That on APH laig% a. decision was
entered in the estate of HABEL HODGE DIXIE, a deceased California
Indian. A copy is attached to this notice.

This decision becomes final sixty lGGl days from the date of this
notice unless within such period, a written notice of appeal shall
have been filed with the Interior Board of lndian Appeals, 4015 Wilson
Boulevard, Arlington, Virginia 22203, IN ACCORDANCE wITH THE

PROVISIONS OF 43 CFR 4.320.

The notice Of appeal shall give or shall be followed by a concise
but complete Statement of the grounds upon which the appeal is based.

THIS NOTICE TO PARTIES IN INTEREST HERE NAMED AND TO ALL PARTIES.

hand Titles & Records Section, Sacramento Area Office,
BIA, Federal Office Bldg., 2800 Cottage Way, Sacramento, CA.,
95825\
Supesintendent, Central California Agency, 1824 Tribute Rd.,
Suite J, Sacramento, CA 95815-4308
Merle Butler, c/o Central California Agency,
Sally N. Willett, Administrative Law Judge, 2901 N. Central Ave.,
Suite 955, Phoenix, AZ 85012 _: _ -
Yakimo Dixie, PO on 41, Sheep Ranch, CA 952 2
Yiolet Girouard, PO Box 41, Sheep Ranch, CA 95252
Merle Butler, C/o Central California Agency, BIA
Melvin Dixie, c/o Violet Girouard, PO Box 41, Sheep Ranch, CA 9
Melvin Dixie, c/o Central California Agency, BIA

Ol¢'

U`l
\\J
Ol
[\J

l° ' 0 .4
L`.l‘.‘.'?'.l rn;til»%i:l: APB bLl 1993 w/(,%ry&k__ %MMW

, x’__

/' /| William _. Hammett
py;i;7//€§§<fz/’ x{j{;zé?é~%t j Administrative Law Judge
// .
_,/ CVMT-ZO'I 1-000074

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 8 of 168

United Statcs’ Department of the Intcrior m__
. ------.

omca or Hmmcs AND APPeAi.s =

2020 Hurley way,suie 150 __ _-

 

SACRAMENTO, CA 95825

IN rae MATTER or THE ssrAre or ) Paoasra IP PH 761 91
) iFoaMERLY IP ss rs 72
MABEL aooo£ DIXIE 1 cause DENYING attica
1 aeocastan tx errtTIoN To
o£crAsED cALIFoRNIA thtAx 1 soviet oRnER patco
' l Novanara 1, 1971.

BACKGROUND OF CASE

The land which comprises the Sheep Ranch Rancheria was

‘ purchased in 1915 pursuant to a'Federai statute which authorized

the purchase of land for homeless California Indians. No tribal

designation was made in connection with the purchase. Later. such
land was designated as the Sheep Ranch Rnncheria.`

In 1958, the Congress enacted an Act entitled fan Act to
provide for the distribution of the land and assets of certain-
Indinn rancherins and reservations in California and for other
purposés"; which Act was approved August 18, 1958. Suoh'Act was
amended by the Act of August 11l 1964, P.L. 88-419, 78 Stat. 390.

Pursuant to such le"islation, n plan of distribution_of the
assets of the Rancheria was developed "after consultation with Mrs;
Mabel Hodge Dixie .of the Sheep Ranch Rancheria.“ This plan
received final approval of the Assistant Commissioner of Indian
Affairs, on October 12, 1966, and the effective date of the plan
is October 14, 1966. A copy of the plan as approved is attached
to and incorporated in this Order by reference. lt is noteworthy
that the plan contains the statement "acccpted by distributee in
referendum by vote of 1 for and l ngainst." Correspondence in the
case file and received as zi part of Exhibit 1. at the hearing,-
discloses that the Bureau cf lndian Affairs considered that Mabel
Hodge Dixie was the only person it was necessary to deal wiU1
concerning the distribution plan. - 1 - d

Representatives of the Bureau of lndian Affairs_have conceded
that the Government did not meet the requirement of the Plan of
Distribution- Nevertheless, a deed conveying the land comprising
thc Sheep Ranch-Rancheri.'t \~'r,ts prepared .--in.i execu`:ed.b§' Pel`SO¢m‘-’l
of the Bureau of lndian Affnirs and recorded by the Bureoui ah
Buz.y.;,_u expen;;@, in r__l\¢_\. l_:tnc_j r¢!'fOt‘¢i:-"» Ol" . l`.-’ll:l\'l?lI`-’.\S C-)\lnl'.l-‘,
California, on April 25, !QUT_ _\ qcpy of the deed was sent to
_\[31;.¢1 H.,>d~,'e Dl:~;i-z wil.h .'x letter ~'l.=.tL'~-J .`L"\I-‘ 31 1957~ ‘:\>l’i-'-"S OF ill\"-’
.l‘-~\>.¢l and letter are .',1r.l,.'ir:hr.=.d and inc:-Jl`l.’Ol`-'\"-‘~"i in r-hl~='-`~ ')l`d‘?!`- Il'-
is noted that t.h»_z deed -l\>te:~; nol'. contain .~\r.;.‘ language referring r.o_
nn_~.- .;ondir,ions upon which t;l'eli\~.;r_\~ as pt~~zf`z\ce¢i, and th: letter does
not contain any such tnngungo. fn fact the letter reflects that
the deed transfers title. The mere reference in the deed to the
authority lumber which :l; is executed -h)es l\ct. ha this fornm's
inc,,,~p.;,~,-\; , ~_. l :_:~.1;-_ such instrument \n_\' ut° the
' t`”"‘tli in !l'.'.d -ii.-'.r:_*‘_b\tLiot‘. plc-tn.

\4..

 

cpinion,
resp-ins ibi§ it .'~'-a 5--\ r.

CV|V|T-201 1-000075

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 9 of 168

PROBATE
IP PH 761 91

. The evidence elicited at -the hearing on May 12, -1992,
discloses that the Area Director, Bureau of lndian Affairs, stated
in a_letter addressed to Ms. Dixie through someone named Hayden
Stevens, that "the setting up of the conservator is now in process
(sici and at such time that it is consummated, title will then be
passed to you upon receipt of the deed." Also. there is further
mention of a conservator in a memorandum from the Area Realty
Officer, BIA, to the Area Director, subject "Sheep Ranch
Rancheria," which memorandum is dated August 13, 19711 Of
particular note is the language ?the deed was never delivered.te
her (Dixie) because the Bureau of Lndian AEfairs was unable to get`
a court appointed conservator." Copies of the letter and the
memorandum are attached and incorporated in this Order.

Mabel Hodge Dixie executed a quitclaim deed dated September
-6, 1967, by which she purportedly reconveyed such land to the
United States and such deed was recorded in the land records of
Calaveras'COunty, Californiu, at the request of the United States
Department of'the Interior. A copy of the deed is attached and
incorporated in this order by reference. Evidence adduced at the
hearing held May 12, 1992, disclosed that the deed was prepared by
the Bureau Of Indian Affairs; that it was taken to the Sheep Ranch
Rancheria and executed by Mabel'Hodge Dixie; that her signature was
acknowledged by a Bureau employee who was a notary public; and that
the deed was recorded in the land records at the Bureau’s request

and expense.

Mabel Hodge Dixie died July 11, 1971, and the Bureau of lndian
Affairs submitted probate data to then Hearing Examiner Alexander
wilson so that he could set the estate for hearing. Included with
the probate assembiy' was nn inventory entitled, "Inventory and
Appraisement of lndian Trust band of Mabel Hodge Dixie, Unallotted
California lndian,'$acramento Area.Office, Sacramentg,'€alifgrnia,"
which inventory described the land referred to as the Sheep Ranch
Rancheria. The inventory was certified to by the Area Realty1

Officer.

On November 1, 1971. Examiner Wilson issued an Order
Determining Ueirs of Mabel Hodge Dixie. The Sheep Ranch Rancheria
property was the only trust property which Mabel Hodge Dixie was

shown to possess.

fn Octnber of 1390. the Snperintendcnt of the Central
California Agcncyp Bureau of lndian Affnirs filed a petition to
modify the decedent's estate to delete the Sheep Ranch Rancherin
property from the inventory. Such petition was filed with

CVMT-201 1-000076

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 10 of 168

PROBATE
IP PH 761 91

Administrative Law Judge Sally N. Willett who now has probate
jurisdiction in the Central California area. After meeting the
requirements of 43 CFR 4.242, Judge Willett reopened the estate and
set the matter for further hearing.on July 30, 199l. There was no
appearance at such hearing and she transferred the case to this
forum for further action. After due notice, this forum held a
hearing on May 12, 1992. Testimony was taken and documents were
received in the record as Comprehensive Exhibit No. 1; This forum
is entering_this decision based on the evidence elicited at such
hearing. `

An analysis of the record discloses that three concepts of
title and possession are evident.

CONCEPTS OE TITLE AND POSSESSION

1. Notwithstanding the Government’s contention as to lack of
deliuery, there was an effective delivery of the deed from the_
United States of America to Mabel_Hodge Dixie, and that the
title and possession acquired by the quitclaim deed is
questionable considering the circumstancesnunder which the
quitclaim deed was acquired and executed.

2. That there was no delivery of the deed to Ms. Dixie and that
the quitclaim deed cleared title in the United States of -
America but that the quitclaim deed coDld not be utilized to
claim that it constituted a rejection of the plan of
distribution for the Sheep Ranch Rancheria.

3. That there was no delivery of the deed to Hs. Dixiej that the
quitclaim deed assured title in the United States of America;
and the quitclaim deed can be used to show that Ms. Dixie
rejected the-distribution plan. This third concept appears to
summarize the Government’s position.

As indicated. by the evidence, representatives of the
Government have presumed over a period df time that the
responsibilities of the Government, as set forth in the plan, are
conditions Precedent to execution and delivery of a deed conveying
the land covered by the Sheep Ranch Rnncheria to Mabel Hodge Dixie
and that since the deed was executed and recorded before the
conditions Keve performed by the Government, the deed did not pass
tig;@ to Mabel Hodge Dixie.

- 3 - ~ CVMT-2011-OOOO77

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 11 of 168

PROBATE
IP PH 761 gi

The letter dated day 2,,1967, discloses that a'copy of the
deed was sent to Mabel Hodge Dixie, and the record discloses that
the Bureau had the deed recorded at its expense in the land records

of Calaveras County, California. The deed did not contain any
language which imposed conditions precedent to delivery of title,
and it did not incorporate any conditions by reference. Mere

recitation of authority for execution of the deed could not be
construed as incorporation of the Government's responsibilities
under the distribution plan within the framework of the deed.
Where an issue is raised as.to the nondelivery of a deed, the
party raising. and having the affirmative of, that issue has the
burden of proving it; and when a presumption of delivery arises,
nothing except the most satisfactory evidence of nondelivery can
prevail against it.(see cases cited in 23 Am Jur 2d 150 and 172).
It has been stated that "the delivery of a deed is completed when
the grantor has put it beyond his power to reclaim, and hence
placing in a mailbox a deed in a stamped envelope addressed to the
grantee operates as a delivery to.him[" and it has also been stated
that "while the fact that a deed is on record is prima facie
evidence of delivery, the deposit for_recording of a deed by the
grantor or his agent and the actual recording thereof do not
constitute delivery as a matter of law, for the question remains
whether, by so doing, the grantor intended to deliver the deed."
(Se€ li_&m_i££;£§i_ill)- The Government had the burden of proving
nondelivery and it has not offered any evidence to show that at the
time the deed was sent to Ms. Dixie and at the time that it was
recorded that the Government'intended the delivery to be other than
final. For the reasons stated. I find that delivery_of the deed
to Ms. Dixie was completed when she was sent a copy of the deed and
the deed was recorded in the land records without any instruction
to the recorder that the recordation was to be conditioned on any

other event.

The Government’s role in the preparation,execution, and
acquisition of the quitclaim deed from Mabel Hodge Dixie to the.
United States of America raises serious questions as to the quality
of the title received. The quitclaim deed recites that "for a
valuable consideration paid by the party of the second part, the
receipt of which is hereby ncknowledged“ that the land comprising
thc Sheep Ranch Rnncherin is conveyed to the United Statcs of
Americu. The deed makes 4 further recitation as follows:

CV|\/|T-2011-OOOO78

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 12 of 168

PROBAT£
' IP PH 761 91

This quitclaim deed is executed in order to clear the
record and to restore title in and to the United States
of America just as though that certain deed dated April
11, 1967, from the United States of America to Mabel
Hodge Dixie, which was inadvertently executed and
recorded in Book 229} Page 184, in the Records of
Calaveras County,-California, on April 26, lQGF,_was
never in fact executed and recorded,the said deed
having been executed and recorded prior to compliance
with all of the statutory requirements set forth in

the Rancheria Act of August 18, 1958 (72 Stat.'BlS),

as amended August 11] 1964 (73 Stat~ 390) and NhiCh
deed was not intended to pass title nor did said

deed actually pass title.

If, in fact, the deed to Mabel Hodge Diiie was" a valid
conveyance, the recitations made in the deed were .a material
misrepresentation of the facts, no matter how innocently made,_
leading Mabel Hodge Dixie to execute the quitclaim deed. Further,
the quitclaim deed was prepared by employees of the Bureau of
lndian Affairs; taken to the Rancheria by an employee of the Bureau
where the deed was executed by Ms. Dixie; her signature was
acknowledged by an BIA employee; and the deed was recorded in the
land records of the said county at BIA expense. There is no
indication that Mabel Hodge Dixie was provided independent.counsel
as to the legal consequences of her actiod, or that, indeed, she
had to take any action. In addition, if the deed to her was valid
and delivery made, then, in this forum's opinion, it could be well
argued that there was a lack of consideration for_the guitclaim
deed. Certainly, the vague assertion of "valuable consideration
pnid" taken in context with the definitive statement of the purpose
of the deed would lead one to believe that the only consideration
for the deed was the purpose stated concerning clearing-the“record
and restoring title in the Enited States of America. Lastly, there
is n very disturbing matter introduced into the record at the
hearing. For reasons not disclosed in the record, BIA personnel
thought that a conservator was required for the affairs of Mabel
Hodge Dixie. This raises some concern that she made not have been
considered competent. The law does not invalidate n conveyance to
:u\iucompetent,'however. it is a different matter when reviewing
.-\ ¢-1._-._».* ._e;¢:-er;ute¢:l by .-,\ person whose r:¢:mp'¢\.¢:n':;.' ma_v be at issuc,‘..

CVMT-201 1-000079

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 13 of 168
PROBATE
IP PH 761_ 9.1

For the reasons, I have stated herein, I am of the opinion
that there was a valid delivery of the deed to Mabel Hcdge Dixie,
however, the record is not sufficient to determine the quality of
title, if any, received by the United States of America by virtue
of the quitclaim-deed.

As to the second concept of title and possession, .the
Government appears to recognize that it might still have some-
obllgations under the distribution plan, otherwise, why would its
representatives feel the need to treat the quitclaim deed as a
refutation Of ~the distribution plan by Mabel Hodge Dixie.
Regardless of why the Government might consider that the quitclaim
deed be treated as refutation of the plan, I find that it cannot

be used for such purpose. The clearly stated purpose of the
quitclaim deed is to clear the record and restore title in the
United States of America. There would have had to have been an
intent of Mabel Hodge Dixie to refute the plan and plainly such
intent 'is lnot revealed in. the _deed. The 'Government’s_

representatives are responsible for the wording in the deed, and
it would constitute an act of misrepresentation on the Government’s
part to use the quitclaim deed for a purpose other than the stated

purpose. This forum is certain that 'the - Government’s
representatives would not want to engage in conduct which would be
tantamount to misrepresentation. The Government has failed to

produce any other document or any statement of Mabel Hodge Dixie
in which she stated, or even in which it codld be implied that, she
refuted the distribution plan. For the reasons stated, I find that
the quitclaim deed cannot be used as evidence that Mabel Hodge
Dixie refuted the distribution plan.

The Federal employee who testified at the May 12, 1992,
hearing indicated that she was most knowledgeable about matters
surrounding the terminatron of the California rancherias and the
problems which developed from such termination. She further
testified that she was not aware of any subsequent legislation
which abolished the-distribution plans authorized by the Federal
legislation providing for termination of the rnncherias.
Therefore, if the quitclaim deed does not constitute refutation of
the distribution plan by Ms. Dixie, then it may well be argued that
the plan is still viable.

As the Federnl employee testified, the reason why the members
or othnr terminated rnncherius. or :Jneir hcirs, were allowed to
bring the l:ul¢l ol;" s\:-:|\ c‘:.\n-:heri._i:s b:u:l< into trust status w.-i:s
because it was 4 part of the settlements made in the various class
actions iil@l against the Govornment. Mabel Hodge Dixie was nut

_6.. . CVMT-2011-000080

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 14 of 168

. .
PROBATE

' IP PH 761 91

a party plaintiff in any class action. Notwithstanding that the
quitclaim deed could not have brought the property back into trust
status, if one assumes the Government's position that the deed from
the United States of America to Mabel Hodge Dixie was invalid, then
it is certainly arguable that the Sheep Ranch rancheria land did
not lose whatever trust status it may luna enjoyed prior to
execution of the deed to Mabel Hodge Dixie.

If one accepts the third concept of title and possession,
which this forum most does not, then the Government would be
correct in its.contention that the Sheep Ranch Rancheria land
should not_have been included as trust land in the inventory of the
estate of Mabel Hodge Dixie and that the Government should be
granted the relief requested, i.e., that such land be excluded from
the inventory of her trust land.~ - '

Based on the findings, conclusions, and rulings made nerein,
this forum~finds and so determines that it cannot grant the relief
requested in the petition to modify the estate to exclude the said
land\from the inventory of trust interests.

Accordingly, it is hereby ordered that the requested relief
be, and is, denied.

This decision is final for the Depa§tment unless notice of
appeal is'filed with the Interior Board of lndian Appeals pursuant
to 43 CFR 4.320, et seq, within sixty'days from the date hereof.
Rights of appeal are more fully described in the notice
accompanying this Order. ‘

Dated at Sac‘ramento,California, APH ldlgga ,

\L&Q&Ow¢ . sz
hilliam E. Hammett
Administrative Law Judge

CVMT-201 1-000081

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 15 of 168

EXHIBIT 3

QAT¢:

saw
"E~T-‘i:a`og;'dq§'ea Director, Sacramento Area Office

SUBJE€|':

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 16 of 168

uNlTED s'rAT£s eovER`NMENT

m ,, a - memoro dum-

 
   

lmnl___~__
Sheep Ranch Rancheria ms second ____
mmom__.r_____
MEMO___. ~..'= ..._..

TELE_ D!`nER._'.'._-.._

Superintendent, Central California Agency
Attention= Realty officer

 

 

'rhis is to confirm our discussion regarding the current status of the .93 acre
or land in Calaveras County and~r'eferred~to as the Sheep Ranch Rancheria. For
the record, we are submitting the following summary. .

1. On August 18, 1966, a plan for the distribution of the assets of the-
rancheria pursuant to the California Rancheria Act was approved which called for
the title to the subject property to be conveyed in fee simple to .Mable Hodg`e
Dixie, the sole distributee. The property was deeded to Hable l-lodge Dixie on
April `11, 1967 and recorded on calveras county, but the deed was never delivered
to Mrs. Dixie. " `

2. Mable Hodge Dixie subsequently executed a quitclaim deed (for the Sheep
Ranch Rancheria) back to the United States in 1967.

3. Mable l-lodge Diicie died on July 11, 1971 and an Interior probate was
requested in order to enable the conveyance or' fee simple title to her heirs.

4, 'rhe probate determination of November 1, 1971 held that Mable had_ five
heirs, however, no deeds for fee simple title were ever issued to the heirs.

5_ On November 28, 1989, the Sacramento Area Direct_or requested a
revocation of the Sheep Ranch distribution plan, but the matter was remanded back
to the Area Director on December,zz, 1989 for review by the Solicitor as to the
protection Of the rights of any parties [Mable's heirs] that might be adversely
affected by the revocation.

a

6. At the recommendation ot` the Office of the Solicitor; the Superintendent
filed a petition to reopen the case and seek a determination that the PI`OP€!'§Y
was erroneously included in Mable's estate and that title Was Still vested in
the name of the United States. In the order issued APril 14, 1993, NO- IP PH
751 91, the Administrative Law Judge denied the Superintende'nt's. request'and held
that the heirs ot` Mahle dodge Dixie were vested with title.

The heirs in the 1971 order were= Herle Butler, her husband, as to
a 2/6 interest; Richard Dixie, her son as to a 1/6 interest; Yakima
vixie, her son as to a 1/6 interest; Melvin Dixie, her son as to a
1/6 interest; and Tommy Dixie, her son as to a 1/6 interest. As
Richard and Tommy are deceased, further probate action is necessary.
The record also indicates that Herle Butler is a noneIndian, but
efforts should be made to verify this.

As a result ot` our discussion, the following clarifications are made: (1) the
sheep Ranch Rancheria of x»le-wuk India_ns or california shall remain on the BIA's

DPTI°NAL F°RM N°. 10
(REV. l-IO) . *
GIA FPMR (41 cFR) l°l-M.l

CvMT!§Ih‘lfooooas

1 U.S.GF°: 1581 -0-28| -782I20347

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 17 of 168

o d

_2_

list of Indian.Entities Recognized and Eligible to Receive Services, and (2) the
.92'acre will be moved from our acreage reports as "tribal” land and will be
added to our listing of "individually-owned" land.

Once the additional estates have been probated, the heirs should be asked to
consider submission of a formal request to revoke the Sheep Ranch distribution

plan. n v

cc= Tribal Operations Officer, CCA
Tribal Operations Officer, SAO
Supervisory Realty Specialist, LTRO

CV|V|T-201 1-000084

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 18 of 168

EXHIBIT 4

AP__."@SZ

r'.: 13,".’ ?.‘ x

noll-l1 '!'1§“ W\

* .‘.,v~rw¢er;( ‘

1'0)

` ~_al dl~“am add , 251 tila ll edmund
'4-_-,&“@21¢§2.¢-1£ requested 1 4. ,_ ; § ,

Case 1:19-cv-00917-RCL Document 1 6

- Filed 04/01/19 Page 19 Of 168
*'f-Jl IE=U~‘.'£ r`l<tn"l¢nar‘\ \.,\.,h __MA_~ WMMM nw
mean starts eovc»:§lsmam
ma ,§ m § __ lenl 0 cin§lu,f, :1_
' silas/au 0 §,§;-; lamb -:iiS “
walt"f)a.w Ra_¢‘;l§c: assault dimlamenw …l? .El.'..»¢ ll1ll.l ,_
La_.njdlille..Corcectionlls'-Slleep lla§n&:l!llancl\eds .' llllll {lE`.ll lia 92 '“"'»F'l

La;~=a neil 2 a _aa:§ajaas»

ariz
§§ 2\1¥5

Supe€vnsor, land "`a,l a at Rooo*dl tdwa

    

 
   

»ll f ll apr redeemed a requoal ;l:l_*ona kyle l?mhai Chun‘;ierann al the Shoapj ll mall llanol'¢ena tmi
' la la d al -al‘a ila loaned ln'§l;l'll$.“° ali , `=:a uhss;i;"" ma ash lands lia your .of'aam.,,
.Qhély/gfg’l!l‘§ ‘ ~ . 4 . . . 1 .

 

` l
l .

wl lanilof*h.,;nnl: ;:n`n£ll:e solaieoflvl;l)al“

amici m tamm dale llilo 219 ill S.-§

»'i'd§ k say illr.ai`:v¢

bags Dixie, ller‘ heirs wo.-e detomnined
?l%l 7?,. The 1972 probate denomination was upheld
._W lucas wilder Prol:_»_ato Case Ei_l_e Nof IP 911761 91
4 2 aaa mm wmata heir are armed with title to the 92 aero nasa drs
' ““ sling a claango-‘l`;l‘ dam ila dealg,uat“e .l‘- o f?"',‘" 1'¢¢1,333 wage §};gc.r_

~ am roq:§€: mills dial a nom axde‘mo:n~ nfl la nash lillian
, _ plate animal lisa TSI` fn la l"nr apwer>molt amicus ne tila sandra-ma »a making

salary la why ala a lmdllss talbot year early

      
  
 

 
   

  
 

4 1
ill addition bhd rtsulndnl' "iva;l in ll!;dllala tila I'Fi* l`:"f"' 761§;91 wills F-.~d_mln`i'l¢tl‘&i;ivo law
. wingo a; l Bfmlirn_ ‘=*§2;=:, cna asd‘ a~;§l. dallas dodge D`mic,- rollamall:aalho thilnwing
.mlw¢uno,¥s assails flats-ami ill sfol'_a spouse wis le Bul-ler; and 'Mahal steal llioha;rd
and."' inmm‘;" .L_`-i:~;ia Wo .¢a"o.oqlmatod tila l" animal Cailfdn:il Age:my to request deem
candidates fdv those mds/1 dtalr, an§:l lo aid mem mills lim of oneida needing prevails

acl’-.nu, 811 l;x,n\ this simmch end nn we s rs auditing the /`en*ral Califomia l?,gtacy
stall 1a 10 am 'l. . .» alley »ud‘\!li.id 120 ll l»‘l“lél$

 

  

 

1

    
 
 

 

./

 

 

\ al `-r:ep.la‘ao liaall; malle litth have vsys do h_1§:
soaiz'\oady» § , _ _ l . §§ §
§ ~ zia la
~ . 1 lrf"~\ m ll 1
allow 'a~f§‘ln¢"l*¥l a-'§l;,f. g ,. ‘

'l ' 2 §"!'}.L ' \‘*,.:3

. ;_ "|: ‘14\ . 2 _`_,

~ ssi lleali;‘l' dal*ds:',(am \‘=:lnony“<j,nc _ 513 ‘:_
lamar cn‘mm, lloyuly Dir'e,`c" l§:",;£fil,* al 'I`nxot Rosper¢mlz»llines § ` jj.;_§

x
F

l

swann loan no'..x'o
cnw .--,m

'el¢l\\~"“ v

'H»€l CPD- leo§-abo¢dea/soazo

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 20 of 168

EXHIBIT 5

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 21 of 168

 

93/@_2/?095 ]3:15 3515995395 . TI-[|MF'SDNASS . PAGE 15

*_i

United States Department of the Int,erior

BUREAU OF lNDIAN APFMRS
C¢Im\l Cll|forl’|ll
1824 'l‘¢ihul¢ Ro¢d, Suich
Sacmmemo. CA 953|5»430¢

SE.P 24 395

 

lNRELV kw 10;

Sheep RM,CW 95250
nunn am

mpupmdmmupondumhhmuhohbummm
lmhdd\vl\youmd$llvinmonswnbusnm,dyour '
mldanoeenhosh¢¢pRamhR\mtvuinhSheopnu\oh.Cal¥nrnh. The
purpmdhom¢¢lmmtodbwuhmdbmowkin¢h -
Trtln. hahndanc¢d\hism»¢n|fnmmy¢h¢wosw.|\nymondhy,mbd
Opem§w\somoer, and Mr.Bnon GoHiM.Sr.,TrivalOpomiom Speclalm

M.hlth

The Sheep Ranch Rancherla is a federally recognized `frlbe. as it was not,
lawfully terminated pursuant to the provisions of the California Ranchesia Aol,

Mththbuwdwupmomddomlmd¢ligibh,mdin

oxehnnpa.h¢mclpiemxoftho assetswwldnolohgerbee|lglbletoreoelvo

wmandbenelw¢vatlaaleto lndian peo¢e. The Planol’DMlhutimofme

musthme Ronch Rand\eria.approvodby\hel\ssocido Commissioner

o|lndian A#airsonoc!ober12,1966. identified your mounr. Mabe| (Hodgn) `

Dmeasthesdaditibmaomidedbpuddpehlnthodisnbu£mofmaam
` amsnoopnmmnohnh. mmwonPlanmnotbe¢nre»/ok¢d.

m

wm¢swiomm¢m'unwnindd'hhlapummmth§m.h
pcmompououhghrlgu\woorth¢dwTdhoisuwd|ysp¢dhdby\ha
doddohdhooui.uih¢maiorkyd'mbminatod'“ibun¢dnfohml
pemon¢.peuuadnghengliwnorgmiohhd¢mhpwpemmdlm
dwmwndwmwwdmmhhdomlyapplpvod
Dls\rbu§enl"hn. mmmosmcounsnwo_em)d¢dhisnghtol
pa$eipoimhw§ma|deacondenwddistibmmmdependemmmbm,
Morl|vingordwoaad.

-\_/

CVMT-201 1-000172

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 22 of 168

 

13:15 3315995385 . Tl-D*PSUMASS . FA(I 11

ln this case. the usual manner of determining who may reorganize the Tribe does
notapplyherees thereisnosuchcourldecisien. However,withihepeesingol
Mabei (H°d§¢) Db<le. e probate wes ordered. end the Admirristrelive Lew Judge
issued an Order ci Determination of Heirs on Odober 1. 1971, as reel‘Iirrned by
subsequent Order issued on Apri| 14. 1993. The Order listed the land comprising
the Sheep Ranch Rancheria as pari oi the estate of Mebel (Hodge) Dlxie. The
ordertlren.iisled lhe following persons as possessing a certain undivided interest
in the Sheep Raneh Ranchen'a:

Merie Buller. husband Undivided 1I3 intend Deceased
Rlchard Di)de. son Undlvided 'll6 interest Deceased
Vekime Dlxiei son Undeed 1/5 heard
Melvir'r Dixie, son Undivi“d 116 interest
Tommy Dixie, son Undivided 1!8 interest Deceased

Durino our meeting.'you explained to us that three of the heirs were deceased,
end that lhe whereabeuds of your brother, MeMn Dbcie. were presently unknown

We believe that for he purposes ctdererrrrlning the inillei membership of the
Tribe, we are held to the Order d the Adminimlive bow Judge. Baeed up_on
yo_ur statement lhet three of the heirs were deceased, the~two remaining heirs
are those persons possessing me riehlto initially organize the Tribe.

On mng 5, 19%, nameska dthe Trlbe, you eeocde Silvia
Burley, Reehoi Reznor. Ariel're\ Peuik, end Trleden Wel|nce es enrolled
members d the Tribe. Therefore, these persons as weli, provided that they are
et least eighteen years of ege. possess the rightto participate in the initial
organizalion of the Tribe.

Al the conclusion el our meeting you were going eo consider what enrollment
criteria should be applied to inure prospective members. Qur understanding is
that such criteria will be used lo identify other persons eligible to participate inthe
initial organ|zetion of the Tribe. Everrtueily, such criteria would be included in the
Tribe‘e Constih.rtion- _

QL_HM.Q

Tribes that are in the process el initially organizing usually consider how they will
govern themselves until such lime as ll're Tribe adopts e Constihrtion through e
Secretarial Eiection, and Secretarial approval le ebteinod. Paen¢y stall
explained two options for the consideration cf the General Membership:

1) the members could operate es a Generai Ceundl, retaining eli powers
end euthorities, and delegating specilic limited powers to a
Chairperson. and

 

CVMT-2011-OOO173

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 23 of 168

 

' 83/_62/2605 13215 3615995385 . Ti-WPSUMASS

' -_ ` . PAGE 12

~' 2) the members could form an interim Trihel Counci|. end delegate from
the General Counci\ various general powers and authorities re ihs
interim Tribe| Cemcii.

lnthls me.siventhesmal|sizraeinrib-e,we recemmendhime'nibe
opemeeseGenera|Couneil,a,sdescribeehu\ehreioprionebove. Encioeed
for your eeneidem$on,ieadrdceneralcermdlmwlu\ioh_ (RBSO|WOHFGG-Si-
01)specrfying generalpowerseithe$ehemlcoumi|andru\eebrqovemingma
Tribe.

Anumberdi\eprevisionsdhedrdl reselmien maybeehengedbythe Tribeto
redactthemnnerinwhichildosireebeenduetbminess. Forinehnee.trnnm
'Reeolved“chueeenmeeecendpegeiisbeevm(?)speeiicpmrlwbe
omrcisodbymeconerdcouneii. Forlhemempert.thia|istinvelveshose
powu$”\atheGemrelCunmimddexerebeimMuweeemq!liehheini&a|
o@nwdmprecess`. Webnomenb°mofetherpower,!.su¢hesmepowerte
purchase|md,sineesuehapowermod|ikeiywodd'notbeusedduringthe
organwetionprecn¢. Rarrnr.suoh¢pwerwouidboueedeherme‘rribe.
organizee.endwouidbeincludedintheTribe'sconwmlion.

AnoMexlmpiedaehengeteeomideris&refourih'Resoived'dause entire

second pege. Thie dense s!etee hammer meetings e¢\he Genere\ council
_, willbeheldenmeseeondsawrd\ydeadmm\ih.TheTribemay\vieMe

membwadayofrhevnekw\y{}ilbestmeethe Tribe's neede.

Oneah‘reGenereiCouncil adoptedemha mome<)n. meGenora|Gm\cilwouid
men proceed re elect or appoint.ach\irperson. The Generai Council would men
beeb\e\e prxeedvdwuwcemuctdbus|nm, in emlnnercensisieniwiththe
eurhorin'ng reso|ueen. Mdionli powerz can be specified by the Generai
coundlmrough Mmmwnmv\he numerith resolution or adoptionof
nno¢reremhortcingnseiulien.

windfall

We draweeed\he fact martha Bureau et indian Maire makes grln\e. underthe
prov'reioneofhe hdienSel-Debrmim\'on¢nd£duel!ienksiehn¢emas
omnded_ toTribe=ror!repumesedstenghoningerimprwingTrihl
governmeniand developing Tribei eapeei\yte enter into future eonbaeu. Suc,h
grams an be used weaver costs incurred ivyhe Tribe in_e\hbliehing a Tr\bal
omae. equipmeer and rumilnre. supplies, and iega| assistance ln wis‘cese.we
advised¢reTribeMd\e&rstgrm!woddbomadeinhlrnounld$S0,0m.

in order to eppiy for and receive funding from the Bure\u. mo Seif-Determina\ien
Ad requires that a Tribe indicate by resolution irs desire to receive gram funding
Enc|osed is a arm Generai Counoil resolution (Resolution iGC-BB-oz) which
fulfills this remiremem.

CV|\/|T-201 1-000174

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 24 of 168

\

\._/

 

53/02/2005 13:15 3915995355 . T|.¢M=snmgs . PAGE 13

tr

We discussed the nature of congressional appropriations regarding the funding
that Tribes rooelve. We mcommended that the Tribe consider reprogramming
funds from various programs into the Consolidated Triba| Govemment program.-
Such reprogramming would then provide the Tribe with the greatest flexibility in
using the funds in the upcoming yeer. As a result of our dimussion. you provided

the Agency staff present with a letter prescribing your reprogremmlng

preferences A copy of this letter is enclosed for your records.

§u;eau §e§u AuociB¢_:l_ gun Ogggggjgg

We discussed the Bureou's role in providing technical assistance to Tribes in the
process of organizing the Tribo. The Bureau receives some funding from each of
the Tribes in our jurisdiction as a means ot providing a minimum amount of
technical assistance But in those cases where a Tribe is pursuing tunnel
organkation. such hinds are insuhlolent to cover all costs.

We request that the Tribe considerthe adoption oltho erclosed draft General
Counoil resolution (Resolution 860-96-03). The purpose of this resolution is to
authorize the Bureau to charge expenses related to the organization of the Tribe
to the Tribe's F¥ 1998 Tribal Priority Aliocetion funding. One example of e'cost
supporting the organiution process is the purchase of death certificates for the
three deceased heirs. The death certificates ere necessary ler the initiation of
tire probate procoss. Another example of such costs is the hiring of a new
Bureau empioyee, or the temporary assignment of en existing Bureau employee,
to work directly with the Tribe in the o?gonization process Such work may focus
en the enrollment process, development of administrative management systems,
or on issues related to governance.

Othe[ !§ggg!

Frobctoo: We discussed the status of the lendl and the need for additional
probates to be completed to determine the status of the estates et deceased
helrs. We agreed to obtain copies oithe death certificates ol the deceased holrs.
A request for death certi&cetes was prepared. and we expect the processing of
the request by the State office of \rrta| Records within the next month. once
received, we will then proceed with preparing the probatee.~~

The feet that there are probate actions remaining to be taken directly impacts
your ebl|'ty to enter into a homesite iease. This is relevantto the question you
asked regarding Sitvla‘s eligibility for assistance under the Housing improvement
Program (HlP}. An applicant under the HlP must demonstrate ownership or
control over land. either through an assignment or a homeslie leaso. in this
qse, ss the land is considered as individually-amd trust land. you and the
other heirs would have to enter into a homestte lease with Ms. Burley. Other
eligibility criteria exists for the HlP that are beyond the purview of this letter. We
have requested that the HlP send an application to Ms. Burley for her review.

 

CVMT-2011-000175

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 25 of 168

 

ea/@Q/zees 13:15 solss‘asses . nmPsoMAss . plug 14

` -'-c
¢.
_ l

._..» ` Septfc farrk: With regard to the.soptic tank issue you brought to our attention.
we researched our nies and found that the house you are currently occupying
wes constructed under the HlP in 1967. The issue is addressed in e
memorandum lrom the Agency Fteelty thcor to the Area Realty thcer. dated
August12.19`r'1. which states, "The 20' x 24‘ house was constructed in 1967 etc
cost ot $8,500.00 and the septic tank, installed by Phocnix Heelth Servlce, would
cost about $1,500.00.' We contacted tire indian Heatth Service, California Aree
Ofl'ice, here in Sacremento. end inquired whether they will be able to provide
maintenance services to you. We obtained their commitment to perform the work
within the next couple of months. We will work with you to ensure that the work

is completed in an appropriate manner.

Access to Rencherre: we discussed the notion that the driveway leading up to
the Sheep Ranch Rencheria was not wimin the Rencheri¢. We agreed to look
into the ownership of the driveway. Pleese find enclosed an Assessor‘s Farcel
Mapolaportionoflhe$heepRancthwnsite. Thisrmpshuwsrr numberof
"papef‘ roads that do not exist today. We aro currently researching the .
ownership of the paper roads to determine what rights the Tribe may have to
assert a use right to the driveway. ~

Nexr Meotlng: We agreed that another meeting was necessary to discuss the

draft resolutions and additional details of the organization process We propose
~r that we meet on Friday, October 2. 1%8, at t 1310 a.m., to be held el your
residence in Sheep Rench. Californla§’

l thank you for your concern end positive participation in the organhetion
process l am certain that it we continue to work together. the organization
process will be completed without undue deiay. Towerd this end, l extend the
assistance ct my slafl, upon your written request

Slncerely,

 

CVMT-201 1-000‘| 76

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 26 of 168

EXHIBIT 6

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 27 of 168

 

R.ESOLUTION #GC-98-Ol

ESTABLISHING A GENERAL COUNCIL TO SERVE AS THE GOVERNING BODY OF

WHEREAS,

WHEREAS,

WHEREAS,

WHEREASr

WHEREAS,

WHEREAS»

WHEREAS,

THE SHEEP RANCH BAND OF ME»WUK l'NDIANS

The Sheep Ranch Band of Me-Wuk lndians of the Sheep Ranch Rancheria of
California (“the Tribe") was not terminated pursuant to the provisions of the Act
of August 18, 1958, P.L. 85-671, 72 Stat. 619, as amended by the Act of August
ii, 1964, P.L. 88-4|9. 78 Stat/ 390 (“the Rancheria Act"), and is a federally
recognin indian Tribe as continued by the inclusion of the Tribe in the list of
lndian Entities Recognined and Eligible to Reeeive Scrvices from the United
States Bureau of lndian Affairs, as published in the Federal Register on Octobcr
23, 1997.

The plan of Distribution of the Assets of the Sheep Ranch Rancheria, approved by
the Associate Commissioner of lndian Affairs on October 12, 1966, identified
Mabel (Hodge) Dixie as the sole distributee entitled to participate in the
distribution of the assets of the Sheep Ranch Rancheria;

The Bureau oflndian Alii:irs did not completely implement the steps necessary to
effect the termination of the Tribe prior to the passing of Mabel (l-lodge) Dixie;

The estate of Mabcl (Hodge) Dixie was probated and Order of Determination of
Heirs was issued on October l, 1971, listing the following persons as possessing a
certain undivided interest in the Sheep Ranch Rancheria:

Mcrle Butlcr, husband Undivided l/3 interest
Richard Dixie, son Undividcd ll6 interest
Yakirna Dixie, son Undivided 116 interest
Melvin Dixie, son Undivided ll6 interest '
Tomrny Dixie, son Undivided 116 interest

and dds order war reaffirmed by another order isrer orr Aprit 14, 1993-,

The surviving heirs are believed to be Yakima and Mclvin Dixie, as the other
heirs arc or are believed to be dcceased, and their heirs are in the process of
requesting the estates of the deceased heirs be probatcd, and it is believed that the
deceased heirs had no issue;

The whereabouts of Melvin Dixie arc unknown;
The membership of the Tribe currently consists of at least the following
individuals; Yakima Dixie, Silvia Fawn Burley, Rashel Kawehilani Reznor,

Anjelica Josett Paulk. and Tristian Shawnee Wallace; this membership may
change in the future consistent with the Tribe’s ratified constitution and any duly

CvMT-2011~000177

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 28 of 168

® §§

enacted Tribal membership statutes '

WHEREAS, The Tribe, on June 12, 1935, voted to accept the terms of the lndian
Reorganizntion Act (P.L. 73-383; 48 Stat. 984) but never formally organized
pursuant to federal statute, and now desires to pursue the formal organiution of
the Tribe; now, therefore, be it

RESOLVED, That Yakima Dixie, Silvia Fawn Burley, and Rashel Kawehilani Reznor, as a _
majority of the adult members of the Tribe. hereby establishes a General Council to serve as the
governing body of the Tribe;

RESOLVED, That the General Council shall consist of all members of the Tribe who arc at least
eighteen years of age, and each member shall have one vote;

RESOLVED, That the General Council shall have the following specific powers to exercise in
the best interest of the Tribe and its mcmbers:

(a) 'I`o oonsult, negotiate, contract, or conclude agreements with the Bureau of lndian Af`fairs,
for the purpose of furthering the development and adoption of a Constitution;

(b) To administer assets received from such agreements specified in (a) above, including the
power to establish bank accounts and designate signers thereupon;

(c) To administer the day-to-_day affairs related to such agreements specified in (a) above;

(d) To develop and adopt policies and procedures regarding personnel, financial
management, procurement and property management, and other such policies and
procedures necessary to comply with all laws, regulations, rules, and policies related to
funding received from such agreements specified in (a) above;

(e) 'l`o employ legal counsel for the purpose of assisting in the development of the
Constitution and the policies and procedures specified in (d) above, the choice of counsel
and fixing of fees to be subject to the approval of the Secretary of the Interior or his
authorized representative;

(f) To receive advice li'orn and make recommendations to the Secretary of the Interior with
regard to all appropriation estimates or federal projects for the benefit of the Tribe prior to
the submission of such estimates to the Of`iice ofManagement and Budget and to
Congres;

(g) To faithfully advise the Gencral Couneil of all activities provided for in this resolution at
each regularly scheduled meeting of the General Council',

(h) To purchase real property and put such real property into trust with the United States
government f`or the benefit of the Tribe;

RESOLVED, That all other inherent rights and powers not specifically listed herein shall vest in
the General Council, provided that the General Council may specifically list such other rights
and powers through subsequent resolution of the General Council;

RESOLVED, 'l`hat the Gencral Council shall appoint from among its members a Chairperson,
who shall preside over all meetings of the Gcneral Council and rights and powers through

 

(.,V|\/Fl-Z()lj| -000178

 

 

 

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 29 of 168

® @

subsequent resolutions of the General Council, provided that in the absence of the Chairpcrson, a
Chairperson Pro 'fern shall be appointed from members convening the meeting;

RESOLVED, Thattlte Chairperson shall notice and convene regular meetings of the Gencral
Council on tire second Saturday ot` each month following the adoption of this resolution,
provided that special meetings ofthc General Council may be called by the Chairperson upon
providing a least fifteen (15) days notice stating the purpose of the meeting;

RESOLVED, 'I`hat the Chairperson shall call a special meeting ofthe General Council, within
thirty (30) days of receipt of a petition stating the purpose of the meeting, signed by at least fifty-
one percent (5 l%) of the General Council, and the Chairperson shall provide at least fifteen (15)
days notice stating the purpose of the meeting, provided that at such meeting, it shall be the first
duty of the General Council to determine the validity of the pctition;

RESOLVED, That the General Council shall elect from among its members a
Secretary/'l'reasurer, who shall record the minutes of all Gcncral Council meetings, maintain the
official records of` the Tribe, certify the enactment ofall rcsolutions, and disburse all funds as
ordered by the General Council;

RESOLVED, That the quorum requirement for meetings of the General Council shall be
conducted pursuant to Robert’s Rules of Order;

RESOLVED, That the General Council shall exist until a Constitution is formally adopted by
the Tribe and approved by the Secretary of the lntcrior or his authorized representativc, unless
this resolution is rescinded through subsequent resolution of the General Council.

CERTIFICATION

We, the undersigned as 'a majority ofthc adult members of` the General Council of the Sheep
Ranch Band of Me'Wuk lndians of the Sheep Ranch Rancheria of California ('thc Tribe"), do

,hereby certify that at a duly noticed, called, and convened special meeting of the General Council

held on in Sheep Rauch1 Califomia, where a quorum was present, this
resolution was adopted by a vote of _Z,_ in favor, _Q_ opposed, and _Q__ abstaining. We further
certify that this resolution has not been rescinded. amended, or modified in any way.

Dated this§__ day ofN_Q_Q_¢mh’_{_, 1998:

`. ' Silvia Bur|cy z

Rashel Reznor -

 

 

 

bvlvl l -¢Um?‘§l

 

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 30 of 168

EXHIBIT 7

 

Case 1:19-0\/- 00917- RCL Document 1- 6 Filed 04/01/19 Page 31 of 168

lmrda EF£a To

 

- . _ of th1s 661¢,' 1he Bureau of lndian Aff`a_irs maintains a government to government
_ relauonshlp wil11 the Callforma Ban6 of leok In_di6115 11110u311 the tn_ba1 connell chaired

 

      

'stling, Sr.
` - - rintendl:nt

 

CV|\/lT-2011-000356

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 32 of 168

EXHIBIT 8

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 33 of 168

Deposition of Yakima Kennerh Dixie, Volume ll CA. vALLEY MIWOK TRIBE vs_ CA. GAMBLING CONTROL CoMMlsleN
IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN DIEGO - CENTRAL DISTRICT
--000~-

CALIFORNIA VALLEY MIWOK TRIBE, )

Plaintiff, )
vs. ) Case No.
CALIFORNIA GAMBLING CONTROL ) 37-2008-00075326-
COMMISSION, ) CU-CO-CTL
Defendant. )

) vOLUME II

Continued Deposition of
YAKIMA KENNETH DIXIE
February 7, 2012
--000--

RepOrted by: MARY BARDELLINI, CSR NO. 2976

 

KRAMM & ASSOCIATES, INC. Page: 123

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 34 of 168

Deposition of Yakima Kenneth Dixie, Vqume II CA. VALLEY MIWOK TRIBE vs. CA. GAMBL]NG CONTROL COMMISSION

 

 

Page 124 Page 126
l APPEARANCES l Vl'deographer:
2 _ _ 2 JORDAN MEDIA, INCORPORATED
3 For thigw&gi-`ICE OF MANUEL CORRALES, JR. 3 By: TERI WEESNER
4 By: MANUEL CORRALES, JR. 4 1228 Madison Avenue
s Attorney ar Law s san Diego, california 921 16
6 11753 Avenida Sivrita 6
7 San Diego, California 92128 7
8 (858)521-0634; Fax (858)521-0633 B Also Present:
9 mannycorrales@yahoo.com 9 Silvia Burley
10 1 0 Tiger Paqu
ll SINGLETON & ASSOCIATES ll Michael Mendibles
12 By: TERRY SINGLETON 12
l 3 Attorney at Law 13
14 1950 FiRh Avenue, Suite 200 14
15 San Diego, California 92101 15
16 (619)239-3225; Fax (6]9)702-5$92 16
l 7 terry@tenysingleton.com 1 7
18 18
19 19
2 0 2 o
2 1 2 1
22 22
23 23
24 24
2 5 2 5
Page 125 Page 127
l For the Defendant: l INDEX OF EXAMINAT!ON
2 STATE OF CALlFORNIA 2 page
3 DEPARTMENT OF .TUSTICE 3 By Mr. Corrales 132, 203
4 OFFICE OF THE A’ITORNEY GENERAL 4 By Mr. McConnell 200, 217
5 By: NEIL D. HOUSTON 5
6 Deputy Attorney General s
7 1300 I Street 7 __000-.
8 Sacramento, California 95814 6
s (916)322-5476; Fax (916)327-2319 9
10 ncil.houscon@doj.ca.gov 10
11 11
12 12
13 For the Witness; 13
14 SHEPPARD MULLIN RICHTER & HAMPTON, LLP 14
15 By: MA'I'I`HEW S. MCCONNELL 15
16 JAMES RUSK 16
17 Attomeys at Law 17
lB 12275 El Camino Real, Suite 200 18
19 San Diego, California 92130-2006 19
20 (858)720-8928; Fax (858)509-3 691 20
21 mmcconnell@sheppardmullin.com 21
22 jrusk@sheppardmullin.com 22
2 3 2 3
24 24
25 25

 

 

 

 

KRAMM & ASSOCIATES, INC. Page: 2

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 35 of 168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vs. CA. GAMBLlNG CON'I`ROL COMMISSION

 

 

Page 128 Page 130
l INDEX OF EXHIB]TS 1 BE lT REMEMBERED that, pursuant to Notice of
2 2 Taking Deposition, on Tuesday, the 7th day of Febmary,
3 Plaimiffls 3 2012, commencing at the hour of3: 15 p.rn., at the
4 Exhibit Descn'ption Page 4 Oflic¢s ofCALIFORN]A AT'I`ORNEY GENERAL, 1300 1 Street,
5 32 Letter dated Ju|y 7, 1999, to Bureau of 167 5 Sacramento, Califomia, before me, Mary Bardellini, a
6 lndian AH`airs Sup¢rim¢ndem hom Mary T_ 6 Certitied Shorthand Reponer in and for the State of
7 Wyrm¢, 2 pages 7 California, personally appeared
8 33 Sheep Ranch Tribe of Me-Wuk Indians, Formal 170 8 YAKIMA KENNETH DIXIE,
9 Noti¢e of Resignation, Yakima K_ Dixie, - 9 called as a wimess by the Plaintih’herein, pursuant to
10 Apn`l 2(), 1999, 1 page 10 all applicable sections of the Code of Civil Procedure
11 34 General Council Goveming Body of the Sheep 172 11 Of fh¢ Sfaf€ Of Califomia, a“CL Wh°. being by the
12 Ranch Tribe of Me-Wuk Indians, Special 12 Certified Shortha.nd Reporter first duly and regularly
13 Me¢[ing, 20 April 1999, 1 page 13 sworn to tell the truth, the whole truth, and nothing
14 35 General Council M¢etjng Certification of 172 14 but the truth, was examined and testified as follows:
15 Ngtice, 5-8-99, ] page 15 THE VIDEOGRAPHER: We are on the record. This
16 36 Development Agreement, 30 April 1999, |7 173 16 is fhc digital Vid¢° deposition Of Yakima DiXi€,
17 pages 17 testifying in the matter of California Val|ey Miwok
18 37 L¢tter dated Mar 7, 2000, to Silvia Burley 177 18 Tribe versus the California Gambling Control Commission,
19 from Dale st|ing, Sr_, CMVT 01561 through 19 et al., in the Sup¢t`iol' Court of the Slate of
20 01566 20 Califomia, County of San Diego, Central Branch, Case
21 38 Repoxt of Probation Officer, Yakima Kenneth 185 21 Number 37~2008-00075326-CU-C0-CTL.
22 Dixie, 86 through 96 22 This deposition is being held at 13001 Street,
23 23 15th Floor, Sacramento, Califomia.
24 --oOo- 24 Today is Febma.ry 7th, 2012. The time is 3:15.
25 25 My name is Teri Weesner, Legal Video Specialist with
page 129 Pagé 131
1 INDEX OF QUEST|ONS INSTRUCTED NOT TO ANSWER 1 -.lordan Media, Ineo!porated, at 1228 Madison Avenue in
2 Page Linc 2 San Diego, California.
3 139 17 3 The certiiied shorthand reporter today is Mary
4 139 23 4 Bardellini in association with Kramm Court Reporting,
5 155 10 5 San Diego, Califomia.
6 164 18 6 Would counsel please state their appearances
7 166 22 7 for the record.
8 168 10 8 MR. CORRALES: Yes. My name is Manuel
9 168 24 9 Corrales. I represent plaintiff California Val|ey
10 169 7 1 0 Miwol< Tribe.
11 169 12 11 MR. McCONNELL: Matthew McConnell on behalf of
12 186 10 12 intervenors.
13 13 MR RUSK: _James Rusk also on behalf of
14 14 intervenors
15 15 THE VlDEOGRAPHER: Would you please swear the
16 16 witness.
17 17 (Whereupon the witness was sworn to tell the
18 18 truth and testified as follows.)
19 19 MR. McCONNELL: Before we start, I'm going to
20 20 lodge an objection to the presence of Tiger Paulk. The
21 21 Court's order regarding Mr. Dixie's deposition was
22 22 clear; it was limited to counsel and parties only. 'I'hat
23 23 was directly in response to the arguments raised by
24 24 intervenors that Mr. Paulk‘s presence at the last
25 25 deposition was harassing

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 3

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 36 of 168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE Vs. CA. GAMBLING CONTROL COMMlSSION

 

 

Page 132 Page 134
l 1 have asked counsel, Mr. Corrales, to -- about 1 A. But that is my right.
2 not having Mr. Paqu present, and he has refused to do 2 Q. The judge said that you don‘t have that n'ght,
3 so. l 3 and that's why we're here.
4 MR. CORRALES: Okay. Counsel's statement is 4 A. Sn therefore with that, the way you put it, I'm
5 incorrect Mr. Paulk is here under my direction as my 5 going to refuse to answer any questions here.
6 paralegal. And let's proceed. 6 Q. You're going to refuse to answer any questions
7 CONT[NUED EXAM]NATION 7 that I ask of you today?
8 BY MR. CORRALES: 8 A. True.
9 Q. Could you please give us your full name, sir. 9 Q. Why is that, sir? Why would you refuse to
10 Your tull name, could you give us your full name? 10 answer my questions?
11 MR. McCONNELL: Asked and answered. 11 Let the record reflect that Mr. Dixie is not
12 THE WITNESS: Yakima Kenneth Dixie. 12 responding to my questions
13 BY MR. CORRALES: 13 Mr. Dixie, is your silence an indication that
14 Q. Mr. Dixie, are you - are you under the 14 you have now refused to answer any of my questions?
1 5 influence of alcohol? 15 A. Very true.
16 A. No. 16 Q. Okay. So if I were to ask you a questions that
17 Q. Are you taking any form of medication that 17 the judge ordered you to answer, you would refuse to
18 would make it hard for you to answer the questions 1a answer any of those questions?
19 today? 15 MR. McCONNELL: I'm just going ~-
20 A. l take epileptic seizure medication. 20 THE WITNESS: Let me ask you.
21 Q. Are you taking that today? 21 MR. McCONNELL: Hold on. We'll talk in a
22 A, No_ 22 minute. I'll object This entire line of questions is
23 Q. Okay. Is there any reason why we can‘t have 23 not what we‘re here to do. We're here to go through the
24 your deposition today? 24 19 questions that were compelled This preceding
25 A. No. 25 monologue by you is improper and inappropriate
Page 133 Page 135
1 Q. Mr. Dixie, I'm going to be asking you questions 1 We'll take a break, and I will talk to my
2 slowly because 1 want you to understand my questions, 2 client. He clearly doesn't understand because you're
3 Okay? Okay? 3 talking about court orders and so forth and so on.
4 A. Okay. But, first, before we get started, who 4 MR. CORRALES: Clearly, Counsel, you need to
5 are you? 5 talk to your client because that's why we‘re here. The
6 Q.' My name is Ma.nuel Corrales. I'm an attomey. 6 judge has ordered him to answer these questions, so you
7 l represent the plaintiff in this case, the California 7 might want to talk to him.
8 Val|ey Miwok Tribe. 1 took your deposition last time in B We'll take a break, and he can explain that to
9 San Andreas. Do you remember me? 9 you.
10 A. l remember your face, l mean, but l didn't 10 THE VIDEOGRAPHER: We're of¥ the record at
11 remember your name, 11 3:20.
12 Q. Okay. All right. We're here to answer 12 (Recess taken.)
13 questions that you refused to answer on Filth Amendment. 13 THE VlDEOGRAPHER: We're back on the record at
14 Do you remember that? 14 3:24.
15 A. Don't I have that right? lsn't that my right? 15 MR. HOUSTON: Also appearing, Neil Houston,
16 Q. Not today, sir. We had a hearing, and the 16 Deputy Attorney General, appearing for California
17 judge has ordered you to answer the questions, and so 17 Garnbling Control Commission.
18 we're here to ask you those questions Do you 18 BY MR. CORRALES:
19 understand that, sir? 19 Q. Okay. Mr. Dixie, you‘ve had an opportunity
20 A. You say - you just stated that a judge ordered 20 to - by the way, Mr. Dixie, we‘re having -- I'm having
21 it? 21 some difficulty -- could you remove your hat, please, so
22 Q. Yes. We went to Court, and the judge ordered 22 we can see your face.
23 you to answer these questions and said that you have no 23 A. Anything else?
24 Filth Amendment right to refuse. Do you understand 24 Q. No, sir. Are you ready to proceed, or are you
25 that, sir? 25 upset? Do you want to take a couple of rninutes? Are

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 4

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 37 01.168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRlBE vs. CA. GAMBLING CONTROL COMMISSION

 

 

25

 

 

 

Page 136 Page 138

1 you okay? 1 Q. You doubt that's your signature? ls that a

2 A. l'm rcady. Go ahead. 2 yes?

3 Q. Okay. Mr. Dixie, I'm going to ask you some 3 A. Hum?

4 questions concerning the questions that we asked you 4 Q. ls that a yes_. you doubt that that's your

5 last time that you declined to answer. So let's 5 signature?

6 proceed. Are you ready, sir? 6 A. I don't know if it's mine or not, if l signed

7 A. Proceed. 7 that or not.

0 Q. Okay. Last time l asked you about Mr. Chadd 8 Q. The document says that you are appointing Mr.

9 Everone. Do you remember that? 9 Everone _as your deputy. Do you remember doing that?
10 MR. McCONNELL: Objection. Let's ask the 19 10 A. Not that l can recall. Only thing l got him
11 questions 11 for is like an attorney, tribal attorney.

12 BY MR. CORRALES: 12 Q. So you believe him to be the tribal attomey?

13 Q. Do you remember that, sir, I asked you about 13 MR. McCONNELL: Asked and answered

14 Mr. Everone? Do you remember that? 14 THE WlTNESS: Uh-huh.

15 MR. McCONNELL: This is beyond the scope. 15 BY MR. CORRALES:

16 THE WITNESS: No, l don't. 16 Q. Did Mr. Everone ever tell you that he was your

17 BY MR. CORRALES: 17 deputy and not your attorney?

18 Q. ` You don't? 18 A. Not that l know of.

19 A. No. 19 Q. The document -- let me see the transcript

20 Q. Last time l asked you questions about Chadd 20 there, sir. Thank you.

21 Everone, and l'm going to ask you a question about your 21 The document says that Mr. Everone is appointed

22 understanding of his role. 22 as deputy for myself, meaning you, and the tribe. Did

23 What do you understand his title deputy to be? 23 you understand that Mr. Everone was the deputy for the

24 A. l don't koow. 24 tribe as well?

25 Q. Have you ever had a conversation with Mr. 25 MR. McCONNELL: Objection. Goes beyond the
Page 137 Page 139

1 Everone about his title as deputy? 1 scope of Qucstion Number 1,

2 A. Not to my knowledge, no. 2 BY MK CORRALES:

3 Q. What did Mr. Everone tell you about his title, 3 Q. Your answer?

4 his work for you? 4 A. l don't recollect.

5 MR. McCONNELL: Objection. It's compound Can 5 Q. Okay. 'Ihe document says: He is authorized to

6 you please rephrase. 6 receive, discuss, and communicate all information to

7 THE WlTNESS: Does that have something to do 7 which l would be entitled. l-iave you ever heard of that

B with this thing? 8 before, sir?

9 BY MR. CORRALES: 9 A. But he come to every tribal meeting we have.
10 Q. ¥es. What did he tell you about the work that 10 He brings me what he gets from the Bureau of lndian
11 he was doing for you? 11 Affairs and other little things.

12 MR. McCONNELL: It's been asked and answered 12 Q. What do you consider him to be in relation to
13 THE WITNESS: Idon’t remember. 13 you and the tribe?
14 BY MR. CORRALES: 14 MR. McCONNELL: Asked and answered.
15 Q. When I showed you last time a document that had 15 THE WlTNESS: He's our tribal anomey.
16 his title as deputy -- this is Exhibit Number 29. l'll 16 BY MR. CORRALES:
17 show that to you, sir. This is your deposition 17 Q. Okay. Do you have other tribal attorneys
18 Exhibit Number 29, we talked about that, and you signed 18 besides him?
19 it. And it's an appointment for Mr. Everone to be your 19 MR. McCONNELL: Objection. And I'm instructing
20 deputy. Do you see that, sir? 20 you not to answer. it's beyond the scope of Question
21 MR. McCONNELL: it's been asked and answered 21 Number l.
22 You can answer it again. 22 BY MR. CORRALES:
23 THE WITNESS: Idon‘t remember. l don't know 23 Q. ls Mr. Everone the only attorney that you
24 even if that's my signature 24 understand the tribe has, that you have?
BY MR. CORRALES: 25 MK McCONNELL: Objection. lt's beyond the

 

KRAMM & ASSOCIATES, INC.

Page: 5

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 38 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTRCI.. COMMISSION

 

 

 

 

 

Page 140 Page 142
l scope of Question Number l, and l instruct you not to 1 with the tribe? You mentioned a couple of things. He's
2 answer, 2 your attorney, but what do you understand his role is
3 BY MR. CORRALES: 3 with the tribe, what does he do?
4 Q. When you say that Mr. Everone is your attorney 4 A. He's our tribal attorney.
5 and not your deputy, do you view him as -- do you view 5 Q. What does he do as your tribal attomey?
6 the term deputy as the Same thing as an attomey? 6 A. He does a lot of things.
7 MR. McCONNELL: It's compound, vague. Calls 7 Q. Give me some examples of what he does, sirr
0 for a legal conclusion. You can answer. 0 MR. McCONNELL: Calls for speculation. You can
9 THE WITNESS: l wish he could be in here, and 9 answer.
10 he could answer that question himself l mean 10 THE WITNESS: With that question you asked me,
11 BY MIL CORRALES: 11 l'm going to have my attorneys answer that for me.
12 Q. We‘ll ask him questions about this later on. 12 Okay?
13 l'm asking you now. Do you view him as your attorney as 13 BY MR. CORRALES:
14 the same as the title deputy? 14 Q. l don't think he can, sir. He's not a witness.
15 A. At this time l'm going to refuse - 15 MR. McCONNELL: Yakima, just --
16 MR. McCONNELL: No, just answer. 16 BY MR. CORRALES:
17 THE WlTNESS: -- to answer that question. 17 Q. Tell me what you believe Mr. Everone does.
18 MR. McCONNELL: Just answer the question as 18 MR. McCONNELL: For the tribe,
19 best as you can. Just answer the questions 19 THE WITNESS: I'll refuse to answer that on the
20 BY MR. CORRALES: 20 ground that l may incriminate myself.
21 Q. Your attorney has told you you should answer 21 MR. McCONNELL: Yakima, just answer the
22 the question, so can I get an answer to my question. 22 question. Listen to the question and give the best
23 Do you view his role that you perceive to be 23 answer you can. It's okay.
24 your attorney as the same as the title deputy? 24 BY MR. CORRALES:
25 MR. McCONNELL: Compound. Vague. Calls for a 25 Q. Based upon what your attorney just told you,
Page 141 Page 143
1 legal conclusion. 1 could you answer the question.
2 THE WITNESS: Yeah, uh-huh, he's both. 2 MR. McCONNELL: Could we have it read back.
3 BY MR. CORRALES: 3 MR. CORR.ALES: l'll rephrase the question.
4 Q. Au right so when you say he's both your 4 BY MR. coRRALEs:
5 attorney and your deputy, have you used that term 5 Q. What do you understand Mr. Everone's role is?
6 interchangeably when you speak about him? 6 What does he do for the tribe?
7 MR. McCONNELL: Vague. 0verbroad. 7 A. Again, l'm going to refuse to answer that
8 THE WlTNESS: l'm not too sure. 8 question on the grounds it may incriminate me.
9 BY MR. CORRALES: 9 MR. McCONNELL: Yakima, just listen to the
10 Q. Sometimes you say he's my deputy, sometimes 10 question and go ahead and give your best answer. You
11 he's my attorney, meaning the same thing? 11 don't need to take the Fihh Amendment Just give him
12 MR. McCONNELL: Same objections. 12 the best answer you can from what you know.
13 THE WITNESS: l still call him my attorney, 13 BY MR. CORRALES:
14 tribal attomey. 14 Q. Based upon what your attorney has told you, can
15 BY MR. CORRALES: 15 you answer the question, sir?
16 Q. Have you ever referred to him as your deputy, 16 A. The question on that one, l don't know.
17 meaning that he's your attomey? 17 Q. What has Mr. Everone done for the tribe?
10 MR. McCONNELL: Compound. It's vague. 10 MR. McCONNELL: Lacks foundation and calls for
19 THE WITNESS: l don't recollect that at this 19 speculation, but can you answer if you know.
20 time_ 20 THE WITNESS: He has done a lot. l mean,
21 BY MR. CORRALES: 21 he's done a lot of legal work for us. And with that,
22 Q. Okay. Let's go to Question Number 2. l think 22 that's all l'm going to answer that question.
23 we answered that question. You've answered the 23 BY MR. CORRALES:
24 question, but I want some clarification Question 24 Q. So you decline to answer any more about that
25 Number 2, do you understand what Mr. Everone's role is 25 question?

 

KRAMM & ASSOCIATES, INC.

Page: 6

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 39 0f_168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TR_[BE vs. CA. GAMBLING CONTROL COMMISS!ON

 

l
2
3
4
5
6
7
8
9

Page 144

A. Anything concerning him.

Q. Mr. Dixie, the Court has ordered you to answer
questions concerning Mr. Everone's role with the tribe.

You gave mc an example of him --

A.' This guy's my attorney, When he says the Court
ordered him - ordered me to answer these questions, is
that on a piece of paper?

MR. McCONNELL: lt is. We're here to answer
these 19 questions and any reasonable follow-up. So

\DED`lU\U\»hl¢JNl-'

Page 146

Q. What about that? When you say we have, What do
you mean by that?

A. And that come from the casinos that they put
money into it.

Q. Are you talking about the Revenue Sharing Trust
Fund money that's ~-

A. Yeah.

Q. That’s close to $8 million. You said
1,800,000. Did you mean 8 million?

 

25

 

 

 

10 that's why you just need to listen to the questions and 1 0 A. We've got a pretty good-sized chunk there.
11 answer to the best of your ability. You don't need 11 Q. And when you said money situation, you're
12 to -- just from what you know, go ahead and answer the 12 referring to the Revenue Sharing Trust Fund money with
13 question. You answered it in part. So if you know more 13 the Commission when you said that statement?
14 about Mr. Everone's role, then go ahead and give that 14 A. The Bureau of lndian Affairs.
15 answer_ 15 Q. Do you understand the difference between the
16 THE WITNESS: Okay. Continue. 16 Bureau of lndian Affairs and the California Gambling
17 BY MR. CORRALES: 17 Control Commission?
10 Q. Yes. What has Mr. Everone done for the tribe? 18 A. Yeah. l believe that they work together, and
19 MR. McCONNELL: Other than legal work, as you 19 they give money, and it's just setting there.
20 mentioned. 20 Q. The money that's sitting there is, as you
21 THE WITNESS: He had done a lot of legal work 21 understand it, money with the State Commission; is that
22 for us. 22 fair?
23 BY MR. CORRALES: 23 A. yeah. And the state puts money in it, too, so
24 Q. Yes, you told us that. Give us some specifics 24 we got, what, the last time was 1 million something.
25 as to the kind of legal work he's done. 25 Q. Okay. All right. And so when you say he does
Page 145 Page 147
1 A. Well, l'm not going to go into detail. l’ll 1 legal work with the money situation, that involves the
2 just put it that way. A lot of legal work that helped 2 Commission's holding that money. What kind of things
3 our trlbe. 3 did he do with that?
4 Q. Give me an example of the kind of legal work 4 MR. McCONNELL: Lacks foundation Calls for
5 he's done for the tribe. 5 speculation, but you can answer if you know.
6 A. What did l say just a second ago? 6 THE WITNESS: Hum?
7 Q. I heard you, sir. l'd like to have you tell me 7 MR. McCONNELL: You can answer if you know. lf
9 what kind of legal work he's done for the tribe, 8 you have an answer, go ahead.
9 A. l don't believe l should answer that. l don't 9 THE WITNESS: Yeah, would you repeat again.
10 want to incriminate myself, so therefore 10 BY MR. CORRALES:
11 MR. McCONNELL: Yakima, do you know of any 11 Q. Yeah. When you say he deals with the money
12 particular legal work that Mr. Everone has done for the 12 situation, and based upon your follow-up answers with
13 tribe? ' 13 respect to the Commission, the money that's being held
14 THE WITNESS: Yeah, like the money situation, 14 with the Commission, what specific things did he do?
15 BY MR. CORRALES: 15 MR. McCONNELL: Same objections, but you can --
16 Q. Money situation, what do you mean by that? 16 THE WITNESS: He does a lot of legal work for
17 A. And then he stopped all the money from going to 17 me.
18 different places where they don't supposed to go. 18 BY MR. CORRALES:
19 Q. What else‘? 19 Q. Yeah. Did he contact the Commission about
20 A. That’s about all. 20_ stopping the money?
21 Q. Okay. When you say the money situation, what 21 MR. McCONNELL: Same objections.
22 do you mean by that? 22 THE WITNESS: I'm going to stand on the Fihh
23 A. Well, we got - right now l think we got, what, 23 on that one.
24 1,800,000 l think it is at the Bureau of lndian All’airs 24 BY MR. CORRALES:
25 Q. Okay.

oftice.

 

KRAMM & ASSOClATES, INC.

Page: 7

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 40 of 168n

Deposition of Yakima Kenneth Dixie, Volume lI CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

Page 148

Page l50

 

l MR. McCONNELL: Yakima, just go ahead and 1 of legal work he does for you. You said money
2 answer. If you know, give him an answer. lf you don't 2 situation, and he stops money from going to different
3 know, just say so. You don't need to use the Fitih 3 places. So I'm focusing right now on the statement that
4 Amendment Just give him your best honest answer, the 4 you made that he does something with money situation,
5 best you can recall. 5 and I'm trying to figure out what you mean by that
6 BY MR. CORRALES: 6 specifically
7 Q. So the record is clear, Mr. Dixie, the Court 7 What kinds of things did he do for you that had
8 has already ruled on your Fif’th Amendment assertions and 8 to do with the money situation that you mentioned?
9 said you don't have a Fifth Amendment, so you have to 9 A. Umm, he had nothing to do with the money
10 answer the questions 10 situation.
11 A. Hum, I don't have to answer anything. 11 Q. So, okay. You said that he stops money from
12 Q. The Court has ordered you to answer the 12 going different places. What did you mean by that?
13 questions, sir, and has said that you do not have a 13 A. Well, if l - there was a lot of money taking
14 Fifth Amendment -- 14 out of the Bureau of lndian affairs, millions. I'm not
15 A. ldidn‘t see anything on a documentation where 15 talking about hundreds. l'm talking about mlllions.
16 I have to. 16 And where did lt all go?
17 MR. McCONNELL: Yakima, just give him the best 17 Q. Anything else that he does -
lB answer you can based on what you know. That’s all you 18 A. l got a check.
19 have to do. So just listen to the question, and if you 19 Q. Yes,
20 know an answer, then it's okay to say it, 20 A. But I refuse to sign it, refused to cash it.
21 So let's have that question back, please. 21 Q. What check is that, sir?
22 MIL CORRALES: l'll rephrase the question. 22 A. Butl don't remember the amount and stuff on
23 BY MR. CORR.ALES: 23 it.
24 Q. What specifically did Mr. Everone do in 24 Q. What was it for?
25 communicating, if at all, with the Commission? 25 A. Umm - ask these two guys right there.
Page 149 Page 151
1 MR. McCONNELL: Lacks foundationl Calls for 1 Q. I'm asking you, sir, what was the check for?
2 speculation You can answer if you know. 2 A. Ask those two guys right there. They know.
3 THE WITNESS: He does a lot of legal work for 3 MK McCONNELL: Just go ahead, if you have an
4 me_ 4 answer, then go ahead and give it. Do you remember what
5 BY MR. CORRALES: 5 the check Was for?
6 Q. You said that. Did Mr. Everone contact the 6 THE WITNESS: No, l don't.
7 Commission to tell them to stop payments? 7 BY MR. CORRALES:
8 A. Not that l know of. 8 Q. Okay. So have you told us everything that you
9 Q, What did he do about this money Situation that 9 meant by when you said that Mr. Everone stops money from
10 you're referring to as it has to do with legal work for 10 going ditYerent places?
11 you? 11 A. l don't recollect - it was either him or ’l`om
12 MR. McCONNELL: Calls for speculation and lacks 12 Wolfrum, the other tribal attorney.
13 foundation, but you can answer it` you know. 13 Q. Either him or Mr. Wolfrum doing what, sir?
14 THE WITNESS: At the time, I don't know. l 14 A. Put a stop on that money from going - being
15 mean 15 given out.
16 BY MR. CORRALES: 16 Q. Talking about putting the stop on the Revenue
17 Q. So you don't know of any examples right now as 17 Sharing Trust Fund money going to the California Valley
18 relates to the money situation you mentioned that he did 18 Miwok Tribe?
19 for you? 19 A. ls there a California Valley Miwok Tribe?
2 0 MR. McCONNELL: Other than what he's testified 20 Q. Ves.
21 to? 21 A. And who are they?
22 THE WITNESS: Well, why is this money situation 22 Q. I'm talking about the plaintiff in this case,
23 keeps corning up? 23 the California Valley Miwok Tribe, formerly known as the
24 BY MR. CORRALES: 24 Sheep Ranch Rancheria. Did Mr. Wolfrum or Mr. Everone
25 25 ever stop money going to that tribe?

 

Q. You mentioned it, sir. I asked you what kind

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 8

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 411.01».1.68

Deposition Of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

Page 152

Page 154

 

1 A. You use that word pretty frequently about 1 MR. McCONNELL: Objection. What question are
2 formaliy. There ain't no formally. There's only one 2 we on?
3 Sheep Ranch, lndian Rancheria. 3 MR. CORRALES: We're still on Number 2.
4 Q. Okay. Now, going back to my question. What 4 MR.- McCONNELL: Okay. That has nothing to do
5 did you understand Mr. Wolfrum or Mr. Everone to be 5 with Question Number 2.
6 stopping money for or on behalf of`? 6 BY MK CORRALES:
7 MR. McCONNELL: Compound. It's vague. You can 7 Q. Did you understand that, sir?
8 answer. 8 MR. McCONNELL: Can I hear that question back,
9 THE WITNESS: Again, I'm going to stand on the 9 please.
10 Fifth Amendment 10 (Record read by the Reporter.)
11 MR. McCONNELL: Just go ahead and listen to 11 MR. McCONNELL: You've asked and answered ad
12 that question again and go ahead and give your best 12 nauseam what Mr. Everone's role with the tribe is.
13 answer. He's just asking you about who you believed the 13 BY MR. CORRALES:
14 money was being stopped - being sent to. Who was the 14 Q. Your answer, sir? Was that one of the things
15 money going to that either Mr. Everone or Mr. Wolfrum 15 that he did for you?
16 stopped, stopped that money going to? Who was it going 16 A. Agaln, I'm going to stand on the Fifth
17 to? 17 Amendment. I don't want to mess everything up here.
18 THE WITNESS: It didn't go to nobody. It's 18 MR. McCONNELL: Yakima, just listen to the
19 still over there. 19 question, and if you have an answer, then go ahead and
20 MR. McCONNELL: Before it got stopped, who was 20 give your best answer.
21 the money going to? 21 Would you read that back again.
22 THE WITNESS: I don't know. 22 THE WITNESS: I don't remember.
23 BY MR. CORR.ALES: 23 BY MR. CORRALESZ
24 Q. Who did you understand, sir, that the money Mr. 24 Q. Okay. You don‘t remember Mr. Everone helping
25 Wolfrum or Mr. Everone was stopping was supposed to be 25 you to get back your chairmanship of the tribe?
Page 153 Page 155
1 going to? 1 MR. McCONNELL: Misstates the evidence.
2 A. l don't know. 2 MR. CORRALES: Right.
3 Q. Okay. So when you make reference to either Mr. 3 MR. McCONNELL: Lacks foundation
4 Everone or Mr. Wolfrum stopping the money, what money 4 BY MR. CORRALES:
5 are you referring to? 5 Q. Your answer?
6 MR. McCONNELL: lt's asked and answered 6 MR. McCONNELL: lt’s been asked and answered
7 THE WITNESS: The Bureau of lndian Affairs, 7 THE WITNESS: I never did lose it. How can
8 Bureau of lndian Affairs. 8 they get something back for me when l didn't lose it.
9 BY MR. CORRALES: 9 BV MR. CORRALES:
10 Q. The BIA. Okay. Okay. Anything else that you 10 Q. Was one of the things that you hired or asked
11 understand Mr. Everone's role to be, the things that 11 Mr. Everone to help you with, was one of the things to
12 he's done for the tribe? 12 get back your chairmanship of the tribe?
13 A. He's my tribal attorney, 13 MR. McCONNELL: He just answered that question,
14 Q. l'm looking for specifics, things he's done for 14 and this is no longer --
15 the m'be_ 15 MR. CORRALES: You can answer the question,
16 MR. McCONNELL: Other than what you‘ve already 16 sir.
17 testified to, is there anything else? 17 MR. McCONNELL: I'm going to make my objection,
18 THE WITNESS: Hum? 18 and you're not going to cut me off. My objections are
19 MR. McCONNELL: Other than what you‘ve already 19 that this has been asked and answered And this is well
20 been talking about, is there anything else? 20 beyond the scope of any reasonable follow-up to Question
21 THE WITNESS: No. 21 Number 2, which is: Do you understand what Mr.
22 BY MR. CORRALES: 22 Everone's role is with the tribe? That’s the question
23 Q. Okay. Now, did you understand that Mr. - Mr. 23 So l'm going to instruct you not to answer that
24 Everone was helping you to claim that you were cheated 24 question.
25 out of your chairmanship of the tribe? 25 BY MR. CORRALES:

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 9

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 4201° 168

Deposition Of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vss CA. GAMBLING CONTROL COMMISSION

 

Page 156

Page 158

 

1 Q. Mr. Dixie, as part of your understanding of Mr. 1 questions,

2 Everone's role with the tribe, did it include him 2 Okay. So we won't go into the tirade there,

3 helping you get your chairmanship back from the tribe? 3 but the question here is: Do you understand what it

4 MR. McCONNELL: It's been asked and answered. 4 means by substitution, meaning, as I understand it, the

5 You can answer. 5 chairmanship being substituted by Miss Burley?

6 THE WITNESS: Not that I know of, no. 6 So could we have an answer to that question,

7 BY MR. CORRALES: 7 sir.

6 Q. As part oer. Everone's role with the tribe, 8 MR. McCONNELL: Do you need to hear the

9 things that you‘ve asked him to help you with, did it 9 question?
10 include trying to figure out whether or not your 10 THE WITNESS: Help --
11 resignation from the tribe was a forgery? 11 MR. McCONNELL: Why don't we have the question
12 MR. McCONNELL: Asked and answered. 12 read back and just listen to it and answer the best you
13 THE WITNESS: l do believe that was a proven 13 can. She is going to read back the question and listen
14 fact by a handwriting expert. 14 careii.tlly to her and answer the best you can
15 BY MR. CORRALES: 15 (Record read by the Reporter.)
16 Q. Did you ask Mr. Everone to help you with that? 16 THE WITNESS: No. Huh-uh.
17 A. No. 17 BY MR. CORRALES:
18 Q. Did he help you with that? 18 Q. Okay. On Page 28 of your deposition, if you
19 A. Nu. 19 want to follow along -- actually, it starts on Page 27.
20 Q. Has he consulted with you on that? 20 l believe we're talking about -- l don't know what
21 A_ Ng_ 21 document we're talking about, but it says: This
22 Q. ln your last deposition you said that you spoke 22 document says in 1999 Mr. Dixie accidentally discovered
23 with Mr. Everone about that. Does that refresh your 23 his substitution
24 recollection that you talked to Mr. Everone about your 24 And 1 said on Page 28: ls that a correct
25 claim that your resignation was a forgery? 25 statement, sir?

Page 157 Page 159

1 A. ldon't remember. 1 Answer: In 1995 what?

2 Q. Okay. 2 Question: In 1999, it says, in 1999 Mr. Dixie

3 A. Anythlng in there behind that'.’ 3 accidentally discovered his substitution ls that a

4 MR. McCONNELL: Just let's hear what he's going 4 correct statement? Not that I know of.

5 to say. 5 And then I asked again: So did you ever

6 BY MR. CORRALES: 6 accidentally discover your substitution?

7 Q. Okay. We're going to get into this line of 7 The witness: Not that I know of.

8 questioning in a minute, but let's go to Question 8 Okay. And that's what I mean by the question

9 Number 3. Question Number 3 is found on Page 28 of your 9 substitution So that gives you some background of what
10 deposition 10 is meant by the question substitution.
11 The question was: Do you understand what that 11 So l'll ask you again: Do you understand what
12 means by substitution? This is after we talked about 12 it means by substitution that terminology that I used?
13 your belief that you were substituted out of the 13 MR. McCONNELL: Objection. It's asked and
14 chairmanship, meaning, as l understand it, that the 14 answered It's vague. lt lacks foundation, and it
15 chairmanship being substituted by Miss Burley. How is 15 calls for speculation
16 it that you understand it, sir? 16 And, for the record, you indicated you didn't
17 And then you said: In fact, who are you? And 17 know what document you were referring to. You were
18 l told you who I was. 18 referring to Exhibit 25, a document that Mr. Dixie, in
19 And then -- so the Court has heard your 19 his prior deposition, testified be had never seen before
20 refusal You said: Who are you? l told you who I was. 20 in his life. He has no knowledge about `--
21 You said: 1 have nothing to do with the California 21 MR. CORRALES: Let's have the witness testify.
22 Valley Miwok. 22 MR. McCONNELL: No, I'm going to put this
23 Question: l don't know. I'm here to ask 23 objection on the record.
24 questions, ¥ou are here to answer questions On those 24 MR. CORRALES: It's not a proper objection

25 MR. McCONNELL: It is a proper objection

25

 

grounds I'm going to refuse to answer any more

 

 

 

KRAMM & ASSOClATES, INC.

Page: 10

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 43 of 168

Deposition ot`Yakima Kenneth Dixie, Volume 11 CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

Page 160

Page 162

 

1 MR. CORRALES: Mr. Dixie, can l have you answer 1 questions without you trying to interrupt
2 the question 2 So, starting back to my question, Madam Court
3 MR. McCONNELL: Don't answer yet. 3 Reporter, will you please read back my question
4 MR. CORRALES: Do you understand what it means 4 (Record read by the Reporter.)
5 by substitution meaning, as 1 understand it, the 5 MR. McCONNELL: I'm relodging all the
6 chairmanship being substituted by Miss Burley? 6 objections that l previously made, and this has been
7 MR. McCONNELL: l'm not done -- 7 asked and answered. You can answer it again
8 MR. CORRALES: Do you understand that the word 8 BY MR. CORRALES:
9 substitution means in the context of this question, that 9 Q. Your answer?
10 Miss Burley is being substituted? 10 A. I know this is not the Court at all here. I'm
11 MR. McCONNELL: My objection, you're asking the 11 still going to stand on the Fifth Amendment.
12 witness about a phrase in a document that he has no 12 MR. McCONNELL: Yakima, just go ahead and give
13 fingerprints on, has never seen before - 13 your answer. ¥ou've been asked this question before
14 MR. COR_RALES: Okay. 14 You can answer it again Do you understand what it
15 MR. McCONNELL: -- has no knowledge of. 15 means by substitution? Do you understand what that
16 MlL CORRALES: Let's stop the gamesmanship, 16 means?
17 sir. We're here to get answers -- and don't smi|e. 17 THE WlTNESS: Yeah, substitution -- on my part
18 This is not funny -- 18 or whose part?
19 MR. McCONNELL: You're right, it's not funny. 19 MR. McCONNELL: The question is: Do you
20 MR. CORRALES: And, Counsel, Mr. -- your 20 understand what it means by substitution meaning, as I
21 associate here is laughing, too. This is not a funny 21 understand it, the chairmanship being substituted by
22 matter. 22 Miss Burley? That’s the question
23 MR. McCONNELL: You're asking questions -- 23 THE WITNESS: Umm... okay. Again, can l have a
24 MR. CORRALES: l want Mr. Dixie to answer the 24 couple of words with my attorneys here?
25 questions, and I don't want you to sit here -- 25 MR. CORRALES: Atter you answer the question,
Page 161 Page 163
1 MR. McCONNELL: He answered the question, 1 you can talk to your lawyer.
2 MRv CORRALES: -- interrupting the question 2 THE WITNESS: I didn't say that. 1 didn't say
3 with your stupid, stupid objections. 3 that. lsaid could l have a couple minutes with my two
4 MR. McCONNELL: He answered the question 4 attorneys outside a minute
5 MR. CORRALES: 'l'hose are speaking obj ections. 5 MR. CORRALES: Atter you answer the question,
6 They're not allowed in depositions 6 THE WITNESS: 1 refuse --
7 MR. McCONNELL: You're giving l0-minute 7 MR. McCONNELL: Yakima --
8 soliloquies about what - 8 THE WITNESS: I refuse
9 MR. CORRALES: Speaking objections are not 9 MR. McCONNELL: Do you understand what it means
10 pennitted. Now, you're smiling again This is not 10 by substitution?
11 funny. All right. And so are you. This is not f\mny. 11 TH'E WITNESS: Uh-huh.
12 Now, if you want to smile in front of Judge 12 MR. McCONNELL: Do you understand what it means
13 Styn, let's go in front of Judge Styn, and you smile and 13 by substitution?
14 laugh at Judge Styn, but this is not hrnny. 14 THE WITNESS: Uh-huh.
15 MR. McCONNELL: You're misstating the record 15 MR. McCONNELL: What does it mean?
16 and you're -- 16 THE WITNESS: Somebody taking my position and
17 MR. CORRALES: This is not appropriate. 17 substituting
10 MR. McCONNELL: You can characterize however 18 MR. CORRALES: Now, you wanted to talk to your
19 you want. They are not true. 19 lawyers, go ahead. Take a couple of minutes.
20 MR. CORRALES: This is unprofessional. You're 20 THE WITNESS: I'm going to bypass that because
21 bating. You're trying to cause trouble. 21 you're too ignorant You're stupid. When l asked
22 MR. McCONNELL: That’s -- 22 something to stop, 1 want to stop right then
23 MR. CORRALES: The first thing you said here 23 BY MR. CORRALES:
24 was Mr. Paqu cannot be in this deposition Of course, 24 Q. Okay.
25 that's incorrect We're here to ask this witness 25 A- l don't Wlllt 10 keep on going

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 1 l

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 44 of 168

Deposition onakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

 

 

 

 

Page 164 Page 166
l Q. ls it your understanding that Miss Burley took 1 THE WITNESS: l don't recollect on that thing
2 over the chairmanship that you're disputing? 2 that you're talking about.
3 MR. McCONNELL: Calls for a legal conclusion 3 BY MR. CORRALES:
4 You can answer. 4 Q. Well, when you said that Mary Wynne said that
5 THE WITNESS: That’s what I understood I 5 the document, the resignation letter was a forgery --
6 mean, you know, l do believe that's -- at this living 6 A. Yeah ~
7 day, l do believe that's the way it's still going. 7 Q. What did that mean to you? That you were still
8 BY MR. CORRALES: 8 the chairman of the tribe?
9 Q. Okay. So when you say that you believe that 9 A. No. lt was where somebody had forged my name.
10 Miss Burley took over the chairmanship by substitution 10 Q. So when you say forged your name --
11 is it your belief that it was done by forgery? 11 A. On the resignation
12 MR. McCONNELL: Compound. Misstates the 12 Q. So you didn't resign; is that what you're
13 testimony of the evidence, and it's been asked and 13 saying?
14 answered repeatedly in round one. 14 MR. McCONNELL: Asked and answered
15 BY MR. CORRALES: 15 THE WITNESS: No.
16 Q. Your answer? 16 BY MR. CORRALES:
17 A. Yeah. Uh-huh. 17 Q. So if you didn't resign you'd still be the
18 Q. Okay. And in what way? 18 chairman?
19 MR. McCONNELL: Asked and answered beyond the 19 MR. McCONNELL: Asked and answered
20 scope of this particular question l instruct you not 20 THE WITNESS: I still am the chairman
21 to answer. 21 BY MR. CORRALES:
22 BY MR. CORRALES: 22 Q. Now, did you ever -- so if you weren't the
23 Q. And l take it you're following his 23 chairman -- let me ask you this: Were you ever the vice
24 instructions? I'll accept your silence as a yes. 24 chairman of the tribe?
25 Going to Question Number 4, quote, you said 25 MR. McCONNELL: Objection. It's beyond the
4Page 165 Page 167
1 somebody that had to go to the hospital had the tiles. 1 scope of any question at issue here. I instruct you not
2 Are you saying that the document that you claim to be a 2 to answer.
3 forgery is in those files? And you answered yes. 3 BY MR.v CORRALES:
4 The question is: Do you remember what that 4 Q. Okay. So you mentioned that the document was a
5 document was? 5 forgery, and you said that the attorney from Washington,
6 A`. l do believe it was about resigning. 6 Mary Wynne, told you it was a forgery, and therefore
7 Q. Okay. And what files are you talking about, 7 you're still the chairman
5 whose files? B I'm going to show you what I will have marked
9 A. And I do believe that my attorney from 9 as exhibit'next in order to your deposition, which l
10 Washingtoo - not Washington, D.C., but Washington - l 10 believe is Exhibit Number -- excuse me - 32.
11 don't remember - oh, yeah, Mary Wynne took that 11 (Plaintiff‘s Exhibit 32 was marked for
12 document down to San Andreas, and she's an expert 12 identification.)
13 handwriting expert, and they looked at it, and lt was 13 BY MR. CORRALES:
14 true, that was not my signing. That was not my wrlting. 14 Q. This purports to be a letter from Mary Wynne to
15 Q. Okay. So Mary Wynne, is she a lawyer? 15 the Bureau of lndian Att'airs, and it has a cc tlle,
16 A. Hum? 15 Reisling, Silvia, Charles, and Yakima - I assume that's
17 Q. Who is Mary Wynne? 17 you -- dated July 7, 1999.
10 A. She's an attorney, 18 Have you ever seen this before, sir?
19 Q. And she said that the resignation was a 19 MR. McCONNELL: lobject. This is beyond the
20 forgery? 2 0 scope of the questions You can answer.
21 A. Yeah. 21 THE WITNESS& No. The fact is this is the
22 Q. She told you that. Did she ever tell you that 22 first time I've seen this piece of paper.
23 you - that you were still the chairman because you 23 BY MR. CORRALES:
24 didn't resign because of the forgery? 24 Q. This document purports to be a document that
25 MR. McCONNELL: Compound and vague. 25 was sent on your behalf to the Bureau of lndian Affairs

 

KRAMM & ASSOClATES, INC.

Page: 12

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page45 01°_.168

Deposition Of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

Page 168

Page 170

 

l saying that you are the vice president of the Sheep 1 BY MR. CORRALES:
2 Ranch Band of Miwok Indians General Council and a member 2 Q_ Now, let me ask you this question, Mr. Dixie,
3 of the tribe. It refers to tribal chairperson Silvia 3 since we're on a roll here. You claim the document was
4 Burley, and it's signed by Mary Wynne, but it's signed 4 forgery. I'll show you what is marked - what will be
5 as the attorney appointed representative power of 5 marked as Exhibit 33 to your deposition
6 attorney, oral request by Yakima Dixic. And so the 6 (Plaintiffs Exhibit 33 was marked for
7 second page says Yakima Dixie, vice chairperson. 7 identification.)
8 Have you ever seen -- let me rephrase the 8 BY MR. CORRALES:
9 question.~ 9 Q. And this purports to be a Formal Notice of
10 Do you doubt the authenticity of this letter? 10 Resignation signed by Yakima Kenneth Dixie. Have you
11 MR. McCONNELL: Objection. Lacks foundation. 11 seen that before, sir?
12 Calls for speculation He's already testified he's 12 MR. McCONNELL: What question is this in follow
13 never seen this document before. lt's also completely 13 up to?
14 beyond the scope of what we're here to talk about today. 14 MR. CORRALES: He just told me that he did not
15 MR. CORRALES: Your answer, sir? 15 sign a resignation, and that the resignation is a
16 MR. McCONNELL: On that ground, I instruct him 16 forgery, and that his attorney, Mary Wynne, took it to a
17 not to answer. 17 forensic handwriting expert and said it was a forgery.
18 BY MR. CORRALES: 19 So I want to know if this is the document he's referring
15 Q. So when it says here: As vice president of the 19 to_
20 Sheep Ranch Band of Miwok Indians General Council and as 20 MR. McCONNELL: Okay.
21 a member of the tribe, I am requesting that the BlA 21 BV MR. CORRALES:
22 assist the tribe in its efforts to conduct its tribal 22 Q. Is this the document you're referring to?
23 business. 23 A. Hum - if it concerns the resignation.
24 Did you ever ask Mary Wynne, the person that 24 Q. That’s what it says, Formal Notice of
25 you just mentioned in your testimony, to send that 25 Resignation signed -- appears to be -- purports to be
Page 169 Page 171
l information to the BIA? 1 the signature of Yakima Kenneth Dixie. Was this the
2 MR. McCONNELL: Same objection. In addition, 2 document you were referring to in your deposition
3 it's an attomey~client privileged communication And 3 testimony moments ago?
4 on that ground, as well as being beyond the scope, l 4 A. l'm not too sure.
5 instruct you not to answer. 5 Q. Can you look at the document, sir.
6 BY MR. CORRALES: 6 A. l can see it from right here.
7 Q. Did you authorize Miss Wynne to send this 7 Q. You can see it from there. Do you have any
8 letter? 8 trouble seeing from there?
9 MR. McCONNELL: Same objections and again 9 A. No. ll fact, l don't have any copies of these
10 instruct you not to answer. 10 piece of papers you're bringing uut.
11 BY MR. CORRALES: 11 Q. Okay. So you say you're not sure if this is
12 Q. Did you ever refer to yourself as the vice 12 the document that you were just referring to in your
13 president or vice chairman of the Sheep Ranch Band of 13 deposition testimony, correct?
14 Miwok lndians? 14 MR. McCONNELL: Asked and answered.
15 MR, McCONNELL: Objection. lt's beyond the 15 THE WITNESS: Correct,
16 scope of this deposition and instruct you not to answer. 16 BY MR. CORRALES:
17 MR. CORRALES: Just for the record, Counsel, 17 Q. ls that your signature?
15 we're going to be back, because Mr. Dixie has answered 18 A. Yeah, that's my signature.
19 questions in a reasonable follow-up to these specific 19 Q. Okay. Next document --
20 questions, and he‘s mentioned the resignation issue. 20 A. On that first one over there, that's not my
21 He's mentioned Mary Wynne, and he stated that he was -- 21 slgnature.
22 he's always is the chairperson. Always has been 22 Q. l'm not referring to Exhibit Number 32. Okay.
23 designated as the chairperson of the tribe, 23 Now, next in order is Exhibit Number 34. This
24 So this is perfectly within the scope, and 24 purports to be a General Council Goveming Body Special
25 we‘re just going to have to come back. 25 Meeting.

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 13

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 46 of 168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vs. CA. GA MBLING CON'I`ROL COMMISSION

 

 

Page 172 Page 174
1 (Plaintift‘s Exhibit 34 was marked for 1 Q. Mary Wynne, okay. Look on Page 15. Do you see
2 identification.) 2 on Page 15 the signatur -- your signature there, sir?
3 BY MR. CORRALES: 3 MR. McCONNELL: Objection. What is this --
4 Q. It purports to be signed by Yakima Dixie, 4 again, what follow up is this? Where is this falling
5 Silvia Burley, and Rashel Reznor. Let the record 5 into the line of questioning here? This is not a wide
6 reflect that l'm giving counsel copies. 6 open you can ask whatever you want deposition,
7 Now, have you ever seen this before, sir? 7 MR. CORRALES: He said that his resignation was
8 A. Yes, l have. 8 a forgery
9 Q. ls that your signature? 9 MR. McCONNELL: And what does this have to do
10 A. Hum? 10 with that?
11 Q. Is that your signature on the document? 11 MR. CORRALES: Well, you'll see.
12 A. That is, yes. 12 MR. McCONNELL: l'd like to hear an offer of
13 Q. The next documents is Exhibit Number 35, and it 13 proof or he's not going to be answering
14 purports to be a General Council Meeting for 8 May 1999, 14 MR. CORRALES: Why don't you look at the
15 and it purports to have the signature of Yakima Dixie, 15 document I gave you. Look on Page 15.
16 Silvia Burley, and Rashel Reznor. 16 BY MR. CORRALES:
17 (Plaintifl‘s Exhibit 35 was marked for 17 Q. On Page 15, sir, you signed the document as
18 identification.) 18 Yakima Dixie, and Silvia Burley signed as chairperson of
19 BY MR. CORRALES: 19 the general council. Do you see that, sir?
20 Q. Do you see that document, sir? 20 A. l don't recollect on that one.
21 A. Yes, that's true. 21 Q. All right. ls that your signature?
22 Q. ls that your signature? 22 A. It's the first time I seen that.
23 MR. McCONNELL: l'll object. What is this a 23 Q. Okay. Well, turn to Page 15. Could you turn
24 reasonable follow up to? 24 to Page 15, sir, and look at your signature and see if
25 MR. CORRALES: That his testimony was that he 25 that's yours.
Page 173 Page l_75
1 did not resign. That his resignation was a forgery. 1 MR. McCONNELL: Go ahead and take a look at
2 MR. McCONNELL: What does this document have to 2 Page 15.
3 do With that? 3 BY MR. CORRALES:
4 MR. CORRALES: His signature. 4 Q. ls that your signature, sir?
5 BY MR. CORRALES: 5 A. Yeah, that's my signature.
6 Q. Is that your signature, sir? 6 Q. Okay. And there‘s an addendum here. Could you
7 A. Yeah. 7 assist him in going to Page 2 of the addendum, which is
8 Q. Now, the other -- let me see. l want to show 8 dated July 23rd, 1999. There are various signatures
9 you what's been marked next in order as Exhibit 36. 9 Mary Wynne signed. And then you si gned, Yakima Dixie,
10 (Plaintifl‘s Exhibit 36 was marked for 10 tribal member. Silvia Burley signed as chairperson
11 identification.) 11 Is that your signature? Can you see that?
12 BY MR. CORRALES: 12 A. l don't know.
13 Q. It purports to be a Development Agreement. 13 Q. You're not sure if that's your signature?
14 Here‘s a copy. 14 A. Huh?
15 Mr. Dixie, the Exhibit Number 36 -- could you 15 Q. You're not sure or you don't know?
16 hand that to Mr. Dixie. It purports to be a Development 16 A. l'm not sure.
17 Agreement dated April 30th, 1999, with an addendum 17 Q. Okay. Can you take a look again_ Pick up the
18 attached to it. And it's an agreement between the Sheep 15 document and look at it.
19 Ranch Tribe of Miwok lndiarrs and BBC Entertainment. 19 A. I can see it from right here.
20 l want you to look at this document and tell me 20 Q. Okay. lt doesn't look like your signature, or
21 if you‘ve ever seen it before. Have you seen this 21 does it look like your signature?
22 document before, sir? 22 A. lt does not look like my signature
23 A. l don't know if I seen this one at all. 23 Q. Okay. All right. Do you doubt that's your
24 Q. Okay. Look it over. 24 signature?
25 A. l see our attorney down there, Mary Wynne, 25 MR. McCONNELL: Asked and answered

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 14

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 47 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CGNTROL COMMISSION

 

 

 

 

 

Page 176 Page 178
1 THE WITNESS: l'm not going to doubt it, but l Do you remember making a request of the BIA,
2 I'm not sure. 2 that is Mr. Risling, as -- in your capacity as vice
3 BY MR. CORRALES: 3 chairperson of the tribe?
4 Q. Do you recognize Mary Wynne's signature next to 4 MR. McCONNELL: Compound. Misstates the
5 yours, what purports to be yours? 5 testimony of the evidence
6 A. Umm, l don't recognize her writing. l mean 6 THE WlTNESS: No.
7 Q. Did you authorize her to sign this document? 7 BY MR. CORRALES:
8 A. Not thatl know of. 8 Q. Okay. Let's go to Question Number§. In
9 Q. Did you understand that when you -- when she 9 brackets it says: In your Declaration, when you say the
10 signed this document or when the signatures were put on 10 documents showing my resignation is a forgery, is it a
11 this document that the document was being signed by 11 letter saying that you resigned that you claim is a
12 Silvia Burley as chairperson? 12 forgery? l believe that is what it was, yeah.
13 MR. McCONNELL: Calls for speculation 13 And then it says: When did you discover that?
14 THE WITNESS: Not that l know of. 14 When did you find out about that?
15 BY MR. CORRALES: 15 Do you understand the question, sir? l'm
16 Q. At the time this document was signed -- there's 16 asking when did you find out that the resignation letter
17 actually two dates, the one in April of 1999. Did 17 was what you believed to be a forgery, when did you
15 you -- let's refer to that one, On Apn'l 30th, 1999, 18 discover that?
19 did you have any discussions with Miss Burley about her 15 A. l don't recollect.
20 signing the document? Did you? 20 Q. Okay. Now, on page -- what did l do With
21 A. l don't remember. 21 that -- there it is. Page 36 of your deposition
22 Q. Okay. All right. l want to show you next in 22 transcript, you say -- actually, Page 34, in your
23 order 37, and this purports to be a letter dated 23 Declaration, when you say the document showing my
24 March 7, 2000, from Dale Risling to Silvia Burley, 24 resignation is a forgery, is that a letter saying that
25 chairperson 25 you resigned, that you claim is a forgery? I believe
Page 177 ' Pag_e 179
1 (Plaintiff‘s Exhibit 37 was marked for 1 that it was -- okay, that's not what l'm looking for,
2 identification.) 2 Page 36, l was right.
3 BY MR. CORRALES: 3 Now, did you meet Mr. Everone before or after
4 Q. And l want to read you something in this 4 you found out about what you believed to be this
5 document and ask you if that refreshes your recollection 5 forgery?
6 or if you remember this happening 6 Answer: Before, I do believe, yeah.
7 Dear Miss Burley. The purpose of this 7 And then the question is: And did he help you
8 correspondence is to provide you with a summary of the 8 discover the forgery?_ That’s the Question Number 6.
9 discussion that occurred during a meeting on 9 And you refused to answer on the grounds that
10 February 15, 2000, held at the Central Califomia‘Agency 10 it might incriminate you. The Court has ruled on that
11 with Yakima Dixie, vice chairperson of the Sheep Ranch 11 and ordered you to answer the question.
12 Rancheria Tribe, his brother Melvin Dixie and other 12 The question is: Did Mr, Everone help you to
13 interested parties. 13 find out about the forgery that you claimed to be?
14 Do you remember that meeting? 14 A. Again, l'm going to stand on the Fifth
15 A. No, l don't. 15 Amendment ol' the Constitution.
16 Q. Do you remember attending a meeting with Mr. 16 MR. McCONNELL: Yakima, listen to the question.
17 Risling on February 2000, Dale Risling of the BIA, in 17 The question is: Did Mr. Everone help you discover the
15 which you referred to yourself as the vice chairperson 13 forgery? And go ahead and give your best answer.
19 of the Sheep Ranch Rancheria? 19 BY MR. CORRALES:
20 A. No, l don't. 20 Q. Can we get an answer, sir?
2 1 Q. And then the next paragraph says: At the 21 MR. McCONNELL: Did Mr. Everone help you
22 request of Yakima Dixie, vice chairperson, which he made 22 discover the forgery?
23 during a meeting at the agency with him and other 23 THE WITNESS: I'm going to refuse to answer
24 interested parties on December 28, 1999, we scheduled a 24 that question.
25 meeting to be held at the agency on February 15, 2000, 25 MR. McCONNELL: Go ahead, it's okay. Just go

 

KRAMM & ASSOCIATES, INC.

Page: 15

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 48 of 168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

 

Page 180 Page 182

1 ahead and give your best recollection as far as what 1 MR. McCONNELL: I'm going to instruct you not

2 your answer would be to whether Mr. Everone helped you 2 to answer. l believe you're asking Question Number --

3 discover the forgery, 3 MR. CORRALES: l'm not. l'm asking follow-up

4 'I`HE WITNESS: l don't know. 4 questions on Number 8.

5 BY MR. CORRALES: 5 MR. McCONNELL: Question.12. That’s not a

6 Q. You don't know. Okay. Going to Question 6 follow-up question.

7 Number 7: What did Mr. Everone tell you about the 7 MR. CORRALES: Are you going to instruct him

8 forged document? 8 not to answer?

9 A. l don't recollect. 9 MR. McCONNELL: The question on the record --
10 Q. Question Number 8: What discussions did you 10 MR. CORRALES: Instruct him not to answer and
11 have with Everone about the document you believe to be 11 q we'll move on.

12 forged at the time that you first discovered it to be 12 MR. McCONNELL: The question on the record is

13 forged? What did he tell you? What discussions did you 13 what discussions did you have with Everone about the

14 have with him? 14 document you believed to be forged at the time you first

15 A. Again, l don't remember. 15 discovered it to be forged. And his testimony is that

16 Q. Did you have any kind of discussions with Mr. 16 he doesn't remember such discussions

17 Everone about the fact that you believe that your 17 BY MR. CORRALES:

18 resignation was unjust, improper, that you should be the 16 Q. Sir, when you had discussions with Mr. Everone

19 chairperson? Did you have any kind of discussions with 19 when you first met him, did you discuss Miss Burley's

20 him about that? 20 chairmanship in relationship to his desire to build a

21 MR. McCONNELL: lt's compound and asked and 21 casino?

22 answered, but you can answer again. 22 MR. McCONNELL: It's compound and vague.

23 THE WITNESS: l don't know. 23 THE WITNESS: l don't know.

24 BY MR. CORRALES: 24 BY MR. CORRALES:

25 Q. Do you know why Mr. Everone is claiming that 25 Q. Okay. All right. Question Number 9. Why is
Page 181 Page 183

1 you should be the chairperson because the document is 1 it that you claim that the document to be a forgery that

2 forged? . 2 says Miss Burley is the chairperson and not you? Why do

3 MR. McCONNELL: Hold on. Could you -- 3 you claim that to be a forgery?

4 MR. CORRALES: I'll withdraw the question. 4 So why do you claim the document that says that

5 THE WITNESS: All these questions - 5 you resigned as chairperson, why do you claim that be a

6 MR. CORRALES: I'm withdrawing the question, 6 forgery?

7 sir. 7 A. I do believe that document was tooken in front

9 BY MR. CORRALES: 5 of a handwriting expert in Sacramento. Agalli, it was

9 Q'. What meetings did you have with Mr. Everone 9 forged.

10 about the fact that Miss Burley was the chairperson and 10 Q. Okay.

1 1 not you when you first met Mr. Everone? 11 A. lt was not my writing.

12 MR. McCONNELL: It's compound, It's vague. 12 Q. So you believe it to be a forgery based upon

13 It's been asked and answered, Lacks foundation 13 some handwriting expert saying that it wasn't your

14 THE WITNESS: l'm - I don't recollect. I 14 handwriting; is that the only reason?

15 don't know. 15 A. No.

16 BY MR. CORRALES: 16 Q. What's the other reason?

17 Q. Well, did Mr. Everone tell you that you had to 17 A. No.

18 claim that the document, your resignation was a forgery 18 Q. Did Mr. Everone, for example, tell you that the
19 in order for him to help you get a casino? 19 document appears to be forged?

20 MR. McCONNELL: I'm going to object Sounds 20 A. No.

21 like you're moving on to one of the questions, and if so 21 Q. Did Mr. Everone tell you that you had to say

22 you need to read the question as it was originally 22 the document was a forgery in order for him to help you?
23 asked. 23 A. No, nobody told me anything.

24 BY MR. CORRALES: 24 Q. All right. Question Number 10. ls it correct

25 Q. Your answer, sir? 25 that when you first discovered that your resignation was

 

 

 

 

KRAMM & ASSOCIATES, INC. Page: 16

Deposition of Yakima Kenneth Dixie, Volume ll

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 49 of..168

CAi VALLEY MIWOK TR'IBE vs. CA. GAMBLING CONTROL COMMISSION

 

Page 184

` Page 186

 

l forged that you said nothing to Miss Burley about you 1 Q. People versus Yakima Dixie. lt says here that,
2 being the hereditary chief? Do you understand that 2 on Page 9, this is about the murder of Mr. Jeff, and it
3 question, sir? 3 recites how the murder occurred and the victim had -~
4 A. Repeat that again. 4 didn't have a leg.
5 Q. Ceitainly. ls it correct that when you first 5 And it said: Defendant appears to have
6 discovered that your resignation was forged that you 6 attempted to subom perjury. The contents of the two
7 said nothing to Miss Burley about you being the 7 letters appear to be clearly an attempt to shift blame
8 hereditary chief?` 8 to defendant's father, Vivian's son, or anyone that
9 A. Not that l know. 9 Vivian could find at the insistence of the defendant
10 Q. Question Number l l. And the communication to 10 And that you -- did you ever try and get --
11 Miss Burley about this resignation being a forgery was 11 here it is. Here's another one, The defendant
12 actually created by Everone. 12 attempted to interfere with the judicial process in that
13 Is that right? 13 he attempted to get letters delivered to a witness iri
14 A. Not that I know. 14 which letters he tried to persuade a witness to commit
15 Q. ls it correct that Mrr Everone actually 15 perjury. Did you ever do that, sir?
16 fabricated this forgery issue and forced you to go along 16 MR. McCONNELL: Objection. I'll instruct him
17 with it in order to assist him in getting a casino 17 not to answer. That is a Fifth Amendment type question,
18 built? 15 number one,
19 A. Not that I know of. 19 Number two, it's completely outside the scope
20 Q. Number 12 says: Mr. Everone told you that in 20 of the purpose of this deposition, and it's entirely and
21 order for his plans that he had for the tribe to work 21 absolutely irrelevant. It's pure hearsay. You don't
22 that you had to say that the resignation was a forgery. 22 have to answer that.
23 ls that correct? 23 MR. CORRALES: Okay. Just for the record, the
24 A. No. l~luh-uh. 24 witness made a statement that he never participated in
25 Q. Did you - did you ever participate in any kind 25 such activity, and yet the probation report, which is
Page 185 Page 187
1 of scheme to lie about something that wasn't true in 1 dated 1978, which could not possibly ever be a basis for
2 order to -- in order to try to get an advantage in a 2 a Fifth Amendment assertion, contradicts what the
3 situation? 3 witness just said. So l disagree with that, and we'll
4 MR. McCONNELL: Vague. 4 come back and perhaps have you answer questions about
5 THE WITNESS: No. 5 that.
6 BY MR. CORRALES: 6 Okay. Now, let's see. Question Number 12 -
7 Q. Your answer is no? 7 MR. McCONNELL: You already asked it.
9 A. Uh-huh. No. 8 MR. CORRALES: Okay.
9 Q. So this would have been out of character for 9 BY MR. CORRALES:
10 you to participate in something with Mr. Everone like 10 Q. Everone -- Number 13 . And Mr. Everone told you
11 this, to lie about this? 11 that in order to get control of the tribe you had to be
12 MR. McCONNELL: Vague. Overly broad. 12 the chairperson, but the problem was Miss Burley. You
13 THE WITNESS: No. Meeting adjoumed? 13 had resigned, and Miss Burley was the chairperson. ls
14 BY MR. CORRALES: 14 that what he told you?
15 Q. No. 15 Your answer, sir?
16 A. Man, l can't sit here all day listening to this 16 A. No. Huh-uh.
17 crap. 17 Q. You didn't say that. Okay.
18 Q. All right. The next document, Exhibit 38, 18 Question Number 14. So he said to you, Mr.
19 purports to be -- well, l'll just read it and ask you if 19 Dixie, that you had to say that document was forgcd,
20 this is true. l'm not so sure if l want to - well, 20 that is, your resignation was forged, and you agreed to
21 let's see. lt says here, Exhibit Number 38, Report of 21 do that. You agreed to say that. Isn't that correct?
22 Probation Oflicer. 22 A. No, that's not triie.
23 (Plaintitt‘s Exhibit 38 was marked for 23 MR. CORRALES: Okay. Let's take a couple of
24 identitication.) 24 minutes. I have to use the rest room.
25 BY MR. CORRALES: 25 THE VIDEOGRAPHER: We're off the record at

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 17

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 50 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMM[SSION

 

 

Page 188 Page 190
1 4:40. This is the end of Video Disk Number l. 1 Q. Have you ever heard of the term consul general
2 (Recess taken.) 2 before, before today?
3 THE VIDEOGRAPHER: We are back on the record at 3 A. Not that I know of, no.
4 4:55. This is the beginning cf Video Disk Number 2. 4 Q. So when you hear that Chadd Everone was
5 BY MR. CORRALES: 5 appointed by the tribe to be its deputy and consul
6 Q. Okay. Mr. Dixie, you understand that you're 6 general, the term consul general doesn't mean anything
7 still under oath? 7 to you?
B A. Yes, l do. 6 MR. McCONNELL: Asked and answered
9 Q. Okay. Going to Question Number 15. What did 9 THE WITNESS: That part, no, but a deputy, l
10 Mr. Everone tell you what the word consul means or 10 know what a deputy is, but l don't know about the other
11 meant? C-O-N-S-U-L. Do you understand the question, 11 part.
12 sir? 12 BY MR. CORRALES:
13 A. No, l'don't. 13 Q. Okay. And I believe you told us what the
14 Q. lwant you to look at Exhibit Number 31 to your 14 deputy means. Okay. All right. And did Mr. Everone
15 deposition, It's a Resolution, California Valley Miwok 15 ever tell you that his title as general consul meant
16 Tn'be, Califomia, Sheep Ranch Ranchcria of Miwok 16 that he was the tribe's attomey?
17 lndians, and it's got the 11178 Sheep Ranch Road 17 MR. McCONNELL: Asked and answered.
18 address. 18 THE WITNESS: Not that I know of, no.
19 And it's signed by -- purportedly signed by you 19 MR. CORRALES: Okay.
20 and others, and it says: Chadd Everone is appointed as 20 BY MR. CORRALES:
21 deputy and consul general. Do you see that, sir? And 1 21 Q. Question Number 16. What kind of oversight of
22 want to ask you if that means anything to you, that term 22 the litigation strategy is Mr. Everone appointed to?
23 consul genera|? That’s what l mean by the word consul. 23 What does he do? .
24 A. I- I don't think anybody ever brought that up 24 MR. McCONNELL: It's been asked and answered.
25 to my attention what that means. I mean 25 MR. CORRALES: Asked and answered. This is
Page 189 Page 191
1 Q. The document here, did you type or draft that 14 Question Number 16.
2 document, Exhibit Number whatever it is? 2 MR. McCONNELL: l know, but we spent the first
3 MR. McCONNELL: 31. 3 30 minutes of this deposition talking about that.
4 MR. CORRALES: Thank you. 4 MR. CORRALES: Well, this is a little more
5 BY MR. CORRALES: 5 specific
6 Q. Exhibit Number 31, did you draft or type that 6 BY MR. CORRALES:
7 document? 7 Q. Litigation strategy, what do you understand
8 MR. McCONNELL: Did you prepare Exhibit 31, the 0 litigation strategy to mean?
9 typewritten part? 9 MR. McCCNNELL: Let's just stick to the
10 THE WITNESS: Did l type it or write it? 10 question, What kind of -
11 BY MR. CORRALES: 11 MR. CORRALES: This is my question, my
12 Q. Type it or write it. 12 deposition,
13 A. No, not that l know of. 13 MR. McCONNELL: And this is --
14 Q. Who did? 14 MR. CORRALES: I'll withdraw the question and
15 A. l don't know. 15 lay a foundation if you please.
16 Q. Did you read it before you signed it? 16 BY MR. CORRALES:
17 A. Huh? 17 Q. What do you understand the word litigation or
18 Q. Did you read it before you signed it? 18 tenn litigation strategy to mean?
19 A. I usually read everything before I sign it. 19 A. l don't know.
20 Q. When you read that part that said Everone was 20 Q. Okay. If l were to tell you that litigation
21 being appointed as the deputy and consul general, what 21 strategy has to do with this case, this lawsuit, making
22 did you understand the word consul to mean? 22 decisions about this lawsuit, would that help you?
23 MR. McCONNELL: lt's been asked and answered 23 MR. McCONNELL: Calls for speculation Assumes
24 THE WITNESS: l don‘t know. 24 facts.
25 BY MR. CORRALES: 25 THE WITNESS: No.

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 18

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 51 of 168

Deposition onakima Kenneth Dixie, Volume II CA. VALLE¥ MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

Page 192

Page 194

 

1 BY MR. CORRALES: 1 MR. McCONNELL: Argumentative.
2 Q. Okay. So the question: What kind of oversight 2 THE WITNESS: Yeah. Uh-huh.
3 of the litigation strategy is Mr. Everone appointed to, 3 MR. CORRALES: Okay. All right.
4 what does he do, you can't answer that question because 4 BY MR. CORRALES:
5 you don't understand what the term litigation strategy 5 Q. Did you understand that Mr. Everone confers
6 means; is that correct? 6 with attorneys in this case, like with Mr. McConnell and
7 A. True. 7 perhaps Mr. Wolfrum, did you understand that he confers,
E Q. Okay. To your knowledge, what does Mr. Everone 8 meets with them?
9 do with respect to this lawsuit, the case that is going 9 A. l don't know.
10 on, what does he do? 10 Q. Okay. Did Mr. Everone ever talk to you about
11 A. What he does? 11 any discussions he may have had with Mr. McConnell or
12 Q. Yeah. l mean, does he type stuff`? Does he 12 Mr. Wolfrum about this case?
13 meet wit -- 13 A. l don't know.
14 A. No - 14 Q. For example, your deposition had to resume
15 Q. What does he do? 15 today. You came here to your deposition, ¥ou were told
16 MR. McCONNELL: Lacks foundation, Calls for 16 that you had to come to your deposition again. Did Mr.
17 speculation Asked and answered. Answer again. 17 Everone have any involvement in communicating that to
18 BY MR. CORRALES: 18 you?
19 Q. Go ahead. 19 A. Not that l know of.
20 A. Something to do about extending life. 20 Q. Okay. So when you say that Mr. Everone is your
21 Q. Okay. Explain. 21 attorney, has that stopped with respect to this case?
22 A. That's all l know. 22 A. He's my deputy attorney for way over 10 years.
23 Q. Extending life in terms of the case? 23 Q. Okay. But with respect to this case, the
24 A. Longer living. 24 ongoing litigation with the intervenors, we've got Velma
25 Q. Longer living for whom? You? 25 White Bear and others who want to come into the case,
Page 193 Page 195
1 A. For everybody. 1 what, to your knowledge, does Mr. Everone do with that
2 Q. Okay. So his role in assisting in litigation 2 part of the litigation?
3 strategy extends the life expectancy of everybody 3 A. He don't.
4 involved with the case? 4 Q. Does he meet with the intervenors, to your
5 MR. McCONNELL: Calls for speculation 5 knowledge?
6 Misstates. 6 A. No.
7 THE WITNESS: That's what he does. 1 mean, you 7 Q. Have you given Mr. Everone authorization to
6 know 5 meet with parties in this lawsuit like the intervenors?
9 BY MR. CORRALES: 9 A. Yeah. Uh-huh.
10 Q. All right. 10 Q. And has he reported to you that he has done
11 A. Lives in Berkeley, and he does that. 11 that?
12 Q. He lives in Berkeley. Are you suggesting that 12 A. Yeah.
13 he has something to do with an aging society? 13 Q. Let's go to Question Number 17. lt says that
14 A. Yeah, l guess you could say aging, extending of 14 Mr. Everone is responsible for contracting with
15 life. 15 attomeys. I was referring to a document in your
16 Q. Okay. What does that have to do with the 16 deposition last time‘
17 litigation in this case? 17 Did Mr. Everone contract with Mr. Wolfrum to be
18 A. l don't believe it has anything to do with it. 19 your attomey? You know who Mr. Wolfrum is?
19 Q. Okay. Why did you mention it? 19 A. Mr. Wolfrum is my tribal attorney,
20 MRd McCONNELL: Argumentative. 20 Q. Did Mr. Everone sign a paper with him to have
21 THE WITNESS: Because you asked me about Chadd. 21 him help in this case?
22 BY MR. CORRALES: 22 A. l'm not too sure. They both live down in
23 Q. Okay. So when you think about Chadd and this 23 Berkeley real close - they live right next to each
24 lawsuit, you think about the aging and life expectancy 24 other in an office where Mr. Everone works, and our
25 and not this case? 25 tribal attorney, Wolfrum, he lives there, too.

 

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 19

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 52 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

 

 

 

 

Page 196 Page 198
1 Q. How did Mr. Wolfrum become the tribal attorney 1 Everone is doing for the tribe?
2 in this case? ' 2 MR. McCONNELL: Lacks foundation,
3 A. l do think it was through Chadd, and he 3 MR. CORRALES: Other than yourself
4 suggested - l got a good attorney for you. 4 MR. McCONNELL: Lacks foundation, Calls for
5 Q. And of course Mr. Everone is your tribal 5 speculation You can answer.
6 attorney or deputy; you followed that suggestion? 6 THE WITNESS: My tribal council.
7 A. Yeah, deputy. 7 BY MR. CORRALES:
8 Q. Now, Question Number l8. How did Sheppard 8 Q. Your tribal council is listed there -- what is
9 Mullin come about to represent you in this case? Do you 9 that?
10 know who Sheppard Mullin is? Lawyers? 10 MR. McCONNELL: 3l.
11 A. l think -4 aren‘t they right here? 11 BY MR. CORRALES:
12 Q. These two guys work for Sheppard Mullin, a law 12 Q. On Exhibit 31, is that your tribal council list
13 iirm? 13 on 317
14 A. Yes. 14 MR. McCONNELL: Are those the names of all the
15 Q. Mr. Wolfrum also works for that law firm. The 15 tribal council members?
15 question is how did that law firm come to be your 15 THE WITNESS: Uh-huh.
17 lawyers like Wolfrum is your lawyer? 17 MR. McCONNELL: Are these the names of the
19 A. Here's one of the guys, you could ask hlm that 18 tribal council members on Exhibit 31?
19 question. 19 THE WITNESS: That's Michael -- and who is this
20 Q. Wish I could. 20 one?
21 A. And he can answer it. 21 MR. McCONNELL: Antonio Lopez?
22 Q. Wish l could, but he's not a witness. 22 THE WITNESS: Yes,
23 MR. McCONNELL: Just answer. Either you know 23 MR. McCONNELL: And Velma White Bear?
24 or you don't. 24 THE WITNESS: Yes.
25 BY MR. CORRALES: 25 MR. McCONNELL: Evelyn Wilson?
Page 197 Page 199
1 Q. Just tell me your best recollection. Doesn't 1 THE WITNESS: Yes,
2 have to be precise. 'l`ell me the best you can about how 2 MR. McCONNELL: Anton Azevedo?
3 they came about to be one of the other lawyers in the 3 THE WITNESS: Yeah, that's my counsel.
4 case. 4 BY MR. CORRALES:
5 A. l don't know. 5 Q. Question Number l9. Do you believe that one of
6 Q, To your knowledge, did Mr. Everone meet with 6 the reasons they, meaning the plaintiff, are not
7 them to get them to be one of the lawyers in the case, 7 entitled to that money or Revenue Sharing Trust Fund
8 like did he recommend them? B money is because they don't have a recognized
9 A. It's a possibility therc, yeah. 9 govemment?
10 Q. What discussions did you have with Mr. Everone 10 We're talking about the tribe that's headed by
11 about Sheppard Mullin being your lawyers? 11 Silvia Burley down in the Valley. Do you believe that
12 MR. McCONNELL: Lacks foundation 12 one of the reasons that they're not entitled to the
13 THE WITNESS: None. 13 money that's being stopped --
14 BY MR. CORRALES: 14 A. Uh~huh.
15 Q. `Okay. All right. You just basically let Mr. 15 Q. - is because they don't have a recognized
16 Everone handle that part of the responsibilities in 16 govemment?
17 contracting with lawyers? 17 A. Well, it's not no federal property. There's
18 MR. McCONNELL: Argumentative. Misstates. 19 nothing there. I mean, you know, what they got, three
19 BY MR. CORRALES: 19 or four people, maybe live at the most?
20 Q. His job to handle that? 20 Q. Any other reason?
21 MR. McCONNELL: Lacks foundation. 21 MR. McCONNELL: It's been asked and answered.
22 THE WITNESS: l don't know. 22 You can answer.
23 BY MK CORRALES: 23 'I`HE WITNESS: Not that l can -- no.
24 Q. Okay. All right. Other than yourself, who 24 MR. CORRALES: Okay. Mr. Dixie, those are all
29 else has the responsibility to ask or oversee what Mr. 25 the questions l have. We may or may not see you again

 

KRAMM & ASSOCIATES, INC.

Page: 20

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 53 01.168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE Vs. CA. GAMBLING CONTROL COMMISSION

 

 

 

 

 

Page 200 Page 202
1 bu -- 1 Q. ls thatayes?
2 THE WITNESS: l'm glad and l'm happy about 2 A. Uh-buh.
3 that. 3 Q. We need to hear a yes.
4 MR. CORRALES: That's fine. l will propose 4 A. Yeah.
5 that we have the same stipulation -- 5 ` Q. Uh-huhs don't work well.
6 MR. McCONNELL: I have a couple of questions, 6 A. Okay.
7 MR. CORRALES: Okay. 7 Q. Okay. And you said, as far as Exhibit 33 goes,
8 EXAMINATION 8 that that is not your signature, correct?
9 BY MR. McCONNELL: 9 MR. CORRALES: Objection. Leading and
10 Q. Mr. Dixie, earlier you were shown what was 10 suggestive
11 marked as Exhibi133, a document that reads Formal 11 THE WITNESS: That's true.
12 Notice of Resignation. And it says: I, Yakima K. 12 MR. McCONNELL: Okay.
13 Dixie, being of sound mind and body on this date of 13 BY MR. McCONNELL:
14 'I`uesday, April 20, 1999, am resigning as chairperson of 14 Q. And if you take a look at what you previously
15 the Sheep Ranch Tribe of Miwok lndians Sheep Ranch, 15 were shown as Exhibit 34, this is a document that
16 Califomia, 16 indicates that the General Council as the Goveming Body
17 There's a signature on` that document, 17 of the Sheep Ranch Tribe of the Miwok lndians has agreed
1B Exhibit 33. Did you write the signature that's on 10 to accept the resignation of chairperson from Mr. Yakima
19 Exhibit 33? 19 K. Dixie.
20 A. I don't believe l did. And in fact, this is 20 Now, did you ever resign as chairperson of the
21 the first time I seen this - well, maybe second time, 21 Miwok Tribe?
22 if, you know - but here's my signature here. 22 A. Well, in the Miwok Tribe, iu our tradition, if
23 MR. CORRALES: You say here's my signature 23 you got - you hold a position, you cannot resign -
24 here, let the record reflect that the witness is 24 Q. So did you ever resign?
25 pointing to Exhibit Number 34. 25 A. - until you die or whatever.
Page 201 Page 203
1 BY MR. McCONNELL: 1 Q. And did you ever resign? -
2 Q. Let's take a look here, Mr. Dixie. Exhibit 31 2 A. Not that I know of, no.
3 we've looked at a number of times, the resolution 3 Q. And you were asked about this signature Did
4 appointing Mr. Everone on behalf of the tribe There's 4 you write the signature that's on Exhibit 34 that says
5 a signature next to your name on that document Do you 5 that you're resigning as chairperson? Did you write
6 see where I'm pointing to? 6 this signature?
7 A. Hum? 7 A. I don't believe I did.
8 Q. Is that a signature that you wrote on the 9 MR. McCONNELL: I have no further questions
9 resolution appointing Chadd Everone? ,9 MR. CORRALES: Okay. Let me see those two
10 A. ¥eah, l think so. l see my Y there. 10 documents.
11 MR. CORRALES: Okay. Let the record reflect 11 FURTHER EXAMINATION
12 when the witness said can you see how my Y's are, he was 12 BY MR. CORRALES:
13 refco-ing to Exhibit 33, which is the resignation, the 13 Q. Mr. Dixie, before we took a break -~ before we
14 Formal Notice of Resignation. 14 took a break you were asked questions about Exhibit
15 MR. McCONNELL: That misstates. 15 Number 33 and 34, correct? Before we took a break, do
16 MR. CORRALES: That is exactly what the video 16 you remember that, sir?
17 camera will show, Mr. McCormell. you can't say it 17 MR. McCONNELL: Earlier today.
18 misstates. 18 BY MR. CORRALES:
19 BY MR. McCONNELL: 19 Q. Earlier today, when we took a break, before we
20 Q. Taking a look at Exhibit 31, the signature on 20 took a break you were asked questions about 133 and 34;
21 Exhibit 31, is that how you write your signature? 'I'his 21 is that right?
22 is again the resolution for Chadd Everone to be made the 22 A. l believe so.
23 deputy and consul general for the tribe. ls that how 23 Q. Okay. And before we took a break you said ,-
24 you normally sign your name? 24 the record will reflect this -- that Exhibit Number 33
25 A. Uh-huh. 25 contained your signature Do you remember saying that?

 

KRAMM & ASSOCIATES, INC.

Page: 21

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 54 of 168

Deposition of Yakima Kenneth Dixie, Volume 11 CA. VALLEY MIWOK TRIBE vs. CA. GAMBL!NG CON'I`ROL COMMISSION

 

 

 

 

 

Page 204 Page 206
1 MR. McCONNELL: It's asked and answered and 1 Q. Yes or no? Are you changing your testimony?
2 argumentative 2 MR. McCONNELL: Same objections
3 THE WITNESS: 1 don't believe tha -- 3 THE WITNESS: It's getting late. Almost time
4 BY MR. CORRALES: 4 for supper.
5 Q. You don't believe you said that? The record 5 BY MR. CORRALES:
6 will reflect that you said that. Do you remember saying 6 Q. Mr. Dixie, please answer the question You
7 that, sir? 7 said Exhibit Number 33 contained your signature Are
9 A. l don't remember. 8 you now changing your testimony?
9 Q. Okay. So if the record reflects that you said 9 A. l don't know whether l said it was my signature
10 that, would you dispute that? 10 or looked like my signature.
11 MR. McCONNELL: Argumentative, 11 Q. You said it was your signature Are you
12 BY MR. CORRALES: 12 changing your testimony?
13 Q. Sir, if the record - if she reads it back and 13 MR. McCONNELL: Asked and`answered.
14 says that you actually said that, would you dispute 14 Argumentative.
15 that? 15 THE WITNESS: 1 don't remember.
16 MR. McCONNELL: Argumentative and irrelevant 16 MR. CORRALES: That's not the question,
17 You can answer. 17 BY MR. CORRALES:
1 9 THE WITNESS: Are you listening to my attomey? 18 Q. The question is: Are you changing your
19 BY MR. CORRALES: 19 testimony?
20 Q. Yes or no, would you dispute that? 20 MR. McCONNELL: Same objections
21 MR. McCONNELL: Same objections. 21 THE WITNESS: No, I said what I said.
22 BY MR. CORRALES: 22 BY MR. CORRALES:
23 Q, If the record says that you acknowledged this 23 Q. Okay. And Exhibit Number 34, you previously
24 was your signature, would you disagree with that? 24 said that this was your testimony -- that this was your
25 MR. McCONNELL: Same objections. lt's also 25 signature. Are you changing your testimony there, too?
Page 205 Page 207
1 vague. You can answer. 1 MR. McCONNELL: Argurnentative. Vague.
2 BY MR. CORRALES: 2 BY'MR. CORRALES:
3 Q. Yes or no, sir? 3 Q. Are you changing your testimony?
4 MR. McCONNELL: Same objections 4 MR. McCONNELL: Same objections
5 THE WITNESS: 1 do believe there was some 5 BY MR. CORRALES:
6 forgery here somewhere, but I'm not sure that's my 6 Q, That you said that this was your signature,
7 signature 7 Exhibit 34. Are you changing your testimony, sir?
8 BY MR. CORRALES: 9 MR. McCONNELL: Argumentative and vague.
9 Q. Sir, before we took the break you testified 9 THE WITNESS:l Are you listening to my attomey?
10 that this was your signature 10 He's talking to you.
11 A. l don't remember whether I said l did or - 11 BY MR. CORRALES:
12 Q. The record will reflect you did say that. Do 12 Q. I'm asking you, sir, answer the question
13 you disagree with that, what the record would say? 13 A. And he's speaking up for me.
14 MR. McCONNELL: Argumentative and irrelevant. 14 Q. 1 understand that, but you have to answer the
15 BY MR. CORRALES: 15 question, Earlier you said Exhibit Number 34 contained
16 Q. Do you disagree with what you said earlier? 16 your signature. Are you now changing your testimony?
17 MR. McCONNELL: Argumentative. 17 Yes or no.
19 THE WITNESS: Are you listening to my attomey? 19 MR. McCONNELL: Argumentative.
19 BY MR. CORRALES: 19 THE WITNESS: I refuse to say any more words
20 Q. Do you disagree that what you said earlier that 20 due to the grounds it may incriminate me.
21 this was your signature? Are you changing your 21 BY MR. CORRALES:
22 testimony, sir? 22 Q. You need to answer the question Are you
23 MR. McCONNELL: Argumentative. Asked and 23 refusing - excuse me, l know you're refusing You need
24 answered. 24 to answer the question
25 BY MR. CORRALES: 25 Are you changing your testimony that you gave

 

KRAMM & ASSOCIATES, INC.

Page: 22

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 55 of 168

Deposition of Yakima Kenneth Dixie, Volume II CA. VALLEY MIWOK TRIBE vsr CA; GAMBLING CONTROL COMMISSION

 

Page 208

Page 210

 

 

 

 

1 earlier which stated that this was your signature? Are 1 MR. CORRALES: l know what he said.
2 you changing that? 2 THE WITNESS: l don't want it on me
3 MR. McCONNELL: It's argumentative It's been 3 MR. CORRALES: I need you to answer the
4 asked and answered, 4 question.
5 BY MR. CORRALES: 5 THE WITNESS: l'm not going to answer.
6 Q. Yes or no? 6 BY MR. CORRALES:
7 MR. McCONNELL: The witness has testified to 7 Q. Are you standing by the testimony that you gave
8 what his belief. 9 before the break about Exhibit 34 being your signature?
9 MR. CORRALES: Answer the question. Don't 9 MR. McCONNELL: It's vague Argumentative.
10 coach. Are you changing your testimony, sir. You 10 Asked and answeredl He just testified he doesn't
11 previously said this was your signature Are you 11 believe that's his signature
12 changing your testimony? 12 MR. CORRALES: Answer the question, please
13 MR. McCONNELL: Your question is vague It's 13 BY MR. CORRALES:
14 been asked and answered and it's argumentative 14 Q. Are you changing your testimony that you gave
15 BY MR. CORRALES: 15 before the break that the signature that's on Exhibit 34
16 Q. Your answer? 16 is your signature? Are you changing that testimony?
17 MR. McCONNELL: Do you understand the question? 17 MR. McCONNELL: Same objections.
18 MR. CORRALES: He understands the question, 18 BY MR. CORRALES:
19 Let him answer the question 19 Q. Yes or no?
20 BY MR. CORRALES: 20 A. Are you listening to my attomey?
21 Q. Are you changing your testimony that this was 21 Qw I'm trying to listen to you, and I want an
22 your signature? 22 answer.
23 MR. McCONNELL: lt's vague -- 23 A. And l just got through saying l'm not going to
24 MR. CORRALES: Exhibit 34. 24 answer any more questions.
25 THE WITNESS: You're saying you know -- 25 Q. You need to answer the question or we're corning
Page 209 Page 21 l
1 MR. CORRALES: lt's vague 1 right back and the judge will make you pay another
2 THE WITNESS: Well, if you know, why ask me? 2 sanction, like he made you pay before
3 BY MR. CORRALES: 3 A. I'm not coming back.
4 Q. I want you to tell me. Are you changing your 4 Q. Answer the question. Are you changing your
5 testimony? 5 testimony from your earlier testimony where you said
6 A. l'm going to stand on the Fifth Amendment. 6 that Exhibit Number 34 contains your signature? Are you
7 Q, lt's not a Fifih Amendment issue. Exhibit 34, 7 changing that now?
0 you told us earlier this was your signature Now, alter 9 MR. McCONNELL: It's vague Argumentative.
9 the break, after you had a chance to talk to your 9 lt's been asked and answered And he already answered
10 lawyer, you now say this is not your signature 10 that he doesn't believe that's his signature You can
11 Are you changing your testimony, sir? 11 answer yet again.
12 MR. McCONNELL: Vague and argumentative 12 MR. CORRALES: That's not the question,
13 MR. CORRALES: Yes or no? 13 BY MR. CORRALES:
14 THE WITNESS: I don't know. 14 Q. l'm not asking you the question that Mr.
15 BY MR. CORRALES: 15 McConnell is trying to confuse you on.
16 Q. You don't know if you are or not? 16 The question is this: Earlier you testified
17 A. No, I don't know if that's my signature or not. 17 that the signature contained on Exhibit Number 34 was
15 Q. You stand by the testimony that you gave 18 your signature After the break, when you had a chance
19 before - " 19 to talk to your attorneys outside in die corridor, you
20 A. What the heck are you saying? 2 0 now come and say, in response to examination by your own
21 Q. Do you stand by the testimony that you gave 21 lawyer, that this signature is not your signature
22 before the break? 22 Are you changing your testimony?
23 A. Here's your goddamn thing. 23 MR McCONNELL: Same objections
24 MR. McCONNELL: lt's asked and answered. He 24 MR. CORRALES: Yes or no?
25 just said that he doesn‘t know if it's his signature 25 MR. McCONNELL: Same objections

 

KRAMM & ASSOCIATES, INC.

Page: 23

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 56 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

consulted with your attorney, you now say that this is

Page 212 Page 2 l4
1 BY MK CORRALES: 1 A. Yeah.
2 Q. Mr. Dixie, we‘ll stay here as long as we can or 2 Q. You'll be a dead man. Nobody threatens me,
3 have to in order for you to answer the question. Are 3 including you, Mr. Dixie --
4 you changing your testimony from previously given? 4 A. Don't tell me -
5 A. I'm going to stand on the Fifth Amendment 5 Q. l would be very careful about that. And, Mr.
6 Q. This has nothing to do with the Fifih 6 McConnell, l would advise you to tell your client not to
7 Amendment I'm asking you: Earlier you said that this 7 make physical threats against me
3 was your signature before we took a break. After you 8 A. Don't make a comment about you can be somebody
9 9 will kill you.

 

 

 

 

10 not your signature and l'm referring to Exhibit Number 10 Q. l'm sorry, Mr. Dixie. l have an obligation to
11 34. 11 protect myself. If you want to try and physically
12 Are you changing your previous testimony? Yes 12 assault me, I will protect myself.
13 or no? 13 The question is: Exhibit Number 34, the
14 MR. McCONNELL: Same objections 14 signature that's on Exhibit 34, before we took a break
15 THE WITNESS: We can sit here all night. 15 you said that was your signature After you consulted
16 BY MR. CORRALES: 16 with your lawyer, you now say it's not your signature
17 Q, Are you changing your testimony, yes or no? 17 Are you changing your deposition testimony, yes or no?
18 Answer the question 18 MR. McCONNELL: Same objections
19 MR. McCONNELL: Same objections Do you 19 THE WITNESS: We can sit here all night
20 understand the question? 20 MR. CORRALES: l'd like an answer to my
21 MR. CORRALES: He understands the question, 21 question, sir.
22 He's just refusing to answer. He just said uh-huh. ls 22 THE WITNESS: That's what you're going to get,
23 that what you said? Answer the question, sir. _23 pointblank, (indicating).
24 Are .you changing your testimony with respect to 24 BY MR. CORRALES:
25 Exhibit Number 34? 25 Q. If you don't answer the question, sir, we‘ll
Page 213 Page 215
1 MR. McCONNELL: Same objections 1 come right back. The judge will make you answer the
2 THE WITNESS: We can sit here all night. Are 2 question, Mr. Dixie, will you please answer the
3 you getting hungry? 3 question. I'll repeat the question,
4 MR. CORRALES: We will if we have to. 4 Before we took a break you testified that your
5 THE WITNESS: We will. 5 signature on Exhibit Number 34 was your signature
6 BY MR. CORRALES: 6 After consulting with your lawyer during the break, we
7 Q. Earlier, before we took a break, you testified 7 got back on the record, and you testified that this was
9 that the signature that is on Exhibit 34 was your B not your signature
9 signature Aiier the break, after you had a chance to 9 My question to you is: Are you changing your
10 talk to your lawyer, you now say that that is not your 10 deposition testimony that this is your signature?
11 signature 11 MR. McCONNELL: Same objections
12 Are you changing the testimony that you gave 12 BY MR. CORRALES:
13 before the break? 13 Q. Mr. Dixie, I have the option of reconvening the
14 MR, McCONNELL: Vague. Asked and answered. 14 deposition tomorrow at 9:30.
15 Compound. 15 A. l'm not_coming back.
16 BY MR. CORRALES: 16 Q. Since it's after hours, and I will make a phone
17 Q. Yes or no, sir? 17 call to Judge Styn on an ex parte basis, emergency
18 A. We can sit here all night. 18 basis, and ask him whether or not you are required to
19 Q. I'm asking you to answer the question, sir. 19 answer the question in order to save the expense of all
20 A. What did I say? l said we can sit here all 20 the parties to come back and have you answer the
21 night 21 question after we go through another round of motions
22 Q. l heard what you said. You don't have to slap 22 Now, I will do that, reconvene, because the
23 your hand on the desk. 23 deposition notice says it will continue from time to
24 A. l'll slap you in your face 24 time - from day to day until completed And I will
25 Q. Do you want to do that? 25 certainly do that if you do not answer the question,

 

KRAMM & ASSOClATES, INC.

Page: 24

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 57 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CA. VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION

 

 

 

page 216 Page 218
1 So I'm going to have you and Mr. McConnell take 1 Q. On Exhibit 34 -
2 a break and confer about that for the next couple of 2 A. Okay. Yeah. Yeah.
3 minutes and come back and see if we can have you answer 3 Q. Okay. Yeah. This is or is not your signature?
4 the question without having to have that done. 4 MR, CORRALES: l'll object to the question.
5 We'll take a couple of minutes 5 THE WITNESS: It is.
6 THE VIDEOGRAPHER: We're off the record at 5 BY MR. McCONNELL:
7 5 :27. 7 Q. You think it is?
8 (Recess taken.) 8 A. Yeah.
9 THE VIDEOGRAPHER: We're back on the record at 9 Q. And on Exhibit 34, do you think that's your
10 5:36. 10 signature? Again, this is --
ll BY MR. CORRALES: 11 A. Yes,
12 Q. Okay. Mr. Dixie, did you have an opportunity 12 Q. -- accepting the resignation of chairperson?
13 to speak with your attorney during the break? 13 A. Uh-huh.
14 A. Yeah. 14 Q. And did you resign as chairperson of the Miwok
15 Q. Okay. And are you prepared to answer my 15 Sheep Ranch _'I`ribe?
16 question? 16 A. Yeah. Yes.
17 A. Hum? 17 Q. You did. Were you able to resign as
18 Q. Are you prepared to answer my question? 13 chairperson?
19 A. Yeah. 19 A. Yeah.
20 Q. Okay. Before the break, the first break that 20 MR. McCONNELL: No further questions,
21 we had, you testified in the deposition that the 21 MR. CORRALES: Any stipulations? Same
22 signature that appears on Exhibit Number 34 was your 22 stipulations as last time?
23 signature After we took a break and you consulted with 23 MR. McCONNELL: Okay. Thank you.
24 your attorney, you then said that is not your signature 24 MR. CORRALES: Thank you, Mr. Dixie.
25 So my question is: Are you changing your 25 THE REPORTER: Counsel, do you want this
Page 217 Page 219
1 testimony? 1 transcribed, I take it?
2 A. lt appears not to be my signature 2 MR. CORRALES: Yes, we do want it transcribed
3 Q. That's not the question, Move to strike. 3 THE REPORTER: Counsel, do you want a copy?
4 Are you changing your testimony, yes or no? 4 MR. McCONNELL: Sure.
5 A_ No, 5 THE REPORTER: How about this morning’s
6 MR. CORRALES: Okay. Those are all the 6 depositions, do you want any copies?
7 questions I have. 7 MR. HOUSTON: Of this? Not of this at this
9 FURTHER EXAMINATION 8 point. The deposition ii'om this morning is continued
9 BY MR. McCONNELL: 9 until tomorrow.
10 Q. Mr. Dixie, I know this has been along day, but 10 THE VIDEOGRAPHER: We're off the record at
11 again turning to Exhibits 33 and 34, both of these 11 5:40. This is the end of Disk Number 2 of today's
12 documents purporting to show your resignation, the two 12 proceedings
13 signatures or Exhibit 33 and 34, did you write those 13 (Time noted: 5 :40 p.m.)
14 signatures? 14
15 A. lt appears. 15 YAKIMA KENNETH DlXIE
16 Q. Exhibit 33, is that a signature that you 16
17 believe you wrote on Exhibit 33? 17 --oOo-
19 A. Uh-huh. 18
19 Q. You believe that's your signature? 19
20 A. Umm, l don't - umm, they‘re pretty close. 20
21 Q. This is the document indicating on Tuesday, 21
22 April 20th, 1999, that you are resigning as chairperson. 22
23 Do you believe that you wrote the signature on 23
24 Exhibit 33 resigning as chairperson? 24
2 5

25

 

A. I don't remember on that ooe.

 

 

 

KRAMM & ASSOCIATES, INC.

Page: 25

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 58 of 168

Deposition of Yakima Kenneth Dixie, Volume ll CAv VALLEY MIWOK TRIBE vs. CA. GAMBLING CONTROL COMMISSION
Page 220

 

State of Califo ia )
County of Place§'s' )

l, Mary Bardellini, Certified Short.hand
Reporter No. 2976, State of Califomia, do hereby
certify:
That said proceedings were taken at the time
and place therein named and were reported by me in
shorthand and transcribed by means of computer-aided
transcription, and that the foregoing 98 pages is a
fnll, complete, and true record of said proceedings.
And I further certify thatI arn a disinterested
person and am in no way interested in the outcome of
said action, or connected with or related to any of the
parties in said action, or to their respective counsel.
The dismantling, unsealing, or unbinding of the
original transcript will render the reporter‘s
certificate null and void.
IN WITNESS WHEREOF, I have hereunto set my hand
this day of February 2012.

\UG\|G\U'\»¥-`~NNH

NNN»-»-'»-ll-lr-»-I-l»-»-t-»
NHoLom`la\m»>mNi-o

MARYLB?¥RDE‘EETNT,TSKWG

NMN
U'l\hl»|

 

 

 

 

KRAMM & ASSOCIATES, INC. Page: 26

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 59 of 168

 

-TUL"°S"'99 08:12 RH .- P¢al
L'"Qm“¢
MARY T. wYNNE.qu-uud¢rs¢ma
momen¢xuis
212 amendmentsth
o\mqm.w)\ mm
rm (sos)m.sm
rursos)mazss
Delivesed Via faxoa'll`I/‘J?
July 7, 1990

Bureau oflndian A&`airs Superiatendent

Central CIHbmia A¢eney ‘ ,
1824 Tn'bute Road, Suite '
Sacramento, CA 95815-43 8 §

n£; monell copy omjm¢ gram sheep lunch tribe orM¢-wuk mims
Dear Superiateadent:

The Sheep Ranch Band of Me-Wuk indians have a regular General Council Meeting
scheduled for the lO* day of July, 1999. On the agenda are issues that require a full and complete
historical tile of that Tribe,lineluding all resoh.ttions or other votes taken by either the nmbership
ofsny¢ovemia¢bodyofthe‘l'ribe,themiuutesofeaeh meetingwhereanyvotewastsken, .
eopiesofaehulballotsid\ereavailable, anyandalleontractssignedbyoronbehalfofthe'l'ribe
andanyothercorresponds-shoeorreoordsontilem'ththeBIAattheAgencyorRegionalOdices.
Also on the agenda is Bt'ian Golding, who has agrmd to assist the Tribe in its efforts regarding
these matters l
l

As Vioe Presideat of the Sheep Ranch Band of Me-Wuk lndians General Council and as a
member of that Tribe, I mr requesting that the BIA assist the Tribe in it's efforts to conduct its
Tribal business In or to aspist the Tribe in reaching its goal of self governance and organization
please said the complete l§e described above with Mr. Golding for delivery to the Tribal

Chalrperson, Silvia Burley,_i by luly 10, 1999.

Should there be any questions regarding this request, please feel free to contact Mary T.
Wynne, who is acting as a legal ccnmltanr for the Sheep Ranch Tribe_

Sinoerely, 1

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 60 of 168

FUL~'GB-99 08:13 AH

¥akima Dixie, Vioe Chairperson,
SignedbyMary T. Wynne
Attans¢y ellsw- WSBA 12441
Appdnfednpru¢n¢dv¢by
Powerofrltton¢yandord
musto/YaklmDr’.u'¢
(Se¢l¢l¢chedPowerof/Momey)

enlik, Rdsla¢. Sllvk. Chria. !'ds'n¢
bebsar¢: l

32.2_,

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 61 of 168

Sheep Ranch Tribe of Me-Wuk lndians

Formal notice of resignation

1 l'me mm being aimed md and body on this we of harley
April 20‘*, 1999, m resigning as chapman ofthe sheep nance rn'b¢ of
Me- Wuk lndians Sheep Ranch, California Du°s written document shall
serv¢as'afonnalnodcewitldnah¢ D'lbeandtotlre Unit¢dSm¢a
Govemmt and/or any oshame that may be.

s,,,.,,, iad

¥AKIMA K. DIXIE

ca Mr. hans K. owe
mrs sever ma
r.o. cox 41

saeepnaa¢a,cas)szso
(sos)m-aszs

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 62 of 168

GENERAL COUNC]L GOVERN|NG BODY OF
THE SHEEP RANCH TRIBE OF ME-WUK INDIANS

RE: Oodrp¢mn
sPEaAL mma caLG m ama oN me 20"' or Anur. 1999,

The Be|hnh¢: 12:00 NOON

neGasadCouneHestbeGmuanBodyofth¢SheqRanchMofM¢-M
lumbaegradwaeoq¢th¢ruigudond'€hd:pawnpmsl|la Y¢Hnsal.
Dbde.

mGeneralCouncHhesqppotnaedSlMaBstdqasChdlpasma

Yalsha K. Dhie(Chhpene-)
Sheopl\aneh Tribe ofMeW-khdhls

.
Savla Burley (%Il'seanuer)

&eepnllda'l`rlbeofMQ-Wlkllllhna

5 wl M(TM M-ber)

SheopR-e\TrdeofMe-Wukhih_

RESOLVED:MM¢MWBMW»MW¢IM
redgna¢hn¢[l\lr. fam£bld¢¢sadrpoaonmdlsuqmddbqumsdwvh
B¢deyd(lhbpa»nof¢hesheq)k¢ne`hlb¢ofMQ-lean, now,¢h¢rd'or¢
bets

mspeeum¢an¢am¢aj¢¢ma.

mush¢=u=som

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 63 of 168

GENERAL COUNCIL GOVERNING BODY
0F THE

SI~IEEP RANCH TRIBE OF ME-WUK INDIANS

GEBIERAL COUNCIL
NEETING:

Thcre will be a meeting of all voting members of
the Sheep Ranch Tribe of Me-Wuk lndians on the
8m day of May, 1999', at the Sheep Ranch
Rancheria, starting at 2 pm and continuing until
all the below agenda items are iinished:
JRAm'iCATION OF OOHSTI'I!JTIOH;
JORGANIZATION or movisioi~iAL GOVERNMENT;
Jei,n<moni or or‘FiCERS;

1/' DEVELOPME]`{T AGREEMENT,'
1/' SELBCTIOH OF ATl`ORl`iEY & OOl`iTRACT APPROVAL

CERTIFICATION OF NOTICE
Icertifybymyaignaturabelowtlntlhavereceived actual notice ofthe above meetingallagenda

itemsa miniimimofoneweek priorto attendingthe meeting and waive any objection to any
notice requirements through my sttemiance and participation in the meeting:

` h a ' .
¢,éf= é£€; :2£.£,77
Yakima Dixie 5_ 8_ q ? Silvia Burley

.. »‘7
or

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 64 of 168

/

r.'

DEVELO?MENTAGREEL|EN'[

mowersdtosoact,mdbhcmertnmn.n,lne,AMimeaoaeo¢poradon, '
ab\ismessadtheuofP.O. Banl,Miedon, Sl),57555ltetiti’natdini'ei'ei'reilto:"s“h

"BBC"IBd/or'D¢veloper.'

W_HERBA£,the'Mbedeaisestoeseab|iahmEmpdnfordev

md m . elopinem
arm ar ¢i,,' mm ",,°;h"°mbe' ‘°"’°°“"; m m wm ma me mt

WHBRBAS,Developerhastheexperase,W¢ umwa
mmma¢pedenoedindievuimutieldsrequne;l;m m

Wl-IERE.AS,Developes»desiieatoprovide&rtlse’hn,¢w-mll .
legal|nhsuuean,mooreesand . '°‘l‘“'°‘»
_ lyon m damaginmd¢toaeqaiieametdrapmin¢

WHEREAS,the'hibodesirestomem¢
- D¢W|op¢tope¢fsmq»
mmmdsd»muuyremfortbedevelm¢mmmim

°f¢_minshdliryiniemmmnmm¢ra¢mm .
lmsm,mdtoprovidethe&itemris¢tinancmg£orthemne;and tamm

h'°l°‘r 15 °'IIII\.IAM :Wm,mm

Bb.i

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 65 of 168

mmmm,thismwaadped,eededandmtued
wo&edaymdyelabove£ntwrtma,hdaplie¢euighalebythemdusigied
partieswhoreplesemlndwmdsatdsey!\averhemd\¢nicyaoaodo.

By: t ° By: ____`
VIABURLBY
Its: CBAWBRSGNOFTHE lts: TRIBAL MBM'BER
GH€ERALOOUNC|L

 

 

 

list SBCRBTARY
mm mtmm¢u»
P.D.l¢ |8|¢ um
Page lsd 15 oi_..-,waseue mm

3l./45

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 66 of 168

   
  
  
  
  
  
   
  
 

wmaaymmmmowstop¢ofmymw¢m¢
wmadwdate.$hoatdadlapusnpia¢d\eudmeeofhkm
hammilbuahmittedto¢biaaionmmto$eedoa£.°ther
Mms.ofnbw.

F¢dser.itiaued¢s\oodbeweatbdowsiaeedpanéestlatayaedaastdm
mmbaodmitymmtodbytisAddmdmdta|lonlybedtmqoamitha
aotioatoa¥|p¢des. ~- . .

vi~amui¢o\~¢-

cummins ¢?5 _______e¢ydhlghf ,)999¢

G:"u'§:’$

 

“-
`I“

ll

mwmm hime

BS§B§BBBS;

 

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 67 of 168

United States Departrnent of the Interior

BUREAU OF INDIAN AFFAIRS
central california ramey
1824 'l"rib.ue Road. Suite J
Sseramento. CA 95815-4308

NAH "7 m

 

IN RE’LY RB=ER TD?

Silvia Burley. Chairperson
Sheep Ranch Ranchen'a
1056 Wlnter Court '
Tracy, Califomla 95376

Dear Ms. Burley.

The purpose of this con'oapondenoo is to provide you with a summary of the discussion that
occurred during a meeting on February 15, 2Q00, hold at the Central Callromia Agoncy
(Agency). with Yakima Dixie. Vlce-Chalrperson of the Sheep Ranch Rancherla (Tnbe). his
brother Melvin Dixie. and other interested parties. The summary responds to the concerns you
expressed in your letter dated February 15, 2000. We also respond to your requests expressed
in your letter dated February 24, 2000. .

IDQ_M_'LHER.°MR_GLJ§._M

At the request of ¥aklma Dixie. Vice-Cha|rporson. which he made during a mooth'ig at the
Agency with hlm and other interested parties on DecemberzB. 1999, we scheduled a meeting
to be held at the Ageney on Fobn.lery 15, 2000. Ais explained in our Febmary 4. 2000. letters to
you and to Mr. Dixie, the purpose ot that maolinq,was to discuss the issues raised in those
letters, sewell as atopsthe Tribe maytdteto resolve this matterhteme|ly. Mr. Dixie also
requestedthat only members ofthe General Council and'one non-attomoy representative for
each side participate in that meetlng. Wo mdorstood Mr. Dixle's request as a desire to ensure
:eh;g:;a;hiange ot ideas among those persons comprising the body possessing authority to
ssuos.

By letters dated February 9, 2000. you informed theAgencythattheTrlbe oondudedthatthe
February 15. 2000. meeting was inconsistent with Tribal management or its own affairs. On that
basis, you and Rashe| Reznor declined to participate in that meeting.

On February 15. 2000, we informed Y'akima Dixie, his brother Melvin Dixie, and other interested
partiesl of the decision of Rashel Roznor end you notto participate in the scheduled meeting
Howovor, Yakima Dixie requested a brief meeting with us to address general questions analog
from our February 4, 2000, letter to hlm. We agreed to meet forthat limited purpose. The
following is a summary of the ensuing discussion

At ina outset or the meeting, we reiterated to the parties present the po§itiop that the
issues raised in our letter of Febniary 4, 2000. are internal messrs g . e~psrqes'presem
needed to seek redress within the appropriate Trlbel romm em ari'd‘decide

such issues Wo also reiterated our view. notwithemding a Trlba| decision to the oontrary,.that
the appropriate Tribal forum is the General Councll. At present, wo vlew, again notwithstanding

CMVT - 01561

 

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 68 of 168

a Tribal decision to the contrary. the General Council as comprised of Vakima Dixie, Rashel
Reznor, and you. The rights of Melvin Dixie, Rocky_ McKay. and other interested parties. to
participate in the governance of the Tribe are to be detennlned by the appropriate Tribal forum,
and are further discussed beiow. '

Vour Memberslrlp Stat‘ue

The discussion then turned to the assertion by Yakima Dixie that his act of August 5. 1998. to
accept Rashel Reznor, Anjelica Pauik, Tristian Waliace. and you. as enrolled members of the
Tribewas a limited enro|imerrt. He expiainadthat he intended oniyto granite the fourofyou
such membership rights necessary to qualify the four of you for services offered by the Bureau
of indian Affairs to members of federally recognized tribes. Yakima Dixie stated that his intent
was consistentwith the context in which you orighally approached him, seeking a means ot
obtaining additional assistance after such assistance previously provided to you by the Jacks_on
Rancheris was discontinued Aa evidence of his positlon. Yakima Dixie produced videotape of
a meeting held atYair.ima `Dbda‘s residence on orabout October 10, 1998. atwhich
representatives from the Agancy and the Calll‘omia indian Legal Servlcas were present We
viewed a portion of the videotape docurnantlng a dawssion ot your potential eligibility ss a
member of the Tribe to receive scholarahlp, housing, and other assistence.' Atterward, we
expressed our view that it was unlikely that the Tribe would find such a limitation on your
enroltmentexpressed inthevid_eoma. F\.rrther,wepointed outthe f_act, assisted in ourietter
cf February 4. 2000. that tha documents signed by Yakima Dbde to affect your enrollment
expressed no such limitation. Morecver, we explained that Yakima Dlxle's subsequent actions
tended to establish the contrary view that you possess full rights of membership since Mr. Dixie
only objected to your participation in the deliberations of the decision-making body of the Tribe
many months after the transition in leadership -

Allegations of Freud or Misconduct

The discussion then tumed to the allegations of fraud or misconduct relative to the change in
Trtbal leadership during April and May 1999. Yakima Dixie asked what action we were goingto
taks. We explained that there was no action for theAgency to take, consistent with our position
asercpressed inourlettsrostbn.rary4. 2000, thatths allegations ara issues properly decided
within the qepropriata Tribal forum. Thus. we axplahed, in light ot‘ federal law and policy, there
was no basis forAgancy involvement since this situation is a dispute of an intomal nature.

Your Decision Not to Parlic_lpete m die Meatlng

Yakima Dixiethen askedwhyyou and Rashel Reznordid not attend the meeting. and whether
weweregoingtodosomething aboutyouriackofparticipaiion. We expiatnedthatattendancs
at the meeting was not mandatory Our reasons forfuiiilling Mr. Dbde's request ware threefold.
Flrst. we believed fulfilling the request was appropriate to provide a safe neutral location for the
meeting Second, by heating a meeting et the Agency, we would assure our availability to
answer general questions regarding steps the Tribe may take to resolve this matter intemal|y.
Third. we believed the meeting would assure a tree exchange of ideas among the persons
comprising the body possessing authority to decide the issues. Howaver, we believed that
requiring the mandatory participation of the parties would likely be viewed as an intrusion into an
internal matter of the Tribe.

31 ?.

CMVT- 01562

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 69 of 168

We also discussed your letter to Vaklrna Dixie, dated February 9. 2000, wherein you informed
Mr. Dixie of the Tribe's decision to extend to him a thirty-day period within emich to raise his
concerns and present his issues to the Tribe, We reiterated to Mr. Dixie of our position that,
where issues are lntemal in nature, their resolution must be sought within the appropriate Tribai
forum. in light of your letter and consistent with our position, we suggested that Mr. Dixie send
to the Tribe a letter stating his claims and requesting a hearing. Moleover, we recommended
Mr. Dixie provide the Tribe with notice of that address where he expected delivery of notices of
Tribai meetings and other conespondence to occur. We also suggested that Mr. Dixie inform
the Tribe of any circumstances which may limit his ability to participate in Tribai aitairs, such as
a iackofaccesstotransportationoran lnd>liityto payout-of-pocketcoat_s oftransportation. if
Mr. Dixie believes such circumstances existl he should request financial assistance from the
Tribe or sumest aitematives he believes may reduce or eliminate potential barriers to his
participation in Tribal affairs We also suggested that Mr..Dbrie provide the Agency with a
courtesy copy of such a notice. To dete, no such courtesy copy has bean received at the

Agen_cy.
Ablmy amocky M¢K¢y re Pamcrpm

During the meeting. Rocky Mci<ay presented us with an original affidavit from his mother.
Wenda Lewis. wherein she states that Yakima Dixie is the true father ot Mr. McKay` We briefly
reviewed the document, Wethen aspressed ourvlewthat Mr. McKay may be entitled tc
participate lnihe organwation ofti'ieTribe, ifhe ceneatabiish that he isa lineal descendentot
Yakima Dixie. one ofthe heirs now living listed lnthe Orderof Detenninatlon of Helrs issue on
November 1, 1971, as reaffirmed by eubaequentOrder issued on Ap_ril 14, 1993. Furlherl we
informed Mr. McKaythetthesublectolMtatevidenca isecceptablei'orestebiishlng his lineal
descendancy le en lntsmai matter to be detannlned by the ‘ifribe. Thus. Mr. McKay's ability to
perticipa‘teintheorganizatlonottheTribe eleodependsuponwhetherhecm providethattype
of evidence determined by the Tribe to be acceptable for purposes of establishing lineal
descendancy.

We then recommended that Rocky McKay provide to the Tribe a written request to be enrolled
as a member or the Tribe. We also recommended that Mr. McKay enclose with his request any
documents and other evidence he believed tc be acceptable for establishing his lineal

demncy.

By way cf a letter dated February 25. 2000, we informed Rocky McKay that the Tribe would
llkeiy view the affidavit from Wmda Lewis as insutiiclent evidence ot Yakima Dixie‘s paternity.
in generai, where the Bureau of indian All'airs is performing enrollment functions. a vaiid .
atiidavitl'romthe purportedfadterisaccaptabieevidenoeol'patemity. However. assisted
previoueiy, the subject ofwhat evidence is acceptwie for establishing paternity is en intemai
metterto be determined by the Tribe, Thus, we mcomrnended that Mr. McKay obtain from
Yakima Dixie a notarized affidavit asserting his petemlty. We also recommended that Mr.
McKay seek an amendment to his birth certiticete, since Yakima Dbde is not named therein as
thefat:her. We further recommended that Mr. Mcl<ay request financial end technical assistance
fromthe'i'ribe in obtaining anal'iidavltorany otherevidence the Tribe may determine lobe
necessary to establish his eligibility for enrollment and membership in the Tnbe.

51 5

CMVT - 01563

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 70 of 168

in our February 25l 2000l letter to Rocky Mci<ay, we expressed the view that the letter
accompanying his correspondence dated November 22, 1999, from Yakima Dixie declaring his
adoption of Mr. Mci<ay as a member of the Tribe would iikely_be viewed by the Tribe as
lnariective. Coples of these documents were taxed by the Agency to you on December 7, 1999,
We also informed Mr. McKay that in generai. only the Tribe, acting at a duly noticed. caiied. and
convened meeting at which a quorum ls present. is the proper body to consider and effect his
enrollment in the Tribe. _

Abl”¢y of Melvin Dbdi to Pardcipata

Also during the February 15, 2000. meeting, we discussed the right of Melvin Dixie to participate
in the organization of the ‘l'ribe. We advised Melvin Dixie that he ls entitled to participate in the
organization of the Tribe because he is one of the heirs now living listed in the Order of
Detenhinaticn of l-ieirs issued on Noverrber 1, 1971, as remrmed by subsequent Order issued
on April 14.1993. Wathe_n recommended Mr. Dixie provide to theTrlbewritten notice ofhis
present address and telephone number, as the present leadership and administration of the
Tribe must have such lnfom'retlon in order to deliver proper end timely notice of Tribai meetings.
We further advised Mr. Dixie to inform the Tribe of any circumstances which may limit his ability
to participate in Trlbaialfairs, such as a iackofaccesstotransportation oran inabilityto pay
out-of-pocketcosts oftransporlation. ltMr. Dbde believes such circumstancesaxist, heshould
request financial assistance from the Tribe orptrggen alternatives he believes may reduce or
eliminate potential barriers to his participation in Tribai aflalrs.

in connection with Melvin Dixie' s right to participate in the organization of the Tribe, we
expressed the view that he would likely be requested to provide to the Trbe proof of his identity.
Weexplamddmtmesub]ectolmatwidenceisaccephbieforestebilshmg identityisan
internal mattertobedetermined bytheTrlbe. Theretore we suggesteder Dlxieprovide
written noticetotheTnbeofhls assertion ofentitlementtoperticipate intheorganaationclthe
Tribe, and to enclose documents and other evidence he believed to be acmptable for
establishing his identity.

in a sub»quem later dated Fsvmry 25. 2000. we mem recommended mut Melvin owe
request financial and technical assistance from the Tribe in obtaining any other evidence tha
Trlb‘e might determine to be necessary.

in the aforementioned letter, we also dismissed our views related to en afiidavit by Melvin Dixie.
Theaffldavitwas receivedattheAgencyon February 1.2000. intheaffidavit. amongother
assertions, Melvin Dixie statedthetheisthefatharofa son. in our ietter, werecommendedthat
Melvin Dixie provide to the Tribe a written request thathis son be enrolled as a memberofthe
Tribe. We suggested Mr'. Dixie enclose with his request a photocopy of the birth certificate or
provide other evidence establishing that he is the father of his son. -We further suggested that
Mr. Dixie obtain. if not already in his possession a certified copy cf the birth certificate naming
Mr. Dixie as the father of his son. Moreover. we recommended that Melvin Dixie, should he not
be named in the birth certificate compietean afildavit asserting his patemltycfhis son, and
have the affidavit notarlzed. We also suggested that Melvin Dixie seek an amendment to the
birth certihcate if he is not named as the father ih the birth certificate We then recommended
that Melvin Dixie request assistance from the Tribe in obtaining a certitied birth certificate, an
afiidavit or any other evidence the Tribe might determine to be necessaryto establish his son's
eligibility for enrollment and membership in the Tribe,

31 1

CMVT-01564

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 71 of 168

Ycu 00

As for your concern expressed in your letter of February 15, 2000l that the meeting of the same
day with Yakima and Melvin Dixie and other interested parties was irnproper. we assure you
that the meeting was completely proper. First and foremost we agreed to meet, at the request
of an officer of the Tribe's govemlng body, for the limited purpose of addressing general
questions arising from our letter of February 4, 2000. Moreover.'we reiterated to the parties
present our position as expressed in our ietterof February 4. 2000, that these issues ere
lntemai matters to be considered and acted upon by the appropriate Trlbai forum. Thus, we
believe that our actions were consistent with our responsibility to provide'tacl~micai essistance.
end with established policies of_non-lnterference, deference to Triba| decision-makingl and
respect for Tribal self-determination and sovereignty

Ummuw

in your ietteroi' Febn.iary_24, 2000. you requested copies ofthe "swom etiidavits' submitted to
the Agency by Yakima Dixie "a||eglng fraud on the part of the Tribel Council and that Rocky
Mci<ay is his son." Unforwnate|y. we cannot fulfill your request. as no such documents by Mr.
Dixie are maintained within the records of the Agency.

As to your statement that the Agenqr "refuseq* to provide the Tribe with information as to the
addressand locationofMeivin Dbcie.wehevenerecordofaTribairequestforsuchinfcrmatlon.
Furii'rer,suchinfonnationisco_ntainedlnasyetem ofrecordsccvered bythePrivacyAct(S USC
§ 552s). As such. we are unable to release this information to you withoutthe e)qoress consent
of Melvin Dixie. As stated above. we also suggested in our letter of February 25, 2000. that Mr.
Dixie provide this information to the Tribe. ~

Mmmmmsap_z._m l

As for your undated ietter, postmarked February 2, 2000. requesting thatwe forward a letter to
Yakima Dixie mgarding the Reguiar Trtbal Meeting scheduled for February ?. 2000, we were
unable to fulfill your request The letterwes received et the Agency on Thursday attemoon.
February 3, 2000. Even ifthe Agency. within a Menty-for.rr hourperlod, had processed and
forwarded the letter via ovemlght mali. the meeting day of Mondeyl Febmery 7, 2000, would
likely be the earliest Yakima Dixie would have received the letter. Thusl we return to you the
enclosed sealed envelope addressed to ¥akima Dixie.

'i'

Con ustc

The issues surrounding the present leadership and membership ofthe Tribe are intemai matters
to be resolved within the appropriate Tribai forum. As a matter of poiicy, the Agency will not '
interfere in the lntemai matters of the Tribe, However.' if in time a dispute regarding the
composition of the goveming body of the Tribe continues without resoluiicn. the govemment-to-
government relationship between the Tribe md the United States may be compromised in
such siti.tarions, the Agency Mll advise the Tribe to resolve the dispute internally within a
reasonable period ct time. The Agency will also inform the Tribe that its failure to do so may
result in sanctions against the Tribe, up to and including the suspension of the govemment-to-
government - .

31 5

CMVI'- 01585

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 72 of 168

The Tribe, in the letter dated February 9, 2000, granted a thirty-day period of time to Yakima
Dixie Mthln which to raise his concerns and present his issues to'the Tribe. This fact
demonstrates that the Tribe is attempting to resolve this lntemel mater. We respectfully
request that the Tribe inform us in writing of the cohen taken by the appropriate Tribel forum to
resolve the dispute We further request the Tribe's written response clearly explain what action
was taken to resolve the dispute. the legal authority in Tribal law for the action. end the rationale
for the action.

As always. Agency staff is available to the extent resources permit to provide the Tribe with
technical assistanee, upon your written request

Shouid you have any questions with regard to this matter. please contact Mr. Raymond Fry,
Tribel Operalions Ofl‘ioer, at (918) 566-7124. '

Slncer'e|y.

is .
Superlntendent

Enciosure

5'7. b

CMVT - 01566

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 73 of 168

EXHIBIT 9

Y~.
_ ___._i_\`.:`__

t

CaS Se 1: 19- -C\/- OO917- RCL DocumAent 1- 6 Filed AtJGA,/l`1t21/19 Page 74 of 168

06/06/2005 1___:4 55 FAX 916 930 3780 cENTRAL cAL I017
~ 'Case 1: 05- c-v- -00739- JR Docurnent 9 15 Fiie_:dE 06/13/.05 Page 1 012 '
OCT 3 l 2001

Silvia'F. Burley, interim Chairperson
California Valley Miwck Tribe

1055 Wrnter Court

Tracy, California 95376

Dear Ms. Burley:

The purpose of this correspondence is to acknowledge receipt of a document entitled
“Constitution of the California Valley Miwok Tribel ratified March 6, 2000. by a vote of 2 in favor
and 0 against amended and corrected September 2001 The document appears to be an
original document1 bears the signatures of Silvia F. Burley, Chairperson. and Rashel K. Rezncr,
Secretary/Treasurer and is dated March 6 2000. The Agency received the document on
October 22, 2001 acknowledged receipt and then ion~arded it to the Branch cf Tribal
Operations for response

We are uncertain of the'reascns why the document was delivered to the Agency. Nc

explanatory correspondence accompanied the document The _Agency cannot act on this

document without a formal written request. chever, a review of the Tribe’s constitution file
discloses that the Agency sent correspondence dated June 7. 2001, (copy enclosed) to you
documenting a telephone conversation between you and a member cf the Tribal Operaticns
staff, Bn'an Goiding, Sr-, with regard to the “Petition to Wrihdraw." The petition withdraws the
Tribe's request for a Secretarial election on the proposed constitution of March 6. 2000. Mr.
Go|ding requested that you provide the Agency with a-brief letter that expresses the Tribe‘s
purpose in withdrawing the proposed constitution of March 6s 2000, as well as the intent of the
Tribe to seek Secretarial approval of a proposed constitution To date, the Agency has not
received the requested ietter.

According to Bureau records. the Sheep Ranch Rancheria, a federally recognized tribe, voted to
accept the provisions of the indian Reorganization Act of June 18, 1934 (Act), at a special
election held June 12 1935. Consequentiy, the Sheep Ranch Rancheria renamed as the
California Valley Miwok Tribe as a result of the Tribe' s request for a name change rs subject to
the provisions of the Act. Section 15 of the Act allows the T nice to formally organize by adopting
a constitution for Secretarial approval pursuant to the Act. Since the Tribal Council is charged
with the moral and legislative responsibility of the Tribe, we urge the Tribal Council to abide by
the will of the people of the Sheep Ranch Rancheria' in the 1935 election and to comply with an
act of Congress by seeking formal reorganization under the indian Reorganiaation AcL

CVMT-2011-000261

 

5 1168
asme/2005 §§s§) JFAX9-c 981 v--Og(g£gl;?§)CL DocuBmfr;tEL6 Filed 04/01/19 Page7 0

_ Cas'e1 1;-05 --cv -00739-JR Dociimeni"§mi`}§ cAi£‘ie§F§§Yis/os Pagezofz - ..'°18

.2-

.- The Agency will continue to recognize the Tribe as an unorganized Tribe and its elected officials
as an interim Tribal Council until the Tribe takes the necessary steps to complete the Secretarial
election prooess_ Agency statf_ is available to provide technical assistance in this matter upon
receipt of the Tribe‘s written request We are returning the original document to the Tribe
without any action.

Please contact Raymond Fry, Tribal Operations Oflicer, at (916) 566-7124 should you require
additional information pertaining to this matter.

Sinoerely,
Sgr£ Taf¢ Kis[iiy, 511

Dale Risling, Sr.
Superintendent

Enclosures

cc: 3702-P5 California Valley Miwok Tribe F¥ 2002
37102-T1 Tribal Operations Chron
10102~T1 Superintendent Chron
Blind Copy (Carol)

CBRogers-Davis: 1 0/30/01

CVMT-201_1-000262

 

Case 1:19-cv-OO917-RCL Document 1-6 Filed 04/01/19 Page 76 of 168

EXHIBIT 10

Case 1:19-cv-OO917-RCL Document 1-6 Filed 04/01/19 Page 77 of 168

` § 6 Mé<\v"_/
' United Staies Department of the ]nierior 4

BUREAU OF ]NDIAN AFFA]RS
Cenlrai California Agency
650 Capilol Mall, Suite 8-500 ""' “£"LY “EFIF TO
Secramerilo, CA 9581 4

MAR "'ii 2002

 

Silvia Burley, Chairperson
California Val|ey Miwol< Tribe
1055 Winier Court ~

Tracy, California 95376

Dear Ms. Burleyf

The_purpose of this Correspondence is to provide you with our recommendations regarding the
Aid~io-Tribal Government program portion of the Tribe’s FY 2002-2004 Seif-Determination
Coniract Renewal Proposal, received at the Central California Agency (Agency) on December

7, 2001.

Through the indian Se|f-Deierminaiion and Educatior'i Assisiance Aci (25 USC §450, el seq_)_
as amendedl the Agency is to provide Tribes with technical assistance sufficienth assist Tribes
with contracting One aspect of such assistance is lo provide Tribes with feedback intended to
assure that a Tribe'$ contractual responsibilities under the Aid-iO-Tribal Government program
are appropriate given the particular development situation the Tribe faces at the time of contract
execution The relationship between contractual responsibilities and particular development
gwenan is represented under the contract through the program standards ATribe proposes
the program standards ii desires to be bound by in its contract proposal, the requirements for
Wh'rph ore set out at Title 25 of the Code of Federal Regu|alions, Part 900 (25 CFR § 900),
Subparl C - Coniract Proposal Contents. Agency staff reviews the Tribe‘s proposal in
accordance with 25 CFR § 900, Subperi D - Review and Approval of Contract Proposels, and
Subpari E - Declination Procedures_

 

During this review processl Agency staff may suggest to the Tribe informal recommendations
intended to reflect lhe particular development situation of the Tribe, from the perspective of the
Agency. Such recommendations generaliy are based upon the Agency's knowledge of and
familiarity vviih past and present efforts of Tribes under the Agency's jurisdiction to enhance and
improve their particular development siiuaiion. These recommendations also reflect the
Agency‘s perspective that Tribal sovereignty is preserved through the establishment of
appropriate and effective Tribal laws and the wise exercise of those authorities and powers
resuiiing from such sovereignty The primary law of the Tribe, as embodied in a constitutionl
and secondary laws such as ordinances dealing with enrollment, elections, assignment, land
use, environmental protection ia><aiion‘ and economic development serve as a conduit through
Whiph 3 Tribe‘s inherent sovereignty is expressed and exercised The adoption ot relevant and
appropri;ie rules, regulationsll policies, end procedures iurlher express a Tribe’s inherent

sovereignty

The Tripo_ in its FY 2002-2004 Coniracl Renewa| Proposal, did nol propose any Aid-lo~Tribal
Govemmerii program standards lhai it desires io be bound by under the proposed contract ln
developing appropriate program standards ihe Agency strongly recommends that the Tribe

CV|\/|T-201 1-000289

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 78 of 168

complete the reor
Act (25 USC §476
development shOu

ganization process contemplated by Section 16 of the.lndian Reorgani;ation
). Al| efforts.of the Tribe during this critical time in the Tribe's governmental
ld be focused on obtaining Secretarial approval of an appropriate Tribal ‘

consiiiuiion_ Development-of both an enrollment ordinance and an election ordinancer together
with related policies and procedures, are also of great importance at this time. Therefore, for
the Tribe's consideration, the Agency proposes the following program standards:

(A) Aid To Tribal Government
Enrollrnent Services:

tri

(ii)

'ii\'i

(a)

The Contra`ctor,. in accordance with an effective constitution and other

relevant laws, regulations, policies, and procedures, shall:

(i) maintain'the membership ro|l; . . _

(ii) process all enrollment appeals to assure due process and equal
protection of individual rights; - 1 v . '

(iii) perform all activities-related to the certification of degree of lndian '
blood and of lineal descent of prospective members, necessary for
Tribal determination of eligibility for Tribal enrollment and
membershlp; ' ' ` ` ' '

(iv) ' prepare Certifications of Degree of lndian lEt|oodl Ce‘rtif“tcates of
Enro|lment, Membership Cards, and other such_ documents for
Tribal members; `

(v) update the Eligib|e Voters List.

Tribal Ena ctme nts: .

(a)

(b)

The Contractor shall develop an appropriate constitutionl and submit such
constitution to the B|A requesting Secretarial approval, by` the expiration

date of the FY 2002 Annual Funding Agreement.

The Contractor shall developl revise, implement, and maintain Tribal
ordinances, resolutions, regulations, policies and procedures, as
necessary,_ in accordance with an effective constitution and other relevantl

Tribal laws, regulations, policies, and procedures

Tribal Governa nce:

(3)

The‘Contractor, in accordance with an effective constitution-and other

relevant iaws, regulations, policies, and procedures, shall:

(i) conduct Tribal elections, and submit a. completed Report of Tribal
'Election Form to the_Agency within a reasonable time after thel
election;

(ii) process election appeals, to assure due process and equal
protection of individual rights; . ~

(iii) conduct meetings o_f the Tribe's governing body;

(iv) respond to requests for information from indian people served or
represented by_the Contractor, in compliance with Section 5(c) of
the lndian Self-Determination Act (25 USC §450c), as amended;

CVMT-ZOi 1-000290

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 79 of 168

(v) obtain legal services as necessary for, but not limited to, the
development of Tribal enactments and the review of proposed
Tribal actions, and shall obtain Secretarial approval of all attorney
contracts, it required by Tribal law.
(v) Labor Force Reports:
‘ (a) The Contractor shall compile'and maintain the necessary statistical data
' for preparation of Labor Force Reports every two years, beginning with
the reporter the period ending December 31. 2003, and submit such
reports to the Bureau of indian At'iairs, Central California Agency, within
7 established timeframes.
(vi) Tribal Administration:
(a) The Contractor shall conduct all aspects of program administration,
` including but not limited to: y
(i) administrative decision making consistent wit_h applicable Federal
and Tribal laws, regulations, policies, and procedures;
(ii) development and maintenance of Tribal program policies and
procedures; - ' `
(iii) program planning, organization, implementation, monitoring, and
evaluation;
(iv) tinancia|, personnel, and property management
(v) development and maintenance ot recordkeeping systems and
databases necessary for the preparation of reports.
(yii) Training and Technica| Assis_tance: '

(a) The Contractor shall obtain training and technical assistance, pertaining
to the programs, functions, services, and activities contracted herein, from
third-party vendors, consistent with Tribal laws, regulations, policies, and
procedures

(b) ' The Secretary shall provide training and technical assistance to the Tribe,
upon the Tribe's written request and subject to the availability of
resources, relative to the development, adoptionl and approval of Tribal
enactments when mandated by Federal or Tribal law. _ _ ~.

We cannot emphasize enough how critical it is to continue~Tribal efforts to complete the
reorganization process contemplated by Section 16 ot the lndian Reorg_anization Act (25 uSC
§476), and to develop and enact key ordinances With this in mind, please review our
recommendations and provide us with a response within fifteen (15) days,,advising us of the
Tribe's decision relative to our recommendations Our recommendations do not constitute our
intent to decline to renew its contract with the Tribe, at this time.

|n addition, pursuant to 25 CFR § 900.17, Subpart D. - Review and Appro`vai of Contract
Proposats, we respectfully request the Tribe's voluntary and express written consent to a sixty-
day extension ot the ninety-day period established by Section 102 of the indian Self-
Determination Act (25 USC §450{) for Agency action on the Tribe’s contract renewal proposa|,
We deem this request as justified in light ot the Agency’s recent move to 650 Capitol Mall, the
lack of program standards in the Tribe's contract renewal proposal, and the additional time
necessary to negotiate the terms of a renewed contract.

CV|\/|T-201 1-000291

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 80 of 168

We would appreciate the Tribe's favorable response to our extension _request. Should the Tribe ~
agree to our request, please provide the Agency with a writing stating such agreement Furth_er,
in the ime,esi of conserving time, please submit such writing to the Agency via facsimile at (916)

` 930-3780.

We commend the Tribe on its efforts to develop a strong government through the development
or appropriate Tribal laws. in the interest of furthering the development and capacity-building
activities of the Tribe, | extend the assistance of my Sta_fi. upon your W"“en TeQU€Si-

Should you have any questions with regard to this matterl please contact Mr. Raymond Fry,
Tribal Operations Ofl'icer. at (916) 566-7124. - `

Sincerely,
» 53¢£ cone Ra[bg,.$r.

Dale Ris`ting, Sr.
Superintendent

cc: Sunshine Jordan, Selt-Determination Specialist

CV|\/|T-201 1-000292

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 81 of 168

EXHIBIT 1 1

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 82 of 168
base 1`:11-cv-00160-RWR Document1-1 s Filed 01/24/11 Page 2 0f5

vwai:iimnw

 

m 2 sees

 

!.

g _ f'_._." 11,2004 mcwufa document jj '
thefxibehassharedtlnsmba!aons€mmon _' ibe_Bm*eanof'mdianAEans(BIA)mm

   

        
 

 

 

l ., 11 _ .. » .rt_...~z~»-_,:;~_rhemél_vm§mfthe
Metrit:al commumty We havennzseenevaienoethatsuchgeneral involvemeutwas

s "*.9'=‘~ ima “§Zt'l~'i~ " aaa§"z iss *§'ia '“"" .'s:z;isas~s?,x§itauuv" 's~n¥§was.vmwae, 'zie'-ooegse..z=`o

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 83 of 168
Case 1:11-cv-00160-RWR Document 1-1 Filed 01/24/11,._ Page 3 of5

§
ePa§ § ofit
.'astesnpied ex has occurred with the 1 f " organization of your tribe I_'-.-'oir__ example `we

hmnotbemmade aware ofanyeft’oztstozeadiomtodiehidmncomumnes inand
~ ‘ *',`~psrsonswhohave maintained anym_ittural

sane h 'roour"` sales ""s¢,iii<=¢ntyp=soreoflndmt;
mtsolvcdindiembesoigamzmmne£orts,wmeynnmdyourtwodanghtecs Weare

 

 
  
  
  
 

 

 

 

»wixahavemheritedanmteinsim»i}selzanchccia.Weareaisenotawareofanye§'ortsto `

mvolt;elnr.ti'f _ _ s
_ShespRanchRanchi-,na otto ` fthepossihilityofmwtwiig amghbormg group
Weaxeawaretha:tthelndiansof$ Ranch ’_‘weremfaet,pariofatarger

   
      
 
  
 
  

  

 
   

both individualandpuhic
notices faci.timnng meetings and otherwise providing logisan supme

It- -_is only after the grenier tribal ' _` 1is'mit:ir.ilti§,i;i¢.’¢ent:d:'iei:i that governing `_ b

 

…“j ` " ’ community f is essential to thissffort. We axe irer
about the designated ‘baseroll” ferthe tube as identified the_submiued

  
  
 

;wwiiemwe:eboinbetween 1966211&1996, and _` ` '
,nevei~'any what community in and around Sheep Ranch Rancheria unfit yes inst with
YaiamaDme aslong forth ` sisrancetoadmit yoi:iasiimember Theba.seroi! thus

      

 

Hewevar, BIA’s records indicate ’mth the deception not '

Base membership sells are used th establish a tribes cohesiveness and community at a
` `;`jj _i meanme Theywou!dnonnaltvconmmthcnamesofmdmdualshstedon
historical documents which conhmt Nairve Aman tribal relationships iii a specific

' ' 1 V_’cal region Since tribes and hmds themselves `

  
   
   
 

census soils Indian Agency mtls, vomis mlis, esc. Qiirexpenence with yo' sister
Miwok tubes {e.g- ., Shingle Springs Rmhma, Tiieiiimne Ranehima, lone Band,

fcimd'm;i~thwokm`bes siretehmg from .~.Couniy in the Norch to Caiavsras and
` __ },"Coiinties inthe South_ TheBaseend Emtimenicrnena foj:ihese tribes vary

 
   

 

Txioi\imiie Counfy utilize a 1934 H?.Avotcis tisr. The base roll rypicatty constitutes the

""'°‘:‘ ' §§W§G'“`*"` "*Z**i' ft/H'HZ`?§S"`S'I$” 'rssissa*s`,`isiaoiiv` "s"n"-"m€e`\/MHM' '35§06%@9~130

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 84 of 168
iCase 1:11-cv-OO160-RVVR Document 1-1 Filed 01/24/11 Page 4 of 5

Pa,gr_.-.B hill

contentions oftnbal membership and basedupononreicp~mence, hasht:c_ri theb@c
swung point and foundation foiip each afth_c Miwok tribes in owgmsdictmn, i;e. the

lime Bmd nfi\/liwok lndians Shingl¢ S'Imng$ 1 ' ` " and Tuoimnne Ranchma.

We must continue io_ emphasis the importance ofthe participation cfa greater trihal
comime in determining membership emma Wc_ reiterate oi:jir conf had amlab;ihty

, ils_td assistyau in this process andihatv:ia PL 93~638_ contacts inienda?dis
facilitate die organization or reorganization nfthe_ tribal commnty, we have already _
aimed assistance We urge yi_>_ii w continue the warkthaiyou have hegimtowards
formal orgamzat:ion ofthe Califorma Valley Miml'; Tribe

 

 

I_t_°_wn san assist your eh`orts in any njay_, please contact Raymond Fry. Manager, Trt"hal
Sei'viess at (9163 930»3794 ~_ _

Should yca wish to appeal any portion ofthis Léltez_,'~ you am advised that yen may do se

i.

 

 

thiso$oe nation oh days bfths date yen receive dns` decision `I'he"date affilmg or
notions the date it is post masked or the dave _it is personally delivered tn this office

 

images known to Y°u`m certify thai lam ha\'¢se.nt them copies ofthe notice ' ' ' ` "

Yhu mustalso send a `oo_py ofyour notice iii the Regiona.i Dimctor, iii ihs address given
above ""‘§ _

_Z£you' arenofrcpi'ssented hyanattomey yonmayroqaest assistance from this owned
theprepamt:ion ofyom~ appeal.:

i"iH "¥_#fis/Y€ii`*é `EZH ivsz~t§§i itt €§z)niii:.siiaiébnv '1s'n'»i5ivaagaii";00@saz.iss

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 85 of 168
Case 1111-cv-Q0160-RWR Document 1-1 Filed 017/24/11 Page 5 of5

.'l

' Pa@=§ of§

KMWWHMMWMMMMQWQM
Mmm¢" »'om¢apwmwmmw drummwa fw-

Y Simcrely, f

¢;, .. -`..»...= »~<‘~@.s,;_

Dale ss

   

cc.ywis¢zz¢gim;mm
Mym De.wf?smm
Yakiimbij:ie-'¥zihaih&ember

l
¢
n

nw W~s fws ' Wez€z»§§ sss zimmng 's*s#@mr*zmm)oowz-m

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 86 of 168

EXHIBIT 12

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 87 of 168

United States Department of the Interior

OFFICE OF THE SECRETARY
WASHINGTON, D.C. 2024()

 

Al£ 31 2011
Ms. Silvia Burley
10601 N. Escondido l)lace
Stockton, California 95212

Mr. Yakima Dixie
1231 E. Hazelton Avenue
Stockton, California 95295

Dear Ms. Burley and Mr. Dixie:
Introduction and I)ecision

On December 22_, 2010, 1 sent you a letter setting out my decision in response to a question
referred to me by the Interior Board oi` lndian Appeals (IBIA) in California l»"'a![ey Miwok Tribe
v. Pucz"jic Regional ~Dz'recwr, Bureau of}ndian A_[fairs, 51 IBIA 103 (January 28, 2010) (lBlA
decision). 1 determined that there was “no need for the BIA to continue its previous efforts to
organize the Tribe's government, because it is organized as a General Council__ pursuant to the
{1998 General C,ounci1 Resolution] it adopted at the suggestion of the BlA."’ 1 concluded Further
that there was "no need for the BIA to continue its previous efforts to ensure that the 'l`ribe
confers tribal citizenship upon other individual Miwok lndians in the surrounding area.”

l issued my December decision without providing the parties aformai opportunity to hriet` me on
the facts and issues as they saw them. As a result of subsequent actions by both parties

l determined to withdraw the December decision, and_. on April 8, 201 l, I requested briefing
from the parties (.`ounse] for the parties provided detailed responses with numerous exhibits

l appreciate thc time and effort that went into providing these responses l have considered them
carefullv.

Based on the litigation records in the prior Federal court actions in both California and
Washington, l).C., the proceedings before the Department’s Interior Board of lndian Appeals.

and the material submitted in response to my April 8 ]etter, ] now find the following

(1) T he California Valley Miwok Tribe (CVMT) is a federally recognized trlbe. and has
been continuoust recognized by the United States Since at least 1916;

(2) At the present date, the citizenship of the CVMT consists solely of Yakima Dixie.
Silvia Burley. Rashel Reznor, Anjelica Paulk. and '1`1‘istian Wallace;

CVMT-20‘l 1-002049

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 88 of 168

(ii) The CVMT today operates under a General Council form of govemment, pursuant to
Resolution #CG-98-01, Which the CVMT passed in 1998, facilitated by representatives
of the Bureau of indian Affairs (Bureau or BIA)(19_98 General Council Resoltition);

(4) Pursuant to the 1998 General Council Resolution, the C_VMT’s General Council is
vested With the goverrunental authority of the Tribe, and may conduct the full range of
government-to-govemment relations with the United States;

t`S) Although this current General Council form of government does not render CVMT an
“organized” tribe under the lndian Reorganization Act (IRA) (see e.g., 25 ll.S.C. 476(21) and
(d)). as a federally recognized tribe it is not required “to organize” in accord with the
procedures of the IRA (25 U.S.C. § 476(h));

(6) Under the lRAg as amended, it is impermissible for the Federal government to treat
tribes not “organized"’ under the IRA differently from those “organized” under the IRA
{25 ll..S.C §§ 476(1°)-(11)); and

('7) As discussed in more detail below, with respect to finding (6), on this particular legal
point, 1 specifically diverge With a key underlying rationale ofpast decisions by
Department of the interior (Department) officials dealing with CVMT matters, apparently
beginning around 2004, and decide to pursue a different policy directiona Under the
circumstances of this case, it is inappropriate to invoke the Secretary-"s broad authority to
manage “all lndian affairs and [] all matters arising out of lndian relations,” 25 U.S.C.

§ 2, or any other broad-based authority, to justify interfering with the C,`Vl\’l'l"s internal
governance Such interference would run counter to the bedrock Federal lndian law
principles of tribal sovereignty and tribal sell`-govemrnent, according to which the tribe,
as a distinct political entity, may “manag[e] its own affairs and govern[] itself." C!ierokee
Nmio)i tx Georgia, 30 U.S l, 16 (1832); and would conflict with this Administration’s
clear commitment to protect and honor tribal sovereignty

C)l'.=viously, the December 2010 decision, and today's reaffirmation of that decision, mark a 180~
degree change of course from positions defended by this Department in administrative and
judicial proceedings over the past seven years This change is driven by a straightforward
correction in the Department's understanding of the California Valley Miwok Tribe's citizenship
and a different policy perspective on the Department’s legal obligations in light of those facts

As discussed below, the BIA clearly understood in 1998 that the ackno\=t=ledged CVl\/i’l` citizens
had the right to exercise the Tribe’s inherent sovereign power in a manner they chose lt is
unfortunate that soon after the 1998 General Council Resolution was enactcd, an intra-tribal
leadership dispute erupted_._ and both sides of the dispute found, at various points in time in the
intervening years: that it scived their respective interests to raise the theory that the BiA had a
duty to protect the rights of approximately 250 "potential citizens" of the 'l`ribc. A focus on that
theory has shaped the BIA‘s and the Departmcnt’s position on the citizenship question ever

 

' l recognize that the D.C. Circuit Court oi`Appea|s` 2008 opinion upholding prior Department efforts to organize
thc C`VMT pursuant to the lRA afforded broad deference to the Departmem’s prior decisions and interpretations of
the lana Cf`al. I'a![e_v..~’tiim)k Tri!)e\~. t.»~"m'/en'$mtes_ 515 F.Sd 1262, 1264~68 (D.C. Cir. 2008).

',_,>

CV|\/|T-ZO‘l 1-002050

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 89 of 168

since By contrast, today's decision clears away the misconceptions that these individuals have
inchoate citizenship rights that the Secretary has a duty to protect They do not. The Tribe is not
comprised of both citizens and potential citizens Rather, the five acknowledged citizens are the
only citizens of the Tribe, and the General Council of the Tribe has the exclusive authority to
determine the citizenship criteria for the 'l`ribe. Sanch Clara Pueblr) v. Mar!inez_, 436 U.S. 49, 57
(1978). I believe this change in the Department’s position is the most suitable means of
resolving this decade-long dispute and is in accord with principles of administrative law. ,'Va! ’1
C.`able. & Teiecomms. Ass "n v. andX]nlernet Se!'vs._, 545 U.S. 967 (2005).

Background

'f his decision is necessitated by a long and complex tribal leadership dispute that resulted in
extensive administrative and j udicial litigation Much of the factual background is set out in the
prior decisions, so it is not necessary to repeat or even summarize all of it here.

The history of this Tribe, and the record of this case to date: demonstrates the following:

0 'l`hc CVMT is a federally recognized tribe, 74 Fed. Reg. 40,218__ 4(],219 (Aug. l l, 2009);

¢ ln 1916, the United States purchased approximately 0.92 acres in Calaveras County,
California, for the benefit of iQ named lndians living on the Sheepranch Rancheria (now
Sheep Ranch)(Rancheria) (5] IBlA at 10());

v The lndian Agent, who in 1915 recommended the purchase of the 0.92 acres. described
the group of 12 named individuals as “the remnant of once quite a large band oflndians
in former years living in and near thc old decaying mining town known and designated
on the map as `Sheepranch."" ]u’.;,

o The record shows only one adult lndian lived on the Rancheria in ]935, a leff l)avis. who
voted “in favor ofthe lRA” Id.;

s ln 1966, the record shows only one adult lndian. Mabel l-lodge Dixie, Yakima Dixie’s
mother. lived on the Rancheria, when the BlA crafted a plan for distribution of tribal
assets pursuant to the California Rancheria Act of 1958, Pub. I,.. No. 85-67], 72 Stat. 619,
as concluded by Act of Aug. l l, 1964, Pub. l_.. No. 88-419, 78 Stat. 390;

v Mabcl Hodge Dixie was to be the sole'distributcc of tribal assets under the l96()
Rancheria distribution plan_:

o While the Bureau initiated the process to terminate thc Tribe, it never declared the Tribe
terminated and has never treated the 'I'ribe as if it had been tcrniinated:

w In 1994, Yakima Dixie wrote the BIA asking for assistance with home repairs and
describing himself as “thc only descendant and recognized . . . member of the 'l`ribe."

(5] lBlA at 107);

v At` some point during the 19905, Silvia Burley "contacted BIA for information related to
her lndian heritage which BIA provided._ and by 1998~-~- -at Bl/\`s suggestion~~Burley
had contacted Yakima[]” Dixie ( as the IBIA has noted. "it appears that Burley may trace
her ancestry to a `.leff Davis’ who was listed on the 1913 census . . ."’) 51 lBlA at 107-
including footnote 7:

o On August 5, l998, l\tlr. Dixie “signed a statement accepting Burley as an enrolled
member ofthe Tribe, and also enrolling Burlcy's two daughters and her granddaughter."
Id.;

UJ

CVMT-2011-00205‘l

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 90 of 168

The Tribe was not organized pursuant to the lRA prior to 1998 and did not have organic
documents setting out its form of government or criteria for tribal citizenship;

in September of 1998, BIA staff met with Mr. Dixie and Ms_ Burley “to discuss
organizing the Tribe,” and on September 24, 1998 sent follow-up correspondence
recommending that, “given the small size of the Tribe, we recommend that the Tribe
operate as a General Council,"’ Which could elect or appoint a chairperson and conduct
business ]d. at 108;

On November 5_. 1998_. Mr. Dixie and Ms. Burley signed a resolution establishing a
General Council, Whieh consisted of all adult citizens of the Tribe, to serve as the
governing body of the Tribe. ]d. at 109;

Less than five months latcr. leadership disputes arose between Mr. Dixie and Ms.
l?~urle;,'wand those conflicts have continued to the present day;2

Initially the BIA recognized Mr. Dixie as Chairman, but later recognized Ms. Burley as
Chairperson based primarily upon the April 1999 General Council action appointing
Ms. Burley as Chairperson - an action concurred in by Mr. Dixie. ]d._;

Mr. Dixie later challenged Ms. Burley’s 1999 appointment;

ln 2002, Ms. Burley filed suit in the name of the Tribe alleging that the Department had
breached its trust responsibility to the Tribe by distributing the assets of the Rancheria to
a single individual, Mabel Dixie, when the Tribe had a potential citizenship of “nearly
250 people[_]" See Coniplaint for lnjunctive and Declaratory Relief at ], (.`al. Valley
Miwok Tribe v. Z./'niteri Smres, No. 02‘09i 2 (E.D. Cal. Apr. 29, 2002);

ln March, 2004_. the BlA Superintendent rejected a proposed constitution from Ms.
Burley because she had not involved the “`whole tribal community” in the governmental
organization process;

On February l l, 2()()5, the Acting Assistant Secretary - lndian At`fairs issued a decision
on Mr. Dixieis 1999 appeal, ruling that the appeal of the Bureau’s 1999 decision to
recognize Ms. Burley as Chairperson was moot and that the BIA would recognize Ms.
Burley only as a person of authority within the 'l`ribe;

Ms. Burley sued in D.C. District Court challenging the February 2005 decision;

After the District Cotnt dismissed her c»hallenge, Cal. Valley Miwok Tribe v. United
Smtes, 424 F.Supp. 2d 197 (D.D.C. 2006),_ the D. C. Circuit Court of Appeals affirmed
C`ul. Valley Miu~'ok Tribe \‘. United Sm!es, 515 P`.3d 1262 (D.C. Cir. 2()03);

ln January 201(), the lBlA rejected Ms. Burlcy’s appeal objecting to, among other
rnattcrs, the Superintendent’s decision to continue to assist the Tribe in organizing its
government according to the lRA because it viewed the matter as “effectiveiy and
functionally a tribal enrollment dispute," and then referred the matter to me on
jurisdictional grounds

ln response to the Board’s referral, l issued my December 22: 2010 decision letter. l intended
that decision to resolve the citizenship question referred to me by the IBIA by finding that the
current Tribc’s citizenship consisted of the five acknowledged citizens noted above and
recognizing the Tribe's General Council as a tribal government with which the United States may

 

2 l note that the Departmcnt repeatedly has offered to assist in mcdiating this dispute-to no avail 'l`he amount of
time and resources focused on these disputes reflects poorly on all the parties and theyv must be mindful that
continuing this imprudent dispute risks potential adverse consequences well beyond the Tribe and its citizens

4

CVMT-2011-002052

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 91 of 168

conduct governnient-to-govennnent relations Almost immediately, Mr. Dixie filed suit in the
D.C. District Court challenging that decision. Recognizing the complex and hindmnental nature
of the underlying issues, and because l desired the benefit of submissions from the interested
partiesz l set aside that decision and requested formal briefing

'l"he submissions by the parties in response to my request were thorough l have carefully
reviewed the submissions and find they Were most helpful in enhancing my understanding ofthe
parties’ positions

Ana|ysis

lt is clear to me that the heart of this matter is a misapprehension about the nature and extent of
the Secretary’s ro]e_. ii` any, in determining tribal citizenship of a very small, uniquely situated
tn'be. Related to this issue is the Tribe"s current reluctance to “organize” itself under the lRA_
Choosing instead to avail itself of the provisions in 25 U.S.C. § 476(h), lirst enacted in 2004,
which recognizes the inherent sovereign powers of tribes “to adopt governing documents under
procedures other than those specified . . . [in the IRA.]”

App]it'a})i/ity o_/`Generaf Lega/ Aull')c)rilies ofthe Secretary ofthe litte)'ior in lndian Ajj”ai`r.s~

'l`he l)_(.`.. Circuit viewed § 476(}1) as ambiguouss and then granted Chevmn deference to the
then-Secretary:s interpretation ot`that provision 513 F.Sd at l266-()8. The l`).C Circuit put great
weight on the Secretary"s broad authority over lndian atlairs under 25 U.S..C § 2, writing that
“[\~v]e have previously held that this extensive grant of authority gives the Secretary broad power
to carry out the federal government’s unique responsibilities with respect to lndians." Id. at
l2()'/`, citations omitted In addition to § 2, 25 U.S.C. §§ 9, and 13g and 43 U.S.C.. § 1457, are
often cited as the main statutory bases for the Department’s general authority in lndian affairs
("¢1!. l/"¢'z!!et' Miwr)k Tribe v. `t',/’m`ted' Sza!es_, 424 F.Supp. 2d 197, 201 (D.D.C. 2006); see also
C(`)lll€N’S HANDBOOK OF FEDERAI- INDIAN LAW § 5.()3[2] at 405 (2005 ed_) [hereinat`ter
COHIEN]. 'l`he l).C. Circuit also cited two cases involving separate bands ofthe Seminolc
Nation for the general propositions that the United States has an “obligation” “to promote a
tribes political integrity” as Well as “the responsibility to ensure that la tribe’s] representatives
With whom [it] must conduct governinent-to-government relations, are valid representatives of
the ltribe] as a whole " 513 F.3d at l.267(empha.s'z‘s added by the Court),_ ratingl Semr`m)/e Natimi
v. United Smtes__ 3 l 3 U.S. 28()', 296 (l 942). and Seminole Nalz`()n QfC)kIaht)ma v. Nort()n. 223
F.Supp. 2d 122, 140 (D.D.C. 2002).

]n m_v view, prior _Dcpartment officials misapprehended their responsibility when they: (l_) took
their focus oft` the fact that the CVM'I` was comprised a five individuals, and (2) mistakenly
viewed the Federal government as having particular duties relating to individuals who were not
citizens ofthe tribe. l decline to invoke the broad legal authorities cited above to further intrude
into internal tribal citizenship and governance issues in the instant case. ln making this decision.
l also am mindful ofthe Supreine Coun’s recent guidance eoncerning; (l) the importance of
identifying “specitic rights creating or duty-imposing statutory or regulatory prescriptions”
before concluding the United States is obligated to act in a particular manner in lndian at`i`airs,

(J\

CVMT-ZO'] 1-002053

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 92 of 168

and (2) the central roie F ederal policy plays in administering lndian affairs United S!ates v.
Jz`carilla Apache Nalion, 131 S. Ct. 23]3, 2323-24, 2326-27 (_June 13, 20l l).

App]z`cafion r)ftS`])ecz_'fi`c Legal A uthorr`ti`es

In my view, prior Department officials (f`rom 2003 to the present) fundamentally misunderstood
the role of the F ederal government in addressing the CVMT citizenship and governance issues;
(l) they misunderstood and ignored the legal authority of CVMT to govern itself through its
General Council structure without being compelled to “organize” under the lRA; and (2) they
confused the Federal government’s obligations to possible tribal citizens with those owed to
actual tribal citizens

The Februaryl ]l, 2005, decision of Acting Assistant Secretary - lndian Af`fairs Michael l'). Olsen
stated that, until the Tribe organized itself_. the Department could not recognize anyone as the
'l`ribe’s Chairperson, and that the- “first step in organizing the Tribe is identifying the putative
tribal members.” (2005 Decision at 1-2_, discussed in 51 IBIA at 112). The D.C. Circuit. after
citing the Secretary’s broad authority under 25 U.S.C. § 2, endorsed this approach as a
reasonable interpretation of 25 U.S.C. § 476(h) because “[t]he exercise of this authority is
especially vital when, as is the case here, the government is determining whether a tribe is
organized, and the receipt of significant federal benefits turns on the decision.” 515 F_Sd at
1267. As l have stated above, l reject as contrary to § 476(h) the notions that a tribe can be
compelled to "organize” under the lRA and that a tribe not so organized can have “significant
federal benefits" withheld from it. Either would be a clear violation of 25 U.S.C. § 476(f).

The CVMT currently consists oi` the five citizens identified above Under the current l`acts_. the
Department does not have_a legitimate role in attempting to force the Tribe to expand its
citizenship3 Department officials previously referred to “thc importance of participation of a
greater tribal communin in determining citizenship criteria."’ (Superintcndcnt’s 2004 Decision at
3, discussed in 51 lBlA at l l 1-112). The D.C. Circuit, referring to the 'l`ribe’s governance
structure that arguably would maintain a limited citizenship, stated “[t]his antimaioritarian
gainbit deserves no stamp of approval from the Secretary.” 515 F.3d at 1267. llowe\'er, I know
oi` no specific statutory or regulatory authority that warrants such intrusion into a federally
recognized tribe’s internal affairs (As to the more general sources of authority cited in support
of Federal oversight of tribal matters, I have explained my views on the proper scope oi`thosc
authorities above). “Courts have consistently recognized that one of an lndian tribc’s most basic
powers is the authority to determine questions of its own membership.” Same Clam Pueb[o t~‘.
Mrm~lim’z, 436 U.S. 492 57, 72 n.32 (1978); United$`tales v. Wheeler: 435 U.S., 313, 322 1113

( l 978); COHEN § 3.()3[3] at 176, etta/ions r))nz`lred. “[l]f` the issue for which the determination
is important involves internal affairs of the lndian nation, it is more consistent with principles oi`
tribal sovereignty to defer to that nation’s delinition.” ]ci. at 180. As discussed in the previous
paragraph, l also believe that, based on an incorrect interpretation of § 476(h), the previous
Administration’s views on the lRA:s application to this case Were erroneous and led to an
improper focus on expanding the size of the Tribe and altering the form of its government

 

3 Whilc l believe that ii is equitably appropriate for the CVM']` General Council to reach out to potential citizens ot`
the Tribc. l do not believe it is proper, as n matter qf]mv. for the Federal government to attempt to impose such a
requirement on a federally recognized tribe

6
CVMT-2011-002054

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 93 of 168

Mr. Dixie invokes the Alan-l”l~’ilson IBIA cases to support the theory that the Secretary has a duty
to ensure that the potential citizens are involved in the organization of an unorganized, but
federally recognized tribe 4 30 lBlA 241. But_. in fact,_ AIan-ll’z`lson works directly against Mr.
Dixie’s position, and this distinction provides additional support for my decision. Unlike CVMT,
the Cloverdale Rancheria Was a federally recognized tribe terminated under the California
Rancheria Act. lt was later restored pursuant to the Tillie Hardwick litigation and settlement,
Which required the Rancheria to organize its tribal government under the IKA_

30 lBIA 241_. 248.

My review of the historyt of the CVMT compels the conclusion set out in the December decision
and reaffirmed here: the CVMT has been continuously recognized, and its political relationship
with the Federal govennnent has not been terminated The live acknowledged citizens are the
only current citizens of the Tribe, and the 'I`ribe’s General Council is authorized to exercise the
'l`ribe*s governmental authority ln this casc, again, the factual record is clear: there are only five
citizens of CVM'I`. The Federal government is under no duty or obligation to “potential citizens”
ofthe CVM'I`. Those potential citizens, if they so desire should take up their cause with the
CVMT General Council directly.

Givcn both parties’ acknowledgment of the existence of other individuals who could potentially
become tribal citizens, the Department’s prior positions are understandable The Department
endeavored to engage both parties in a resolution of the tribal citizenship issues_. including offers
of assistance from the Departmcnt’s Ofticc of Collaborative Action and Disputc Resolution
((,‘ADR) -» to no avail. By the time this matter was referred to me by thc lBlA in January 2010.
serious doubts existed about the likelihood of the parties ever being able to work together to
resolve thc issues involving the citizenship and governance of the 'l`ribe.

Absent an express commitment from the parties to formally define tribal citizenship criteria, any
further effort by the l)epartment to do so would result in an unwarranted intrusion into the
internal affairs of the Tribe, Moreover, given the unfortunate history of this case, most likely
such efforts would not succeed in accomplishing this objective While there may be rare
circumstances in Which such an intrusion would be warranted in order for the Secretary to
discharge specific responsibilitiest no such specific law or circumstances exist here.

Accordingly. unless asked by the CVMT General Council, the Depamncnt will make no further
efforts to assist the Tribe to organize and define its citizenship l accept the Resolution #GC-QB-
01 as the interim governing document of the Tribe, and as the basis for resuming government-to-
governrnent relations between the United States and the Tribe.

While I appreciate that the General Council Resolution may prove lacking as to certain aspects
of tribal govemance, I also recognize that this tribe is very small and uniquely situated Many
tribes have been able to govern effectively with limited or no written governing documents

 

" Mr. Dixie also invokes the case ofSeminoie i'\’a!ic))r Qf`()klo}m))m v. No)~!r))r, 223 l".Supp.'_)d 122 (l)il).C. 2002) in
support of his position Semi)io/e Nazion involved a dispute where a particular taction ofthe Tribe asserted rights to
tribal citizenship under an 1866 treaty ]a’. at 138. Thcre is no overriding treaty or congressional enactment
governing tribal citizenship at issue in this dispute

CV|\/|T-ZO‘l 1-002055

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 94 of 168

Conclusion
Based upon the foregoing analysis l re-affirm the following:'

0 CVMT is a federally recognized tribe whose entire citizenship, as of this date, consists of
the five acknowledged citizens;

0 The 1998 Resolution established a General Council form of government, comprised of all
the adult citizens of the Tribe, with whom the Department may conduct government-to-
govemment relations;

¢ The Departrnent shall respect the validly enacted resolutions of the General Council; and
Only upon a request from the General Council will the Depamnent assist the Tribe in
refining or expanding its citizenship criteria, or developing and adopting other governing
documents

ln my December 2010 decision letterl rescinded several earlier decisions l am persuaded that
such attempts to rewrite history are fraught With the risk of unintended consequences Past
actions, undertaken in good faith and in reliance on the authority of prior Agency decisions,
should not be called into question by toda)"s determination that those prior Agency decisions
were erroneous 'l`hus, today’s decision shall apply prospectively

This decision is final for the Department and effective immediately, but implementation shall be
stayed pending resolution of the litigation in the District Court l`or the District of Columbia,
(§'az'r`/b)')zia Valley llJiit-'ok Tribe 1»'. Sa]azar, C.A. No. l:ll-cv-OO]GO-RWR (filed 03/] 6./] l `).

Finally, l strongly encourage the parties to work within the 'l`ribe’s existing government structure
to resolve this longstanding dispute and bring this contentions period in the 'l`ribe`s history to a
close.

Sincercly,

::Ea§i licho l‘lawk

Assistant Secretary lndian Al"t"airs

cc: Robert A. Rosette. Esq.
565 W est thandler Boule\»'ard, Suite 212
Chandler, Arizona 85225.

Roy Goldbcrg, Esq.

Sheppard Mullin Richter & l~lampton l.l_.l’
1300 l Street. N_W.. llm Floor l§ast
Washington, l').(i,. 20005.-3314

CVMT-2011-002056

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 95 of 168

Elizabeth Walker, Esq.
Walker l,aw LLC

429 North St. Asaph Street
Alexandria, Virginia 223 l 4

Kenneth D. Rooney

Trial Attorney

United States Department of Justice
En\~'ironment and Natura] Resources Division
P.O. Box 663

Washington, D.C. 20044-0663

Mike Black, Director, Bureau of lndian Affairs
MS-4513-MIB

1849 C Street._ N.W_

Washington, D.C. 20240

Amy Dutschke, Director

Pacilic Regional Ot"iiccg Bureau of lndian Al`fairs
2800 Cottage Way_. 'Room W-SZO

Sacramento._ (`alifomia 95825.

Tro_\,~' Burdick_, Superintendent
Central California Agency, Bureau oi`lndian Atl`airs
650 Capitol Mall, Suite 8-50()
Sacramento,, California 95814

Karen Koch, Attomcy-Advisor

Ofiice ofthe Solicitor, Paciric Southwest Region
2800 Cottage Way, E~l 7 l 2

Sacramento. California 95825

9

CVMT-2011-002057

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 96 of 168

EXHIBIT 13

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 97 of 168

United States Departrnent of the lnterior

OFFICE OF THE'SECRETARY
Washington, DC 20240

 

Mr. Yakima Dixie

c/o Robert Uram, Esquire

Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor

San Francisco, California 9411 1-4109

Dear Mr. Dixie:

The California Valley Miwok Tribe (CVMT, Tribe) has been the subject of an internal
leadership dispute for years In December 2013, the U.S. Distn'ct Court for the District

of Columbia (District Court) vacated and remanded a 2011 decision by the Assistant
Secretary - lndian Affairs (AS-lA) to review questions of tribal membership and government

The Departrnent of the lnterior (Department) is loath to become involved in tribal membership
disputes because of potential interference With tribal self-determination and inherent sovereignty
However, in many instances the Department has assisted in the initial organization of an
unorganized tribe. In this case, the reorganization of the 'Tribe has never properly occurred,
leaving questions as to the overall membership of the Tribe.

The factual and procedural history of this dispute has been described at length in decisions by
the Interior Board of lndian Appeals (IBIA), the District Court, and the U.S. Court oprpeals
for the District of Columbia Circuit (Circuit Court). l For purposes of this decision, I set out
only the essential facts.

Background

In 1916, the United States acquired a parcel of approximately one acre in Sheep Ranch,
California, for the benefit of Mewul<2 lndians living in that area of Calaveras County. The land
became the Sheep Ranch Rancheria (Rancheria). The lone lndian residing on the Rancheria in
1935, leff Davis, Was allowed to vote on Whether to accept the lndian Reorganization Act (IRA).
An lndian residing on the Rancheria in 1967, Mabel Hodge Dixie, Was identified as the
distributee of the Rancheria assets. Mabel’s son, Yakima Dixie (Mr. Dixie), has been the

 

1 See C VMT v. Pacz]'ic Regional Direcz‘or, BIA, 51 LBlA 103 (IBIA 2010); California Valley anok Tribe v. United
States, 424 F. Supp. 2d 197 (D.D.C. 2006)(“CVMT1”); California Valley Miwok Tribe v. UnitedStates, 515 F.3d
1262 (D.C. Cir. 2008) (“CVMT II”); Caly”ornia Valley Miwok Tribe v. Jewell, 5 F. Supp. 3d 86 (D.D.C. 2013)

(“C VMT III”)_

2 Also spelled Miwok, Mi-Wuk, or Me-Wuk. erting in 1906, Special Agent C.E. Kelsey used “Miwak.”

The former name of the federally recognized Tribe was “Sheep Ranch Rancheria of Me-Wuk lndians of California.”
The current name is the “Califomia Valley Miwok Tribe.”

 

__CBQM=MOQMRLDOCUment 1-6 Filed 04/01/19 Page 98 of 168

only lndian resident of the Rancheria since Mabel’s death. Mr. Dixie purported to enroll

Silvia Burley (Ms. Burley) and her family (Burley Family)3 in the Tribe in 1998. Since 1999,
Mr. Dixie and Ms. Burley have competed for control of the Tribe, which has resulted in
protracted litigation ln 2010, IBIA referred to AS-IA a claim by Ms. Burley that “effectively
irnplicate[d] a tribal enrollment dispute.”4 In 2011, the AS-IA issued a decision stating that the
Tribe had five members and Was governed by a General Council comprising the adults among
those five members In 2013, the District Court vacated and remanded the AS-IA’s dccision,
directing AS-lA to “determine Whether the [Tribe’s] membership had been properly limited” to
just Mr. Dixie and the Burley farriily,5 and ensure that the tribal government consists of “valid
representatives of the [tribe] as a whole.”6

The Sheep Ranch Rancheria

In 1915, Special Agent John Terrell sent the Commissioner of lndian Affairs a letter with

“a census of the lndians designated ‘Sheepranch lndians,”’ (sic), describing the group as
“the remnant of once quite a large band of lndians in former years living in and near the old
decaying mining town known and designated on the map as ‘Sheepranch.”’7 Importantly,
Agent Terrell also noted that “to some extent the lndians of Sheepranch, Murphys, Six-Mile,
Avery and Angles are interchangeable in their relations.”8 All of those towns are located in
Calaveras County, California

ln 1916, the Federal Government purchased a one acre lot in the town of Sheep Ranch for the
benefit of the lndians identified by Terrell.9 Because the parcel was so small, only a few
members of the group could reside on it at any one time; many lndians associated with the
community did not reside on the Rancheria

In 1929, the Bureau of lndian Af`f`airs (BIA) conducted a census of the lndians of Calaveras
County, which identified 147 Indians, mostly Miwuk, but also some 'l`uolurnne.10 The census
included children of mixed Miwuk/Tuolumne, and mixed lndian/non-lndian, ancestry.

In 1935 , pursuant to the mandate of the lndian Reorganization Act (IRA),11 BIA held referendum
elections in which the adult lndians of reservations voted on whether to reject the application of
the lRA. The BIA found only one eligible adult Indian, left D_avis, to be residing on the
Rancheria

 

3 Silvia Burley, her daughters Rashel Reznor and Anjelica Paulk, and Rashel’s daughter Tristian Wallace.

" 511131A103,105 (tBIA 2010).

5 CVMT 111 at 99.

6 Id. at 100, quoting Seminole Nation v. Norton, 223 F. Supp. 2d 122, 140 (D.D.C. 2002).

7 Attachment A: 1915 Terrell Census

s Presumably “Angles” referred to Angel’s Camp, about 5 miles southwest of Murphys and 15 miles southwest
of Sheep Ranch.

9 ln 2006, the District Court suggested that the Sheep Ranch Rancheria was the same parcel occupied by Peter
Hoclge and his family in 1915. CVMT 1 at 197-98 (D.D.C. 2006). The record shows that Hodge resided two
and a half miles north of Sheep Ranch, while the parcel acquired by the United States was within the town itself.
‘° Attachment B: 1929 Census.

“ 48 stan 984 (1934).

 

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 99 of 168

La.\

The California Rancheria Act of 195 8, amended in 1964,12 authorized the termination of F ederal
recognition of California Rancherias by distributing each rancheria’s assets to the lndians of the
rancheria. The process required the development of a distribution plan identifying the
distributees At that time, the Rancheria was occupied by Mr. DiXie’s mother, Mabel Hodge
Dixie, along with Merle Butler.13 On February 9, 1967, Mabel Dixie, as the sole eligible lndian
resident, voted to terminate the Rancheria._ The BIA transferred title of the Rancheria’s land to
Mabel in April or May of` 1967. ln September of 1967, however, the BIA asked Mabel to
quitclaim the parcel back to the United States, apparently to ensure that all of BIA’s duties under
the California Rancheria Act were completed before BIA transferred title to Mabel. Mabel
executed the quitclaim on September 6, 1967, but no other action was taken with respect to the
title prior to Mabel’s death on July l, 1971. The Tribe was never terminated14

On November l, 1971, the Of`fice of` Hearings and Appeals (OHA) issued its “Determination of
Heirs” of` Mabel Dixie.15 The OHA determined that Merle Butler, as Mabel’s husband, inherited
2/6 of Mabel’s trust or restricted estate, and each of her 4 sons inherited 1/6. Accordingly, the
title to the Rancheria land is held in trust by the United States for Mabel Dixie’s heirs, who have
an undivided, inheritable, beneficial interest in the land.

Membership in CVMT is not limited to five people.

All of the Federal court decisions examining the CVMT dispute make clear that the Tribe is

not limited to five individuals The BlA decision under review in CVMTI plainly rejected

the 1998 CVMT Constitution QEered by Ms. Burley as controlling the Tribe’s organization
because it had not been ratified by the “whole tribal community.” 6 This conclusion necessarily
reflected the court’s consideration and rejection of the contention that the Tribe consisted solely
of five people.

In affirming CVMT I, the Circuit Court in CVMT II emphasized that the Tribe had more than
five people:

This case involves an attempt by a small cluster of people within the California
Valley Miwok tribe (“CVM”) to organize a tribal government under the Act. CVM’s
chairwoman, Silvia Burley, and a group of her supporters adopted a constitution to
govern the tribe Without so much as consulting its membership17

 

‘2 72 stat 619 (1958). 7a stat 390 (1964).

13 The record indicates that Merle Butler was the common-law husband of Mabel Dixie. According to a
memorandum dated January 5, 1966, signed by the BIA Tribal Operations Officer, Mr. Butler agreed that

Mabel Dixie should receive title to the Rancheria Attachment D,

“ “The Sheep Ranch Rancheria ofMe-Wuk lndians of California” was included on every list of federally
recognized tribes published in the Federal Register ii'om the iirst such publication in 1979, at 44 Fed. Reg. 7235.
Silvia Burley and Rashel Reznor, as the Tribal Council, adopted a Resolution changing the name of the Tribe to the
California Valley Miwok Tribe on March 6, 2000. The BIA began using the new name no later than October 31,
2001. The list published in 2002 noted that the Tribe had changed its name to California Valley Miwok Tribe, and it
has been identified as such in every subsequent list of federally recognized tribes.

15 Attachment C.

16 March 26, 2004, letter, Superintendent to Burley; cited in CVMT 1 at 200 - 203; quoted in CVMTII at 1265-66;
and quoted in CVMTIII at 93.

" CVMTH ar-1263.

 

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 100 of 168

Lastly, in CVMT III, the District Court vacated the AS-lA’s 2011 determination that the Tribe
comprised just five people It is true that the District Court remanded to the AS-iA the question
of tribal membership, but only after noting that “the record is replete with evidence that the
Tribe’s membership is potentially significantly larger than just these five individuals.”18 As

, suggested by the District Court in CVMT I[I, and held by CVMT I and II, the record shows
that there are far more than five people eligible to take part in the organization of the Tribe.

The term “rancheria” has been used to refer both to the land itself`, and to the lndians residing
thereon; which is to say, “rancheria” is synonymous with both “reservation” and “tribe.” Few
rancherias organized under the IRA prior to passage of the California Rancheria Act in 1958.
In most instances, lands were acquired for the benefit of a band of lndians identified by lndian
Agents C.E. Kelsey and John Terrell. ln many instances, as in the circumstance for Sheep
Ranch, a rancheria was not large enough for all members of` the band to take up residence
Nonetheless, BIA field officials remained cognizant of the lndians of a band associated with,
but not residing upon, each rancheria.19 When a parcel on a rancheria came available, BIA
would assign the land to such a non-resident lndian who was associated with the band, if
possible Thus, such associated band lndians who were non-residents were potential residents
And since membership in an unorganized rancheria was tied to residence, potential residents
equated to potential'members.

With this understanding of the Department’s dealings with the California Rancherias and in light
of the rulings in CVMTI, II and III, I conclude that the Tribe’s membership is not properly
limited to Mr. Dixie and the Burley family. Given Agent Terrell’s 1915 census of` the “Indians
designated ‘Sheepranch Indians,”’ and the 1916 acquisition of land by the United States for the
benefit of the Mewuk lndians residing in the Sheep Ranch area of` Calaveras County, California,
l find that for purposes of reorganization, the Tribe’s membership is properly drawn from the
Mewuk lndians for Whom the Rancheria was acquired and their descendants The history of
the Rancheria, supported by the administrative record, demonstrates that this group consists of:
(1) the individuals listed on the 1915 Terrell Census and their descendants; (2) the descendants
of Rancheria resident Jeff` Davis (who was the only person on the 1935 lRA voters list for the
Rancheria); and (3) the heirs of Mabel Dixie (the sole lndian resident-of the Rancheria eligible
to vote on its termination in 1967) as identified by OHA in 1971 and their descendants

(Dixie Heirs) (all three groups collectively identified herein as the Eligible Groups).20

 

18 CVMTHIar 93.

19 A January 3, 1935, memorandum from the lndian Of`tice provided population information for many Rancherias.
lt listed the “total population” at Sheep Ranch as 16. Attachment E_ Yet the following June, only one adult lndian
was found to be residing on the Reservation and thus eligible to vote in the lRA referendum

20 As one of the Dixie Heirs, Mr. Dixie is part of the group of individuals from whom the Tribe’s membership is
drawn. He would also be eligible for membership given that for years, he has been the only lndian residing on the
Rancheria. See 25 U.S.C. § 479 (lRA’s defining “tribe” as, inter alia, “the lndians residing on one reservation”).
The CVMT III court expressed concern that the enrollment of the Burley family prejudiced the interests of Mr.
Dixie’s brother Melvin. The BIA’s decision to strengthen a dwindling tribe by facilitating the enrolhnent ofa
family of relatives was an appropriate step to the benefit of Mr. Dixie and Melvin as well as to the Burley family.
The ensuing difficulties were unforeseeable, and do not convert a reasonable agency decision into a lapse of trust
duty. Melvin passed away in 2009 without issue. Attachment F.

 

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 101 of 168

The record also indicates that the indians named on the 1915 Terrell Census had relatives in
other Calaveras County communities21 In 1929, the BlA conducted a census (1929 Census)
of the lndians of Calaveras County, which identified 147 lndians - mostly Miwok, but also
some Tuolumne. The census included children of mixed Miwok/'l`uolurnne, and mixed
hidian/non-Indian ancestry. Accordingly, including the descendants of the Miwok lndians
identified on the 1929 Census as eligible to take part in the organization of the Tribe may be
proper in light of Agent Terrell’s conclusion that “to some extent the lndians of Sheepranch,
Murphys, Six-Mile, Avery and Angles are interchangeable in their relations.”22 Whether the
descendants of` the Miwoks identified in the 1929 Census shall be included in the organization
of the CVMT is an internal tribal decision that shall be made by the individuals who make up
the Eligible Groups.

To the extent the Burley Family is among the individuals who make up the Eligible Groups,

l encourage them to participate in the Tribe’s reorganization efforts as discussed below.23 If the
Burley Family cannot demonstrate that they are part of the Eligible Groups, l leave to the Tribe,
as a matter of self-governance and self-determination to clarify the membership status of` the
Burley Family.

The United States does not recognize leadership for the CVMT government

For purposes of administering the Department’s statutory responsibilities to lndians and lndian
tribes, I must ensure that CVMT leadership consists of valid representatives of the Tribe as a
whole. Both parties point to documents supporting their claim to be valid representatives of
the Tribe. 1 find l carmot accept either party’s claims

Ms. Burley points to the 1998-Resolution as the basis for her leadership.24 At the time of its
enactment, the 1998 Resolution undoubtedly seemed a reasonable, practical mechanism for
establishing a tribal body to manage the process of reorganizing the Tribe, But the actual
reorganization of the Tribe can be accomplished only via a process open to the whole tribal
community23 F ederal courts have established, and my review of the record confirms the people
who approved the 1998 Resolution (Mr. Dixie, Ms. Burley, and possibly Ms. Burley’s daughter
Rashel Reznor) are not a majority of those eligible to take part in the reorganization of the
Tribe,26 Accordingly, 1 cannot recognize the actions to establish a tribal governing structure
taken pursuant to the 1998 Resolution. Ms. Burley and her family do not represent the CVMT.

 

21 Attachrnent A.

2? Attachment A.

2’ The district court expressed concerns about Mr. Dixie’s 1998 enrollment of the Burley family. CVMTIII at 99.
Testimony evidence in the record shows that Mr. Dixie required evidence of Ms. Burley’s connection to the Miwok
lndians of Sheep Ranch and suggests that the Burley family qualities for inclusion in the Eligible Groups. ln a 2004
deposition, Ms. Burley testified that “It was confirmed that his grandma and my grandpa were brother and sister.”
Attachment G, at 106. If documentary evidence supports Ms. Burley’s testimony,'the Burley family must be
accorded the same right to take part in the reorganization of the Tribe as all other persons in the Eligible Groups.

24 Attachmentl.

25 cer n at 44; cer m ar 97.

26 cvMT n ar 445 cler 111 ar 93.

___Gase-l:_f§-ev-GGQH-…nt 1-6 Filed 04/01/19 Page 102 of 168

ln 2006, Mr. Dixie and others purported to ratify a Constitution, Attachment .1, which set

out membership criteria (Part 6) and a list of twelve people (including Ms. Burley) as the

“Base Enrollment of the Tribe” (Part 7). The last section-of the 2006 Constitution, “Part 11,
Ratification and Confirmation,” lists thirteen people, twelve of whom signed the document
There is no other text in Part 11 to explain the significance of the signatures or to shed light on
whether or how the 2006 Constitution Was ratified Thus, there is nothing in the text of the 2006
Constitution that shows it was ratified via a process that provided broad notice to persons eligible
to take part in the Tribe’s organization Icannot, therefore, find the 2006 Constitution to be
validly enacted.

ln July 2013, Mr. Dixie and others purported to ratify a new Constitution.27 Under the 2013
Constitution, tribal membership eligibility criteria included anyone whose name appeared on,
or anyone descended from someone whose name appeared on: the Terrell Census, the list of
Miwok lndians on the 1929 Census, the 1935 lRA voters list for the Rancheria, or the list of
Dixie Heirs. l-lowever, the record is silent on the effort to notify all those eligible to take part
in the organization of the Tribe to ratify the 2013 Constitution.28 For purposes of this decision,
l find that Mr. Dixie has not demonstrated that the 2013 Constitution was validly ratified29
But l do not foreclose the possibility that Mr. Dixie may provide additional evidence that
could demonstrate adequate notice f`or BlA’s acceptance of the 2013 Constitution.

Conclusion

Responding to the court’s remand, I conclude that the Tribe’s membership is more than

five people, and that the 1998 General Council does not consist of valid representatives of the
Tribe. I further conclude that the individuals who make up the Eligible Groups must be given
opportunity to take part in the reorganization of CVMT. At the discretion of the Eligible
Groups, the Miwok lndians named on the 1929 Census and their descendants may be given
that opportunity to participate in the reorganization of CVMT.

l find that Mr. Dixie has not proven that the 2013 Constitution was validly ratified. I authorize

the BlA Pacific Regional Director (RD) to receive additional submissions from Mr. Dixie for

the purpose of establishing whether the 2013 Constitution was validly ratified. As an alternative,

l encourage the Tribe to petition for a Secretarial election under 25 C.F.R. Part 81 within 90 days
- of` this decision

Pursuant to today’s decision, the RD will work with the Eligible Groups to help the Tribe attain
its manifest goal of reorganizing This is a role that BIA has undertaken in other situations
involving California Rancherias.

 

27 Attachment K.

23 Mr. Dixie did not provide evidence that outreach to the greater tribal community was part of the drafiing or
ratification of the Constitun'on. Rather, the text of the Constitution itself indicates that the organizers had
established a tribal membership roll prior to ratifying the Constitution (Section Il(a); ll(e)), had defined the
“electorate” as adults on the membership roll (Section IV(a)), and had purported to ratify the Constitution via a vote
of the electorate (Section XVIII(a)).

29 The “Certificate of Results of Election” within Article X]ll, “Adoption of Constitution,” suggests that the
adoption of the 2013 Constitution was “pursuant to the 2006 Constitution.” Having rejected the 2006 Constitution.,
1 cannot accept that the 2013 Constitution was validated by a process in the 2006 Constitution.

 

__Gase-EM-ev-G…+ment 1-6 Filed 04/01/19 Page 103 of 168

The Pacific Regional Office has suggested a number of revisions to the 2013 Constitution
submitted by Mr. Dixie.30 if the RD concludes that the 2013 Constitution was validly ratified,
l urge the Tribe to work with BlA to revise and amend its Constitution, as appropriate

This decision is a final agency action.

§incerely,
. iii
o j`\ § wm
ph ge § t".....,,.-»~m..<-~ .......
eV' - Washburn

h ssis `g t Secretary - lndian Aff`airs

Attachments:

191 5 Terrell Census

1929 Census

1971 OHA determination of heirs

1966 BIA memo _re Mabel and Merle

1935 lndian Office Memo with Rancheria censuses
2009 Melvin Dixie Death index

2004 Burley deposition, selection

2015 Wilmer Hale letter

1998 GC resolution

2006 Dixie Constitution

2013 Dixie Constitution

2013 BlA comments on Dixie 2013 Constitution

rareacaneowa

 

30 Attachment L.

 

___G&S€-l+i§-GV-GGQH-RGL_DGGUW€D'[ 1-6 Filed 04/01/19 Page 104 01 168

Distribution list:

Representing Silvia Burley:

Jacqueline De Armas, Esq.

Wilmer Cutler Pickering Hale and Dorr
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006

Thomas L. Strickland, Esq.

Wilmer Cutler Pickering Hale and Dorr
1875 Pennsylvania Avenue, NW
Washington, D.C. 20006

Robert A. Rosette, Esq.

Rosette, LLP

565 W. Chandler Boulevard, Suite 212
Chandler, Arizona 85225

Saba Bazzazieh, Esq.

Rosette, LLP

1100 H Street N.W.
Suite 400

Washington, D.C. 2000_5

Rgoresentjng Yakima Dixie:

Robert Uram, Esq.

Sheppard Mullin Richter & Hampton LLP
F our Embarcadero Center, 17th Floor

San Francisco, California 941 1 1-4109

J ames Ruslc, Esq.

Sheppard Mullin Richter & Hampton LLP
F our Embarcadero Center, 17th Floor

San Francisco, California 94111-4109
Director, BlA

Regional Director, Pacific Regional Office

Regional Solicitor, Pacific Southwest Regional Ol`fice

 

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 105 of 168

EXHIBIT 14

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 106 of 168

United States Department of the lnterior
OFFICE OF HEARINGS AND APPEALS
INTERIOR BOARD OF lNDlAN APPEALS

SlLvIA BURLEY, CHAiRwoMAN, and )
THE CALIFORNiA vALLEY MrWoK )
TRIBE; snle BURLEY, RASHEL )
REZNOR, ANGELICA PAULK, and ) Case NO
TRr sTAN wALLACE, ) '
)
Appellants’ ) APPELLANTS’ RESPoNsE To
V ) BoARn’s PRE-nocKErmG
' ) Norlcn ANI)
ACTING PACIFIC REGIONAL DIRECTOR, )) ORDER TO SHGW CA“°““
BUREAU oF INDIAN AFFAIRS; and THE )
BUREAU oF INDIAN AFFAIRS, )
Appellee. §
)

The Board has jurisdiction over this matter. The Decision by the Acting Pacific Regional
Director is not final agency action because the Acting Pacific Regional Director misinterpreted
and misapplied the plain meaning of the lndian Reorganization Act (IRA). The lRA, Section 16,
allows an “lndian tribe” to affirmatively request the BlA validate an lRA Secretarial election

Petitioners are non-members of the current federally recognized trlbe. The historical
record, and by BIA’s own dealings, show that Appellants are the federally acknowledged Tribe
with a definite membership, governed under traditional governing documents and law. Only the
Appellants can request a Section 16 election. Moreover, no statute or judicial order authorizes
the BlA to organize or reorganize an already federally recognized tribe with definite
membership Non-members seeking membership in the Tribe must apply in accordance with
tribal law to Appellants’ General Council.

The Decision validating the non-members petitioner’s request for a Secretarial election,
the Acting Pacific Regional Director, exceeded the plain statutory grant of authority to render a
decision to validate an lRA Secretarial election. The Decision is therefore ultra virus and an
unlawful interference in a tribal membership dispute because the IRA does not apply and
therefore 25 C.F.R. Part 81.62(b)(2) fails to make this final agency action.

I. INTRODUCTION

On February 11, 2019, Silvia Burley, Chairwoman, the Tribe’s General Council and
members, Rashel Reznor, Angelica Paulk, Tristian Wallace, and the California Valley Miwok

1

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 107 of 168

Tribe (collectively, Appellants), by and through counsel, appealed to the Interior Board of lndian
Appeals (Board) a December 21, 2018, decision (Decision) by the Acting Pacific Regional
Director (Regional Director), Bureau of lndian Af`fairs (BIA). That Decision allegedly validates a
purported petition requesting a Secretarial election, under 25 C.F.R. §81, permitting so called
“eligible voters” to adopt or reject a proposed constitution for the California Valley Miwok
Tribe,

The Appellants specifically appeal the Decision by Mervel Harris, Acting Pacific
Regional Director of the United States Departrnent of lnterior, BIA, Pacific Regional Office,
dated December 21 , 2018. The Appellants Tribe’s appeal arises pursuant to Title 25 Code of
F ederal Regulation Part 2 - Administrative Appeal, and Title 43 of the Code of Federal
Regulations, Part 4.

On February 25, 2019, this Board, Ordered Appellants to show cause “why this appeal
should not be suirunarily dismissed by the Board for lack of jurisdiction.” The Board stated in
the February 25 Order, “the Board notes that there is a substantial question whether the Board
has jurisdiction over this appeal.” Order at 2. This Response provides the Appellants’ argument
and points of authority

Appellants will show that the Acting Pacific Regional Director’s December 2018
Decision misinterprets and misapplies the lRA, Sections 16 and 19, and its accompanying
regulations, when validating a “petition” request from individuals to hold a Secretarial election

Since at least 1998, the California Valley Miwok Tribe has been made up of members
and has been governed by a General Council, under a governing document, that the BlA assisted
in creating and the BIA has formally acknowledged1 Since at least 2001, the Tribe has been
engaged in litigation and often contentious administrative process and review related to its tribal
status due to a long-running leadership dispute Despite actual knowledge of this history, the BlA
failed to provide the Tribe’s General Council and the California Valley Miwok Tribe,
Appellants, Notice of the December 21, 2018 Decision to validate a purported petition for a
Secretarial election by non-member individuals in direct contravention of lRA’s statutory
scheme

BIA specifically, consistently characterizes this matter, without explanation, on the
necessary and proper application of 25 CFR Part 81 and specifically, §§81'.62(1))(1) and (2) and
§81.62(b) because the Tribe must represent the “Whole community” and on alleged applicable
concepts of majoritarianism. Based merely on BlA’s characterization of its authority to derive a
decision might lead to the mandatory application of Part 81, thus rendering a decision as final
agency action under 25 CFR §2.6(a). The mechanical application of Part 81 regulations to a
petition for Secretarial election is no substitute for making a threshold determination of whether
the mandatory elements Section 16 and 19 ofthe IRA are present which trigger Part 81 ’s
application Without the showing of these elements under IRA, even 25 C.F.R Part 81 .62(b)(2)

 

l For instance, on Nov. 24, 2003, Mr. Riesling, wrote the Tribe’s General Council and Ms. Burley, “the
Bureau of lndian Affairs maintains a government-to-government relationship With the California [sic]
Band of Miwok lndian through the tribal council chaired by Ms. Sylvia [sic] Burley.” EX 29.

2

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 108 of 168

making the decision of the Acting Pacific Regional Director Hnal agency action is inapplicable
and therefore not final agency action but appealable under 43 C.F.R. Part 4.

However, the BlA has misinterpreted the lndian Reorganization Act’s application to this
Tribe and its tribal Status and membership F or more than 15 years, the BlA has attempted to
determine the membership of the Tribe where it has no authorization to do so. lt has created
confusion and litigation surrounding the status of the tribal non-lRA governance structure and
category of membership that simply does not exists under the law, regulations, administrative
decisions, or case law.'

BlA continues to ignore the fact that the Tribe is governed under traditional law and
authority outside the IRA, which must be affirmatively invoked. lRA creates no such category
for “unorganized” tribes if a tribe is recognized historically and has been under federal
jurisdiction before 1934.2 The BlA fails to recognize thath 8_1 applies specifically to
recognized lndian tribes, only, seeking to avail themselves to IRA’s organizational or
reorganizational right; and nothing diminishes a tribe’s right to govern itself outside the IRA. In
this instance, the Tribe is organized, just not in a manner and with the membership the BIA
arguably prefers.

Doubtless, BlA might have authority to determine membership if expressly directed to do
so by Congress, but this is not the case here. And doubtless, Part 81 might also apply if a judicial
order mandated the organization or reorganization of the Tribe by BlA. But in this case, despite
all the litigation, in this matter, there is no judicial order similar to that of Tz'llie Hardwick to
authorize BIA membership or reorganization

In this matter, BlA has misapplied IRA and its statutory scheme. No other statute or court
order requires BlA to reorganize the Tribe nor allows it to make membership determinations
Fundamentally, what started as a leadership dispute between the late Yakima Dixie and the
current General Council, Appellants7 in this matter, was then, and remains now a membership
dispute by a federally acknowledged tribe that governs itself under a traditional governance
system outside the IRA. Moreover, no statute, regulation or court order mandates the
requirement that the California Valley Miwok Tribe and its General Council be reorganized
under the IRA.

As further explained below, Appellants provide this Response to the Board to explain
that the BlA’s Decision is not final agency action, but more importantly, it was derived outside
the authority of any BlA official to make. Appellants request an immediate order to vacate the
BIA’s unlawful Decision, as well as immediately vacate and stay, all related proceeding
including the so-called “Secretarial election” scheduled for April 15, 2019.

In its February 25 Pre-Docketing Notice, the Board determined that that Tribe’s appeal is
timely. Appellants ask for the Board to take emergency action to halt the scheduled election until
this Board is fully briefed. The Appellants believe that there is a high likelihood that the
arguments below, once fully briefed, will prevail on the merits. In addition, the relative interim
harm to the government and the non-member petitioners is minimal as it is outweighed by the

 

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 109 of 168

interference with tribal self-determination and the inherent sovereignty of a tribe to self-govern
It is doubtless that the current Tribal Council and the Tribe’s current members will suffer
irreparable harm without negatively halting an unlawful Secretarial election

Appellants urge the Board to find the December 2018 Decision is not final agency action
and assume jurisdiction over this matter as this is a membership matter. See, e.g, Cahzo Tribe of
Laytonvz`[le Rancheria v. Pacich Regional Dz'rector, 38 lBl_A 244 (2002) and Alan- Wilson, Sr. v.
Sacramenro Area Dz`recz‘or, 30 IBIA 241 (1997). In turn, Appellants request the Board take
jurisdiction over this matter to automatically stay the so-called Secretarial election under 25
C.F.R. Part 2.6.

in the alternative, Appellants recommend an immediate notification of the Assistant
Secretary of lndian Affairs that this matter involves internal tribal membership matters and
recommend that the Assistant Secretary assume jurisdiction under 43 CFR Part 4 or 25 C.F.R.
Part 62.3 See Vedolla v. Acting Pacific Regional Director, 43 IBIA 151, 154 (2006).

ln short, the BIA’s December 2018 Decision is government action “in excess of statutory
jurisdiction, authority or lirnitation,” 5 U.S.C. § 706(2)(€), and BIA’s Decision to conduct a
Secretary election is arbitrary, capricious, or an abuse of discretion; therefore was in violation of
the Administrative Procedures Act, 5 U.S.C. §§ 701 et seq. and subject to review by this Board
under the regulations and, if final agency action, subject to review by the federal courts.4

II. BACKGROUND

This matter is the latest episode in along and unnecessarily complex leadership and
membership dispute of the California Valley Miwok Tribe of Califomia. The nearly 20-year saga
has led to an extensive administrative review and proceeding as well as litigation and appellate
review. Despite the ruling of the case law, the latest decision by the BlA is the result of
misinterpreted and misapplied law, and unlawful interference in internal tribal membership
matters. Much of the factual underpinnings and procedural posture of this matter is set out in
prior litigation and within the records or those matters, Appellants set-forth and provide specific
and relevant facts, and procedural context here to provide explanation and support cf its response
to the Board’s Order.

The California Valley Miwok is indisputably a federally recognized tribe appearing on all
annual announcements since the enactment of P.L. 103 -454, 108 Stat 4791 (1994) (EX 1) as well
as in the first Federal Register notices United States issued reporting a government-to-
government relationship extending services to tribes dating to 1972. See “American lndians and
'l`heir Federal Relationship, Department of lnterior,” BIA (1972). EX 2. See also Notice, lndian

 

3 Arguably, the non-members petition to validate a Secretarial election under IRA and 25 C.F.R. Part 81
is a misdirected tribal enrollment dispute

4 Courts have strongly considered self-governance in determining whether the agency’s actions are
arbitrary, capricious or an abuse of discretion See Goodface v. Gras.s'mpe, 708 F2d 335 (8th Cir. 1983);
Tarbel[ v. Inlerz`or, 307 F Supp 2d 409, 429-429 (NDNY 2004); Seminiole v. Norton, 223 F Supp 2d 122,
147 (D.D.C. 2002). Courts also hold the agency to a high standard in justify their determination related to
tribal governance See Tarbeel v. Interz'or, 307 F Supp 2d 409, 424-427, 429 (NDNY 2004).

4

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 110 of 168

Tribal Entities that have a Government-to-Government Relationship with the United States, 44
Fed Reg 7235, 7236 (Feb. 6, 1979)5, EX 3. See 60 Fed Reg 9250 (Feb. 16, 1995), EX 4. 84 Fed
Reg 1200, 1201 (Feb 1, 2019), EX 5. The Tribe appears in historical publications of tribes under
federal jurisdiction as of 1934 in context of the development of the lndian Reorganization Act.
Theodore Haas, Ten Years Afier IRA (Dept of Interior 1947) (Pamphlet listing Sheep Ranch
Rancheria), EX 6.

It is undisputed that in 1916, the United States purchased approximately one acre in
Calaveras County, California, for the benefit of 12 individually named Indians living in what was
known as Sheepranch, CA. See California Valley Miwok Tribe v. BIA, 51 IBIA 103, 106 (2010).
The lndian Agent, John Terrell, who in 1915 recommended the purchase of roughly one aere,
described the group of 12 named individuals as “the remo.ant of once quite a large band of
Indians in former years living in and near the old decaying mining town known and designated
on the map as Sheepranch.” California Valley Miwok Tribe v. B[A, 51 IBIA at 106; Ex 7.

It is important to note that John Terrell, as required under congressional statutory
authorization, identified and purchased lands for homeless Indians. EX 8. The lndian agent was
not authorized to create a reservation or rancheria. The record shows that the'land was purchased
for the remnants of a band of lndians individually The record shows that, there is currently no
reservation associated with the Tribe or other land held in trust by the United States. EX 9.

Over the years, the Tribe and the land came to be referred to as the “Sheep Ranch
Rancheria.” ln 2001 , the BIA would agree to change the name of the Tribe to the California
Valley Miwok Tribe (Appellants). In 1993, a probate appeal of Mabel Dixie determined that the
parcel commonly referred to as “Sheep Ranch Rancheria” was distributed under the amendments
to the California Termination Act and was to be conveyed in fee to Mabel Dixie’s heirs. EX 10.
The probate appeals judge from the Department of Interior, Office of Administrative hearings,
determined that the land was passed to Yakima Dixie as an individual. EX 10. In 2000, the
Tribe’s General Council, which included tribal member, Yakima Dixie at the time, worked with
the BlA to correct the title to indicate and record that the property was held “individually.” EX
11 and EX 12.

ln June 1934, the lndian Reorganization Act (IRA), also called the Wheeler-Howard Act,
(June 18, 1934), enacted by the U.S. Congress, aimed at decreasing federal control ofAmerican
lndian affairs and increasing lndian self-government and responsibility The BIA implemented
the Act by mandating a referendum to determine whether “designated” tribes “want to exclude
themselves from the application of the lndian Reorganization Act.” EX. 13. The record shows
only one adult lndian lived on the Sheep Ranch land in 1935, a Jeff Davis. lndian agent reports
indicate that Jeff`Davis voted “in favor of` the IRA” See California Valley Miwok Tribe v. BL€{,
51 IBIA at 106; see also EX 13 (letter June 6, 1935). There is no record that Mr. Davis organized
the Tribe in accordance with Section 16 of the IRA.

 

5 See also “American Indians and Their Federal Relationship,” March 1972. (the BIA’s first listing of
federally acknowledged tribes. Sheep Ranch Rancheria is listed and the California listing distinguishes
those tribes that were terminated at page 10-1 1 .) EX 2.

5

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 111 of 168

In 1958, the United States Congress enacted the third in a series of termination acts
intended to distribute rancheria and reservation lands in California naming specific tribes.6 See
California Terrnination Act of 1958, Pub. L. No. 85-671, 72 Stat. 619 (August 18, 1958), EX 14.
The Sheep Ranch Rancheria was not among the 40 tribes specifically named to be terminated in
the 1958 termination act. However, the termination acts were amended in 1964 purportedly
authorizing the termination of all Rancherias and reservations within the borders of California
See P.L. 88-419, 78 Stat 390 (August l 1, 1964). EX 15.

Sometime after the amendment to the California Terrnination Act in 1964, the BIA,
crafted a plan for distribution of tribal assets of “Sheep Ranch Rancheria” pursuant to the
amended termination act, EX 10. In 1966, the record shows only one adult Indian, Mabel Hodge
Dixie, the mother to Yakima Dixie (see discussion below), lived on the land that had been
originally set aside in 1916, EX 16. For reasons discussed in greater detail below the termination
of the Sheep Ranch Rancheria was never completed by the BIA. The Tribe therefore is not a
terminated California tribe and no judicial order exists to restore the Tribe, resolve the
distribution issues, or mandate reorganization of the California V alley Miwok like at least 17
other tribes in California that are known as impacted by the well-known case of Tillz`e Hardwick.
See, e.g. Tillie Hardwick v. United States, NC-79-l7lOSW (N.D. Cal. Dec 22, 1983) (Stipulated
judgmenent).

Mabel Hodge Dixie died in July 1971. After almost 20 years ofprobate, the BIA, filed a
petition with the Office of Hearings and Appeals in Phoenix, AZ to remove Sheep Ranch
Rancheria as an asset of the Mabel Dixie estate because the BlA had determined that it should
take steps to “restore” the Band as a federally recognized tribe and recover the property for the
benefit of the tribe. EX 10.

ln April 1993, Administrative Law Judge Hammett, Office of Hearing and Appeals,
determined that the government conveyed good title, in fee, to Mabel Dixie in a May 1967 deed.
The Judge also determined that a purported quitclaim deed from Ms. Dixie to the United States
in an effort to repudiate the BIA’s “Distribution Plan” was in ineffective Judge Hammett
concluded that the govemment conveyed the property in fee However, despite a BLA memo
dated March 1995, the deed still reflected tribal trust land despite Mr. Yakima Dixie
determination to be the rightful heir to the .92 acres, commonly referred to as Sheep Ranch
Rancheria EX ll.

The Tribe worked with BlA in 2000 - 2001 to ensure that the deed reflected the decision
by Judge Hammett and made sure the deed said “individually-owned” land held by Yakima
Dixie, the right and sole heir to Mabel Dixie’s real .property. EX 10. ln fact, a letter to the
Tribe’s General Council, and Ms. Burley, dated February 22, 2001, Central California Agency,

 

6 Those tribes named in the 1958 Act are: Alexander Valley, Auburn, Big Sandy, Big Valley, Blue Lake,
Buena Vista, Cache Creek, Chicken Ranch, Chico, Cloverdale, Cold Springs, Elk Valley, Guidiville,
Graton, Greenville, Hopland, lndian Ranch, Lytton, Mark West, Middletown, Montgomery Creek,
Mooretown, Nevada City, North Fork, Paskenta, Picayune, Pinoleville, Potter Valley, Quartz Valley,
Redding, Redwood Valley, Robinson, Rohnerville, Ruffeys, Scotts Valley, Srnith River, Strawberry
Valley, Table Bluff, Table Mountain, Upper Lake, Wilton.

6

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 112 of 168

Superintendent Dale Riesling, Sr., wrote, “[t]his letter is to advise you that Sheep Ranch
Rancheria does not have any “Tribal Trust Land” with the Bureau of lndian Affairs.” EX 9.

In 1994, Yakima Dixie wrote the BlA asking for assistance with home repairs and
describing himself as “the only descendant and recognized member of the Tribe.” EX 17. See
also Calzf Vall. Miwok Tribe v. BIA, 51 lBlA at 107. In September 1995, Silvia Burley
“contacted BlA for information related to her lndian heritage EX 18. At BIA’s suggestion, Ms.
Burley contacted Yakima Dixie concerning potential membership in the tribe See Calif Vall.
Miwok Tribe v. BlA, 51 IBIA at 107. (including footnote 7), referring to EX 19.

On August 5, 1998, Mr. Dixie “signed a statement accepting Burley as an enrolled
member of the Tribe and also enrolling Silvia Burley’s two daughters, Rashel Reznor and
Anjelica Paulk, and Ms. Burley’s granddaughter, Tristian Wallace. See Calif. Vall. Miwok Tribe
v_ BIA, 51 IBLA at 107, also noting EX 18 and EX 19. The record also indicates that in
September of 1998, BlA staff met with Mr. Dixie and Ms. Burley “to discuss organizing the
Tribe.” Calz_'f Vall. Miwok Tribe v. BIA, 51 lBlA at 107, 108 (EX 20). On September 24, 1998
BIA sent correspondence to spokesperson Yakima Dixie, recommending that, “given the small
size of the Tribe, we recommend that the Tribe operate as a General Council,” which could elect
or appoint a chairperson and conduct business. ld. at 108 noting the detailed and thoughtful
correspondence related to the Tribe’s efforts to organize found in EX 21.

On November 5, 1998, Mr. Dixie and Ms. Burley signed a resolution establishing a
General Council, consisting of Yakima Dixie, Silva Burley, Rashel Reznor and Anjelica Paulk to
serve as the governing body of the Tribe. EX 22. Mr. Dixie was considered spokesperson for the
Tribe under tribal resolution EX 22.

Within a year, a leadership dispute arose between Mr. Dixie and the other General
Council members including Ms. Burley and gave rise to considerable administrative review and
multiple lawsuits and appeals. The BlA recognized Mr. Dixie as spokesperson and all four other
members of the Tribe (Appellants). EX 23. Later the BlA recognized Ms. Burley as
spokesperson based primarily on Mr. Dixie’ s resignation in April 1999 and the acceptance of
that resignation by the Tribe’s General Council including the appointment of Ms. Burley as
spokesperson. Exhibit 24.

Mr. Dixie later challenged Ms. Burley's 1999 appointment See Calz_`f Vall. Miwok Tribe
v. BIA, 51 IBIA at 108-109.7 Yakima Dixie claimed his resignation'as chairman was forged and
would serve as the bases for the confusion and leadership dispute for years. But by 2012, Yakima
Dixie admitted the resignation and the signature were not forgeries and he did in fact resign as
tribal chairman in April of 1999, EX 25.

 

7 In 2012, in litigation related to the Tribe’s frozen funds from lndian Gaming Special Distribution Fund,
Yakima Dixie, in a sworn deposition, admitted that his signature was in fact his signature on April of
1999 document indicating he resigned his position as California Valley Miwok Tribal Chairman
(Spokesperson) as well as admitted he misrepresented the April 1999 documents as forgery but more
specifically admitted that the signature on the documents was indeed his and more important that Yakima
Dixie admitted he indeed resigned his Chairmanship of the General Council. EX 25 and EX 3l.

7

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 113 of 168

Mr. Dixie’s very big lie would lead to considerable litigation and BIA’s position that led
the BIA to validate the non-member petitioners request for Secretarial election.

By 2002, the leadership dispute led to the tiill panoply of administrative review and
litigation both directly and indirectly revolving around the leadership of the Tribe. Much of the
focus of this leadership dispute migrated into the BIA’s legal review of the submission and
subsequent disapproval of tribal constitutions BIA as early as October 31, 2001, pressured and
misstated the law to the Tribe related to the application of IRA in these circumstances In an
October 31, 2001 Letter, BIA stated that the agency urged the General Council to “abide by the
will of the people of the Sheep Ranch Rancheria in the 1935 election and to comply with an act
of Congress by seeking formal reorganization under the Indian Reorganization Act.” EX 26.

Further pressure from the BIA came in a March 4, 2002 letter. The Tribe sought guidance
on seeking funds under the Indian Self~Detennination and Education Assistance Act. In response
the BIA attempted to cajole the Tribe to “complete the reorganization process contemplated by
the lndian Reorganization Act” and further states that it “strongly recommends that the Tribe
complete the reorganization process contemplated by Section 16 of the Indian Reorganization
Act” in order to meet Aid-to-Government Standards. EX 27.

In March 2004, the BIA Superintendent rejected a proposed constitution from Ms. Burley
because she had not involved what the BIA asserted was the “whole tribal community” in the
governmental organization process. EX 28 and EX 29. On February 11, 2005, the Acting
Assistant Secretary - Indian Affairs issued a decision on Mr. Dixie’s 1999 appeal, ruling that the
appeal of the Bureau‘s 1999_ Decision to recognize Ms. Burley as Chairperson was moot and that
the BlA would recognize Ms. Burley only as a person of authority within the Tribe. EX 29 and
30.

Litigation on these matters further ensued See Cal. Valley Miwok Tribe v. United
States. 424 F. Supp. 2d 197 (D.D.C. 2006); Cal. Valley Miwok Tribe v. United States, S 15 F.3d
1262 (D.C. Cir. 2008); see also 51 IBIA 103 (Jan. 2010). In 2011, the Department of the
lnterior, Assistant Secretary-Indian Affairs, Larry Echo Hawk, issued a Decision, August 31,
2011, that was again promptly challenged in federal court resulting in the matters before the DC
District and Circuit Court of Appeals. On remand to the Department of Interior from the DC
Circuit Court, the new Assistant Secretary-Indian Affairs, Kevin Washburn issued a
memorandum on December 30, 2015. The Washburn Decision was challenged in federal court in
California; culminating in unpublished California Valley Miwok Tribe v. Zz‘nke, 2316-cv-01345-
WBS-CKD (9th Cir. 2018).

III. The IBIA has Jurisdiction to Vacate the Decision and lmmediately Vacate or
Stay All Related Proceedings

Doubtless, the Interior Board of Indian Appeals (Board) is a tribunal of limited
jurisdiction deriving its juridical authority nom regulation or otherwise delegated to it by the
Secretary of the lnterior. See 43 C.F.R. § 4.1(b)( 1).

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 114 of 168

ln its Pre-Docketing Order in this matter, “the Board notes that there is a substantial
question whether the Board has jurisdiction over this appea .” The Board specifically explains
that while the Board has jurisdiction to hear appeals from administrative actions or decisions of
BIA officials issued under regulations in 25 C.F.R. Chapter 1. See 43 C.F.R. § 4.330(a). The
Board is not authorized to review appeals from decisions that are subject to appeal to a higher
official in the Bureau of Indian Atfairs prior to that official's review, id. § 4.331(a), or "[w]here
otherwise provided by law or regulation," id. § 4.33l(c). Hence, the Board, correctly states, “a
decision which, by regulation, is final for the Department of the Interior (Department), at the
time of its rendition, is not subject to further review by the Board. See 25 C.F.R. § 2.6(a)”

The Board’s concern over jurisdiction in this matter is justified if non-members of a
federally acknowledged tribe give rise to a valid petition for a Secretarial Election under Sections
16 & 19 of the IRA. In other words, if non-members can petition the BIA under Section 16,
given the mandates of Section 19 of the IRA, then 25 CFR Part 81 applies to this Tribe. In short,
if the Board believes this to be true, the Board is correct in noting that the Decision under these
provisions is final for the Department under the regulation and therefore is final agency action
under 25 CFR § 81 .62(b)(2) and § 81.4. However, 25 C.F.R, Part 81 does not apply in this
instance

Appellants believe that a long-time federally acknowledged tribe traditionally governing
itself under a 1998 resolution and traditional tribal law with known members is the only tribal
body that may invoke lRA’s Section 16 petition process for reorganization. Here the purported
petition was not submitted by the Tribe or any Tribal members

The Acting Regional Director exceeded his authority under IRA by validating a
purported petition under these circumstances, therefore is in violation of the Administrative
Procedures Act, 5 U.S.C. §§ 701 et seq. Furthermore, as explained in detail below, the BIA’s
decision expressly interferes in internal tribal matters of membership contravening black letter
law and policy for more than two centuries because neither the lRA or_ any other law or judicial
order mandate or allow the BlA to make membership determinations that substitute for the
requirements that lRA Section 16 is triggered only by a federally recognized Indian tribe,

A. The California Valley Miwok is a Long-Time Federally Recognized tribe, Governed
under Traditional form of Government and its Membership is Certain

As discussed elsewhere, tribes possess inherent authority to organize and govern
themselves ln fact, unless surrendered by a tribe or abrogated by Congress, tribes possess
inherent and exclusive power over matters of internal tribal govemance. See, e.g., Cherokee
Nation of Oklahoma, 892 F.2d 1457 (IOth Cir. 1989), 892 F.2d 1457, or 708 F.2d 335, 339, or
687 F Supp 2d 1171, 1185 (ED CA 2009) and Timbisha Shoshone Tribe v. Kennedy, 687
F.Supp.Zd 1171, 1185 (E.D.Cal.2009).

The IRA is indisputably intended to enhance not reduce the powers of lndian tribes. See, e.g.,
Kerr-McGee v. Navajo Nation, 471 U.S. 195, 199 (1_985). Congress reinforced this inherent
ii,mdamental governing authority “to adopt governing documents under procedures other than
those specified” under IRA’s provisions See P.L. 108-204, title I, §103, 118 Stat. 543 (Mar. 2,
2004).

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 115 of 168

ln 1998, the Tribe, With the assistance of the BIA, adopted a resolution that has served as
its governing document outside of the lRA. In fact, the record also indicates that in September of
1998, BIA staff met with Mr. Dixie and Ms. Burley “to discuss organizing the Tribe 51 IBIA at
107, 108 (EX 20). Following that September 1998 meeting, on September 24, 1998, BIA
corresponded With spokesperson Yakima Dixie, recommending that, “given the small size of the
Tribe, we recormnend that the Tribe operate as a General Council,” which could elect or appoint
a chairperson and conduct business. EX 20 and EX 24. The Tribe in its sole discretion, chose to
appoint a government outside the parameters of the IRA.

As the Board is Well aware, many tribes have availed themselves of the “right” to adopt a
constitution under the provisions of the IRA. Many have not.

Tribes may adopt governing documents and constitutions outside the IRA process There
are in fact numerous examples, including Standing Rock Sioux Tribe and Muscogee (Creek)
Nation. Some tribes in fact, and the BIA is well aware of this, operate without a constitution For
example, the Navajo Nation. As Will be explained below, the absence of a written constitution
does not affect the self-governing power of a tribe under federal law. Federal law applies to
tribes whether or not they organize under the IRA. 25 USC §478b (reading it any other way
would arguably make 47 8b superiluous).

For instance, in Estate ofPeter Alvin Ward, the validity of the non-lRA governing
document, a constitution, adopted by the Quinault Nation in 1975 was central to the result in that
appeal. In that matter, under the provisions of 25 U.S.C. §2206(a), title to the lands at issue in
Wara' could escheat to the Quinault Nation only if the Nation exercised “jurisdiction” over the
lands. The Quinault Nation had voted not to reject the IRA, Estate ofPezer Alvin Wara', 19 IBIA
196, 200 (1991).

The IBIA nevertheless held that the non-[RA constitution that had been adopted by the
Quinault Nation in 1975 was effective to give the Nation the necessary jurisdiction Specifically,
the IBIA found that: The Department of the lnterior has long recognized the Quinault lndian
Nation as the governmental authority for the Quinault Reservation. Although the 1975
constitution had not been approved by the Secretary, the governing document had been formally
recognized by the BIA as the Nation's governing document ln that document, the Quinault
Nation asserted jurisdiction and governmental power" over the Quinault Reservation. 19 IBIA, at
205-6 (ernphasis added). This conclusion, that an "IRA tribe," a tribe that voted in 1935 for the
IRA, can organize itself outside the provisions of the IRA, applies with equal force in the matter
at hand. The record shows it did, the BlA assisted, the BIA formally provided acknowledgement
of that governing document, and took actions in step with a govemment-to-govemment
relationship

Appellants point out that because there was no requirement pursuant to statute of judicial
order (see further discussion below) that the California Valley Miwok organize under LRA, rather
the 1998 Tribal governing resolution is an exercise of the Tribe’s inherent authority to organize
outside IRA. In short, the IRA cannot possibly be invoked to displace the General Council or

10

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 116 of 168

argue that the Tribe is “unorganized,”g hence, requiring that the BIA has the authority to validate
a petition on non-Members of the currently recognized and organized tribe.

The Tribe operates as a non-lRA tribe, lt is a corollary of the discussion above.
Therefore, the main difference between IRA and non-lRA tribal governments is that IRA
constitutions and their amendments are subject to the Act’s voting and secretarial approval
provisions In this matter, only the federally acknowledged Tribe and its members, the
Appellants, therefore can invoke Section 16 of the IRA.

IV. The BIA’s Interpretation of the Indian Reorganization Act Secretarial Election
Provisions is Out of Line With the Statutory Scheme.

The Indian Reorganization Act, among other things authorizes Indian tribes to organize
and adopt constitutions Tribes seeking to avail themselves of Section 16 of the IRA must
proactively seek and invoke those provisions The federally acknowledged Tribe known as the
Appellants, California Valley Miwok Tribe or its members, have not petitioned BIA seeking a
Secretarial election under IRA.

In addition, the record shows the Tribe is organized, self-governing and has certain and
definite members In this matter, the BIA purportedly validates a purported petition from non-
member lndians in contravention of the IRA. As discussed below, the December 2018 Decision
is based on an incorrect interpretation of the lRA and lacks any other statutory or judicial
authorization to create a category of membership or create membership rolls to the exclusion of
the federal acknowledged Tribe and its General Council.

BIA continues to ignore that the Tribe is governed under traditional law and authority
outside thc IRA. lRA creates no such category as “unorganized” tribes if a tribe is recognized
historically and has been under federal jurisdiction before 1934.9 And the BIA fails to recognize
thath 81 applies specifically to recognized tribes seeking to avail themselves to IRA’s
reorganizational right; and nothing diminishes a tribes right to govern itself outside the IRA. ln
this instance, the Tribe is organized, just not in a manner and with the membership the BIA
believes is required

Any argument that the Tribe either is not yet organized, or must reorganizc, is a
misunderstanding of IRA. F or this to be true, the BIA must necessarily read the IRA as having
restricted tribes' ability to exercise their inherent authority to promulgate governing documents But
this cannot be correct as the lRA was indisputably intended to enhance not reduce the powers of
Indian tribes. See, e.g., Kerr-McGee v. Navajo Nation, 471 U.S. 195, 199 (1985).

 

8 The characterization of an “unorganized” tribe has not been used in any law or regulation since its
appearance in 25 C.F.R. § 242.3(a) (1965) related to the creation of a distribution plan under the
California 'l`ermination Acts. EX 14 and EX 15. In this matter, note an example of 25 C.F.R. § 242 used
in a letter dated February 3, 1966 in the creation of a distribution plan for the Sheep Ranch Rancheria EX
16. lt is important to recognize that those regulations found in 25 C.F.R. Part 242 (1965) were invalidated
in Kelly v. United States, 339 F. Supp 1095, 1100-1102 (E.D. Cal. 1972).

9 It is worth noting that the BIA states that the Band has long been recognized since at least 1916 and
although the so-called Rancheria assets were distributed the tribe was likely never terminated EX 16.

11

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 117 of 168

Section 16 of the lRA specifies that a tribe has “the right to organize for its common
welfare, and may adopt an appropriate constitution and bylaws.” And Section 16 of IRA relies
on the definition of “tiibe” and “Indian” in Section 19. Read together, Section 19 and Section 16
provide the conditions and elements necessary to interpreting as a threshold matter when a
secretarial election can be called and by Whom.

Amended Section 16(a), 25 U.S.C. §476, states:

“Any Indian tribe shall have the right to organize for its common welfare, and may adopt
an appropriate constitution and bylaws, and any amendments thereto. . .” [emphasis supplied].

The IRA further specifically defines the terms “Indian” in and “tribe” in Section 19-

The term “Indian” as used in this Act shall include all persons of Indian descent
who are members of any recognized Indian tribe now under Federal jurisdiction,
and all persons who are descendants of such members who were, on June 1, 1934,
residing Within the present boundaries of any Indian reservation, and shall further
include all other persons of one-half or more lndian blood.

The term “tribe” wherever used in this Act shall be construed to refer to any
lndian tribe, organized band, pueblo, or the lndians residing on one reservation
The words “adult lndians” Wherever used in this Act shall be construed to refer to
lndians who have attained the age of twenty-one years.

Applying Section 16 to the circumstances of BIA’s Decision, for the validation of the
Secretarial election petition to be valid, the non-member petitioners must be an “Indian tribe”
under Section 16 of the IRA. Nothing in the record shows that petitioners are a recognized tribe
and while there may be evidence that the non-member petitioners, under the definition of Section
19, are (1) descendants of members of lndian “under federal jurisdiction” or (2) are all people all
other persons of one-half or more Indian blood” they are not “members” of a federally
recognized trlbe.

Taking it a step further, Section 16 requires that an “Indian tribe” is the entity that has
authority to avail itself of the privileges of IRA. As defined in Section 19, non-member
petitioners are not tied to any reservation as defined in Section 19. ln fact, the record as
discussed in detail above, indicates that while the Sheep Ranch Rancheria once may have been
held in trust and may have met the legal definition of a reservation for purposes of Sections 16
and 19 of the IRA, the land in Calaveras County has been held individually by Yakima Dixie, in
fee until his death in 2017.

In this context, a plain reading and interpretation of Sections 16 and 19 of the IRA, shows
that the BM acted outside its authority to validate a purported Secretarial election petition
submitted by non-members

12

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 118 of 168

The December 31, 2015, Washburn Letter encourages the BIA to continue to misinterpret
IRA’s statutory scheme for tribal organization and misapplies it to the facts and circumstances of
the California Valley Miwok. Secretary Washburn characterizes this as a leadership dispute;]0
however, his decision takes ori a different light after Yakima Dixie’s death. Most importantly,
Mr. Dixie’s absence no longer provides a basis for concerns about the BlA being unable to
discern which tribal government to reco gnize.

The record of this matter created by the by BIA in the regional office, compounds the
confusion and misinterpretation of under what circumstances IRA applies to the California
Valley Miwok Tribe and whether the Tribe even needed to reorganize that led to the December
2018 Decision.

On November 24, 2003, Mr. Riesling, wrote the Appellants, General Council, and Ms.
Burley, “the Bureau of Indian Affairs maintains a govemment-govemment relationship with the
California [sic] Band of Miwok lndian through the tribal council chaired by Ms. Sylvia [sic]
Burley.“ EX 29. However, less than six (6) months later on March 26, 2004, Central California
Agency Superintendent wrote the Tribe again this time responding to the Tribe’s effort to show
they were an “organized nibe.” lt is unclear what prompted the Tribe to submit a constitution to
BIA in an effort to show the Tribe was organized ln that letter responding to the Tribe’s (the
current Appellants) submission, Superintendent Riesling states,

“the BIA does not yet view your tribe to be an “organized” lndian Tribe and this view is
borne out not only by the document that you have presented as the tribe’s constitution but
additionally, by our relations over the last several decades with members of the tribal
community in and around Sheep Ranch Rancheria.” EX 28.

Superintendent Riesling further indicates that the Tribe (Appellants) is not organized and that it
was required to identify a “greater tribal community” and articulate what appear to be other
standards that are often applied to the context of Tz`llie Hardwick tribes, such as “Base Roll,” and
misstates the facts that the “tribe did not exist until the 1990$.” EX 28.

Moreover, the Superintendent’s use of the term “organized” to assess the state of the
Tribe’s governance is incongruent with the Secretarial petition regulations under 25 C.F.R Part
82 prior to their revision in 2015. See 80 Fed. Reg. 63106 (Oct. 19, 2015) (removing the

 

‘° Because the United States has a government-to-government relationship with tribes, courts
have recognized that the Secretary of the Interior is forced on occasion must identify which of two more
competing political groups to recognize as the proper representative of the tribe in order to carry on with
government relations. Wheeler v. Dept. of the Interr`or, 81 1 F2 549 and Semz`nole v Norton, 222 F.
Supp.2d 122 (D.D.C. 2002). This is not the case here. This matter more closely resembles Ransom v
Babbr'tt, 69 F. Supp.2d 141 (D.D.C. 1999). In Ransom, the BIA continued to inappropriater force the
tribe into holding Secretarial elections to adopt an IRA constitution despite the tribe’s long establish
traditional governing structure

Even in instances involving special reason for federal involvement in internal tribal affairs,
federal officials should favor self-government and against federal interference Wheeler v. Dep¢. of the
Interz'or, 811 F2d 549, 552 (10th Cir. 1987).

13

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 119 of 168

definitions for “organized” and “reorganized”). In the context, under the previous iteration of the
regulations, the regulation defines the terms at 25 C.F.R. §82.1(k) (2011). Organized tribe means
any tribe that has adopted a constitution outside cfa Federal Statute and per 25 C.F.R. §82.1
(201 l) Reorganized tribe means any tribe that has adopted a constitution pursuant to a Federal
Statute. See Kz'ng v. Norton, 160 F. Supp.2d 755, 757 (E.D. Mich. 2001) (discussing the
definition section).

V. No Federal Statute or Court Order Mandates Organization or Reorganization

lt is blackletter law that a tribe is free to maintain or establish its own form of
government See Santa Clara Pueblo v. Martinez, 436 U.S. 49, 62-63 (1978). In rare instances,
Congress has by statute dictated the manner of a tribe’s form of government See, e.g., Act of
June 28, 1906, 34 Stat. 539, 545 (Section 9 of the Act mandates the form of government and how
elections were to be held by the Osage Tribe).

At times, Congress has specified a scheme for tribal membership or has specified what
constitutes tribal membership in a specific tribe for purposes of descent and distribution See,
e.g., Stookey v. Wilbur, 58 F.2d 522 (D.C. Cir. 1932); United States v. Jim, 409 U.S. 80 (1972). It
has even been the case that Congress uses its plenary power over Indian affairs to delegate
authority to the Secretary of the lnterior to determine tribal membership for purposes of
distributing judgments of the Indian Court of Claims and promulgate tribal enrollment rolls for
the distribution oftribal funds. See 25 U.S.C. §§1403 and 1405 as Well as 25 U.S.C. §163.

No statute requires organization or reorganization of the California Valley Miwok Tribe.
In addition, while in the 1960s BIA developed a Distribution Plan for the Sheep Ranch
Rancheria under the California Termination Act’s 1964 amendment, termination fell short of the
requirements under the statute and the regulations at the time known as 25 C.F.R. 242 (1965).
EX 32. For instanoe, the regulations specifically required that the United States publish notice in
the F ederal Register regarding termination and the eligibility of Ms. Mabel Dixie to receive
services based on here status as an Indian. This publication went unaccomplished as required by
25 C.F.R. 242.10 (1965). EX 32.

A terminated California Valley Miwok Tribe would more likely be similarly situated to
the 17 tribes subject to the Tillie Hardwick litigation. However, this is not the case. The judicial
order in Tillie Hardwz'ck required the affected tribes to be restored to the same status each possessed
prior to distribution of the assets of these rancherias under the California Rancheria (Tennination)
Act including authorizing of the BIA to identify a “class” of individualsll who possess the right to
formally organize a governing body of a Tribe; arguably mandating the BIA to implement the

 

ll Over the years, the BL¢\ has been in a position to identify individuals that Would possess the right to
formally form a government This standard is a judicial standard not identification of “potential members”
or even members, it is a standard created by stipulation or judicial order for restoring these tribes under
Tillie Hardwick termination under the California Rancheria Act.

14

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 120 of 168

reorganization provisions of Section 16 of the IRA and its accompanying regulations under 25 C.F.R.
Part 81.

ln this context, any reorganization of the Tribe is not authorized or required by statute or
judicial order. As a federally recognized tribe, the California Valley Miwok Tribe is exercising its
inherent authority to govern itself outside of IRA.

There appears to be no statutory authority or case law or judicial order that provides the
Department of Interior the authority to make assessments whether the Tribes is organized or not.
The Appellants are a self-governing Tribe under case law precedent and federal common law
because the Tribe possesses inherent authority to govern itself. In addition, given Congress’
affirmation in §476h, BIA’s inquiry into Whether a tribe is organized or unorganized is extremely
limited and any inquiry into that matter comes only through express`authorization by federal
statutory mandate or judicial order. Mr. Riesling’s March 2004 application of an assessment that
the Tribe was not organized seems to resuscitate a BIA policy articulated in a March 1983 Letter
from the Deputy Assistant Secretary - Indian Affairs, questioning whether the Osage Tribe wa's
“formally organized.” EX 23. The continuing inquiry into the Tribe’s organization or
membership vis-d-vis the validation of the non-member petitioners request for a Secretarial
election is ultra virus.

VI. CONCLUSION
As the Department of the Interior Solicitor Office admonished,

“[t]he question of the right of the Federal Government to intervene in tribal
governmental affairs is one of long-standing importance This is true not only of
tribe incorporated under the provisions of the lndian Reorganization Ac of 1934
{] but also of the many tribes which have not availed themselves of the privileges
of the aet.”

Richmond Allan, Deputy Solicitor, M36350, June 20, 1956.

ln this matter, BIA has misapplied lRA and its statutory scheme, and no other statute or
court order requires BIA to reorganize the Tribe nor allows it to make membership
determinations Fundamentally, what started as a leadership dispute between the late, Yakima
Dixie, and the current General Council, Appellants in this matter, was then, and remains now a
membership dispute by a federally acknowledged tribe that governs itself under a traditional
system outside the IRA, and no statute, regulation or court order mandates the requirement that
the California Valley Miwok Tribe and its General Council be reorganized under the lRA

Por reasons set forth above, Appellants urge the Board to find the December 2018
decision is not final agency action and assume jurisdiction over this matter as this is a
membership matter and trigger the automatic stay of the February 15 , 2019 Letter by BIA to
schedule and hold an alleged Secretarial election. ln the alternative, Appellants recommend an
immediate notification of the Assistant Secretary of Indian Affairs that this matter involves

15

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 121 of 168

internal tribal membership matters and recommend that the Assistant Secretary assume
jurisdiction

Respectfully submitted this day of March 21, 2019,

eter D. Lepsch

John M. Peebles

Fredericks Peebles & Morgan, LLP
2020 L Street, Suite 250
Sacramento, CA 95811

Attomeys for Appellants Silvia Burley, Chair,
the Tribe’s General Council, and
the Califomia Valley Miwok Tribe

Enclosures: Exhibits
cc. Interested Parties:

Tara Katuk Mac Lean Sweeney
Assistant Secretary - lndian Affairs
Departrnent of the Interior

1849 C Street, N.W. MS-4660-MIB
Washington, D.C. 20240

John Tahsuda

Principal Deputy Assistant Secretary-lndian Affairs
U.S. Department of the Interior

MS-41 60-MIB

1849 C. Street, N.W.

Washington, DC 20240

Amy Dutschke

Pacific Regional Director
2800 Cottage Way
Sacramento, CA 95 825

Dale Risling

Deputy Regional Director
2800 Cottage Way
Sacramento, CA 95825

16

Case 1:19-cV-00917-RCL Document 1-6

Troy Burdick, Superintendent
Central California Agency
650 Capitol Mall, Suite 8-500
Sacramento, CA 95814

Pacific Southwest Regional Solicitor
Office of the Solicitor

U.S. Departrnent of the Interior
2800 Cottage Way, Room E-1712
Sacramento, CA 95 825

Associate Solicitor - Indian Affairs
Office of the Solicitor

MS 6513 - MIB

U.S. Department of the interior
1849 C Street, NW

Washington, DC 20240

Michael Mendibles, Spokesperson
California Valley Miwok Tribe Petitioners
c/o J ames Rusk, Attorney

Sheppard, Mullin, Richter & Hampton LLP
Four Embarcadero Center, 17th Floor

San Francisco, California 94111-4109
Certificate of Service

17

Filed 04/01/19

Page 122 of 168

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 123 of 168

EXHIBIT 15

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 124 of 168

q

frates Department of tire In‘terier

BUREAU OF lNDlAN AFFA!RS
Central California Agency
650 Capitol Ma|l, Suite 8-500
sacramenro, ca 95314-4710 TR“""LO"EW'°"S

rra is nn

IN REE"L¥ REFEK TO

 

Dear Eligible Voter of the California Valley Miwok Tribe:

On December 21, 2018, the Regional Director, Pacific Region, Bureau of Indian Affairs, authorized the
Superintendent, Central California Agency, Bureau oflndian Affairs, to call and conduct a Secretarial
e_le_c_ti_gn_o.n_the proposed Constitution of the California Valley Miwok 'l'riEe (Also known as Sheep Ranch
Rancheria of Me-Wuk lndians ofCalifomia) in accordance with Title 25 - Indians ofthe Code of Federal
Regulations, Part 81 (25 CFR, Part 81). Therefore, all adult eligible voters of the California Valley
Miwoi-t Tribe are hereby advised that a Secretarial election is scheduled for April 15, 2019,l`or the
purpose of the eligible voters to vote to adopt or reject the proposed Constitution

SECRETARML ELECrlON BOARD. ln cooperation with the Spokesperson for the petitioners ofthe
California Valley Miwolc Tribe, the Superintendent of the Bureau of lndian Attairs, Central California
Agency, a inted a Chairperson; subsequently, the Spokesperson provided the names of the appointed
Tribal Re_EEO`EFpresenn/es to serve on the Secretarial Electi'on Board. The Secretarial Election Board is \
comprised of the following individuals:

Carol Rogers-Da'vis, Chairperson
Antoinette Lopez., Tribal Representative
Gilbert Ramircz, Jr., Tribal Representative

F.LECTEON MATER!AL. lt shall he the duty and responsibility of the Secretarial Election Board to
conduct the Secretarial election The Board shall prepare all necessary documents and material for the
successful conduct of the election All matters pertaining to the Secretarial election shall be addressed to
the Secretarial Election Board.

REGISTRATION. We are enclosing the following election material for your information and use in
registering to vote in the Secretarial election: (l) Ofiicial Election Notice; (2) Voter Registration Form
with pre-addressed, pre-paid envelope; (3) Sample Ballot; (4) Copy of the proposed Constitution. These
el tion materials are being mailed to all adult eligible voters who are 18 years of age and older. )_’_qg
must regis er -o vote with the Seeretarial}i',lection Board if ou intend to vote in this Secretarial

e ' ' . t reese sigrr,date and return the Voter Registraticn Form in the g re~addressed, p re-na_it_l
gnveloge to the Chai§p_g' rson of the Secretarial mention ngrd. Bureau ot` lndian Affgirsr_§entral
California A e b ` ':30 .m. Frida March 15 2019.

   
 
 

 

 

      

The List of Registered Voters will be posted on Monday, March 18, 2019 , at the following locations:
Bureau of lndian Affairs, Central California Agency, 650 Capitol Mali, Suite 8-500, Sacramento,
California 95814; (2) Mountain Ranch Community Club, 8049 Washington Street, Mountain Ranch,
California 95246. Chal|enges to the Registered Voters List must be received by the Secretarial Election
Board at the Bureau of indian Affairs, Central California Agency, by 4:30 p.m., Monday, March 25,
2019.

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 125 of 168

Page 2

MA|LOUT BALLOT. The Secretarial election shall be conducted entirely by U.S. Mail. There will be no
polling site. The Secretarial Election Board upon receipt of the voter’s completed Voter Registration
Form shall send to the registered voter, a Mailout Ballot with instructions and a pre-paid, pre-addressed
return envelope to permit the voter to vote by U.S. Maii. The Secretarial Election Board must receive the
Mailout Ba|lot at the Bureau of indian Aii'airs, Central California Agency, 650 Capitol Mall, Suite 8-500,
Suite 8-500, Sacramento, California 953 14 via U.S. Mail or by hand delivery to the Central California
Agency, by 4:30 p.m., Monday, April 15, 2019.

POS'|'ING OF ELECTION NOTICFJRESULTS. The E.lection Notice and a copy of the proposed Constitution,
and the Election Results will be posted at the following locations: (l) Bureau of Indian Affairs, Central
California Agency, 650 Capitol Mall, Suite 8-500, Sacramento, California 95814; (2) Mountain Ranch
Community Club, 8049 Washington Street, Mountain Ranch, California 95246.

Please contact Carol Rogers-Davis, Chairperson, Secretariai Elec_tion Board, at (9|6) 93 0-3 794 should
you require additional information regarding_this matter.

Sincerely,

§ a._.w_

' / .
Troy Burdiclt
Superintendent

Enclosures

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 126 of 168

United States Department of the interior

BUREAU OF lNDlAN AFFA|RS
Centrai California Agency
650 Capitol Mail, Suite 8-500
Sacramento. CA 95814-4710

 

lN REl’LY REFER TO

FEB` l 5 2019
NOTICE
sECRETARIAL _ELECTION
cALIFoRNlA vALLEY MiwoK TRIBE

To: Adult Eligible Voters of the California Valley Miwok Tribe

You are hereby advised that a Federal supervised Secretarial election is scheduled for
April 15, 2019, for the eligible voters of the California Valley Miwok Tribe to adopt or
reject the proposed Constitution oi` the California Valley Miwok Tribe (Also known as
Sheep Ranch Rancheria of Me»Wuk indians of California).

The United States Department of the interior, Bureau of Indian Affairs, Central California
Agency., is conducting the Secretarial election entirely by Mailout Ballot in accordance with
the regulations contained under Title 25 - Indians, Code of Federal Regulations, Part 81.
There will be no Polling site.

Eligible Voters who are 18 years of age or older on the date of the Secretarial election and
are registered to vote in the Secretarial election shall be entitled to vote on the adoption or
rejection of the proposed Constitution. A Secretarial election Notice, Voter Registration
Form with return envelope, sample Mailout Ballot, and a copy of the proposed
Constitution are being mailed to all eligible voters listed on the Tribe’s Eligible Voter
Roster. The Registered Voters List and the Results of the Secretarial election will be
posted at the following locations: (1) Bureau of Indian Affairs, Central California Agency,
650 Capitol Mall, Suite 8-500, Suite 8-500, Sacramento, California 95814; (2) Mountain
Ranch Community Club, 8049 VVashington Street, Mountain Ranch, California 95246.
The Secretarial Election Board must receive challenges to the Registered Voters List by
4:30 p.m., Monday, March 25, 2019.

You must register to vote with the Secretarial Eieetio.n Board by 4:30 ;L.m.1 Fridav1 March
15, 20191 if von intend to vote in this Secretarial election. Plcase contact the Secretarial
Election_‘Board at (916) 930-3794 should you have any questions, regarding this Secretarial
election.

aflty@\ it

CarolRogr's “Davis
Chairpeq{h
Secretar l Election Board

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 127 of 168

 

SECRETAR|AL ELECT|ON
VOTER REG|STRAT|ON FORM

 

 

Last Name ` First Name Midm€“ilame Jrlsriill `

 

 

 

Address where you live

 

 

City State Zip Code

 

 

Address where you qet your mail (if mail is not delivered to your home) Date of Birth

 

l hereby cenlfy that l am an eligible voter of the California Valley Miwok Tribe and that l am at least 18 years of age or will be at

least 18 years of age on the date of the Secretarial election April 15, 2019).

 

Signature. (must sign !0 be vis/ial (Date}

 

 

 

 

ar Comp|eting and returning this registration is necessary ii you desire to vote in the forthcoming
Secretarial election;

s This form, upon completion and return to the Secretarial E|ection Board, will be the basis for
determining whether your name will be placed upon the list of registered voters, and therefore may
receive a ballot;

v Completion and return of this form is voluntary, but failure to do so will prevent y_ou from participating in
the Secretarial election;

. Print your name and address;

Slgn your name and date; and
o Return this Voter Registration Form in the pre-addressed envelope provided

:Pl\l\ A"`r‘ AC'l QTATFMF:N`§

   

 

1.11'1 il you

:£;1,11;2$;1 at coffee

 

Case 1:19-Cv-00917-RCL Document 1-6 Filed 04/01/19 Page 128 of 168

Hmwmm <_z¢On=._<u .Ot_.Zm=>_<mu<m
w¢mm~ xOm mu_h_n_O .__,mOn_

>Uzmm_< <_sz~:._<u ._<x._.zmu
mm_<&<_Z<_Qz_ H_O D<mm:m

xO_zm,_.Z_ m=.; H_O ._.Zm=>;m<n_mn mm._.<\_,m Dm._._ZD

O¢mw ..m_w; m»§…wm knew §tmm
§§me ..__§Rw®

____ w _______ »e_e_____§¢...
www mm M__ immame m_u_.,_m

wm ..___c__ee_ww _§e___u
_MT__ mm;.."._a. wm
___ ____ _____________ ,m___~_____§e

§ __,H am _c._.___m

     

 

 

.~

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 129 of 168

CALlFORNlA VALLEY MIWOK TRIBE
SECRETARIAL' ELECTION - APRIL 15, 2019

A Secretarial election called by the Secretary of the Interior under the provisions of the
lndian Reorganizatioli Act, as amended, to vote on the adoption or rejection of the
proposed Constitution of the California Valley Miwok Tribe (Also known as 'the Sheep
Ranch Rancheria of Me-Wuk lndians of California).

....,\u,~»@ mw.“.- . .. wm ~<» .., . ._ , .~ ¢ .._… _w~..,...»..“-v_-_~»,...W…,

f WF;S.»AL -BA§;...S€;§ §

./;i’

f ,~

; .': .
,» \/
. .$

. ‘ l §
‘ £?‘5"&?§‘:1'~~'{5:: ~<1:1;:‘¢§¢.'£1# r~:“ “ f§’jz’§/" "””““”

§ sz:roi 52 R§;§'€ir§- v ‘¢rfl'~r C.?mirper$m
ELECTZUN BOBBD

~~<. ~_v - and .~- w~v.`~- mm.w Mw.¢ ~M im m ~. .._ ¢W~¢_;~\Mw - w '.q #\.-:. -'<:_-

w~¢.w¢»-,.-..,.~ ¢¢~ .

Shal| the proposed Constitution of She California Valley Miwok Tribe (Aiso known as
the Sheep Ranch Rancheria Me*Wuk lndians of California) BE ADOPTE`;") by the
eligible voters of the California Valley Miwok. Tribe?

MARK AN _“x"’ m THE Box GF YOUR CH{)!'€E:

 

 

 

 

 

 

 

 

 

YES NO
(IN FAVOR oF) (AGA!NST)

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 130 of 168

The CONSTITUTION
OF THE
CALIFORNIA VALLEY MIWOK TRIBE
(ALSO KNOWN AS
SHEEP RANCH RANCHERIA OF ME-WUK INDIANS OF CALIFORNIA)
PREAMBLE

We, the l’eople of the California Valley Miwok Tribe (a.k.a. Sheep Ranch Rancheria ofMe»Wuk
Indians of California) do hereby establish this Constitution, in respect for our ancestors and
future generations, in order to protect the rights of the Tribe and its members as a sovereign
nation, to preserve and advance our cultural identity, to promote the general welfare of our
people and deseendants, and for the conduct ot`the affairs ot`our community within this legal
structure

H-IST()RY

The Act ot`April 30, 1908 (35 Stat. 70-76) authorized the purchase ofland for homeless Indians.
A federal census on August 13, 1915 identified twelve Me»Wuk Indians living near the town of
Sheepranch (now Sheep Ranch`), California, as "the remnant of once quite a large band of
indians in former years living in and near the old decaying mining town known and designated
on the map as Sheepranch," and noted they were "to some extent .. interchangeable in their
relations" with the indians of nearby Murphys, Six-Mile, Avery and Ange|s Carnp. Their
ancestors dated back several thousand years into pre-historic times,

The United States purchased land for the benefit ofthese lndians, which later became known as
the Sheep Ranch Rancheria In 1935, the Tribe voted to become organized under the Indian
Reorganization Act of 1934. ln 1965, the Federal government prepared a distribution plan for
the assets of the Tribe for the purposes of the California Rancheria Act_; however, unlike other
rancheria tribes, this Tribe was never terminated

The lineal descendants of(i) the Tribal members identified on the 1915 census, (ii) those who
voted in the 1935 election, and (iii) those identified in the 1965 distribution plan became known,
by the Bureau of indian Affairs, as the Eligible Groups-those making up the Tribal community
who had the right to participate in the organization ofthe Tribe, in addition, many other
members came and went from the Sheep Ranch Rancheria over the decades after 1915; and the
Tribe existed as a network ot“ related families with regional ceremonies These members of the
tribal community were identified in the 1929 Federal lndian Census Roll for Calaveras County,
and the Tribe included the Mewul<s on that census as members

 

December 21, 2018, Authorization to conduct a

' l' Secretarial election April 15, 2019, on this version of

Rancheria Me~Wuk indians of California).

 

the proposed Constitution of the California Valley
Miwok Tribe (Also known as Sheep Ranch

 

 

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 131 of 168

The Constitution ofthe California Valley Miwol< Tribe
false known as the Sheep Ranch Rancheria Ofi\tlc~\-Vnk indians ol`California)

ln 1979, the Federal government began publishing a list of federally recognized tribes in the
Federal Register; and therein, the Tribe was identified asi “Sheep Ranch Rancheria ofMe-Wul<
indians ot`California", "l`hen, in 2002, the name was changed in the Federal Register to
“California Valley l\/liwol< Tribe (formerly the Sheep Ranch Rancheria of'Me~\\/'ul< lndians of
California)"’.

in 2006, the 'l`ribe adopted a provisional constitution, and Tribal Council thereunder (“2006
Council”), for the purpose of` establishing an interim Tribal government and completing the
organization ofthe Tribe, ln 2013, the Tribe voted to ratit`y a Tribal Constitution, and Tribal
Council thereunder (“2()] 3 Council”), which has governed the Tribe since that time. The Tribe
intends that this Constitution shall replace and supersede any and all prior Tribal constitutions or
other Tribal governing documents

From its earliest inception, up to this Constitution, the Tribe remained governed by Mc~Wuk
'radition, which is centered around the values of a shared identity, mutual support, openness,
consensus among the members and a “roil`to in)npo” or spokesperson "l"hese customs continue to
influence the conduct ofthe Tribe, as implemented by this Constitution

ARTICLE l - TERRITORY & .IURISI)ICTION

§ I(a) w TERRITORY\ The territory ofthe Tribe shall include, to the hillcst extent possible
consistent with Federal law, all lands, water, property, airspace, surface and subsurface rights
and other natural resources (i) in which the Tribe now or in the future has any intercst, (ii) which
are owned now or in thc luture by the United States for the exclusive or non-exclusive benefit of
the Tribe or for individual tribal members, or (iii) which are located within the boundaries oi`a
reservation which may be established for the Tribe, notwithstanding the issuance ofany right-of~

way.

§ l(b) - JURISDIC'l`lON. Except as prohibited by Federal law or this Constitution, the Tribe
shall have jurisdiction over all tribal members and over all petsons, subjects, property and all
activities occurring within its territory, as defined above in this Article. Nothingvin this Article
shall be construed to limit the ability ofthe Tribe to exercise itsjurisdiction, based upon its
inherent sovereignty as an lndian tribe.

§ I(c) ~ HEADQUARTERS LOCATION¢ The traditional and cultural headquarters ofthe
Tribe is the site ofthe Tribe’s historic Rancheria at Sheep Ranch, California ln addition, the
Tribal Council may designate the Tribe’s administrative headquarters and reservation property as
being at another location owned by the Tribe in fee or owned by the United States in trust on
behalt`oi'the Tribe_

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 132 of 168

The Constitution ofthe Caiifornia Valicy Miwok Tribe
(aiso known as the Sheep Ranch Rancheria Ot"Me»Wuii indians of Celifornia)

ARTICLE II - MEMBERSHIP

§ II(a) ~ ELIGIBILITY F`OR MEMBERSHIP. The following individuals are eligible for
membership in the Tribe, provided they are not enrolled,- or otherwise formally recognized,
as a member ofanother Federa|iy recognized Indian tribe

§ II(a)] - F,ligil)ie Gronps. Any iineai descendant ofone ofthe 13 historical members
identified in the f`ollowing documents;

(i) the Census ofthe Indians at and near Sheepranch in Calaveras County,
California, by Special Indian Agent John Terrell1 dated August 13, 1915. The
12 members identified in those documents are:

Peter Hodge 'i`om Hodge lv‘irs 1,.impey (Rcse Davis)
Annic Hodge Andy Hodge john Tecurnchey

i‘\/lalind.a Hodge .!efi` Uavis i>initey"iecu:nchey

l,_,ena !--iodge . iiatsey Davis Marny Duncan

(ii) the Approved List of`\/oters t`or lndian Reorganization Act ofSheep Ranch
Rancheria (Calave-ras County) dated June 6, 1935 and approved by Sacramento
indian Agency Superintendent {).H. Lipps. The sole member identified in that
document is:

jeff Davis (also identified in Article ll(a}(i)(i) above)

(iii) the Plan for Distribution ofthe Assets ofthe Sheep Ranch Rancheria, dated
August LS, 1966 and approved by Commissioner ofindian Affairs Robert L.
Bennett. The sole member identified in that document is:

Mabel Hodge Dixie

{Article II continues on next page]

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 133 of 168

'I`he Constitution ol' the California Val|ey Miwok Tribe
(alsn known as the Sheep Ranch Rancheria Ol`Me-W\lk lndians r)l` California)

§ II(a_)Z ~ Census 0f1929. Any one ofthe persons identified as exclusively “Mewuk”
(zis opposed to “l\/lewul<~Tuolnmne” or “Tuolumne-Mewnl<”) in the Indian Census Roll
for Calaveras County, dated June 3{)_, l929: taken by L.A. Dorrington, Superintendent,
Bureau ofindian Affairs Sacramento jui'isdietion, or any lineal descendant ofsneh a
person The persons identifed as exclusively “l\/lewul:” in the l929 census are:

Barry, l,iz:/.ie
Butler, Daisy
But|er, Earl
But|er, Franl<
Butler, Gus
Car|ton, Lucile
C‘,arsoner, Dan
Carsoner, M ary
(;`arsoner, Tom
Cartega, Billy
Cartegzi, Mary
Cassella, C'narles
Cassella, Ellwood
Casse|lz\, lingene
Czisseliaq lawrence
Crosby, Edifh
Crosby\ Hclen
Crosby, Nora
Crosby, Raymond
Crosby, Staniey
Davis. Betsy
Davis` chi`
Davis. Limpy
Davis, Margaret
Davis, May
Dixie, loe
Dixieq Mary
Eaph, Andy
Eaph, Edna
Eaph_. John
F.aph, Lillie
Eaph, Mallinnie
Eaph, Rowena
Eaph, \/irginia

Eaph, Wi|bur
Fuehs, Elmira
Fuchs, Paul F
Gelo, Aliee

Get,o, Florenee
Gei'o, Frank

Geto, .leanette
Gel<_), Laura

Geto, Louis

Geto, Mary

Gold, Bern:»rl E.
Gold, Shcrx\-'ood D.
Hunter, Annie
Hunter. James
]'lunter, Nettie
l~lern(m)andez, Hatiie
I"lerzer, Andrew C_
Herzer, Clarenee
Herz.er-, Eleanor
He:‘zer, Larence F.
Herzer, Lonis F.
Herzer, Lu|a
Herzer, l‘hiliip
Hei'zer, Vernon Gi
l~~lodge, Mabel
Hodge, Te);
Hodges, Andrew
l"lodges, inez
l'lodges, Patterson
llodges, 'I`homas
.lack, Char|es
jack, Edna

Jacl<, James

lack, Lavina

Jael<: loy-zia
Jel"l`, Hempie
jeff John

Jef`l:. Lennie
lefl`, Manuei
Jeff, Ray

le Ff, Susner
Jefil Te'ssie
Jei`f, Tillie

_lei`f, Waller
Lean/redd Albert
Learned, ()$r:er
Lineoln, Abraham

l'vleBmh, Thon\as J,

l\/losed A|va
ivlc>se: Angie
Mose. Dewey
lvlose, live
Mose_. lrene
Mose. L,ester
l\/lose7 l.,uln
Mose` Vinlet
O’Cormor, l,.illie
O’Cormor, l"edrO
Ross, Charlotte
Ross, lda

ROSS, .luanita
Ross, Robert
Ross, \/incent
Sawyer, Maggie
Shelt()n, Chm'lie
Shelton, Charlone
Shelton, Dora
Shelton, El§,ie

Shelton\ John
She|ton, Lenz .l`
She|ton, Stephen
Shrum, Emma
S|\.rum, Georgia
Shrum, James E
Sisscl. Abbie
Sissel, Jesse

Sissr:l, Mayme
Swanson. .A_ide|ine D.
Swanson lrene
'l`(F}Ccumseh, John
T(F]ecumseh, l’inky
Vallencia Charles
Vallencia._ Gertrude
Vallencia. Joseph
Vallencii‘., Willl'am
Weirich, Clara
Wilson, Ch'¢n'les
Wilson, Ella
Wilson, Geo\ge
Wilson, George W
Wiison, Harry
Wi|son, Henry
Wilson` L,i||ie
Wilsr)n, Lu!her
Wilson; Steve
Wi|son, Vin|a
Yzile, Aim\ C.

Yixle1 l';`dm'und S~
Va|e, luh'ne

Yale, Ty|er S

§ II(a)3 ~ Other Me-Wuk Deseendnm`s. Any lineal descendant ofany other Me-Wul<

Indian, in addition to those named as Mewuk on the 1929 census and listed in

Article Il(a)(l.’), who was born in Calaveras County and lived in Calaveras County at the
time ofthe 1929 census, as determined by the Tribal Council through a process adopted
by Tribal Resolution

§Il(a)~’l - Lineal Descent From An Enrolled Tribal Member. Any person Who is born
to an existing Tribal member is? by lineal deseent, eligible to be enrolled as a member of

the Tribe,

§ ll(b) - ACCEPTANCE UF MEMBERSHIP. Any individual eligible to become a Tribal
member shall apply for enrollment as a Tribal member by Submitting_ their genealogy and
evidence in proofofthe criteria cited in Article ll(a)(l~4), to the Tribe’s Enrollment Committee
or other authority as designated in the Enrollment By~LaWS\ The Tribal Council may Specil`y, in

,4.

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 134 of 168

The Constitution ut`the California Valley h'iiwok Tribe
false known as the Sheep Ranch Rancheria Ol`i\le»Wulc indians of (.`alifnrnia)

By-l.raws, requirements For evidence to be deemed acceptable in prool`o_t"tbe membership criteria
in §§ ll{a)(l -4), and other rules and procedures to govern tire Tribe’s enrollment process Upon
verification by the Enrollment Committee or other designated authority, the Secretary or its
designee shall (i) add the new member*s identification in the Tribal membership roll, (ii) issue
the new member a tribal enrollment number, and (iii) induct the new member into the Tribe by
ceremony as prescribed by the Tribal Council.

§ u(o _ RroHTs 0F MEMBERS.

There is only one class oi`membership; and any person Who is a member under §§ ll(a)-ll(b) of`
this Article shall have iii ll and equal rights as any other member under this Constitution subject
to sanctions and/or loss ofmembership as provided in Artiele il(d).

§ II(d) - LOSS OF l'\/IEMBERSHIP AND SANCTIONS.

§ II(d)I - Loss Of l‘vlernbership.l A member ofthe Tribe may not lose one’s
membership involuntarily nor be dis-enrolled for any reason other than providing
erroneous facts about the person’s lineage during the Enrollment process or having
membership in another Federaliy Reeognized tribe,

§ II(d)Z - Sanctions Against Members. (:)n a case~by-case basis, the Tribal Council
may sanction a member t"or ajustitiable cause by withdrawing or suspending tribal
benefits and privileges Such sanctioning shall be done in writing and in accordance with
the proceduresestablished in By~La\/vs. Such sanctions shall not include the loss ot`tribal
membership Regardless oi"the number ofTriba| Council members present or voting_,
any sanction imposed against a Tribal member pursuant to this Article ll(d)(2) shall
require the affirmative vote ofat least six (6} members ofthe Tribal Council.

§ II(d)$ - Reinstatement 0{` Tribal Benet'rts And Privileges. Any person who has
been sanctioned pursuant to § II(d)Q, as above, may have the benefits and privileges of
Tribal membership restored in accordance with procedures established in By-l.avvs.

§ Il(d)4 ~ Appeal Ol'Loss Of Meml)ership Or Sanctions. Any person who has been
dis-enrolled or sanctioned may appeal to the Tribal Court in accordance with the
procedures established in By-Laws.

§ Il(e) - MEMBERSHIP ROLL. The Enrollment Committee shall maintain the membership
roll ofall current and former tribal members

§ II(i) ~ OATH GF l\/IEMBERSHIP. A membcr, upon becoming iS years oi"age and therefore
qualitied, shall read this Constitution and sign an oath to uphold the Constitution and to pledge
one"s allegiance to the Tribe; and this oath shall be prescribed in the By~LaWs.

§ II(g) ~ MEMBERSHIP BY-LA\VS. The Tribal Council shall enact By~Laws related to
Tribal membership; defining the specific procedures which govern the enrollment and other
conditions ot`membership,

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 135 of 168

The Constitution t)l`tlte California Valley Miwolt Tribe
false known ns the Sheep Ranch Rancheria Ofi\/le~Wult indians of Californla]

ARTICLE III - GOVERNANCE

§Ill(a) - GOVERNING B()DEES. The governance ofthe Tribe shall be: the Tribal Electorate
[Article IV], the Tribal Council [Articles V & VI], and the Tribal Court [Article VlI]

ARTICLE IV - TRIBAL ELECTORATE

§ IV(:\) - THE TRIBAL EI,ECTORATE, The Tribal E|ectorate shall be all adult members
(18 years ofage or older) ofthe Tribe, The Tribal Electorate is at-large and not segmented into
geographical districts The Tribal Electorate votes for and thereby establishes the Tribal Council
(Article V). Also, the Tribal Electorate mayremove a Tribal Council member(s`) and fill
Vacancies (Article IX & X),' and make lnitiatives and Referenda (Articlc XI) and make
Amendments to the Constitution (Article XVI). The power ofthe Tribal Elect'orate shall be
restricted exclusively to those functions

.ARTICLEV ~ TRIBAL C()UNCIL

§ V(a) - TRIB`AL COUNCIL. The representative governing body ofthe Tribe shall be the
'l`ribal Council elected by the Tribal Electora.te. The 'l"ribal Council shall exercise the powers of
the legislative branch ofthe Tribal government (e,g., by enacting the By»Laws and
Administrative Codes) and the executive branch ofthe Tribal government (e.g., by ensuring that
Tribal law is carried out) as provided in this Constitution There shall be seven (7) members of
the Tribal Council, which shall consist ofa Chairperson, a Vice Chairperson, a Secretary a
Treasurer, and three (3) At-Large Members. All Tribal Council members shall be enrolled
members of the Tribe, who are members of the Tribal Electorate and who have been elected in
accordance with this Constitution by the procedures in Article IX.

§ V(b) ~ CHAIRPERSON. The Tribal Council shall have one position of Chairperson who
shall be at least thirty-five (35) years ofage. The Chairperson is a voting member ofthe
Council. '

§ V(b)l - Duties Of Chairperson. The Chairperson is the presiding officer ofthe Tribal
Council. The duties ofthe Chairperson shall include, but are not limited to, organizing
the meetings and agenda for the deliberation and voting ofthe Tribal Council, presiding
at all meetings ofthe Tribal Council and at General l\/leetings of the Tribal Electoratc,
administering the meetings and proceedings ofthe Tribal Council, over-sight ot`all
administrative activities ofthe Tribe, certifying all Tribal enactments and coordinating
communication of the tribal activities to the membership These functions may be
delegated to others by the Chairperson but such delegation is subject to the over-sight of
the Chairperson

§ V(c) _ VICE CHAIRPERSON. The Tribal Council shall have one position of Vice
Chairperson who must be at least thirty-five (:35) years ofage.

§ V(c)l - Duties of Vice Chairperson The duties ofthe Vice Chairperson shall
include, but are not limited to, assisting the Chairperson and substituting for the
Chairperson in the absence oft-hat official

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 136 of 168

The Constitution of the California Valley Miwok Tribe
false known as the Sheep Ranch Rancheria Ol'i\'ie-Wuk Indians of California)

§ V(d) - SECRETARY. The Tribal Council shall have one position ot`Secretary Who must be
at least thirty (3(}) years ofage.

§ V(d)l - Duties ofSecretat‘y. The duties ofthe Secretary shall include, but are not
limited to; taking roll cail at all meetings, maintaining the minutes ofali meetings,
providing agendas for ail meetings attesting all Tribal enactments, overseeing the
maintenance ofthe Tribai membership roli by the Enro llment Committce or other
designated authority, and maintaining all the correspondence for the Tribe.

§ V(e) - TRF,ASURER. The Tribal Council shail have one (i) position ofTrcasurer who must
be at least thirty (30) years ofage.

§ V(e)l - l)uties ofTreasurer. The duties ofthe Treasurer shali include, but are not
`limited to, overseeing the r"iduciar_v ati:airs ofthe Tribe and making reports as needed to
the 'l"ribal Council.

§ V(i`) ~ AT~LARGE MEMBERS. The Tribal Council shall have three (3) At-I_.arge members,
who must be at least thirty (30) years ofage. The At-Large members shall perform functions as
may be assigned by the Council. These are voting members ofthe Council.

§ V(g) - ADJUVAN'F COUNCILS. The Tribal Council shall establish a Council ot`Elders, a
Council onouth, or other ad 1100 Councils as deemed appropriate, pursuant to By-Laws, to
serve in an advisory capacity to the Tribal Council. R.epresentatives ofthese Adjuvant Councils
are elected by a majority ofthe Tribal Council, and they may attend Council meetings, and
address, and advise the Council. I---Iowever, these are non-voting positions With respect to the
actions ofthe fli"ribal Council.

§ V(h) - TRIBAL COUNCIL TERMS OF OFFIC`E. The terms ot`»office for all Tribal
Council members including the Chairperson and \/ice Chairperson shall be four (4) years except
as provided for in Section lX(d) - The First E.lec.tion. There shall be no limitations on serving
consecutive terms on the Tribal Council.

§ V(i) ~ DUTIES OF THE TRIBAL COUNCIL. The duties ofthe Tribal Council members
include, but are not limited to, those functions enumerated in this Constitutionl Other functions
and duties shall be defined by By-Laws pursuant to § V(l) ofthis Article.

§ V(j) ~' MEETINGS OF THE TRIBAL C()UNCIL.

§-V(j`)]~ ~ Regular Monthly Meetings. The Tribal Council shall hold regular meetings,
once per month These meeting shall be open to the mcmbers, except ciosed*session
meeting _t"or personnel matters and other issues considered confidential under State or
Federal iaw. The Tribal Council shall establish requirements i`or notice of regular
meetings ofthe Tribal Council. The Tribal Council shall provide notice ot"such meetings
to the Tribal Electorate by U.S. Mail, e-mail or other appropriate means of written
communicationl

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 137 of 168

The Constitution of the California Valley l\'liwok Tribe
(a|so known as the Sheep Ranch Rancheria Ol'l\'le~Wuk indians ofCalifornia)

§ V(j)2 - Special Meetings. The Chairperson or any three (3) other members ofthe
Tribal Council may call special meetings ofthe Tribal Council. Adequate notice ofall
special meetings (in terms ofsub_iect and timing) shall be given to all members ofthe
Tribal Council as defined in By-Laws.

§ V(j)3 - Rules OfOrder. The meetings ofthe Tribal Council shall be conducted
according to ruies-ot`-order as defined in By-Laws.

§ V(j)4 - Rccording. At each regular or special meeting ot`the Tribal Council, a
recording ofthe proceedings shall be made The Secretary or other person appointed by
the Tribal Council shall take minutes ofthe meeting The minutes ofeach regular or
special meeting ofthe Tribal Council shall be preserved by the Tribal Council and made
available to tribal members in accordance with By~Laws.

§ V(j)S - Quorum. A quorum is requier at all regular or special Tribal Council
meetings in order to conduct official business ofthe Tribal Council. In no case shall a
quorum be fewer than four (4) members ofthe Tribal Council, regardless ofthe number
ofTribal Council ot`tice holders

§ V(j)6 - Voting. Except as otherwise provided in this .Constitution, the Tribal Council
shall make enactments by a majority vote ot`a quorum ofthe Tribal Council. Ail Tribal
Council members, including the Chairperson and Vice Chairperson, shail have the power
to vote. Proxy voting in the Tribal Council is prohibited The Tribal Council may adopt
Tribal By-Lavvs, consistent with this Constitution, to establish additional voting
procedures for the Tribal Councii.

§ V(k) ~ C()DE OF ETHICS. The Tribal Council shall have the power to adopt a Code of
Ethics by appropriate By-Law which governs the conduct oftribal officials - Council and
Administrative The Code ofEthics may include disciplinary procedures so long as thc official
in question is informed in writing ofthe charges and given an opportunity to respond to those
charges, including the opportunity to present witnesses and other evidence in one’s own defense

§ V(l) ~ BY»LAWS OR ENACTMENTS. 'l` he Constitution shall not be changed except by the
Amendment process as defined in Articlc XVI. All enactments ot"the Tribal Council under the
authority ofthe Constitution shall be termed a By-Law to the Constitution as described below
and shall be certified by the Tribal Chairperson and attested by the Secretary in all instances

§ V(l)l ~ Tribal Laws. A Tribal [_,aw is a By~Law to the Constitution that is enacted and
certified by the Tribal Council to regulate the conduct or actions of its members, the
officers ot`its government, the administration ot`programs, and the governmental process

§ V(l)Z ~ Tribal Resolutions. A 'I`ribai Resolution is a By-i_,aw to the Tribal l__,aws that
represents a formal expression ofposition, opinion, wiii, or intent as voted by the "l"ribai
Council. A Resolution may be an interpretation by the Tribal Council about the meaning
ot"a particuiar segment ofthe Constitution, a Lath or an Adrninistrative Regulation, prior
to or other than ajudicial interpretation by the Tribal Court. Tribal Resolutions shall be
titled according to the date ofenactment, the type ot`enactment, and a dcscriptor ----- e.g.,

-g_

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 138 of 168

The Constitution of the California Valley Miwok Tribe
false known as the Sheep Ranch Rancheria Gi`i\'{e-Wuk Indians of California)

_]g))n/~nrm-dcf-Resor’ur'r'on~a'escrz`ptor. Resolutions shall be journaled in chronologically
ordered enactments

§ V(l)3 - Tribal Proclamation Or Executive Order. A Tribal Proclamation or
Executive Order is an expression ofan intent ofthe Tribal Council and has no scope or
duration except as specified within the Proclamat`ion or Order Tribal Proclamation or
Execctivc Order shall be titled according to the date ot`enactment, the type ot`enactment,
and a descriptor » e,g., Jv)»-;vy-)nm»dd»Proclonm!r`orr,é€xeculz`ve Order»~descrzplor.

§ V(i)4 ~ Tribal Administrative'Regu|at.ion. A Tribal Adminlstrative Regulation is a
By-La\v which implements administrative procedures ot`a Tribal Law or Resolution as
enacted by the Tribal Council. Tribal Administrative Regulations shall be titled
according to the date ot`enactment, the type ot`statute, and a descriptor - e.g., yyyy-mm'
dd-Ad)rrz'ni.srmtz`ve-Regulazion-des'crr;z)tor. And they shall be both journaled in `
chronologically ordered By-L.aws and codified in a Code ofAdministrative Regulat'ions.

ARTICLE VI -~ POVVERS OF THE TRIBAL COUNCIL

§ Vl(a) - PLENARY POWERS. Except for the power allocated to the Tribal Electorat'c in the
holding ofElections (Article IX)', Removal and Vacancy (Article X), initiative and Refei'endttiti
(Article lX), and Amendments to~the Constitution (Article XVI), the Tribal Council is the sole
authority to exercise all powers that are vested in the Tribe through its inherent sovereignty or
through federal law. The Council shall execute these powers in accordance with this
Constitution These powers shall include, but are not limited to, the following:

§ VI(a)l - Representations. To represent the "l"ribe and act in the name ot`the Tribe in
all matters that concern the Tribe and to make decisions for the Tribe in a manner that is
consistent with this Constitution;

§ VI(a)Z - Contracts. To negotiate and enter into contracts with the t`ederal, state, and
._,.local governments and other tribal governments and with individuals, associations,
corporations enterprises, or organizations;

§ VI(a)B ~ Business Entities. To create Tribai entities to operate businesses that are
conducted by a wholly-owned, subordinate entity ofthe Tribe; and invest as majority or
minority interest in a business entity other than one which is wholly-owned by the Tribe;

§ Vl(a)4 - Property. To purchase or accept any land or property for the Tribe;

§ Vl{a)§ - Inherited Property. To enact laws which regulate the use, disposition, and
inheritance ofall real property within the Territory ofthe Tribe, as defined in Article l',

§ VI(a}G - Assets. To prevent, veto or approve the sale, disposition, lease, or
encumbrance ot`tribal lands, interests in land, tribal funds or other tribal assets;

§ VI(a}’? - Legal Counsel. To empioy attorneys and other legal counsel',

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 139 of 168

The Constitution o{`thc California Valley Miwok Tribe
(aiso known as the Sheep Ranch Rancheria Oi`Mc~‘i's’ukIndians of Caiifornia)

§VI(a)S _ Domestii: Relations. Within the territorial jurisdiction ofthe Tribe and
within the limitations ofArticle XlV - Civil Rights, to enact laws Which regulate the
domestic relations ofpersons;

§ Vl(a)9 - Individual Conduct. Within the territorialjurisdiction ofthe Tribe and
within the limitations ofArticie X.lV - Civil R,ights, to enact laws which regulate the
conduct ot" individual p'ersons;

§ VI(a)l[l ~ Removal. ’l`o provide for the removal or exclusion ot"any member or non-
member ot`the Tribe whose presence may be injurious to members ot`the Tribe and to
prescribe conditions upon which any member or non-member may remain within the
Territory ofthe Tribe',

§ Vl(a)ll - Assessments. To levy and collect taxes, duties, fecs, and assessments on
individuals and entities,'

§ Vl(a)12 - Allocations of Money. To appropriate and regulate the use oftribai funds,

§ VI(a)13 ~Business Activities. To regulate all business activities within the
jurisdiction ofthe Tribe and to manage all tribal economic affairs and enterprises;

§ Vl(a)14 - Health and Safety. To regulate all matters and to take all actions necessary
to preserve and safeguard the health, safety, welfare, and political integrity ofthe Tribe;

§ \’1(3)15 ~ Appointments. To appoint subordinate committees5 commissions boards,
tribal otiicers, and employees and to set their compensation tenure, and duties;

§ Vl(a)](i » Lega| Enactments. 'I`o enact Tribal Laws` Resolutions, and Proclamat ions
and regulations that are necessary or incidental to the exercise of its legislative powers

§ VI(b).- lNIl`IAL- l`RIBAL COUNCIL. in order to maintain continuity ot operations after
the adoption ofthis Constitution the first 'l`riba| Council shall consist ofthe following meinbers:

Velma WhiteBear

Antonia Lopez

Michael Mendibles

Iva Sandoval

A'ntoinette Lopez.

Gilbert Ramirez, Jr.

Any person appointed to the Tribal Councii to fill the vacancy created by the death ot`foriner
Tribal Council member Yakima Dixie on December 12, 2017.

That Tribal Council will stay in office untii the ii’ederai government has recognized the results of
a Secretarial or Tribal election ratifying this Constitution, and thereatter until new Tribal Council
members are elected as provided in Article IX(d). Prior to the first election held to elect new

Tribal Council members as provided in Artic|e l)((d), ifany Tribal Council seat becomes vacant,

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 140 of 168

The Constitution ni`thc California Valley Miwok Tribe
(also known as the Sheep Ranch Rancheria Ot`:\~ie~Wui< Indians of Calit`ornia]

the 'I`ribal Council may make appointments to fill any vacant Tribal Council seats, without
regard to the procedures for t"iiling a vacancy provided in Article .X(c)(i ).

ARTICLE VII - TRIBAL C()URT

§ VII(a) - ESTABI.,ISHMENT. The Tribal Council shall establish the Tribal Court System by
a By~Law entitled i"l_,aw for the Tribal Court System"; and the judicial power t`or the Tribe shall
be vested in that Tribal Court, The Tribal Court System shall include the Tribal Court, itseif, and
such other lower courts ofspeciaijurisdiction, including forums for traditional dispute
resolution, as the Tribal Council may deem necessary There shall also be a Court of`Appeals
which shall be the court ofiast resort for aii cases filed within the Tribal Court System.

§ VII(b) ~ BY-LAWS, The By~Laws for the Tribal Court System shall define such issues as:
Jurisciiction; Appointment of.ludges; Qtiaiificatioii ofJudges; Compensation; Removal of
`ludgcs; and Court Procedures and l.`)ue Process.

§ VH(c) - IN{T_IAL COUR.'I`. i.')uring the first five (5) years or sixty (60) months after the
acceptance ofthis Constitution, the "i"r'ibal Council shall act as the Tribal Court and shall
commission a local, qualihcd attorney with judicial experience as the Court of Appea|s. The
procedures for this intermediate transitional Jurisdiction shall be defined in the By-Laws for the
Tribal Court that shall be adopted within the first year aiter the ratification ofthis Constitution

§ VI§(d) - .INITIAL DE'I`ERMINATIONS. The determinations ofthis Initial Court shall be
treated as By-Laws, to which subsequent Court cases may refer as res judicata or as stare decisis

ARTICLE VHI - TRIBAL ADI\/IINISTRATION

§ VIH(a) ~ ADMINISTRATIVE OFFICERS AND S'I`AFF. The Tribal Administration shall
consist ot`ot`ficers and staff who are appointed by majority vote ofthe 'I`ribai Council. The
Tribal Administration shall oversee the implementation and management ofthe Tribe’s business
and programs and deal with the day~to-day, specific operations ofthe Tribe, The Tribal
Admiiiistration shall be subordinate to the Tribal Council; and a Tribal member shall serve on all
administrative entities This Administration shall be regulated by the By-Laws for Tribal
Administration practices and policy

ARTICLE IX - ELEC"I`I()NS

§ IX{a`) ~ ELECTION PR(.')CEDURES. The elections shall be conducted according to the
procedures as defined in Election By-Laws. The Tribal Council positions ofChairperson, Vice
(`_',`hairperson, Secretary, and Treasurer are elected to those specific offices and the remaining
three (3) 'l`ribai Council positions are at~large and not by an election district.

§ IX(b) - GENERAL ELECTIONS. The Tribal Electorate (Article IV) shall vote on the
election of`Tribai Council positions (Article V) in the general etections. The Tribal Council shall
establish a regular date for elections to the Tribal Council after the first election held in
accordance With Article iX{d).

_ii-

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 141 of 168

The Constitution ofthe California Valley MiwukTribc
[alfto known as thc Sheep Ranch Rancheria Ofl\'le-\§"uklndians of California]

§ IX(c) - SPECIAL ELECTIONS. The Tribal Blectorate (Article lV) shall vote on the recall
ot`Tribal Council members (_Article X(b)), initiatives and Retercnda (Artic.le XI), Amendments
to the Constitution (Artic|e XVI), and other special elections, when called for by the Tribal
Council, by this Constitution, or by the Tribal Electorat'e as provided r"or in this Constitution or
appropriate By~l.saws.

§ lX(d) - THE FIRST ELECTION. Given the provisions in § Vl(b) f`or the initial Tribal
Council to serve until the Federal government has recognized the results oi`an election ratifying
this Constitution, the tirst General Election shall be held within two (2) years alter that
recognition The Council positions shall have staggered terms ot"or“fice f`or the first elected
Tribal Council. The initial, elected Chairperson, Vice Chairperson, and Treasurer shall serve for
a term ofsix (6) years 'i`hc Secretary and remaining three (3) At-Large Tribal Council members
shall serve for a term offour (4) years. Alter this initial variation, all Tribal Council positions
shall be t`or a term of'l`our (4) years

§IX(e) ELECTION BOA.RD The Tribal Council shall appoint an Election Board to conduct
all elections including all special elections The Election Board shall consist ot live (5) tribal
members ofwhich one (i) shall be age 55 or older another between the ages of35 and 54 and
another between the ages of 18 to 34 provided that all members ofthe Election Board shall be
at least 18 years ol`age An Election Board member shall not be a candidate for a position on the
Tribal Council. All Eicction Board members shall serve tor a specific term ofc)tiice as
established in the By»l,aws for Tribal Elections. The Election Board may appoint clerks, poll-
workers, and others to assist the Election Board in conducting the election in the absence cia
sufficient number of"l`ribal members to fill the Election Board, the Tribal Council may hire non~
member professionals for necessary functions

§ IX(t) » NOMINATIONS. For all elections of"l`ribal Council members, the Election Board
shall conduct a Nomination Meeting among the f`l"ribal Electorate to accept a nomination ofthe
candidates for the available Tribal Council seats Notice ofthe Nomination Meeting shall be
mailed to the Tribal Electorate at least thirty (30) days prior to the Nomination Meeting. lll`h is
Nomination Meeting shall be at least sixty (60) days prior to the election date. At the
Nomination Meeting, members ofthe Tribal Electorate may submit nominations for any vacant
seat. The Election Board shall mail a notice regarding the qualified candidates to all ot`the
Tribal Electorate at least thirty (30) days prior to the election date. The particulars of the
nomination process shall be defined in the By-Laws for Elections.

§ IX(g) QUALIFICATIONS FOR TRIBAL C()UNCIL. Persons who axe nominated to run
t`or the Tribal Council seats must be on the T 1 iba| membership roll and meet the age
reouileme.nts which are set forth m Alticle V on or befo\e the date ofthe election

§ IX(h) - ELIG{BLE VOTERS. All members ofthe Tribal Electorate, as defined in
Article l\’, shall be eligible to vote in any General Elcction or Spccial Election and are
automatically registered as eligible voters for each such election

§ IX(i) _ BALLOTS. All voting at regular and special elections shall be done by secret written
ballot.

_Iz-

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 142 of 168

The Constitution of the California lvalley Miwolt Tribe
false known as the Sheep Ranch Rancheria Gfl¥’le-Wult indians ol`Califtirnia}

§ IX(j) _ ABSENTEE BALL()TS. Absentee voting shall be permitted pursuant to provisions
in a By~Law,

§ IX(k) - ELEC'HGN RESULTS. The Election Board shall certify the results ot`an election
within three (3) days alter the election day. The candidates receiving the highest number of
votes t`or each available position shall be declared members ofthe Tribal Council.

§IX(I) ~ TIE VOTES. Tie votes between two (2) or more candidates shall be decided in a run-
ol'felection ofthe Tribal Electorate. Il`a run~oi`felection ends in another tie, the outcome shall be
decided by the existing Tribal Council. The Election Board shall certify the results ofany run~
t)t`i`election within three (3) days alter the run~offelection day.

§ IX(m) - CHALLENGES. Any member ofthe Tribal Electorate may challenge the results of
that election by presenting his or her challenge_l_ in Writing, to the Tribal Court within live (5)
days alter the election results have beeneertitied. Causes ofaction may be only for lack of
notice ofthe election, a miscount of votes, or votes by a person who is riot a member ofthe
Triba|~Electorate. The Tribal Court shall decide all election challenges within ten (l O) days from
the date the challenge is Hled. Any appeals shall be filed with the Tribal Court o'prpeals within
live (5) days ofthe issuance ofthe Tribal Court decision, and the Court oprpeals shall decide
the appeal within ten (l 0) days ifthe Tribal Court or Court ot`Appeais invalidates the election
results as to one or more positions, a new election shall be held For such position(s) within sixty
(60) days ot`the original election_providcd, however, that the only candidates in the new
election shall be those who received votes for the positioii(s) as to which the results ofthe
challenged election were invalidated and no Nomination Meeting shall be held to select
candidates for the new election

§ IX(n) ~ OATH OF OFFICE. The oath of`ot`tice for newly elected Tribal Council members
shall be administered by the Election Board within thirty (30) days after the Election Board
declares the winners ofthe elect ion, unless a Challenge is filed and, in that case,' within thirty
(30) days alter a final decision by the Tribal Court or Court ot`Appeals. I'fa challenge is filed
but it does not relate to all ofthe elected seats, then the oath ot`oft`lce shall be administered to the
newly elected Tribal Council members whose seats have not been challenged as above, within
thirtyl (30`) days alter the Election Board declares the winners. Each incumbent Tribal Council
member shall remain in office until the oath ofoHice is administered to the newly elected Tribal
Council member for one’s seats

§ IX(o) ~ TRANSFER' OF R.ECORDS. Upon expiration ofthe incumbent`s term ofoflice, that
incumbent shall transfer all tribal records within one’s control to the newly elected office holden

§ IX(p) - ELECTION BY-LAWS. The Tribal Council shall enact an election By-Law that is
consistent with this Constitution and which covers all necessary procedures for all elections other
than the procedures stated in this Constitutionl

§ IX(q) - REFERENI)A ANI) AMENDMENTS Other than elected ofticials, the term
“Election” shall also refer to the adoption ofo-Laws by initiative and Referendum under
Article Xi and to Amendments under Article X\/l, both of which require a vote ofthe Tribal
l%`llcctorate.

_13_

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 143 of 168

The Constitution of the California Valley Miwok Tribe
false known as the Sheep Ranch Rancheria Ol`Me--\-‘Vuk indians ofCa|ii`t)rnia)

AR'I`ICLE X - REM()VAL AND VACANCY
§ X(a) - REMOVAL OF COUNCII_J MEMBER BY THE TRIBAL COUNCIL.

§ X(a)l » Removal. The Tribal Council shall remove a Tribal Council member for a
conviction ot`a felony by any tribal, federal, or state court while serving on the Tribal
Council.

§ X(a)2 ~ Suspension. The Tribal Council may suspend a Tribal Council member
charged with a felony pending the outcome ofthe trial and any appeal

§ X(a)3 - Discipline. The "l"ribal Council may discipline or remove a Tribal Council
member by a vote ofat least live (5) members ofthe Tribal Council for converting tribal
property or moneys for personal use or failing to attend four (4) regular or special
meetings consecutively without good cause, or for the violation ofthe Tribal Code of
Ethics.

§ X(a)4 ~ Due Process, in all proceedings under § X(a)l, -2, and A3, above, the rTribal
Council member, who is subject to these proceedings, shall be afforded full due process
rights including a written statement ofthe charges, the right to respond to those cliarges',
the right to be represented by counsel, and the right to present witnesses and other
evidence in his or her defense 'l`he decision ofthe Tribal Council shall be final and shall

e appealable to the Tribal Court only ita claim is made that there has been an error in a
relevant fact(s) related to the removal, or the Tribal Constitution has been violated or due
process rights have not been afforded A 'l`ribal Council member, who is removed t`rom.
o'ilice, must wait at least live (ii) years from the oilicial date of removal to run again for
office

§ X(b) - RECALL OF TRIBAL C()UN_CIL MEMBER BY TRIBAL ELECTORATE.

§ X(b)l - Initiative by Tribal Member. Any member ofthe Tribal Electorate may
initiate recall proceedings for good cause, against any Tribal Council member by filing a
written request with the Election Board, provided that a recall proceeding may not be
initiated against any member ofthe Tribal Council whose term expires within six (6)
months of the date the written request is received by the Election Board_

§X(b)Z - Issuance ol`l’etition. Upon receipt ofthe written request, the Election Board
shall issue official petition forms to the member who initiated the recall. That member
shall have Sixty (60) days to collect the signatures from thirty percent (30%) ofthe Tribal
Eiectorate. Upon receipt oi`a valid petition, the Tribal Council shall call a special
election pursuant to Article lXv and appropriate By-Laws.

§ X(b)3 7 Number ofRecalls. A recall petition shall be circulated for each Tribal
Council member who is subject to recall A maximum oi` three {3) Tribal Council
members may be recalled at a time

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 144 of 168

The Constitution ofthe California Valley Miwolt 'I`rilte
lalso known as the Sheep Ranch Rancheria Of Me~\Vuk indians of California)

§X(b)»i - Recall Meeting. The Elect`ion Board shall verify the petition Within ten (l(l)
days ofreceipt ot`the signed petitions Vcritication shall determine whether the recall
petition has the required number oi`signatories. The Election Board, in its discretion, may
seek written or other confirmation ofthe authenticity ofthe signatures, including, but not
limited to, by comparison to prior signatures on record with the Election Board lt"the
member seeking recall has collected the required number ofsignatures in the allotted
time, then the Election Board shall hold a recall meeting within sixty (60) days ofthe
receipt ofthe signed petitionsx Notice ofthe recall meeting shall be mailed to the Tribal
Electorate at least thirty (3(}) days prior to the recall meeting The member initiating the
recall and the Tribal Council member subject to recall shall be given a reasonable
opportunity to speak and present evidence at the recall meeting

§ X(b}$ - Majority Vote. The recall petition is approved ita majority ofthose voting
are in favor ofthe recall and at least thirty percent (30%) ofthe Tribal Electorate casts a
vote in the recall vote.

§ X(b)ti - Voting Procedures. Recall procedures, which are not specified in the
Constitution, shall be held in accordance with the provisions ofthe By~Laws for Tribal
Electioris, which shall include a section on recall procedures

§ X(e) _ vacancies

§ X{_c)l - Filling n Vacancy. li`a Tribal Council member should become deceased or
incapacitated resign, or be removed or recalled from ot`tice, then the Tribal Council shall
declare the position vacant The Tribal Council shall fill a vacancy by special election
unless there are less than six {6) months remaining in the term, in which case the l`l"ribal
Council shall leave the position vacant 'l"he elected person who fills a vacant position
shall only serve out the term ofthe person whom he or she is replacing

§X(c)Z - Resignation. A|l resignations from the Tribal Council shall be done in writing
and shall be notarized by a currently certified Notary Public or witnessed by at least two
(2) other members ofthe Tribal Council. Following the Tribal Council’s receipt ofsuch
resignation, the Tribal Council shall issue a Proclamation in accordance with this
Constitution to give effect to such resignation

ARTICLE XI ~ INITIATIVE AND REFERENDUM

§ XI(a) - INITIATIVE TO THE 'I`RIBAL COUNCIL. Excluding issues that regard
membership under Article II, |and, or housing, any member ot`the Tribal Electorate may propose
to the Tribal Council that a By-Law be adopted by the Tribal Council. Any such Initiative must
be consistent with this Constitution and cannot be an Amendment to the Constitution, which is
available elsewhere, under Article § X`v'l. Such an [nitiative must be in the form ofa petition, as
defined under a By-Law, that has been signed by at least thirty percent {30%) ofthe Tribal
Electoratc. The Tribal Council must vote on said initiative within sixty (60) days alter receipt of
the petition with its qualifying number ofpetition signatures A majority vote ofthe Tribal
Council shall decide whether the proposed By~Law is adopted and, thereafter_., be in effect ifthe

_i5_

Case 1:19-cv-00917-RCL Document 1-6 Filed 04/01/19 Page 145 of 168

'l`he Constitution of the California Valley Miwck Tribe
(also known as the Sheep Ranch Rancheria O.ch-W\ik lndians cf Calil'nrnia)

Tribal Council denies the petition or does not act within the sixty (60) day enactment period,. the
petitioner of the initiative may use the Ref`erendum process, below.

§ Xl(b) ~ REFERENDUF\'{ TO THE TRIBAL EI.ECTORATE. ll`the Tribal Council fails to
vote on an lnitiative, as above, or ir`the Tribal Council votes against said initiative, then the
Petitioners may seek a Ret`erendum directly to the 'l"ribal Electorate. Pursuant to By-Laws to this
Article, the Petition shall be reconstructed as a Rel`erendum, and that shall be Scnt by the Tribal
Council to the Tribal Elcctoratc. "l"hirty percent (30%) of`the Tribal Electorate must have
affirmed the Refei'endtiin before it is valid, and, il`so_. it shall be presented to the Tribal Council
for the calling ofa special election pursuant to an appropriate Election By»Lavv under Article IX.

§Xl(e) - PROCEDURES. initiative and Ret`erendum elections shall be conducted by the
Election Board and shall be held in accordance with the provisions ot`a By~Lavv which deals
specifically with initiatives and Ret`erenda procedures

ARTICLE XI] - LANB

§ Xll(a} - LAND POLICY. The Tribal Council shall have the authority to establish land
policies, to adopt land'use By-Laws, and to otherwise regulate land within the territory ol`the
Tribe and in accordance with this Constitution and applicable State and Federal laws

ARTICLE XIII - SOVEREIGN IMMUNITY

§ X'lII(a) - WAIVER. The California Valley l‘\/liwok Tribe (also known as the Sheep Ranch
Rancheria of`lvle-Wul< Indians ofCalifornia) shall he immune from suit except to the extent that
the Tribal Council expressly waives the Tribe’s sovereign immunity

AR'I`ICLE XIV - CIVIL RIGHTS

§ XIV(a) - INHERENT RIGHTS OF MEMBERS. The Tribe (its members and the elected
and appointed ott`icers) in exercising its powers ol` self-government shall not abrogate the
following Civil Rights ofindividual members

§ XIV(b) - SPEECH AND ASSEMBLY. The governance of the Tribe is secular and shall not
make or enforce any law which prohibits the free exercise ofreligion, or abridges the freedoms
ot`speech, communications orthc right ol` people to peaceably assembly and to petition for
redress ofgrievances or initiate By-Laws.

§ XIV(c) - FURTHER PR()SCRIPTIONS. The Tribe shall not violate the right ofmembcrs
to be secure in their persons, houses, papers, and effects against unreasonable searches and
seizures, nor shall warrants be issued except on probable cause and supported by an oath or
affirmation ofac officer who is appointed t`or such actions and which describes the particular
place to be searched and the person or thing to be seized

§ XIV(d) - DOUBLE JEOPARDY. The Tribe shall not subject any person to prosecution
more than once for the same offense and thereby place said person in double jeopardy t`or the
same offense

`15_

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 146 of 168

The Constitution of the California Valley Miwok Tribe
(a§so known as the Sheep Ranch Rancheria Gf Me-Wul\' india ns ofCailfornia)

§ Xl`V(e) -`SELF~INCRII\'IINATION. The Tribe shall not compel any person in any criminal
ease to be a witness against oneself

§ XIV({} - CONDEMNA'I`I()N OF PRIVATE PROPERTY. The Tribe shall not take any
private property for a public use Without just compensation

§XIV(g) - EX_PEDITED il'UDICIAL P_ROCEEDINGS.’ The Tribe shall not deny to any
person, in a criminal proceeding, the right to a speedy and public trial, to be informed ot"the
nature and cause ofthe accusation, to be confronted With the Wilnesses against the accused, to
have compulsory process t`or obtaining witnesses in favor ot`the accused, and at one’s own
expense to have the assistance of counsel for defense of the accused, and to have these rights
explained at the time of arrest.

§ XIV(h) - BAIL AND FINES. The Tribe shall not require excessive bail, impose excessive
t`ines, or inflict cruel and unusual punishment

§ XIV(i) - EQUAL PR()TECTION. The Tribe shall not deny to any person (mernber or non-
member) Within its jurisdiction the equal protection ofits laws or deprive any person ol`liberty or
property Without due process of law.

§ XIV(_j) - PR()SCRIBED PR()CEDURES. The Tribe shall not create any law ot`attainder
which declares a person or group oi" persons guilty of some crime and punishes them without
benefit ot"a trial; nor shall the Tribe find a person or group ot` persons guilty ofa violation, ex
post facto.

§ XlV(k) - TRIAL BY JURY. The Tribe shall not deny to any person, who is accused ofan
offense Which is punishable by imprisonment, the right, upon request, to a trial by jury ot`not less
than six persons

AR'I`ICLE XV ~ GENERAL MEETINGS

§ XV(a) ~ ANNUAL GENERAL MEETING. The Tribal Council shail call at least one (l]
general meeting per year ofall members ofthe Tribe to report, identify, and discuss important
tribal matters The procedures for calling and conducting such general meetings including the
required notice to the Tribal Electorate, shall be specified in Tribal By~Laws.

ARTICLE XVI - AMEN`DMENTS

§ XVI(a_) - CONSTITUTIONAL PRGVISIONS. This Constitution may be amended by a
vote ol`sixty percent (60%) ofthe Tribal Elcctorate voting at'an election called for that purpose
in accordance with procedures in this Constitution and further defined in By-Laws.

ARTICLE XVII _ SAVINGS AND S'EVERABILITY

§ XV'[I(a) - PRIOR ENACTMENTS. All prior Enactments, agreements and commitments
adopted or entered into by the 2006 Council or the 2013 Council on behalfofthe Tribe shall

.]7..

Case 1:19-ev-00917-RCL Document 1-6 Filed 04/01/19 Page 147 of 168

The Constitution uf the California Val|ey Miwok Tribe
{alsu known as the Sheep Ranch Rancheria Qi`-.'l~‘!e-\'Vnk Indians oanlii'ornia)

continue in full force and effect and continue to bind the "l"ribe, unless subsequently ntodii`red, to
the extent consistent with this Constitution

§ XVlI(b) - INVALIDATION OF SEC'I`IONS. lt`any section or element ofthis Constitution
be judged to be illegal by a competent authority, then that Section or element shall become null
and void without any ofthe other sections or elements ofthis Constitution becoming null and
void nor there be a need to revise this Constitution by An'rendrnent.

AR'I`ICLE'XVI[I -- ADOPTION OF CONSTITUTION

§ XVIII(a) - A.[)OPTION CLAUSE. This Constitution shall become the governing instrument
f`or the Tribe When adopted through a Secretarial election called and conducted pursuant to

Part 8l ot`Title 25 ofthe Code oi`Fecleral Regulations and approved by the Secretary ofthe
United States Depaitment ofthe lnterior or his designee (“Secretary”) pursuant to the lndian
Reorganization Act, 25 U.S.C. § 5123(d), and the regulations prescribed thereunder_, including
25 C.F.R. § 81.45.' Any subsequent amendment ofthis Constitution, including an amendment in
the manner ofa revocation ofthis Constitution and adoption ofa substitute governing document
for the Tribe, shall be conducted pursuant to applicable provisions ofthis Constitution and Tribal
law and shall not require a Secretarial election or the approval ofthe Secretary in order to be
effective

_;g-

Case 1:19-ev-00917-RCL Document 1-6 Filed 04/01/19 Page 148 of 168

EXHIBIT 16

 

MMMM%Q° 1/'° f“‘ 109

United States Department of the Interior

 

BUREAU OF INDIAN AFFAIRS
Pacific Regional Office
r.\' Rr;m.Y assistant _ 2800 Cottage Way
Tribal Govemment Service$ Sacramento, California 95825
SEP i"l 2017

Cert'rfied Mail No: 7015 3010 OOOO 3622 3328
Return Receipt Requested

Robert Uram,` Attorney at Law
for Yakima Dixie
Sheppard, Mullin, Richter and Hampton, LLP
4 Embarcadero Center, 17th F|oor
San Francisco, California 94133

Certified Mail No: 7015 3010 0000 3622 3304
Return Receipt Requested

Manue| Corra|es, Jr., Attorney at Law
for Sylvia Burley

17140 Bernardo Center Dri_ve, Suite 358

San Diego, California 92128

Certified Mail No: 7015 3010 OOOO 3622 3311
Return Receipt Requested

Robert Rosette, Attorney at Law

for Sylvia Burley
565 West Chand|er Boulevard, Suite 212
Chand|er, Arizona 85225

The purpose of this correspondence is to inform you that the Bureau of lndian Affairs, Pacific Region, is taking
action consistent with the Assistant Secretary - lndian Affairs' (AS-iA) decision of December 30, 2015 (2015
AS-|A Decision)l by determining whether the 2013 Constitution of the California Valley Miwok Tribe (2013
Constitution) was properly ratified by the tribal community of the California Valley Miwok Tribe (Tribe).

The Tribe has been embroiled in multiple long-standing disputes dating back to 1999, at the center of which
are two factions claiming to represent the tribal community: one consisting of Yakima Dixie and his
representatives (Dixie Group) and the other consisting of Silvia Burley and her representatives (Burley
Group). These disputes have been discussed at length in decisions by the Central California Agencyl this
Office, the interior Board of indian Appeals, the AS-lA, the District Court, and the United States Court of
Appeals. Consequent|y, due to these in depth decisions, l will only reference the essential facts necessary to
determine the validity of the election ratifying the 2013 Constitution.

The 2015 AS-|A Decision found that the Dixie Group had not demonstrated that the 2013 Constitution was
validly ratified, and authorized this Office to receive additional submissions from the Dixie Group for the
purpose of establishing the validity of the 2013 Constitution. |n the alternative, the Tribe was encouraged by
the AS-iA to petition for a Secretarial E|ection under 25 Code of Federal Regu|ations Part 81.

TAKE PRIDE ’m*
lN AMERICA '=¢-<

 

 

ease 349 en 999§¥ RG| Deellmentg § Filed QA¢QJ¢JQ Eagn '|'-'\n r\'F 189

Fu rther, the Assista nt Secretary concluded that the Tribe's membership is more than five people, and that
the 1998 General Council does not consist of valid representatives of the Tribe. The AS-lA found that for
purposes of reorganization the Tribe's membership is properly drawn from: (1) individuals listed on the 1915
Te rre|l Census and their descendants; (2) the descendants of Rancheria resident leff Davis (who was the only
person on the 1935 lRA voters list for the Rancheria); and (3) the heirs of Mabel Dixie (the sole indian
resident of the Rancheria eligible to vote on its termination in 1967) as identified by OHA in 1971 and their
descendants (Dixie Heirs) (al| three groups are collectively identified herein as the Eligib|e Groups). There is
no dispute that there may be as many as 250 individuals who fall within the Eligible Groups as defined above,
which is inclusive of the Burley Group and a portion of the Dixie Group.

The Burley Group challenged the 2015 AS~|A Decision in California Valley Miwok Tribe v. Zinke, Civ. No. 2:16-
01345 WBS CKD (E.D.Cal., May 31, 2017). The Court found the AS-|A was not arbitrary and capricious in this
decision, holding:

The federal government has a 'distinctive obligation oftrust' in its dealings with lndians. See, e.g.,
United States v. Jicarilla Apache Nation, 564 U.S. 162, 192 (2011)." Part of this obligation includes
ensuring that the United States is ”conducting government~to~government relations with 'valid
representatives of the [tribe] as a whole.' Seminole Nation of 0kla. v. Norton, 223 F. Supp. 2d 122,
140 (D.D.C. 2002); see Aguayo v. Jewell, 827 F.3d 1213, 1224 (9th Cir. 2016) ('The [Assistant]
Secretary properly exercises discretion not to approve a governing document when it does not
'reflect the involve ment of the whole tribal community.'); cf. Seminoie Nation v. United States,, 316
U.S. 286, 296-97 (1942).

On January 27, 2015, and March 9, 2016, my staff and l met with the Burley and Dixie Groups,'respectively,
to discuss each Group's position as it related to the 2015 AS-lA Decision. During the january 27, 2016,
meeting the Burley Group detailed their position that the 2013 Constitution is not valid as they were not
provided the opportunity to participate in its creation and/or election. The Burley Group reiterated this -
position in its February 22, 2016, letter submitted by Robert Rosette, Attorney for the Burley Group. In
addition, the Burley Group contended that the Dixie Group allowed individuals to participate who are not
members of the E|igible Groups.

As authorized by the 2015 AS-lA Decision and following their March 9, 2016, meeting with me and my staff,
the Dixie Group chose not to request a Secretarial Election, and on April 18, 2016, submitted a detailed
report (E|ection Report) outlining the modified Secretarial Election process they utilized to ratify the 2013
Constitution. My staff reviewed the D_ixie Grou p’s files of those individuals who were provided the
opportunity to vote on the 2013 Constitution. |n addition, this Office reviewed the family history of the
Burley Group. lt appears that a majority of those who participated in the 2013 constitutional election and all
of the Burley Group descend from Rancheria resident Jeff Davis. Fol|owing a review of the Election Report, it
appears the Dixie Group notified 183 individuals who qualify as members of the E|igible Groups, and 17
individuals who descend from the 1929 Census of Calaveras County. The 2013 Constitution extended
membership eligibility to the Eligib|e Groups and, in addition, the descendants of the 1929 Census of
Calaveras County.

However, the cornerstone of a successful organizational election is ensuring every known eligible individual is
afforded their inherent right to participate. Through their attorneys, the Burley Group maintained contact
with the Dixie Group as'evidenced by multiple filings in federal court and correspondence with the Bureau;
however, they were not included on the list of Adult, Enrolled Members, E|igib|e to Vote in Election of July 6,
2013, created by the Dixie Group. According to the Election Report the Dixie Group noticed the 200
individuals they deemed eligible to participate in the impending 2013 constitutional election by:

 

 

 

¢ Mailing an election notice and voting materials to each documented adult member of the Dixie
Group

o Posting notice of the election at U.S. Post Offices in West Point, California and San Andreas,

California

Mai|ing multiple election reminders to the known members of the Dixie Group

Announcing the election at each of the Dixie Group's monthly meetings

Making the voter list available at the Dixie Group's monthly meetings

Posting the eligible voter list at the Dixie Group's headquarters in Sheep Ranch

Organizing under the lndian Reorganization Act of June 18, 1934, 25 U.S.C. § 461 et. seq., requires a
majoritarian participation of those individuals eligible to participate, and an eligible individual should not be
denied the right to participate, The Bureau of lndian Affairs has the authority and responsibility to decline to
recognize the results of tribal actions when those results are tainted by violations of the lndian Civi| Rights
Act (lCRA). See United Keetoowah Band of Cherokee lndians v. Muskogee Area Director, 22 lBlA 75

(1992). Further, the lCRA provides that no lndian tribe, in exercising powers of self»government, ”shall deny
any person within its jurisdiction the equal protection of its laws or deprive any person of liberty or property
without due process of law.” 25 U.S.C. § 1302 (a) (8). ln this instance, due process includes proper notice of
the election to all known members of the Eligible Groups. My staff made a specific effort to consult with the
Dixie Group and their attorneys to determine what, if any, effort was made to notify the Burley Group. The
Dixie group was unable to provide any documentation showing the Burley group was provided notice of the
election.

Consequent|y, this Office cannot endorse or approve this tribal action adopting the 2013 Constitution of the
California Val|ey Miwok Tribe as the process in which lt was ratified violated the civil rights of the Burley
Group. | encourage the Tribe to consider turning its efforts to working together in coordination with the
Superintendent, Central California Agency, in petitioning for a Secretarial Election under 25 C.F.R. Part 81.

This decision may be appealed to the interior Board of lndian Appeals, 801 North Quincy Street, Ar|ington,
Virginia 22203, in accordance with regulations in 43 CFR § 4.310 4.349. Your Notice of Appeal to the Board
must be signed by you or your attorney and must be mailed within 30 days of the date you receive this
decision. lt should clearly identify the decision being appealed. |f possib|e, attach a copy of the

decision. You must send copies of your Notice of Appeal to (1) The Assistant Secretary-lndian Affairs, 4160
MlB, U.S. Department of the |nterior, 1849 C Street, N.W. Washington, D.C. 20240, (2) each interested party
known to you, and (3) this Office. Your Notice of Appeal sent to the Board must certify that you have sent
copies to these parties. |f you file a Notice of Appea|, the Board will notify you of further appeal
procedures. lf no appeal is timely Filed, this decision will become final for the Department of the |nterior at
the expiration of the appeal period. No extensions of time may be granted for filing a Notice oprpeal.

Since re|y,

@/222,,@2@

Regiona| Director

cc: Superintendent, Central California Agency
Director, Bureau of lndian Affairs
Assista nt Secretary - indian Affairs, Department of the lnterior

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 152 of 168

EXHIBIT 17

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 153 of 168

United States Department of the Interior

OFFICE OF HEARlNGS AND APPEALS
INTEKIOR BOARD OF lNDlA.N Al’PEALS
801 NORTH QU]NCY STREET
SUl'l`E 500
ARLLNGTON , VA 22203

 

SILVIA BURLEYJ CHAIRWOMAN, ) Pre~Docl<eting Notice and Order to
AND THE CALIFORNIA VALLEY ) Show Cause
MIWOK TRIBEj )
Appellants, )
)
v. ) Doci<et No. IBIA __
)
ACTING PACIFIC REGIONAL )
DIRECTOR, BUREAU OF INDIAN )
AFFA_IRSj )
Appellee. ) February 25, 2019

On February 11, 2019, the Board of Indian Appeals (Board) received a notice of
appeal from Silvia Burley, Chairwornan, and the California Valley Miwol< Tribe
(collectively, Appellants),1 through john M. Peebles, Esq., of Fredericl<s, Peebles &
Morgan, LLP. Appellants seek review of a December 21, 2018, decision (Decision) of the
Acting Pacific Regional Director (Regional Director), Bureau of Indian Affairs (BlA),
validating a petition requesting a Secretarial election permitting the eligible voters of the
California Valley Miwok Tribe to adopt or reject the proposed Constitution of the
California Valley Miwok Tribe.2

Procedural regulations governing administrative appeals to the'Bo-arcl are found in
43 Code of Federal Regulations (C.F.R.) Part 4. A copy of these regulations is enclosed
for non-Federal parties

 

1 The appeal Was filed on behalf of Silvia Burley, as Chairwoman, and on behalf of the
California Valley Miwol< Tribe, and the Board has captioned the case accordingly The
Board’s caption of this case shall not be construed as a determination on the merits

regarding the representation ost. Burley as Chairwoinan, or her authority to bring this
appeal on behalf of the California Valley Miwok Tribe,

2 Appellants assert that they Were notified by a third party of the Decision on February 6,
2019. Notice of AppealJ Feb. 8, 2019, at 2. For purposes of this pre-docketing noticeJ the
Board assumes that Appellants’ appeal is timely as an appeal from the Decision, if an appeal
would otherwise properly lie With the Board, The Board expresses no view at this time on
Whether or not Appellants have standing

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 154 of 168

Order for Appellants to Show Cause

As a threshold matter, the Board notes that there is a substantial question whether
the Board has jurisdiction over this appeal The Board’s jurisdiction is limited to the
authority vested in it by regulation or otherwise delegated to it by the Secretary of the
Interior. See 43 C.F.R. § 4.1(b)(1). Generally, the Board has jurisdiction to hear appeals
from administrative actions or decisions of BIA officials issued under regulations in
25 C.F.R. Chaptet 1. See 43 C.F.R. § 4.330(a). HoweverJ the Board is not authorized to
review appeals from decisions that are subject to appeal to a higher official in the Bureau of
lndian Appeals prior to that official’s review3 id. § 4.331(a), or “[W]here otherwise
provided by law or regulation,”’ id. § 4.331(c). A decision Which, by regulation, is final for
the Departrnent of the lnterior (Department) at the time of its renditionj is not subject to
further review by the Board. See 25 C.F.R. § 2.6(a); see also Two Shz`eldr 1). Great le'm
Regional Dz'recror, 64 IBIA 10, 11 (2016) (regional director’s decisions denying challenges
to Secretarial election were final for the Department and outside the Board’s jurisdiction).

In the present case, the Regional Director’s decision to validate the petition
requesting a Secretarial election Was subject to Federal regulations found at 25 C.F.R.
Part 81, which establish the procedures for authorizing and conducting Secretarial elections
Section 81.62 lays out the procedures for validating a petition for a Secretarial election, and
requires that the Approving Ofticial, here, the Regional Director, (1) determine Whether
the petition complies with the requirements of subpart P of Part 81, 25 C.F.R.
§ 81.62(b)(1)_, and (2) inform, in writing, the spokesperson for the petitioners and the
recognized tribal governing body whether the petition is valid and the basis for that
determination, id. § 81.62(b)(2). The Approving Ofiicial is also required to include with
the determination of the petition’s validity “a statement that the decision of the Authorizing
Ofiicial is a final agency action.” Id. § 81.62(b)(2). The term “final agency action” means
that the Authorizing Official’s approval or disapproval action is “tinal for the Departrnent.”
Id. § 81.4 (definition of ccléiinal agency action”), Accordingly, the Board has held that under
§ 81.45 (f), a similar provision of the regulations governing Secretarial elections, the Board
lacks jurisdiction over an appeal from a regional director’s decision denying an appellant’s
challenge to the results of a Secretarial election. See Two Sht`elrls, 64 lBlA at 11 (dismissing
appeal). ThereforeJ before proceeding further with this appeal, the Board Will order
Appellants to show cause why the appeal should not be dismissed for lack of jurisdiction

On or before March 21` 2019, Appellants are ordered to show cause (i.e., explain`i1
why this appeal should not be summarily dismissed by the Board for lack of jurisdiction
The Regional Director and other interested parties may file answers to Appellants’ response
to show Cause Within 15 days of receipt of the response, and Appellants may file a reply
within 5 days of any answer brief. Failure by Appellants to respond to or compleith this
order mav result in summary dismissal of the appeal without further notice.

2

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 155 of 168

Copies of all pleadings filed with the Board must be served on all interested parties
43 C.F.R. §§ 4.310(b), 4.333(:1). Parties who choose to serve and file by U.S. mail may
use regular first-class mail; they do not need to use certified mail unless they wish to do so
for their own record keeping purposes lfcounsel is appearing for an interested party,
counsel should enter an appearance, after which service should be made on counsel §
certificate or affidavit evidencing service shall be filed concurrently with the document
furnished to the Board.

The parties are advised that the Board Will not accept any f@g by facsimile
transmission §fax) unless the Board has first granted permission for the filing of that
particular document by fax. The Board may grant permission to file by fax in extraordinary
circumstances1 Because documents filed with the Board are filed as of the date of mailing,
extraordinary circumstances do not include the fact that a filing is due that day. A_ny
document filed by fa)r without permission will not be accepted.

The Board’s Internet website, containing a free, searchable database of its decisions,
is located at www.doi.gov/oha/organization/ibia. The Board’s decisions are also available
on the for-fee Websites of WestLaw and Lex_is-Nexis, although the Board’s website generally
is the most current.

Further Proceedings

In accordance with 43 C.F.R. § 4.336, this case will be assigned a docket number
20 days after the date of receipt noted above unless the Board has been properly notified
before that date that the Assistant Secretary ~ Indian Affairs has assumed jurisdiction over
the appeal If`the Assistant Secretary - lndian Affairs properly notifies the Board of an
assumption of jurisdiction under 25 C.F.R. § 2.20(c) and 43 C.F.R.~§ 4.332(|3), the parties
will be so informed, and the appeal will be transmitted to her.

Pending further orderJ the Regional Director need not prepare or transmit the

administrative record.

RobeitE\Hall
Administrative Judge

Enclosure: Copy of appeal regulations (for non-Federal parties)
Distribution: See attached list.

Case 1:19-CV-00917-RCL Document 1-6

Distribution:

]'ohn M. Peebles, Esq.
for Appellants, Silvia Burley, Chairwoman,
and the California Valley Miwol< Tribe
Fredericl<s, Peebles 8c Morgan, LLP
2020 L StreetJ Suite 250
Sacramento, CA 95811
BY CERTIPIED MAIL

Iames Rusk, Esq.

Sheppard, Mullin, Richter 8c Hampton, LLP
Four Embarcadero Center, 17th Floor

San Prancisco, CA 9411 1-4109

Central California Agency Superintendent
Bureau of Indian Affairs

650 Capitol Mall, Suite 8-500
Sacramento, CA 95814-4710

Pacific Regional Director
Bureau of Indian Affairs
2800 Cottage Way
Sacramento, CA 95 825

Pacific Southwest Regional Solicitor
Office of the Solicitor

U.S. Department of the lnterior
2800 Cottage Way, Room E-l712
Sacramento, CA 95 825

Associate Solicitor - Indian Affairs
Office of the Solicitor

MS 6513 - MIB

U.S. Department of the Interior
1849 C Street, NW

Washington, DC 20240

Assistant Secretary - Indian Affairs
U.S. Department Of` the lnterior
MS 3642 - N[IB

1849 C Street, NW

Washington, DC 20240

Filed 04/01/19 Page 156 Of 168

RECE|VED
FEB 28 2019

FP&M-Sacramento

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 157 of 168

 

Office of the Secretary, |nlerior Pt. 4
contrary to the act and this part, may
be seized wherever found and at any
time, by the proper field officer or by
any person duly authorized by the Sec-
retary having jurisdiction and dis-
posed of as the Secretary shall deter-
inine, by deposit in the proper national
depository or otherwise

Subpari C {Reserved]

Subpari D-Ru|es Applieob|e in lndian
Affairs Hearings and Appeals

Secsz oF SuBPART; DeFiNiTIoN.s
4.200 How to use this subpart
4.201 DcIlnit-lons.
4.202-4.308 [Reserved]

s . ~ -
d 3'17 Preservdtwn of collection` GENY\:RAL RUI.F;S .-\r‘T'[.ICAnLr-: 'I‘O Pi<ociilri)lxus

Every collection made under the au-
thority of the act and of this part shall
`oe preserved in the public museum des-

oN APT>HAT. BF:PoRFi THE IN'T'EmoR Bo.aRo oF
lNl)iAN Arri':.uls

4.31!) Documents.

ignated in the permit and shall be ac-

_ 4.311 Brie{s on appeal
cessible to the publie. No such collec-

4.312 Board decisions

tion shall be removed from such public 1513 Amicus ouriae; interventiun; joinder
museum without the written authority motions

of the Secretary of the Smjthg@m@,n In_ 4.314 Exhaustion oi` administrative rem-
stitution, and then only to' another Edies~ y

public mL.`SeL.mL Where it Shau be acces_ 4.31.~”1 Reconsider`atlon oi`a Board decision
sible to the public; and when any pub- 133 §§;:%;‘Ii_§:]$_'?o‘;(’l:$:'

llc museum, Wnich is a depository of 4_318 Scope cf review

any collection made under the provi-
Sions of the act and this part, shall
cease to exist, every such collection in
such public museum shall thereupon

A?rE.-iLS 'ro TH!~: B()Aan oF‘ INI)IAN APPE.-\i_.s I_N
PK»OBATE MA’i"rEns

4.320 Who may appeal a Judge"s decision or

revert to the national collections and m~der?
be placed ill the proper national tlepOSi~ 4,321 How do I appeal a judges decision or
flory ordex'?

4,322 What must an appeal contain?

4.323 Wlio receives service ol` the notice of
appeal?

4.324 How is the record on appeal prepared'l

4.325 How will the appeal be docketed?

4.326 What happens to the record after dis-

PART 4_DEPARTMENT HEARINGS
AND APPEALS PROCEDURES

subpun‘ A-Generol; Olflce of Hearings

and Appeqls position?
See. ArrEAl.s 'ro 'I‘HE BOARD oF INDIAN API>EALS
4.1 Scope of authority; applicable regula~ FRDM .»\DMINJS'l'RA'rr\/E Ao'r[u.\'S 01-‘ Oi<‘l=‘l-v

tions.
4.2 Membership of appeals lioards: decisions
functions ol' Chief Judgcs.
'1.3 Ropr'eseiitation before appeals boards
4.4 Pul)lie reoords; locations Of field offices
4.5 Power of the Secretary and Director.

Subpcirl B-Generoll Rules Re|utir\g 10
Procedures and Proci|ce

c:ALs oF THE BL‘P,EAL‘ oF INDIAN AFFAIRS:
An.u!.\'is'rR_-\'l‘ivn RF:\'!EW iz\‘ OTHER I.\'Di.-\.\'
MATTEn.s No'r REL.»\TING 'ro PRt)BATi-; Pac-

C)~Tl".ll)lNGS

i.sac sc`cpe.

4.331 Who may appeal

4332 Appeal to the Board; how taken: man-
datory time i’or filing; preparation assist-
anc:c; requirement for bond.

4.20 Purpose. 4.333 Service of notice of appeals

421 General provisions 4.334 Extensions of time.

422 Documents. 4.335 Preparation and transmittal of record
4.23 Transeript of hearings ‘~Jy efficial oi' the Bureau of Indian Af-
4,24 Basis of decision fairs.

4.25 Oral argument 4.336 Doeketing.

4.26 Subpoena power and witness provisions 4.33'7 ACL!OH by the Board-

generally

4.33§ Submission by

administrative law

4.27 Scandards ofeonduct. judge 01` proposed findings, conclusions
4.28 Intericcutory appeals and recommended decision

4.29 Rernands from courts 4.339 E:~:ceptions or comments regarding
4.30 Information required by forms recommended decision by administrative
4.31 Request for limiting disclosure of con- law judge

fidential information

49

4.340 Diepositiou of the record.

Pi. 4

Wi-irrE Ean'rs REsEavATIoN LAND Si-i'r'rr,s-
MENT Ac'r or 1985; AUTHoa!TY oi=‘ Aomms-
TRATIVE JUDGES; DETERMINATIONS or THE
HE`.IRS oF PF.R.soNs WHo DlED EN'rrm_.nn 'm
COMPENBATION

4.350 Authority and scope.

4.351 Commencement oi` the determination
process

4.352 Determination of administrative judge
and notice thereof.

4.353 Record.

4.354 Reoonsideration or rehearing

4.355 Omitted compensation

4.356 Appeals.

4.357 Guardians
incompetents.

for minors and

Subporl E-Specio| Rules App|icoble lo
Pub|ic Lcmd Hearings and Appecls

APPEALS PROCEDLVRES

Appaais Procedures; General

4.400
4.4[)1
4.402
4.403
4.404
4.405
4.406
4.407

Definitions.

Docu!nents.

Summary dis'missal.

Finality of decision; reconsideration
Consolidation.

Extensions of time.

Intcrvention: amicus curiae.
Motions.

APPEALS '1‘0 THE BDARD OF LAND APPEALS

4.410 Who magr appeal.

4.411 Appeal; how taken, mandatory time
limit.

4.412 Statement of reasons; statement of
standing; reply hi'iefs.

4.413 Service of notice of appeai.

4.414 Answers,

ACTloNs BY Boaao oF' LAND AFPEALS

4.415 Motion for a hearing on an appeal in-
volving questions cf fact.

4.416 Appeals of wildi`ire management deci-
sions.

HEARINGS PROOEDURES

Hearings Procedures; General

4.420
4.421

Applicability of general rules.

Definitions.

4.422 Documents.

4.423 Su'bpoena power and witness provi-
sions.

HEAnINcs on APPEALs INvoI..viNG QUESTIONS
oF FAGT

4.430 Preheariog conferences

4.481 Fixing of place and date for hearing;
notice

4.432 Postponements.

4.433 Authority of the administrative law

j udge.
4.434 Contith of hearing.

50

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 158 of 168

43 CFR Subii'tle A (10-1-15 Edilion)

4.435 Evidence,

4.436 Reporter‘s fees.

4.437 Copies of transcript

44438 Action by administrative law judge.

CoNTEs'r AND Pao'rns'r PaocEEDlNcs

4.450 Private contests and protests.

4.450-1 By whom private contest may he ini-
A.: -. l--\A
\JAM ll\)l\'

4.450-2 Protests.

4.450-3 Initiation of contestll

4.450-4 Complaints.

4.450-5 Service.

4.450-6 Answer to complaint

4.450-7 Action by manager.

4.450~8 Amendment of answer.

4.451 Government contests

4.451~1 How initiated

4.451-2 Proceedings
tests.

4.452 Proceedings before the administrative
law judge.

4.452-1 Preho:\.ring conferences

4.452-$ Notice of hearing.

4.452-3 Postponements.

4_452~4 Authority of administrative
iudge.

4.452-5 Conduct of hearing.

4.452-6 Eviclence.

4.452~-7 Reporter's fees.

4.45.'!-8 Finding'e and conclusions; decision
by administrative law judge.

4.452-9 Appeal to Board.

GRAZI.NG PROOEDURES (INSIDE AND OU’I‘SIDE
G-RAZI.'NG DISTRICTS]

4.4'70 How to appeal a final BLM grazing de-
cision to an administrative law judge.
4.4'71 How to petition for a stay oi` a final
BLM grazing decision.

4.472 Action on an appeal and petition for a
stay.

4.473 Tirne and place of hearing; notice; in-
tervenors.

4.474 Authority of administrative law judge.

4.4'75 Service.

4.476 Conduct of hearing; reporters fees;
transcript

4.477 Findings and conclusions; decision by
administrative law judge.

4.4'|'8 Appeals to the Board of Lar.id Appeals;
judicial review.

4.479 Effect-ivencss of decision during ap-
peal.

4.480 Conditions of decision action.

in GOV€!.‘!]H]EIH' C(Jll-

law

Subpuri F_lmplemenioiion or the Equc:l
Access 'lo Jusilce Acl In Agency Pro_
ceedings

GENERAL PROVISIONS

4.6(]1 What is the purpose of this subpart?

4.602 What definitions apply to this eub-
part?

4.603 What proceedings are covered by this
subpart',’

Oiiice of the Secretary, inferior

Subpclri D-Ru|es App|icoble in ln-
dian Affairs Hearings and Ap-
peols

AUTHORITY: 5 U.S.C. 301; 25 U.S.C. 2, 9, 372-
74, 410; Pub. L_ 99-264¢ 100 Stat. Bl, as amend-
ecl.

Caoss REFERENGE: For regulations per-
taining to the processing cf Indian probate
matters within the Bureau of Indian Affairs.
see 25 CFR part 15. For regulations per-
taining to thc probate of Indian trust estates
within the Probate Hearings Divlsion. 0ffico
of Hearings and Appeals. see 43 CFR part 30.
For regulations pertaining to the authority,
jurisdiction and membership of the Board of
Indian Appeals, Ot`fioe of Hearings and Ap-
peals, see subpart A of this part. For regula-
tions generally applicable to proceedings be-
fore the Hearings Divisions and Appeal
Boards of the Office of Hearings and Appeals.
see subpart B of this part.

SCOPE OF SUB`PART; DEFINITIONS

SoUncE: 66 FR 67656, Deo. 31, 2001. unless
otherwise ncted.

§4.200 How to use this subpart

(a) The following table is a guide to
the relevant contents of this subpart
by subject matter.

 

 

 

For provisions relaling lo . . , Consuii. . .
(1) Appea|s to the Board of indian Ap- §§4.310through
pea|s ganere||y, 4,318.
(2) Appeals lo the Board of lndian Ap- §§4.201 and 4.320
peals from decisions cf ihs Probale lhrough 4.326.
Hearings Division ir\ lndian probale

mB"EFS.

(3) Appeals to the Boaro' oi indian Ap-
peals from aclicns or decisions oi
BlA.

(4) Review by the Board of indian Ap-
peais of olher mailers referred lo ii
by ine Secretary, Ass|s|eni Sac~
relsry-|nd|an Arialrs. cr DIrec:or-Of-
rice of Hearings and Appeals.

(5) Delerrn|nations under ihe White
Earih Reservation Land Sen|sment
Acl of 1985.

|
§§4.201 and 4.330
through 4.340.

§§ 4.201 and 4.330
ihrough 4.340.

§§ 4,350 through
4.357.

(b) Except as limited by the provi-
sions of this part, the regulations in
subparts A and B of this part apply to
these proceedings

[’73 FR 67287, Nov. 13. Z(JOB]

§4.201 Definitions.

Administmti'ue low judge (ALJ) means
an administrative law judge with OHA
appointed under the Administrative
Procedure Act, 5 U,S.C. 3105.

63

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 159 of 168

§ 4.20`\

Agency means.'

(1) The Bureau of Indian Affairs (BIA)
agency office, or any other designated
office in BIA, having jurisdiction over
trust or restricted land and trust per-
sonalty; and

(2) Any office of a tribe that has en-
tered into a contract or compact to ful-
fill the probate function under 25
U.S.C. 450£ or 4580c.

BIA means the Bureau of Indian Af-
fairs within the Departrnent of the ln-
terior.

Board means the interior Board of In-
dian Appea]s within OHA.

Day means a calendar day.

Decedent means a person who is de-
ceased

Decisimz or
order) means:

(l`) A Written document issued by a
judge making determinations as to
heirs. wills, devisees, and the claims of
creditors, and ordering distribution of
trust or restricted land or trust person-
a]ty;

(2) The decision issued by an attor-
ney decision maker in a summary pro-
bate proceeding; or

(3) A decision issued by a judge find-
ing that the evidence is insufficient to
determine that a person is deceased by
reason of unexplained absence.

Devise means a gift of property by
Will. Also, to give property by will.

Deuisee means a person or entity that
receives property under a will.

Estate means the trust or restricted
land and trust personalty owned by the
decedent at the time of death.

Forma,i probate proceeding means a,
proceeding conducted by a judge. in
which evidence is obtained through the
testimony of witnesses and the receipt
ol` relevant documents

Heir means any individual or entity
eligible to receive property from a de-
cedent in an intestate proceeding

Indim‘duaf Indian Money (IIN!) account
means an interest-bearing account for
trust funds held by the Secretary that
belong to a person who has an interest
in trust assets These accounts are
under the control and management of
the Secretary

lndian probate judge (IPJ) means an
attorney with OHA, other than an A_LJ,
to whom the Secretary has delegated

order (or decision and

§§ 4.202-4.308

the authority to hear and decide lndian
probate cases.

Interested party means any oi` the fol-
lowing:

(l) Any potential or actual heir;

(2) A.ny devisee under a will;

(3) Any person or entity asserting a
claim against a decedent’s estate;

(4) Any tribe having a statutory op-
tion to purchase the trust or restricted
property interest of a decedent; cr

(5) Any co-owner exercising a pur-
chase optionl

]ntestate means that the decedent
died without a valid will as determined
in the probate proceeding. .

Judge, except as used in the term
"adininistrative judgc.” means an ALJ
or IPJ.

LTRO means the Land Titles and
Records Office within BIA.

Probate means the legal process by
which applicable tribal` Federal, or
State law that affects the distribution
of a decedent’s estate is applied in
order to:

(1) Determine the heirs;

(2) Determine the validity of wills
and determine devisees;

(3) Determine Whether claims against
the estate Will be paid from trust per-
sonalty: and

(4) Order the transfer of any trust or
restricted land or trust personalty to
the heirs, devisees, or other persons or
entities entitled by law to receive
them.

Restrz'cted property means real prop-
erty, the .title to which is held by an
Indian but which cannot be alienated
or encumbered without the Secretary’s
consent For the purposes oi` probate
proceedings restricted property is
treated as ii it were trust property. Ex-
oept as the law may provide otherwise,
the term “restricted property" as used
in this part does not include the re-
stricted lands of the Five Civilized
Tribes of Oklahoma or the Osage Na-
tion.

Secretary means the Secretary of the
Interior or an authorized representa-
tive.

Trust personalty means all tangible
personal property, funds, and securities
of any kind that are held in trust in an
IIM account or otherwise supervised by
the Secretary

64

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 160 of 168

43 CFR Subiif|e A (10-`|-15 Edh‘ion)

Trust property means real or personal
property. or an interest therein, the
title to which is held in trust by the
United States for the benefit of an indi-
vidual Indian or tribe.

Will means a written testamentary
document that was executed by the de-
cedent and attested to by two disin-
terested adult witnessesl and that
states who will receive the decedent’s
trust or restricted property.

r73 FR 57257. Nov. 13, 2005]
§§ 4.202-4.308 [Reserved]

GENERAL Runns APPLICABLE 'ro PRo-
cEEDlNGs oN APPE.AL BEFORE THE IN-
TERIOR BOAR.D oF' INDIAN APPEALS

SOL‘RCE: 70 FR 11825. Mar. 9. 2005, unless
otherwise noted.

§4.310 Documents.

(a) Filing. The effective date for filing
a notice of appeal or other document
With the Board during the course of an
appeal is:

(1) For most documents, the date of
mailing or the date of personal deliv-
ery; or

(2) For a motion for the Board to as-
sume jurisdiction over an appeal under
25 CFR 2.20(8), the date that the Board
receives the motion.

(b) Serving notices of appeal ami plead-
ings. Any party filing a notice of appeal
or pleading before the Board must
serve copies on all interested parties in
the proceeding. Service must be accom-
plished by personal delivery or mail-
ing.

(1) Where a party is represented in an
appeal by an attorney or other rep-
resentative authorized under 43 CFR
1.3, service of any document on the at-
torney or representative is service on
the party.

(2) Where a party is represented by
more than one attorney, service on any
one attorney is sufficient

(3) The certificate of service on an at-
torney or representative must include
the name of the party whom the attor-
ney or representative represents and
indicate that service was made on the
attorney or representative

(c) Compumtion of time for filing and
service. Except as otherwise provided by
law. in computing any period of time

Office of the Secretary, |nterior

prescribed for filing and serving a doc-
ument:

(i) The day upon which the decision
or document to be appealed or an-
swered was served or the day of any
other event after which a designated
period oi` time begins to run is not to
be included;

(2) The last day of the period is to be
included. unless it is a nonbusiness day
(e.g., Saturday` Sunday, or Federal hol-
iday). in which event the period runs
until the end of the next business day;
and

(3) When the time prescribed or al-
lowed is '7 days or less, intermediate
Saturda.ys, Sundays, Federal holidays,
and other nonbusiness days are ex-
cluded from the computation

(d) E:rtensions of time. (1) The Board
may extend the time for filing or serv-
ing any document except a notice of
appeal.

(2) A request to the Board for an ex-
tension of time must be filed within
the time originally allowed for filing.

(3) For good cause the Board may
grant an extension Of time on its own
initiative

(_c) Retenticn of cioc:u.meni'sl All docu-
ments received in evidence at a hearing
or submitted for the record in any pro-
ceeding before the Board will be re-
tained With the official record of the
proceeding The Board, in its discre-
tion, may permit the withdrawal of
original documents while a case is
pending or after a decision becomes
final upon conditions as required by
the Board.

§ 4.311 Briefs on appeal_

(a) The appellant may file an opening
brief within 30 days after receiving the
notice of docketing The appellant
must serve copies of the opening brief
upon all interested parties or counsel
and file a certificate with the Board
showing service upon the named par-
ties. Opposing parties or counsel will
have 30 days from receiving the appel-
lant’s brief to file answer briefs, copies
of which must be served upon the ap-
pellant or counsel and all other inter-
ested parties. A certificate showing
service oi` the answer brief upon all par-
ties or counsel must be attached to the
answer filed with the Board_

65

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 161 of 168

§4.3'|3

(b) The appellant may reply to an an-
swering brief within 15 days from its
receipt. A certificate showing service
of the reply brief upon all parties or
counsel must be attached to the reply
filed with the Board. Except by special
permission oi` the Board\ no other
briefs will be allowed on appeal. '

(c) BIA is considered an interested
party in any proceeding before the
Board. The Board may request that
BIA submit a brief in any case before
the 'Floardv

(d) An original only of each docu-
ment should be filed with the Board.
Documents should not be bound along
the side.

(c) The Board may also specify a date
on or before which a brief is due. Un-
less expedited briefing has been grant-
ed, such date may not be less than the
appropriate.period of time established
in this section.

§ 4.312 Board decisions.

Decisions of the Board will be made
in writing and will set forth findings of
fact and conclusions of law. The deci-
sion may adopt, modify. reverse, or set
aside any proposed finding, conclusion.
or order of an administrative law
judge, Indian probate judge, or BIA of-
ficial. Distribution of decisions must
be made by the Board to all parties
concerned Unless otherwise stated in
the decision. rulings by the Board are
final for thc Department and must be
given immediate effect.

§4.313 Amicus curiae;

intervention;
joinder motions.

(a) Any interested person or Indian
tribe desiring to intervene to join
other parties, to appear as amicus cu-
riae, or to obtain an order in an appeal
before the Board must apply in writing
to the Board stating the grounds for
the action soughtll The Board may
grant the permission or relief re-
quested for specified purposes and sub-
ject to limitations it established This
section will be liberally construed

(b) Motions to intervene, to appear as
amicus curiae, to join additional par-
ties. or to obtain an order in an appeal
pending before the Board must be
served in the same manner as appeal
briefs

§4.314

§4.314 Exhaustion of administrative
remedies.

(a) No decision of an administrative
law judge, Indian probate judge, or BIA
official that at the time of its rendition
is subject to appeal to the Board, will
be considered final so as to constitute
agency action subject to judicial re-
view under 5 U.S.C. 704, unless it has
been made effective pending a. decision
on appeal by order of the Board.

(b) No further appeal will lie Within
the Depa.rtment from a decision of the
Board.

(c) The filing of a petition for recon-
sideration is not required to exhaust
administrative remedies

§4.31_5_ Reconsideration of a Board de-
cision.

(a) Reconsideratlon of a decision of
the Board Will be granted only in ex-
traordinary circumstances Any party
to the decision may petition for recon-
sideration The petition must be filed
with the Board within 30 days from the
date of the decision and must contain a
detailed statement of the reasons why
reconsideration should be granted

(b) A party may file only one petition
for reconsideration

(c) The filing of a petition Will not
stay the effect of any decision or order
and will not affect the finality of any
decision or order for purposes of judi-
cial review, unless so ordered by the
Board.

§4.316 Remands from courts.

Whenever any matter is remanded
from any Federal- court to the Board
for further proceedings the Board Will
remand the matter to an administra.~
tive law judge. an lndian probate judge,
or BlA. In the alternative, to the ex~
tent the court’s directive and time lim-
itations permit, the parties will be al-
lowed an opportunity to submit to the
Board a report recommending proce-
dures for it to follow to comply with
the court’s order. The Board will enter
special orders governing matters on re-
mand. .

§4.317 Standards of conductl

(a) inquiries about cases All inquiries
about any matter pending before the
Board must be made to the Chief Ad-
ministrative Judge of the Board or the

66

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 162 of 168

43 CFR Sublille A ('lD-'|-l§ Ed|llon)

administrative judge assigned the mat~
ter.

(b) Disqualifz‘cation. An administra-
tive judge may withdraw from a ease in
accordance with standards found in the
recognized canons of judicial ethics if
the judge deems this action appro-
priate. Ii'. before a decision of the
Board, a party files an affidavit of per-
sonal bias or disqualification with sub-
stantiating iacts, and the administra-
tive judge concerned does not with-
draw, the OHA Dircctor will determine
the matter of disqualification

§4.318 Scope of review.

An appeal will be limited to those
issues that were before the administra-
tive law judge or lndian probate judge
upon the petition for rehearing. re-
opening, or regarding tribal purchase
of interests, or before the BIA official
on review. However. except as specifi-
cally limited in this part cr in title 25
of the Code of Federal Regulations, the
Board will not be limited in its scope of
review and may exercise the inherent
authority of the Secretary to correct a
manifest injustice or error where ap~
propriate.

APPEALS 'ro THE BOARD oF INDIAN
APPEALS IN PROBATE MATTERS

Souaoaz 70 FR 11826, Mar. 9. 2005, unless
otherwise noted.

§4.320 Wbo may appeal a judge’s deci-
sion or order?

Any interested party has a right to
appeal to the Board if he or she is ad-
versely affected by a decision or order
of a judge under part 30 of this subtitle;

(a) On a petition for rehearing;

(b) On a petition for reopening;

(c) Regarding purchase of interests in
a deceased Indian’s estate; or

(d) Regarding modification of the in-
ventory of an estate

[76 FR 75(]5. Feb. l{), ZUll]

§4.321 How do I appeal a judge’s deci-
sion or order?

(a) A person wishing to appeal a deci-
sion or order within the scope of §4.320
must file a written notice of appeal
within 30 days after we have mailed the
judge’s decision or order and accurate

Office of ihe Secretary, Inierior

appeal instructions We will dismiss
any appeal not filed by this deadline

(b) The notice of appeal must be
signed by the appellant, the appellant’s
attorney, or other qualified representa-
tive as provided in §].3 of this subtitle,
and must be filed with the Board of In-
dian Appeals. Ofi`ice of Hearings and
Appealst U.S. Department of the lnte-
rior, 801 North Quincy Street, Arling-
ton, Virginia 22203,

{73 FR 67288, N<J\I'A 13, 2008]

§4.322 What must an appeal contain?

(a) Each appeal must contain a writ-
ten statement of the errors of fact and
law upon Whioli the appeal is based.
This statement may be included in ei-
ther the notice of appeal filed under
§4.321(a) or an opening brief filed under
§4_311(a).

(b) The notice of appeal must include
the names and addresses of the parties
served

[73 FR 67238, Nov. 13, ZOGB]

§4.323 Who receives service of the no-
tice of appeal?

(a) The appellant must deliver or

mail the original notice of appeal to
the Board.
` (b) A copy of the notice of appeal
must be served on the judge whose de-
cision is being appealedl as well as on
every other interested party.

(o) The notice oi` appeal filed with the
Board must include a certification that
service was made as required by this
section.

['73 FR, 67288. l\‘ov. 13, 2008]

§4.324 How is the record on appeal
prepared?

(a) On receiving a copy of the notice
of appeal, the judge Wliose decision is
being appealed must notify;

(l) The agency concerned; and

(2) The LTRO where the original
record was filed under §30.233 of this
subtitle

(b) Ii` a transcript of the hearing was
not prepared, the judge must have a
transcript prepared and forwarded to
the LTRO within 30 days after recciV~
ing a copy of the notice of appeal. The
LTRO must include the original tran~
script in the record.

67

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 163 of 168

§4.325

(c) Within 30 days of the receipt of
the transcriptl the LTRO must do the
following:

(1) Prepare a table of contents for the
record;

(2) Makc two complete copies of the
original record, including the tran-
script and table of contents;

(3) Oertify that the record is com-
pletc;

(4) Forwarcl the certified original
record. together With thc table oi` con-
tents, to the Board by certified mail or
other service with delivery confirma-
tion; and

(5) Send one copy of the complete
record to the agency

(d) Whilc thc appeal is pencling, thc
copies 0£ the record will be available
for inspection at the L’I'RO and the
agency.

(e) Any party may file an objection
to thc record. The party must file his
or her objection with the Board within
15 days after receiving the notice of
docketing under §4.325.

(f) For any of the following appeals,
the judge must prepare an administra-
tive record for the decision and a table
of contents for thc record and must for-
ward them to the Board;

(1) An interlocutory appeal
§4.28;

(2) An appeal from a decision under
§§30.126 or 30.127 regarding modifica-
tion of an inventory of an csta.te; or

(3) An appeal from a decision under
§30.124 determining that a person for
whom a. probate proceeding is sought
to be opened is not deceased

['?6 FR 7505, Feb. 10. 2011]

under

§4.325 How will the appeal be dock-
eted? `

The Board Will docket the appeal on
receiving the probate record from the
LTRO or the administrative record
from the judge, and will provide a no-
tice of the docketing and the table cf
contents for the record to all inter-
ested parties as shown by the record on
appear The docketing notice will
specify the deadline for filing briefs
and will cite the procedural regulations
governing the appeal.

[73 FR 67283, Nov. 13. 2008]

§ 4.326

§4.326 What happens to the record
after disposition?

(a) After the Board makes a decision
other than a remand. it must forward
to the designated LTRO:

(1) The record filed with the Board
under §4.324(d) or (f); and

(2) All documents added during the
appeal proceedings including any tran-
scripts and the Board‘s decision.

(b) The LTRO must conform the du-
plicate record retained under §4.324(1))
to the original sent under paragraph
(a) of this section and forward the du-
plicate record to the agency concerned

[73 FR 67288. Nov. 13, 2008]

APPEALS 'ro THE BoAR.p oF IND!AN AP-
PEALs FROM ADMINISTRATIVE Ac'rioss
or OFFIGIALS, or THE BUREAU or IN-
DIAN AFFAIRS: ADMlNIsTRA'rIvE RE-
vIEW IN OTHER INDIAN MA'rrEas No'r
RELATING 'ro PROBA'rE PROGEEDINGS

SUURCE: 54 FR 6487, Feb. ]0, 1989, unless
otherwise noted.

§ 4.330 Scope.

(a) The definitions set forth in 25
CFR 2.2 apply also to these special
rules. These regulations apply to the
practice and procedure for: (1) Appeals
to the Board oi` Indian Appeals from ad-
ministrative actions or decisions of of-
ficials cf the Bureau of Indian Affairs
issued under regulations in 25 CFR-
chapter l, and (2) administrative re-
view by the Board of lndian Appeals of
other matters pertaining to Indians
which are referred to it for exercise of
review authority ol` the Secretary or
the Assistant Secretary-indian Af-
fairs.

(b) Except as otherwise permitted by
the Secretary or the Assistant Sec-
retary-Indian Affairs by special dele-
gation or request, the Board shall not
adjudicate:

(i) Tribal enrollment disputes;

(2) Matters decided by the Bureau of
Indian Affairs through exercise of its
discretionary authority; or

(3) Appeals from decisions pertaining
to final recommendations or actions by
officials of the Minerals Management
Service. unless the decision is based on
an interpretation of Federal Indian law
(decisions not so based which arise
from determinations cf the Minerals

68

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 164 of 168

43 CFR Subiille A (10-1-15 Ediiion)

Management Service, are appealable to
the Interior Board of Land Appeals in
accordance with 43 CFR 4.410).

§4.331 Who may appeal.

Any interested party affected by a
final administrative action or decision
of an official of the Bureau of indian
Affairs issued under regulations in title
26 of the Code of Federal Regulation_s
may appeal to the Board of Indian Ap-
peals‘ exoept-

(a) Tc the extent that decisions
Which arc subject to appeal to a higher
official within the Bureau of Indian Af-
fairs must first be appealed to that of-
ficial;

(b) Where the decision has been ap-
proved in writing by the Secretary or
Assistant Secretary-Indian Affairs
prior to promulgation; or

(c) Where otherwise provided by law
or regulation

§4.332 Appeal to the Board; how
taken; mandatory time for filing;
preparation assistance; require-
ment for bond.

(a) A notice of appeal shall be in
writing, signed by the appellant or by
his attorney of record or other quali-
fied representative as provided by 43
CFR 1.3, and filed With the Board of In-
dian Appeals, Office of Hearings and
Appeals, U.S. Department of the Inte~
rior, 801 North Quincy Street. Arllng-
ton, Virginia 22203, within 30 days after
receipt by the appellant of the decision
from which the appeal is taken. A copy
of the notice of appeal shall simulta-
neously be filed With the Assistant Sec-
retary-Indian Affairs. As required by
§4.333 of this part, the notice of appeal
sent to the Board shall certin that a
copy has been sent to the Assistant
Secretary_lndian Affairs. A notice of
appeal not timely filed shall be dis-
missed for lack of jurisdiction A no-
tice of appeal shall include:

(1) A full identification of the case;

(2) A statement of the reasons for the
appeal and of the relief sought: and

(3) The names and addresses of all acl-
ditional interested parties, Indian
tribes, tribal corporations, or groups
having rights or privileges Which may
be affected by a change in the decision,

Olfice of The $ecreiory, |nlerior

whether or not they participated as in-
terested parties in the earlier pro-
ceedings.

(b) In accordance With 25 CFR 2.20(0)
a notice of appeal shall not be effective
for 20 days from receipt by the Board.
during Which time the Assistant Sec-
retary_lndian Affairs may decide to
review the appeal. lf the Assistant Sec-
retary_lndian Affairs properly notifies
the Board that he has decided to review
the appeal. any documents concerning
the case filed with the Board shall be
transmitted to the Assistant Sec-
retary-Indian Affairs.

(c) When the appellant is an Indian or
Indian tribe not represented by coun-
sel, the official who issued the decision
appealed shall, upon request of the ap-
pellant, render such assistance as is ap-
propriate in the preparation of the ap-
peal.

(d) At any time during the pendency
of an appeal. an appropriate bond may
bc required to protect the interest of
any Indian, Indian tribe, or other par-
ties involved

[54 FR 6487, Feb. 10, 1989, as amended at 67
FR 4368, Jan. 30, 2002]

§4.333 Service of notice of appeal.

(a) On or before the date of filing of
the notice of appeal the appellant shall
serve a copy of the notice upon each
known interested party, upon the offi-
cial of the Bureau of Indian Affairs
from whose decision the appeal is
taken, and upon the Assistant Sec-
retary-Indian Affairs. The notice of
appeal filed With the Board shall cer-
tify that service was made as required
by this section and shall show the
names and addresses of all parties
served lf the appellant is an Indian or
an lndian tribe not represented by
counsel, the appellant may request the
official of the Bureau whose decision is
appealed to assist in service of copies
of the notice of appeal and any sup-
porting documents

(b) The notice cf appeal will be con-
sidered to have been served upon the
date of personal service or mailing.

§4.334 Extensions of time.

Requests for extensions of time to
file documents may be granted upon a
showing of good cause, except for the
time fixed for filing a notice of appeal

59

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 165 of 168

§ 4.336

Which, as specified in §4.332 of this
part, may not be extended

§4.335 Preparation and transmittal of
record by official of the Bureau of
Indian Affairs.

(a) Within 20 days after receipt of a
notice of appeal. or upon notice from
the Board, the official cf the Bureau of
lndian Affairs Whose decision is ap-
pealed shall assemble and transmit the
record to the Board. The record on ap-
peal shall include, without limitationl
copies of transcripts of testimony
taken; all original documents peti~
tions, or applications by which the pro»
needing was initiated‘, all supplemental
documents which set forth claims of in-
terested parties; and all documents
upon which all previous decisions were
based.

(b) The administrative record shall
include a Table of Contents noting. at
a minimum, inclusion of the following:

(1) The decision appealed from;

(2) The notice of appeal or
thereof; and

(3) Certification that the record con-
tains all information and documents
utilized by the deciding official in ren-
dering the decision appealed

(c) If the deciding official receives
notification that the Assistant Sec-
retary-Indian Affairs has decided to
review the appeal before the adminis-
trative record is transmitted to the
Board, the administrative record shall
be forwarded to the Assistant Sec-
retary-lndian Affairs rather than to
the Board.

§4.336 Docketing.

An appeal shall be assigned a docket
number by the Board 20 days after re-
ceipt of the notice of appeal unless the
Board has been properly notified that
the Assistant Secretary_lndian Affairs
has assumed jurisdiction over the ap-
peal. A notice of docketing shall be
sent to all interested parties as shown
by the record on appeal upon receipt of
the administrative record. Any objec-
tion to the record as constituted shall
be filed with the Board within 15 days
of receipt of the notice of docketing.
The docketing notice shall specify the
time within which briefs shall be filed,
cite the procedural regulations gov-
erning the appeal and include a copy of

CODS’

§ 4.337

the Table of Contents furnished by the
deciding official.

§4.337 Action by the Board.

(a) The Board may make a final deci-
sion, or where the record indicates a
need for further inquiry to resolve a
genuine issue of material fact. the
Board may require a hearingv All hear-
ings shall be conducted by an adminis-
trative law judge of the Ofi`ice of Hear-
ings and Appeals. The Board may, in
its discretion, grant oral argument be-
fore the Board.

(b) Where the Board finds that one or
more issues involved in an appeal or a
matter referred to it were decided by
the Bureau of Indian Affairs based
upon the exercise of discretionary au~
thority committed to the Bureau, and
the Board has not otherwise been per-
mitted to adjudicate the issue(s) pursu-
ant to §4.330(b) of this part, the Board
shall dismiss the appeal as to the
issue(s) or refer the issue(s) to the As-
sistant Secretary-Indian Affairs for
further consideration

§4.338 Submission by administrative
law judge of ‘i)roposed Endin s, con-
clusions an recommende deci-
slon.

(a) When an evidentiary hearing pur-
suant to §4.33'!(a) of this part is con-
cluded, the administrative law judge
shall recommend findings of fact and
conclusions of law, stating the reasons
for such recommendations A copy of
the recommended decision shall be sent
to each party to the proceeding the
Bureau official involvcd, and the
Board. Sirnultaneously. the entire
record of the proceedings, including the
transcript of the hearing before the ad-
ministrative law judge, shall be ior-
warded to the Board.

(b) The administrative law judge
shall advise the parties at the conclu-
sion of the recommended decision of
their right to file exceptions or other
comments regarding the recommended
decision with the Board in accordance
with §4.339 of this part.

§4.339 Exceptions or comments re-
garding recommended decision by
administrative law judge.

Within 30 days after receipt of the
recommended decision of the adminis-

70

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 166 of 168

43 CFR Subiil|e A ('|0-1-15 Edilion)

trative law judge, any party may file
exceptions to or other comments on
the decision with the Board.

§4.340 Disposition of the record.

Subsequent to a decision by the
Board, the record filed with the Board
and all documents added during the ap-
peal proceedings including the Board‘s
decision, shall be forwarded to the offi-
cial of the Bureau of Indian Affairs
whose decision was appealed for proper
disposition in accordance with rules
and regulations concerning treatment
of Federal records

WHITE EAa'ri-x REsERvA'rloN LAND Sn'r-
TLEMENT ACT OF 1985; AUTHOR!TY 0F
ADMileTaA'rlvE JunoEs; DETEaMINA-
'rIoNs or THE HEIRs or PnasoNs Wi-io
DIED EN'rrrLED 'ro GoMPENsA'rroN

SOURCE: 56 FR 61383, Dec. 3, 1991, unless
otherwise noted

§4.350 Authority and scope.

(a) The rules and procedures set forth
in §§4.350 through 4.35'7 apply only to
the determination through intestate
succession of the heirs of persons who
died entitled to receive compensation
under the White Earth Reservation
Land Settlement Act of 1985, Pubiic
Law 99-264 (100 Stat. 61), amended by
Public Law 100-153 (101 Stat. 886} and
Public Law 100~212 (101 Stat. 1433).

(b) Whenever requested to do so by
the Project Director, an administrative
judge shall determine such heirs by ap-
plying inheritance laws in accordance
with the White Earth Reservation Set-
tlement Act of 1985 as amended, nct-
withstanding the decedent may have
died testatc.

(c) As used herein. the following
terms shall have the following mean-
ings:

(1) The term Act means the White
Earth Reserva.tion La.nd Settlement
Act oi` 1985 as amended

(2) The term Board means the Board
of Indian Appeals in the Office of Hear-
ings and Appeals. Office of the Sec-
retary.

(3) The term Project Directa'r means
the Superintendent oi` the Minnesota
Agency. Bureau of Indian Affairs, or
other Bureau of Indian Affairs official

O¢tice of the Secretary, Interlor

with delegated authority from the Min-
neapolis Area Director to serve as the
federal officer in charge of the White
Earth Reservation Land Scttlcment
Project.

(4) The term party (pm'ties) in interest
means the Project Director and any
presumptive or actual heirs of the de-
cedent, or of any issue oi` any subse-
quently deceased presumptive or ac-
tual heir of the decedent.

(5) The term compensation means a
monetary surn, as deter ined by the
Projcct Dircctor, pursuant t sect'cn
B(c) of the Act.

(6) The term administrative judge
means an administrative judge or an
administrative law judge, attorney-ad~
visor, or other appropriate official of
the Office of Hearings and Appeals to
whom the Director of the Office of
Hearings and Appeals has redelegated
his authority, as designee of the Sec-
reta.ry. for making heirship determina-
tions as provided for in these regula-
tions.

('7) The term appellant means a party
aggrieved by a final order or final order
upon reconsideration issued by an ad-
ministrative judge who files an appeal
with the Board.

[56 FR 51383, Dec, 3, 1991; 56 FR 65782. Dec. 18,
1991, as amended at 64 FR 13363, Mal‘. 18, 1999]

§4.351 Commencement. of the deter-
mination process

(a) Unless an heirship determination
which is recognized by the Act already
exists, the Project Director shall com-
mence the determination of the heirs
of those persons who died entitled to
receive compensation by filing with
the administrative judge all data, iden-
tifying the purpose for which they are
being submitted shown in the records
relative to the family of the decedent

(b) The data shall include but arc not
limited to:

(1) A copy of the death certificate if
one exists If there is no death certifi-
cate, then another form of official writ-
ten evidence of the death such as a bur-
ial cr transportation of remains por-
mit, coroner‘s report, or church rog-
istry of death. Seccndary forms of evi-
dence of death such as an affidavit
from someone with personal knowledge
concerning the fact of death or an obit-
uary or death notice from a newspaper

71

Case 1:19-cV-00917-RCL Document 1-6 Filed 04/01/19 Page 167 of 168

§ 4.352

may be used only in the absence oi' any
official proof or evidence of death.

(2) Data. for heirship finding and fam-
ily history, certified by the Project Di-
rector. Suoh data shall contain:

(i) The facts and alleged facts of the
decedent’s marriages. separations and
divorces, with copies of necessary sup-
porting documents;

(ii) The names and last known ad-
dresses of probable heirs at law and
other known parties in interest;

(iii) information on whether the rela-
tionships oi` the probable heirs at law
to the decedent arose by marriage
blood, or adoption.

(3) Known heirship determinations
including those recognized by the Act
determining the heirs of relatives of
the decedent. and including those ren-
dered by courts from Minnescta or
other states, by tribal courts, or by tri-
bunals authorized by the laws of other
countries.

(4) A report of the compensation due
the decedent, including interest cal-
culated to the date cf death of the cle-
cedent. and an outline of the derivation
of such compensation, including its
real property origins and the succes-
sion of the compensation to the de-
ceascd, citing all of the intervening
heirs at law, their fractional shares,
and the amount of compensation at-
tributed to each of them.

(5) A certification by thc Project Di-
rector or his designee that the address-
es provided for the parties in interest
were furnished after having made a due
and diligent search.

[56 FR 61383, DEC. 3, 1993 567!"1~1. 65782. Dec. lB.
l991]

§4.352 Determination of administra-
tive judge and notice thereof

(a) Upon review of all data submitted
by the Project Director, the adminis-
trative judge will determine Whether or
not there are any apparent issues of
fact that need to be resolved

(b) If there are no issues of fact re-
quiring determination, the administra-
tive judge will enter a preliminary de-
termination ot` heirs based upon inher-
itance laws in accordance with the Act.
Such preliminary determination will
be entered without a hcaring, and,
when possible and based upon the data

Case 1:19-CV-00917-RCL Document 1-6 Filed 04/01/19 Page 168 of 168

RECEEVED
FEB 28 2019
FP&M-Sacramento

